EXHIBIT 10.2

 

[Tampa, Florida]

 

LOAN AGREEMENT

 

Dated as of June 21, 2004

 

between

 

PAH-TAMPA, L.P.,

 

as Borrower

 

and

 

COLUMN FINANCIAL, INC.,

 

as Lender

 

ADJUSTABLE RATE PROPERTY LOAN

 



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of June 21, 2004 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
COLUMN FINANCIAL, INC., having an address at 11 Madison Avenue, New York, New
York 10010 (“Lender”) and PAH-TAMPA, L.P., having its principal place of
business c/o Wyndham International, Inc., 1950 Stemmons Freeway, Suite 6001,
Dallas, Texas 75207 (“Borrower”).

 

W I T N E S S E T H :

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents (as hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:

 

ARTICLE 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

 

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that (a) has and shall maintain, until the expiration of the
applicable Interest Rate Cap Agreement, a long-term unsecured debt rating of at
least “A+” by S&P and “A1” from Moody’s, which rating shall not include a “t” or
otherwise reflect a termination risk or (b) is otherwise acceptable to the
Rating Agencies. Lender hereby acknowledges and agrees that, as of the date
hereof, JP Morgan Chase is an Acceptable Counterparty.

 

“Acquired Property” shall have the meaning set forth in Section 5.1.11(d)(i)
hereof.

 

“Acquired Property Statements” shall have the meaning set forth in Section
5.1.11(d)(i) hereof.

 

“Additional Due Diligence Materials” shall mean, in respect of a Substitute
Property, appraisals, engineering reports, environmental reports, survey, title
insurance policies, insurance policies, financial statements (relating to the
Substitute Property, Borrower, the Significant Parties and such other Persons as
Lender shall reasonably require), financial and market projections, marketing
reports, opinions of counsel, resolutions, consents and other due diligence
materials customarily required by Lender or any Rating Agency (in their
respective sole

 



--------------------------------------------------------------------------------

discretion) in respect of loan transactions similar to the transactions
contemplated hereby and relating to properties similar to the Substitute
Property.

 

“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(c) hereof.

 

“Adjusted Release Amount” shall mean, the amount which is equal to 120% of the
Outstanding Principal Balance as of the date of such release.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Loans” shall mean a loan (including, without limitation, the Other
Loans) made by Lender to an Affiliate of Borrower or Guarantor.

 

“Affiliated Manager” shall mean any Manager in which Borrower, Principal or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

 

“Aggregate Debt Service” shall mean with respect to any particular period of
time, scheduled principal and/or interest payments due on the Other Loans and
the Loan then outstanding.

 

“Aggregate Debt Service Coverage Ratio” shall mean, with respect to the Other
Properties then remaining subject to the Liens of the Other Mortgages and the
Property, in respect of the relevant period, the ratio of: (i) the Aggregate Net
Operating Income (excluding interest on credit accounts) of such Other
Properties and the Property for the relevant period to (ii) the applicable
Aggregate Debt Service as determined in accordance with the definition of
Aggregate Debt Service set forth herein.

 

“Aggregate Gross Income” shall mean, for any period, the sum of “Gross Income
from Operations” (as defined in, and as computed in accordance with, the
applicable Other Borrower Loan Documents) of each of the Other Properties then
remaining subject to the Liens of the Other Mortgages and Gross Income from
Operations of the Property.

 

“Aggregate Net Cash Flow” shall mean, for any period, the sum of (a) Net Cash
Flow and (b) Net Cash Flow (as defined in, and computed in accordance with, the
applicable Other Borrower Loan Documents) of each of the Other Properties then
remaining subject to the Liens of the Other Mortgages.

 

“Aggregate Net Operating Income” shall mean, for any period, the excess of (x)
the Aggregate Gross Income over (y) the Aggregate Operating Expenses.

 

“Aggregate Operating Expenses” shall mean, in respect of the relevant period,
the sum of Operating Expenses of the Property and “Operating Expenses” (as
defined in, and as computed in accordance with, the applicable Other Borrower
Loan Documents) of each of the Other Properties then remaining subject to the
Liens of the Other Mortgages.

 

2



--------------------------------------------------------------------------------

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower for the applicable calendar
year or other period.

 

“Annual FF&E Budget” shall mean that portion of the Annual Budget providing for
FF&E expenditures.

 

“Applicable Interest Rate” shall mean the rate or rates at which the Outstanding
Principal Balance bears interest from time to time in accordance with the
provisions of Section 2.2.3 hereof.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(j)
hereof.

 

“Approved Annual FF&E Budget” shall have the meaning set forth in Section
5.1.11(j) hereof.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

 

“Bankruptcy Action” shall mean with respect to any Person: (a) such Person
filing a voluntary petition under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law; (b) the filing of an involuntary petition
against such Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or soliciting such Person or causing to be
solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law, or soliciting or causing to be solicited petitioning creditors for any
involuntary petition from any Person; (d) such Person consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for such Person or any portion of the Property;
or (e) such Person making an assignment for the benefit of creditors, or
admitting, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due.

 

“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges, and (c) Insurance Premiums.

 

3



--------------------------------------------------------------------------------

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

 

“Borrower Guaranty” shall mean that certain Borrower Guaranty Agreement, dated
as of the date hereof, from Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

 

“Cash Management Account” shall have the meaning set forth in Section 2.6.3(a)
hereof.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower and Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean a Collateral
Assignment of Interest Rate Cap Agreement, in substantially the same form and
content attached hereto as Exhibit A, executed by Borrower in connection with
the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

 

4



--------------------------------------------------------------------------------

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement and
any Replacement Interest Rate Cap Agreement, any Acceptable Counterparty.

 

“Covered Disclosure Information” shall have the meaning set forth in Section
9.2(b) hereof.

 

“CSFB” shall mean Credit Suisse First Boston Corporation and its successors in
interest.

 

“Debt” shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon and all other sums (including any Prepayment Premium)
due to Lender in respect of the Loan under the Note, this Agreement, the
Mortgage and the other Loan Documents.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note.

 

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

 

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts) for the twelve (12) month period immediately preceding the date of
determination for which financial statements are available; and

 

(b) the denominator is the amount of interest paid on the Note for the trailing
twelve (12) month period immediately preceding the date of determination for
which financial statements are available calculated at the interest rate
computed in accordance with the provisions of this Agreement at a deemed annual
rate of 11.33%.

 

“Debt Service Reserve” shall mean have the meaning set forth in Section 7.5.

 

“Debt Service Reserve Account” shall mean have the meaning set forth in Section
7.5.

 

“Debt Service Reserve Funds” shall mean have the meaning set forth in Section
7.5.

 

“Decorative Changes” shall mean any alterations or change to the Improvements
that are made primarily for decorative or cosmetic purposes (e.g. painting,
wallpapering, carpeting, FF&E etc.) that: (a) will not have a Material Adverse
Effect, and (b) do not affect or involve (other than in a decorative or cosmetic
manner) any structural component of any Improvements, any utility or HVAC system
contained in any Improvements or the exterior of any building constituting a
part of any Improvements.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate, and (b) four percent (4%) above the Applicable Interest
Rate.

 

5



--------------------------------------------------------------------------------

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences.

 

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $50,000,000 and
(ii) is regularly engaged in the business of making investments in or operating
hotels.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s). Lender hereby acknowledges and agrees that, as of the
date hereof, each of Wachovia, JP Morgan Chase and Wells Fargo is deemed to be
an Eligible Institution.

 

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

 

“Engineering Report” shall mean (i) that certain report dated March 23, 2004,
prepared by SCS Engineers with respect to the Property and (ii) that certain
report dated March 18, 2004, prepared by Professional Service Industries, Inc.,
with respect to the Property.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Equity Pledge Agreement” shall mean that certain Equity Pledge and Security
Agreement, dated as of the date hereof, executed by Patriot American Hospitality
Partnership,

 

6



--------------------------------------------------------------------------------

L.P., a Virginia limited partnership, and PAH-T, LLC, a Delaware limited
liability company, in connection with, and securing, the Loan and the Other
Loans for the benefit of Lender, as the same may have been, or may hereafter be,
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess Cash Flow” shall have the meaning set forth in Section 2.6.3(b) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(g)
hereof.

 

“Extension Notice” shall have the meaning set forth in Section 2.7.1 hereof.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(k)
hereof.

 

“FF&E” shall mean furniture, fixtures and equipment and other replacements and
repairs required to be made to the Property during the applicable calendar year.

 

“FF&E Reserve Account” shall have the meaning set forth in Section 7.3.1 hereof.

 

“FF&E Reserve Deposit” shall have the meaning set forth in Section 7.3.1 hereof.

 

“FF&E Reserve Funds” shall have the meaning set forth in Section 7.3.1 hereof.

 

“Financing Leases” shall have the meaning set forth in Section 5.2.10(f).

 

“First Extension Commencement Date” shall have the meaning set forth in Section
2.7.1 hereof.

 

“First Extension Term” shall have the meaning set forth in Section 2.7.1 hereof.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch IBCA, Inc.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.2.3(e) hereof.

 

“Franchise Agreement” shall have the meaning set forth in Section 5.2.12(a)
hereof.

 

“Franchisor” shall have the meaning set forth in Section 5.2.12 hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

7



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence having jurisdiction over Borrower, Lender and/or the Property.

 

“Gross Income from Operations” shall mean, for any period, all Rents; provided,
however, that Gross Income from Operations shall not include: (a) non-recurring
income and non-Property related income (as determined by Lender in its
reasonable discretion), (b) security deposits received from any tenant unless
and until the same are applied to rent or any other of such tenant’s obligations
in accordance with the terms of such tenant’s Lease, (c) any loan proceeds or
proceeds of capital or equity contributions received by Borrower, (d) gratuities
or service charges or other similar receipts which are to be paid over to
Property employees or persons occupying similar positions for performing similar
duties, (e) Insurance Proceeds (other than Insurance Proceeds from business or
rental interruption coverage) and Condemnation Proceeds, (f) excise taxes, sales
taxes, use taxes, bed taxes, admission taxes, tourist taxes, gross receipts
taxes, value added taxes, entertainment taxes, or other taxes or similar charges
payable to any Governmental Authority, (g) proceeds from the sale of FF&E no
longer required for the operation of the Property, and (h) Rents from
month-to-month tenants or tenants that are included in any Bankruptcy Action.
Any credit or refunds to guests and patrons with respect to amounts previously
included in Gross Income from Operations shall be deducted from Gross Income
from Operations in the period when such credit or refund is issued.

 

“Guarantor” shall mean Wyndham International, Inc., a Delaware corporation.

 

“Guaranty” shall mean that certain Guaranty Agreement (Recourse), dated as of
the date hereof, from Guarantor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Indebtedness” shall mean, for any Person, on a particular date, the sum
(without duplication) at such date of: (a) all indebtedness or liability of such
Person (including, without limitation, amounts for borrowed money and
indebtedness in the form of mezzanine debt and preferred equity); (b)
obligations evidenced by bonds, debentures, notes, or other similar instruments;
(c) obligations for the deferred purchase price of property or services
(including trade obligations); (d) obligations under letters of credit; (e)
obligations under acceptance facilities; (f) all guaranties, endorsements (other
than for collection or deposit in the ordinary course of business) and other
contingent obligations to purchase, to provide funds for payment, to supply
funds, to invest in any Person or entity, or otherwise to assure a creditor
against loss; and (g) obligations secured by any Liens, whether or not the
obligations have been assumed.

 

“Indemnified Liabilities” shall have the meaning set forth on Section 10.13(b)
hereof.

 

“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Indemnifying Person” shall mean each of Borrower, Principal and Guarantor.

 

8



--------------------------------------------------------------------------------

“Independent Director” or “Independent Manager” shall mean a Person who is not
at the time of initial appointment, or at any time while serving as a director
or manager, as applicable, and has not been at any time during the preceding
five (5) years: (a) a stockholder, director (with the exception of serving as an
Independent Director or Independent Manager), officer, employee, partner,
member, attorney or counsel of Principal, Borrower or any Affiliate of either of
them; (b) a customer, supplier or other Person who derives any of its purchases
or revenues from its activities with Principal, Borrower or any Affiliate of
either of them (with the exception of serving as an Independent Director or
Independent Manager); (c) a Person controlling or under common control with any
such stockholder, director, officer, partner, member, customer, supplier or
other Person; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, customer, supplier or other
Person. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.

 

“Initial Maturity Date” shall mean July 9, 2006.

 

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Sidley Austin Brown & Wood LLP in connection
with the Loan.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Period” shall mean, with respect to any Payment Date, the period
commencing on the ninth (9th) day of the preceding calendar month and
terminating on the eighth (8th) day of the calendar month in which such Payment
Date occurs; provided, however, that no Interest Period shall end later than the
Maturity Date (other than for purposes of calculating interest at the Default
Rate), and the initial Interest Period shall begin on the Closing Date and shall
end on the immediately following eighth (8th) day of the calendar month.

 

“Interest Rate Cap Agreement” shall mean, as applicable, an Interest Rate Cap
Agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between Borrower and an
Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.

 

“Junior Lender Security Documents” shall mean the Borrower Guaranty, the Second
Mortgage and any other mortgage, deed of trust, deed to secure debt or other
similar instrument encumbering the Property or any portion thereof, the Equity
Pledge Agreement or other pledge agreement or other grant of Lien encumbering
any of the direct ownership interests in the Borrower and securing, among other
things, the Other Loans or any portion thereof.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement, and (b) every
guarantee of the performance and

 

9



--------------------------------------------------------------------------------

observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Americans with Disabilities Act of 1990, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Letter of Credit” shall mean an irrevocable, unconditional and transferable
letter of credit acceptable to Lender and the Rating Agencies (either an annual,
automatically renewing, letter of credit or one which does not expire until at
least ten (10) Business Days after the Maturity Date) in favor of Lender and
entitling Lender to draw thereon in the continental United States, issued by a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum, for a one-month period, that appears on Telerate Page
3750 (or the successor thereto) as of 11:00 a.m., London time, on the related
Determination Date. If such rate does not appear on Telerate Page 3750 as of
11:00 a.m., London time, on such Determination Date, LIBOR shall be the
arithmetic mean of the offered rates (expressed as a percentage per annum) for
deposits in U.S. dollars for a one-month period that appear on the Reuters
Screen Libor Page as of 11:00 a.m., London time, on such Determination Date, if
at least two such offered rates so appear. If fewer than two such offered rates
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts of not less than U.S. $1,000,000. If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for amounts of not less
than U.S. $1,000,000. If at least two such rates are so provided, LIBOR shall be
the arithmetic mean of such rates. LIBOR shall be determined conclusively by
Lender or its agent.

 

10



--------------------------------------------------------------------------------

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
easement, restrictive covenant, preference, assignment, security interest or any
other encumbrance, charge or transfer of, or any agreement to enter into or
create, any of the foregoing, on or affecting Borrower, the Property or any
portion thereof or any interest therein, or any direct or indirect interest in
Borrower or Principal, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

 

“Loan” shall mean the loan in the original principal amount of TWELVE MILLION
AND NO/100 DOLLARS ($12,000,000.00), made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Assignment
of Management Agreement, the Guaranty, the Cash Management Agreement, the
Property Account Agreement, the Equity Pledge Agreement, the Collateral
Assignment of Interest Rate Cap Agreement, the Junior Lender Security Documents
and all other documents executed and/or delivered in connection with the Loan.

 

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

 

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and the Manager, as the same has been and may be amended,
modified or supplemented from time to time, pursuant to which the Manager is to
provide management and other services with respect to the Property, or, if the
context requires, the Replacement Management Agreement.

 

“Manager” shall mean Wyndham Management Corporation, a Delaware corporation, or,
if the context requires, a Qualified Manager who is managing the Property in
accordance with the terms and provisions of this Agreement.

 

“Material Adverse Effect” shall mean any material adverse change in the use,
operation or value of the Property and/or the business operations and/or the
financial condition of a Significant Party.

 

“Maturity Date” shall mean the Initial Maturity Date (as the same may be
extended in accordance with Sections 2.7 hereof), or such other date on which
the final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

11



--------------------------------------------------------------------------------

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Borrower” shall mean the obligor under any Mezzanine Loan, which
entity shall meet the requirements set forth in Section 9.8(b) hereof.

 

“Mezzanine Loan” shall have the meaning set forth in Section 9.8 hereof.

 

“Mezzanine Option” shall have the meaning set forth in Section 9.8 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Monthly Interest Payment” shall have the meaning set forth in Section 2.3.1.

 

“Mortgage” shall mean that certain first priority Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing, dated the date hereof,
executed and delivered by Borrower as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Mortgage Borrower” shall have the meaning set forth in Section 9.8 hereof.

 

“Mortgage Loan” shall have the meaning set forth in Section 9.8 hereof.

 

“Mortgage Lender” shall have the meaning set forth in Section 9.8 hereof.

 

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
(a) Operating Expenses and (b) an amount equal to four percent (4%) of Gross
Income from Operations for such period, from Gross Income from Operations for
such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

 

“Net Cash Flow Failure” shall mean that, at the end of any calendar quarter, the
Aggregate Net Cash Flow for the preceding twelve (12) month period is less than
eighty percent (80%) of the Aggregate Net Cash Flow as of the Closing Date, as
determined by Lender in its sole discretion, and in each case determining such
amounts only for the Property and such Other Properties remaining subject to the
liens of the Other Mortgages as of the date such determination is made.

 

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

12



--------------------------------------------------------------------------------

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of TWELVE MILLION AND NO/100 DOLLARS ($12,000,000.00), made by
Borrower in favor of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Notice” shall have the meaning set forth in Section 10.6 hereof.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

 

“Offering Document Date” shall have the meaning set forth in Section
5.1.11(d)(iv) hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of the general partner or
managing member of Borrower, as applicable, and solely with respect to the
delivery of financial statements required pursuant to Section 5.1.11 hereof,
such certificate may also be signed by an authorized senior officer of Manager.

 

“Operating Expenses” shall mean, for any period, the total of all expenses,
computed in accordance with GAAP, of whatever kind relating to the operation,
maintenance and/or management of the Property, which expenditures are incurred
on a regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures, and contributions to the FF&E
Reserve Funds, the Tax and Insurance Escrow Funds, the Debt Service Reserve
Funds and any other reserves required under the Loan Documents.

 

“Other Borrowers” shall mean, individually or collectively, Wyndham Commerce
Owner, LLC, Ft. Lauderdale Owner, LLC, and Summerfield Hanover Owner, LLC.

 

“Other Borrower Loan Documents” shall mean, the loan agreements, the promissory
notes, the mortgages, the deeds of trust, the assignments of leases and rents,
and every other document or agreement executed by the Other Borrowers, or any of
them, or any other Person for the benefit of Lender, securing, evidencing or
otherwise executed in connection with any one or more of the Other Loans and/or
the Loan, as any of the same may hereafter be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Other Borrower Obligations” shall mean the Other Loans together with all
obligations of every Other Borrower under the Other Borrower Loan Documents.

 

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, in each case imposed by Governmental Authorities,
including, without limitation, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

 

13



--------------------------------------------------------------------------------

“Other Loan Agreements” shall mean each Loan Agreement entered into between any
Other Borrower and Lender in respect of the applicable Other Loan.

 

“Other Loan” shall mean the other loans made by Lender to the Other Borrowers.

 

“Other Loan Shortfall” shall have the meaning set forth in Section 2.6.3(b)
hereof.

 

“Other Mortgages” shall mean the other mortgages granted by the Other Borrowers
to, or in favor of, Lender with respect to the Other Properties.

 

“Other Property” shall mean, collectively, each parcel of real property (other
than the Property) together with the improvements thereon and other real
property appurtenant thereto securing any one or more of the Other Loans.

 

“Other Obligations” shall mean: (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, substitution of, or replacement for, all or any part
of this Agreement, the Note or any other Loan Documents.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

 

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

 

“Payment Direction Letters” shall have the meaning set forth in Section 2.6.1.

 

“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, (d) Financing
Leases permitted pursuant to the provisions of this Agreement, and (e) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion.

 

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

 

“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to

 

14



--------------------------------------------------------------------------------

Lender in its sole discretion, which report shall, among other things, (i)
confirm that the Property and its use comply, in all material respects, with all
applicable Legal Requirements (including zoning, subdivision and building codes
and laws), and (ii) include a copy of a final certificate of occupancy with
respect to all Improvements (unless previously delivered to Lender).

 

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

 

“Prepayment Premium” shall mean an amount equal to the following: one percent
(1.0%) of the principal balance of the Loan being prepaid if the prepayment
occurs on or after the date hereof through, and including, July 9, 2005.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-hundredth (1/100th) of one percent. If The Wall Street Journal ceases to
publish the “Prime Rate,” Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Lender shall select a comparable interest rate
index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.

 

“Principal” shall mean the Special Purpose Entity corporation which is the
managing member of Borrower.

 

“Property” shall mean each parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clause of the Mortgage and referred to
therein as the “Property”.

 

“Property Account” shall have the meaning set forth in Section 2.6.1(a) hereof.

 

“Property Account Agreement” shall mean that certain Property Account Agreement,
dated as of the date hereof, by and among Borrower, Lender and Property Account
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Property Account Bank” shall mean Wachovia Bank, National Association, or any
successor or permitted assigns thereof.

 

15



--------------------------------------------------------------------------------

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Property, any Significant Party and/or an Affiliated Manager.

 

“Public Company” shall mean a corporation or other Person whose stock or
ownership interests or (ii) depository receipts or their equivalent are publicly
traded on a nationally recognized stock exchange, including, without limitation,
NASDAQ or on the leading recognized stock exchange in Spain, Germany, Italy,
Canada, France, Tokyo, Australia, Singapore, England or Hong Kong, or in another
country which requires companies publicly traded on such leading exchange to
provide public information reasonably comparable to that required in the United
States.

 

“Qualified Borrower” shall mean a Special Purpose Entity and otherwise approved
by Lender in its sole discretion.

 

“Qualified Manager” shall mean either (a) Manager, or (b) a reputable and
experienced management organization (which may be an Affiliate of Borrower)
possessing experience in managing properties similar in size, scope, use and
value as the Property, provided, that, following a Securitization, or at such
time as the Loan is scheduled to be included in a Securitization, Borrower shall
have obtained prior written confirmation from the applicable Rating Agencies
that management of the Property by such Person will not cause a downgrade,
withdrawal or qualification of the then current ratings of the Securities or any
class thereof.

 

“Qualified Transferee” shall mean any one of the following Persons, subject to
the reasonable determination of Lender that such Person satisfies the applicable
requirements set forth in this definition and which is not otherwise an
Embargoed Person:

 

(a) a pension fund, pension trust or pension account that has total assets of at
least $500 million that is managed by an entity that controls or manages at
least $1 billion of real estate equity assets;

 

(b) a pension fund advisor that controls or manages at least $1 billion of real
estate equity assets immediately prior to any proposed transfer hereunder;

 

(c) an insurance company that is subject to supervision by the insurance
commission, or a similar official or agency, of a State or territory of the
United States (including the District of Columbia), which has a net worth, as of
a date no more than six (6) months prior to the date of the proposed transfer
hereunder, of at least $500 million and controls real estate equity assets of at
least $1 billion immediately prior to any proposed transfer hereunder;

 

(d) a corporation organized under the banking or trust company laws of the
United States or any State or territory of the United States (including the
District of Columbia) that has a combined capital and surplus of at least $500
million and that immediately prior to a proposed transfer hereunder controls
real estate equity assets of at least $1 billion; or

 

(e) any equity (a)(i) with a long-term unsecured debt rating from the Rating
Agencies of at least BBB- (or its equivalent) or (b) (1) that owns or operates,
together with its affiliates, at least ten (10) first class hotel properties,
(2) that has a net worth as of a date no more

 

16



--------------------------------------------------------------------------------

than six (6) months prior to the date of any proposed transfer hereunder of at
least $500 million and (3) that controls, together with its Affiliates, real
estate equity assets of at least $1 billion immediately prior to any proposed
transfer hereunder.

 

“Quarterly Net Cash Flow Test” shall have the meaning set forth in Section
2.6.6.

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which rates the Securities.

 

“Release Default” shall mean (i) a monetary Default under any Loan Document or
(ii) any other material Default under any Loan Document of which Lender has
given written notice thereof to Borrower whether or not the applicable grace or
cure period, if any, has expired.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean all rents, receipts, revenues, income (including service
charges), fees, payments and proceeds of sales of every kind received by or on
behalf of Borrower, directly or indirectly, from operating the Property for that
period, and services rendered to, and rentals, percentage rentals and other
fees, payments and charges received from, tenants, subtenants, licensees,
concessionaires and occupants of commercial, hotel, public and retail space
located in or at the Property, calculated on a cash basis, whether in cash or on
credit, including, without limitation, revenues from the rental of rooms, guest
suites, conference and banquet rooms, food and beverage facilities, telephone
services, laundry, vending, television and parking at the Property, and other
fees and charges resulting from the operations of the Property by or on behalf
of Borrower in the ordinary course of business, and proceeds, if any, from
business interruption or other loss of income insurance (net of the costs of
collection thereof) and also including any proceeds received by Borrower in
respect of the Interest Rate Cap Agreement, non-recurring income and
non-Property related income (as determined by Lender in its reasonable
discretion), security deposits received from any tenant but only when the same
are applied to rent or any other of such tenant’s obligations in accordance with
the terms of such tenant’s Lease, any loan proceeds or proceeds of capital or
equity contributions received by Borrower, Insurance Proceeds and Condemnation
Proceeds, proceeds from the sale of FF&E no longer required for the operation of
the Property, and rents from month-to-month tenants or tenants that are included
in any Bankruptcy Action.

 

“Replaced Borrower” shall have the meaning set forth in Section 2.8 hereof.

 

“Replaced Loan” shall have the meaning set forth in Section 2.8 hereof.

 

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with a Strike Price identical to, and all other
terms substantially similar to those set forth in, the Interest Rate Cap
Agreement except that the same shall be effective in connection with replacement
of the Interest Rate Cap Agreement following a downgrade, withdrawal or
qualification of the long-term unsecured debt rating of the Counterparty;
provided, that, to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a “Replacement Interest Rate Cap Agreement” shall be
such interest rate cap agreement approved in writing by Lender and for which
Lender has received a confirmation

 

17



--------------------------------------------------------------------------------

from the applicable Rating Agencies that such Replacement Interest Rate Cap
Agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof.

 

“Replacement Management Agreement” shall mean, collectively: (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower obtain confirmation from the
applicable Rating Agencies that such management agreement will not cause a
downgrade, withdrawal or qualification of the then current rating of the
Securities or any class thereof; and (b) an assignment of management agreement
and subordination of management fees substantially in the form then used by
Lender (or of such other form and substance reasonably acceptable to Lender),
executed and delivered to Lender by Borrower and such Qualified Manager at
Borrower’s expense.

 

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

 

“Required Repair Funds” shall have the meaning set forth in Section 7.1.1
hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds,
the FF&E Reserve Funds, the Debt Service Reserve Funds, the Required Repair
Funds, and any other escrow fund established pursuant to the Loan Documents.

 

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender (it being agreed that the commencement of
the preparation of plans and specifications shall constitute commencement of the
Restoration).

 

“Restricted Party” shall mean, collectively (a) Borrower, Principal, Guarantor
and any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, direct or indirect legal or beneficial owner, agent and employee of,
Borrower, Principal, Guarantor, any Affiliated Manager or any non-member
manager.

 

“RICO” shall mean Racketeer Influenced and Corrupt Organizations Act.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of a legal or beneficial interest.

 

“Second Extension Commencement Date” shall have the meaning set forth in Section
2.7.2.

 

18



--------------------------------------------------------------------------------

“Second Extension Term” shall have the meaning set forth in Section 2.7.2.

 

“Second Mortgage” shall mean that certain Second Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing, dated the date hereof,
executed and delivered by Borrower to Lender as additional security for, among
other things, (x) the Borrower’s obligations under the Borrower Guaranty and (y)
the Other Borrower Obligations, and encumbering the Property, as same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, which Second Mortgage shall be subject and subordinate to the Liens of the
Mortgage and the Assignment of Leases.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(b)
hereof.

 

“Significant Party” shall mean each of Borrower, Guarantor and Principal.

 

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times prior to, on and after the date
hereof:

 

(a) was, is and will be organized solely for the purpose of (i) acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and/or operating the Property, entering into this Agreement and the
other Loan Documents with Lender, refinancing the Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing; or (ii) acting
as managing member of the limited liability company or general partner of the
limited partnership that owns and operates the Property;

 

(b) has not been, is not, and will not be engaged in any business unrelated to
(i) the acquisition, development, ownership, management and/or operation of the
Property, or (ii) acting as a member of the limited liability company that owns
and operates the Property;

 

(c) has not had, does not have, and will not have, any assets other than those
related to the Property, its membership interest in the limited liability
company that owns and operates the Property, or acts as the managing member of
either of the foregoing, as applicable;

 

(d) has not engaged in, sought or consented to and will not engage in, seek or
consent to, any dissolution, winding up, liquidation, consolidation, merger,
sale of all or substantially all of its assets, transfer of membership interests
or amendment of its articles of incorporation, articles of organization or
operating agreement (as applicable) with respect to the matters set forth in
this definition;

 

19



--------------------------------------------------------------------------------

(e) if such entity is a corporation, has had, now has and will have at least two
(2) Independent Directors, and has not caused or allowed, and will not cause or
allow, the board of directors of such entity to take any action requiring the
unanimous affirmative vote of one hundred percent (100%) of the members of its
board of directors unless two (2) Independent Directors shall have participated
in such vote;

 

(f) if such entity is a limited liability company with more than one member, has
had, now has and will have at least one member that is a Special Purpose Entity
that is a corporation that has at least two (2) Independent Directors and that
owns at least one percent (1.0%) of the equity of the limited liability company;

 

(g) if such entity is a limited liability company with only one member, has
been, now is, and will be a limited liability company that has (i) as its only
member a non-managing member, (ii) at least two (2) Independent Managers and has
not caused or allowed, and will not cause or allow, the board of managers of
such entity to take any action requiring the unanimous affirmative vote of one
hundred percent (100%) of the managers unless two (2) Independent Managers shall
have participated in such vote, and (iii) at least one (1) springing member that
will become the non-managing member of such entity upon the dissolution of the
existing non-managing member;

 

(h) if such entity is (i) a limited liability company, has had, now has, and
will have articles of organization and/or an operating agreement, as applicable,
or (ii) a corporation, has had, now has, and will have a certificate of
incorporation that, in each of the foregoing cases, provides that such entity
will not: (A) dissolve, merge, liquidate or consolidate; (B) sell all or
substantially all of its assets or the assets of Borrower (as applicable); (C)
engage in any other business activity or amend its organizational documents with
respect to the matters set forth in this definition without the consent of
Lender; or (D) without the affirmative vote of two (2) Independent Directors and
of all other directors of the corporation (that is such entity or the managing
or co-managing member of such entity), file a bankruptcy or insolvency petition
or otherwise institute insolvency proceedings with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest;

 

(i) has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;

 

(j) has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity;

 

(k) has maintained and will maintain its accounts, books and records separate
from any other Person and has filed and will file its own tax returns, except to
the extent that it has been or is required to file consolidated tax returns by
law;

 

20



--------------------------------------------------------------------------------

(l) has maintained and will maintain its own records, books, resolutions and
agreements;

 

(m) other than as provided in this Agreement and the Cash Management Agreement,
(i) has not commingled, and will not commingle, its funds or assets with those
of any other Person and (ii) has not participated and will not participate in
any cash management system with any other Person;

 

(n) has held and will hold its assets in its own name;

 

(o) has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in subsection (cc) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

 

(p) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted, and will not permit, its assets to be listed as assets on the
financial statement of any other entity except as required by GAAP; provided,
however, that any such consolidated financial statement shall contain a note
indicating that its separate assets and liabilities are neither available to pay
the debts of the consolidated entity nor constitute obligations of the
consolidated entity;

 

(q) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;

 

(r) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(s) from and after the date hereof, will have no Indebtedness other than (i) the
Loan, (ii) unsecured trade and operational debt incurred in the ordinary course
of business relating to the ownership and operation of the Property and the
routine administration of Borrower, in amounts not to exceed three percent (3%)
of the original principal amount of the Loan, in the aggregate, which
liabilities are not more than sixty (60) days past the date incurred, are not
evidenced by a note and are paid when due, and which amounts are normal and
reasonable under the circumstances, (iii) Financing Leases except as permitted
pursuant to this Agreement, and (iv) such other liabilities (including the
Borrower Guaranty) that are permitted or required pursuant to this Agreement;

 

(t) has not assumed or guaranteed or become obligated for, and will not assume
or guarantee or become obligated for the debts of any other Person and has not
held out and will not hold out its credit as being available to satisfy the
obligations of any other Person except as permitted pursuant to this Agreement
other than the Borrower Guaranty and other than prior guarantees from which
Borrower has been released and discharged;

 

(u) has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;

 

21



--------------------------------------------------------------------------------

(v) has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;

 

(w) has maintained and used, now maintains and uses, and will maintain and use,
separate stationery, invoices and checks bearing its name. The stationery,
invoices, and checks utilized by the Special Purpose Entity or utilized to
collect its funds or pay its expenses have borne and shall bear its own name and
have not borne and shall not bear the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;

 

(x) has not pledged and will not pledge its assets for the benefit of any other
Person other than in connection with the Other Loans;

 

(y) has held itself out and identified itself, and will hold itself out and
identify itself, as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in subsection (cc) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of Borrower;

 

(z) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

 

(aa) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

 

(bb) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person;

 

(cc) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (i) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, and (ii) in connection with this Agreement;

 

(dd) has not had and will not have any obligation to indemnify, and has not
indemnified and will not indemnify its partners, officers, directors or members,
as the case may be, unless such an obligation was and is fully subordinated to
the Obligations and will not constitute a claim against the Obligations in the
event that cash flow in excess of the amount required to pay the Obligations is
insufficient to pay such obligation;

 

(ee) if such entity is a corporation, it has considered and shall consider the
interests of its creditors in connection with all corporate actions;

 

22



--------------------------------------------------------------------------------

(ff) does not and will not have any of its obligations guaranteed by any
Affiliate other than in connection with the Other Loans; and

 

(gg) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statement of facts contained in its
organizational documents are true and correct and will remain true and correct.

 

“Spread” shall mean one and 20/100 percent (1.20%).

 

“Standard Statements” shall have the meaning set forth in Section 5.1.11(d)(i)
hereof.

 

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

 

“Strike Price” shall mean seven percent (7%).

 

“Substitute Borrower” shall have the meaning set forth in Section 2.8.

 

“Substitute Loan Documents” shall have the meaning set forth in Section 2.8.

 

“Substitute Property” shall have the meaning set forth in Section 2.8.

 

“Substitution” shall have the meaning set forth in Section 2.8.

 

“Substitution Date” shall have the meaning set forth in Section 2.8.

 

“Substitution Loan” shall have the meaning set forth in Section 2.8.

 

“Survey” shall mean a survey of the Property prepared pursuant to the
requirements contained in Section 4.1.27 hereof.

 

“Sweep Event ” shall mean the period following the occurrence of (a) an Event of
Default, or (b) a default beyond the expiration of applicable notice and cure
periods under the Management Agreement, or (c) a Net Cash Flow Failure and
ending on a “Sweep Event Termination.” A Sweep Event shall be terminated (a
“Sweep Event Termination”) (i) with respect to an Event of Default (but not more
than one (1) time during the term of the Loan, as the same may be extended)
provided such Event of Default has been cured and such cure is accepted by
Lender, provided that Lender has not otherwise accelerated the Loan, moved for a
receiver or commenced foreclosure proceedings, and/or (ii) with respect to a
default by Manager under the Management Agreement, the replacement of the
Manager with a Qualified Manager pursuant to a Replacement Management Agreement,
and/or (iii) with respect to a Net Cash Flow Failure (but not more than once
every twelve (12) months) if, for the trailing twelve (12) month period
preceding the date of determination, the Aggregate Net Cash Flow is equal to or
greater than eighty percent (80%) of the Aggregate Net Cash Flow as of the
Closing Date for two (2) consecutive calendar quarters.

 

“Tax and Insurance Escrow Funds” shall have the meaning set forth in Section 7.2
hereof.

 

23



--------------------------------------------------------------------------------

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

 

“Third Extension Commencement Date” shall have the meaning set forth in Section
2.7.3.

 

“Third Extension Term” shall have the meaning set forth in Section 2.7.3.

 

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

 

“Title Company” shall mean, collectively, Fidelity National Title Insurance
Company and National Land Tenure, or any successor title company acceptable to
Lender and licensed to issue title insurance in the State in which the Property
is located.

 

“Title Insurance Policies” shall mean collectively, (a) an ALTA mortgagee title
insurance policy in a form acceptable to Lender (or, if the Property is in a
State which does not permit the issuance of such ALTA policy, such form as shall
be permitted in such State and acceptable to Lender) issued with respect to the
Property and insuring the lien of the Mortgage encumbering the Property, and (b)
an ALTA mortgagee title insurance policy in a form acceptable to Lender (or, if
the Property is in a State which does not permit the issuance of such ALTA
policy, such form as shall be permitted in such State and acceptable to Lender)
issued with respect to the Property and insuring the lien of the Second Mortgage
encumbering the Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

 

“Transferee” shall have the meaning set forth in Section 5.2.10(e) hereof.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

 

“Unavoidable Delays” means delays due to strikes, lockouts, acts of God,
unusually severe weather, inability to obtain labor or materials (except as may
be due to Borrower’s or any of Borrower’s contractors’ or subcontractors’
economic inability to acquire same), government restrictions, enemy action,
civil commotion, fire, casualties or similar causes beyond Borrower’s reasonable
control.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged.

 

“Wyndham” shall have the meaning set forth in Section 5.2.10(c).

 

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words

 

24



--------------------------------------------------------------------------------

of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement and the word
“including” shall mean “including but not limited to”. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.

 

ARTICLE 2

 

GENERAL TERMS

 

Section 2.1 Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
borrow the Loan on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
disbursement hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgage, the Assignment of Leases and the other Loan
Documents.

 

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
refinance the Property and/or repay and discharge any existing loans relating to
the Property, (b) pay all past-due Basic Carrying Costs, if any, with respect to
the Property, (c) make initial deposits into the Reserve Funds on the Closing
Date in the amounts provided herein and in the other Loan Documents, (d) pay
costs and expenses incurred in connection with the closing of the Loan, as
approved by Lender, (d) fund any working capital requirements of the Property,
and (e) distribute the balance, if any, to Borrower.

 

Section 2.2 Interest Rate.

 

2.2.1 Interest Generally. Interest on the Outstanding Principal Balance shall
accrue from the Closing Date to but excluding the Maturity Date at the
Applicable Interest Rate.

 

2.2.2 Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year by (c) the Outstanding Principal Balance.

 

2.2.3 Determination of Interest Rate.

 

(a) The Applicable Interest Rate with respect to the Loan shall be: (i) LIBOR
plus the Spread with respect to the applicable Interest Period for a LIBOR Loan;
or (ii) the Prime Rate plus the Prime Rate Spread for a Prime Rate Loan if the
Loan is converted to a Prime Rate Loan pursuant to the provisions of Section
2.2.3 (c) or (f).

 

25



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the Outstanding Principal
Balance at LIBOR plus the Spread for the applicable Interest Period. Any change
in the rate of interest hereunder due to a change in the Applicable Interest
Rate shall become effective as of the opening of business on the first day on
which such change in the Applicable Interest Rate shall become effective. Each
determination by Lender of the Applicable Interest Rate shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the related Interest Period. If such
notice is given, the related outstanding LIBOR Loan shall be converted, on the
last day of the then current Interest Period, to a Prime Rate Loan.

 

(d) If, pursuant to the terms of this Agreement, any portion of the Loan has
been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the last day of the related Interest Period. If such notice is given, the
related outstanding Prime Rate Loan shall be converted to a LIBOR Loan on the
last day of the then current Interest Period.

 

(e) With respect to a LIBOR Loan, all payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
reserves or withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America or
any political subdivision or taxing authority thereof or therein (including
Puerto Rico). If any Foreign Taxes are required to be withheld from any amounts
payable to Lender hereunder, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower shall
send to Lender an original official receipt, if available, or certified copy
thereof showing payment of such Foreign Tax. Borrower hereby indemnifies Lender
for any incremental taxes, interest or penalties that may become payable by
Lender which may result from any failure by Borrower to pay any such Foreign Tax
when due to the appropriate taxing authority or any failure by Borrower to remit
to Lender the required receipts or other required documentary evidence.

 

(f) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith, and (ii) any

 

26



--------------------------------------------------------------------------------

outstanding LIBOR Loan shall be converted automatically to a Prime Rate Loan on
the next succeeding Payment Date or within such earlier period as required by
law. Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the LIBOR Loan hereunder. Lender’s notice of
such costs, as certified to Borrower, shall be conclusive absent manifest error.

 

(g) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

  (i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

  (ii) shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material; or

 

  (iii) shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.3(g), Lender shall provide Borrower with not less than ninety
(90) days notice specifying in reasonable detail the event by reason of which it
has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be conclusive in the absence of manifest error. This
provision shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under this Agreement and the Loan Documents.

 

(h) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower resulting in a loss or expense arising from interest or fees
payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (ii) any prepayment

 

27



--------------------------------------------------------------------------------

(whether voluntary or mandatory) of the LIBOR Loan on a day that is not a
Payment Date unless Borrower did not give the prior notice of such prepayment
required pursuant to the terms of this Agreement, including, without limitation,
such loss or expense arising from interest or fees payable by Lender to lenders
of funds obtained by it in order to maintain the LIBOR Loan hereunder, and (iii)
the conversion (if such conversion is caused by any act or omission of Borrower)
of the Applicable Interest Rate from LIBOR plus the Spread to the Prime Rate
plus the Prime Rate Spread with respect to any portion of the Outstanding
Principal Balance then bearing interest at LIBOR plus the Spread on a date other
than the Payment Date immediately following the last day of an Interest Period,
including, without limitation, such loss or expenses arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder (the amounts referred to in clauses (i), (ii) and (iii) are
herein referred to collectively as the “Breakage Costs”); provided, however,
Borrower shall not indemnify Lender from any loss or expense arising from
Lender’s willful misconduct or gross negligence. This provision shall survive
payment of the Note in full and the satisfaction of all other obligations of
Borrower under this Agreement and the other Loan Documents.

 

(i) Lender shall not be entitled to claim compensation pursuant to this Section
2.2.3 for any Foreign Taxes, increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued more than ninety (90) days before the date Lender notified Borrower of
the change in law or other circumstance on which such claim of compensation is
based and delivered to Borrower a written statement setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.2.3, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to Lender as determined by Lender in its sole discretion.

 

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent permitted by law, all accrued and unpaid interest in respect of the
Loan and any other amounts due pursuant to the Loan Documents, shall accrue
interest at the Default Rate, calculated from the date such payment was due
without regard to any grace or cure periods contained herein.

 

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to

 

28



--------------------------------------------------------------------------------

pay interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

2.2.7 Interest Rate Cap Agreement.

 

(a) On or before the earlier to occur of (y) September 1, 2004 or (z) the date
which is two (2) weeks prior to the printing of the preliminary prospectus in
connection with a Securitization (which date shall be provided to Borrower at
least five (5) Business Days in advance thereof), Borrower shall enter into an
Interest Rate Cap Agreement with a LIBOR strike price equal to the Strike Price.
The Interest Rate Cap Agreement (i) shall be in a form and substance reasonably
acceptable to Lender, (ii) shall be with an Acceptable Counterparty, (iii) shall
direct such Acceptable Counterparty to deposit directly into the Property
Account any amounts due Borrower under such Interest Rate Cap Agreement so long
as any portion of the Debt exists, provided, that, the Debt shall be deemed to
exist if the Property is transferred by judicial or non-judicial foreclosure or
deed-in-lieu thereof, (iv) shall be for a period equal to the term of the Loan,
and (v) shall have an initial notional amount equal to the principal balance of
the Loan. Borrower shall collaterally assign to Lender, pursuant to the
Collateral Assignment of Interest Rate Cap Agreement, all of its right, title
and interest to receive any and all payments under the Interest Rate Cap
Agreement, and shall deliver to Lender an executed counterpart of such Interest
Rate Cap Agreement (which shall, by its terms, authorize the assignment to
Lender and require that payments be deposited directly into the Property
Account).

 

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Property Account. Borrower shall take all
actions reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Cap Agreement in the event of a default by the Counterparty and
shall not waive, amend or otherwise modify any of its rights thereunder.

 

(c) In the event of any downgrade below “A+” (or its equivalent), withdrawal or
qualification of the rating of the Counterparty by S&P or Moody’s, Borrower
shall replace the Interest Rate Cap Agreement with a Replacement Interest Rate
Cap Agreement not later than ten (10) Business Days following receipt of notice
from Lender of such downgrade, withdrawal or qualification.

 

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement

 

29



--------------------------------------------------------------------------------

shall be paid by Borrower to Lender with interest thereon at the Default Rate
from the date such cost was incurred by Lender until such cost is reimbursed by
Borrower to Lender.

 

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion from counsel (which counsel may be in-house
counsel for the Counterparty) for the Counterparty (upon which Lender and its
successors and assigns may rely) which shall provide, in relevant part, that:

 

  (i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

 

  (ii) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

  (iii) all consents, authorizations and approvals required for the execution
and delivery by the Counterparty of the Interest Rate Cap Agreement, and any
other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
Governmental Authority or regulatory body is required for such execution,
delivery or performance; and

 

  (iv) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

Section 2.3 Loan Payment.

 

2.3.1 Payments Generally. Borrower shall pay to Lender on each Payment Date the
interest accrued on the Loan for the preceding Interest Period (the “Monthly
Interest Payment”). The first interest accrual period hereunder shall commence
on and include the

 

30



--------------------------------------------------------------------------------

Closing Date and end on July 8, 2004. Each interest accrual period thereafter
shall commence on the ninth (9th) day of each calendar month during the term of
the Loan and shall end on and include the eighth (8th) day of the next occurring
calendar month. For purposes of making payments hereunder, but not for purposes
of calculating interest accrual periods, if the day on which such payment is due
is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day. With respect to payments of principal due on
the Maturity Date, interest shall be payable at the Applicable Interest Rate or
the Default Rate, as the case may be, through and including the day immediately
preceding such Maturity Date. All amounts due pursuant to this Agreement and the
other Loan Documents shall be payable without setoff, counterclaim, defense or
any other deduction whatsoever.

 

2.3.2 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.

 

2.3.3 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, excluding the payment of principal due on the Maturity
Date, is not paid by Borrower by the date on which it is due, Borrower shall pay
to Lender upon demand an amount equal to the lesser of (a) two percent (2%) of
such unpaid sum, and (b) the maximum amount permitted by applicable law in order
to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment; provided, however, that with respect to two (2) delinquent
payments during the term of the Loan, as the same may be extended, no such late
charge shall be payable provided such payment is made within five (5) days after
the due date therefor and interest on such delinquent payments shall accrue at
the Applicable Interest Rate calculated from the date such payment was due. Any
such amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.

 

2.3.4 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day. Any
prepayments required to be made hereunder or under the Cash Management Agreement
shall be deemed to have been timely made for the purposes of this Section 2.3.4.

 

Section 2.4 Prepayments.

 

2.4.1 Voluntary Prepayments. (a) The Loan may be prepaid in whole only (but not
in part) on any Payment Date, provided, that, with respect to any such
prepayment (i) the Borrower shall give Lender thirty (30) days’ prior written
notice of the Borrower’s intention to prepay the Loan in full, (ii) subject to
the terms of Section 2.4.1(b) below, all outstanding Other Loans together with
all Other Borrower Obligations shall simultaneously be repaid in full subject to
and in accordance with the applicable Other Borrower Loan Documents and (iii)
Borrower pays Lender, in addition to the Outstanding Principal Balance, (A) all
interest as required herein; and (B) all other Debt payable under this
Agreement, the Note, and the other Loan Documents,

 

31



--------------------------------------------------------------------------------

including, but not limited to the Breakage Costs and all of Lender’s costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
Lender in connection with such prepayment. Borrower shall have the right to
withdraw any prepayment notice at any time prior to such prepayment provided
that Borrower shall pay to Lender all of Lender’s reasonable costs and expenses
incurred in connection with the receipt of such notices.

 

(b) Notwithstanding the terms of clause (ii) of Section 2.4.1(a) above, the Loan
may be prepaid in whole only (but not in part) if the Property is sold in a bona
fide arms-length, all-cash sale to a Person which is not a Related Party,
provided, that:

 

  (i) the Borrower complies with the terms of Section 2.4.1(a) above (excluding
clause (ii) thereof) in respect of such prepayment;

 

  (ii) the amount of such prepayment shall equal the Adjusted Release Amount;

 

  (iii) no Release Default or Event of Default shall have occurred and be
continuing hereunder or under any other Loan Document;

 

  (iv) after giving effect to such release (including the amount prepaid in
Section 2.4.1(a) above), the Aggregate Debt Service Coverage Ratio of the
remaining Other Properties shall equal or exceed the greater of (i) the
Aggregate Debt Service Coverage Ratio for the twelve (12) full calendar months
immediately preceding the Closing Date, or (ii) the Aggregate Debt Service
Coverage Ratio for the twelve (12) full calendar months immediately preceding
the release of the Property for which financial statements are available;

 

  (v) In the event Borrower is the owner of an Other Property, the Property
shall be conveyed to a Person other than Borrower;

 

  (vi) The Adjusted Release Amount paid to Lender in connection with any such
release shall be applied (i) first, to reduce the Debt to zero, and (ii) second,
pro rata to the Other Loans, immediately following such release. In connection
with the release of the Mortgage and Second Mortgage as permitted by this
Section 2.5, Borrower shall submit to Lender, not less than ten (10) days prior
to the date on which Borrower intends to pay the Loan in full, a release of Lien
(and related Loan Documents), for the Property for execution by Lender. Such
release shall be in a form appropriate in the jurisdiction in which the Property
is located and that would be satisfactory to a prudent lender; and

 

  (vii) Borrower shall have delivered to Lender an Officer’s Certificate in form
reasonably acceptable to Lender certifying that no Release Default or Event of
Default has occurred and is continuing hereunder, under the Other Loan Documents
or under the Other Borrower Loan Documents.

 

32



--------------------------------------------------------------------------------

In the event any sums payable pursuant to Section 2.4 of the Other Loan
Agreements are applied to reduce the Outstanding Principal Balance of this Loan,
no Prepayment Premium shall be payable in connection therewith.

 

2.4.2 Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for Restoration,
Borrower shall prepay, or authorize Lender to apply Net Proceeds as a prepayment
of, the Outstanding Principal Balance in an amount equal to one hundred percent
(100%) of such Net Proceeds. So long as no Event of Default has occurred and is
continuing, no Prepayment Premium shall be due in connection with any prepayment
made pursuant to this Section 2.4.2 (such fee being expressly waived).

 

2.4.3 Prepayments After Default. If after the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed (a)
to have been made on the next occurring Payment Date together with the Monthly
Interest Payment, and (b) to be a voluntary prepayment by Borrower and Borrower
shall pay, in addition to the Debt, an amount equal to the greater of (i) five
percent (5%) of the Outstanding Principal Balance or the portion thereof being
prepaid or satisfied, and (ii) the Prepayment Premium, if any.

 

Section 2.5 Release of Property. (a) Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Liens of the
Mortgage or the Second Mortgage.

 

(b) Lender shall promptly, upon the written request and at the sole cost and
expense of Borrower, upon payment in full of all of the Debt in accordance with
the terms and provisions of the Note, this Agreement and the other Loan
Documents and subject to and upon compliance with the terms of Section 2.4.1(b)
hereof, release the Lien of the Mortgage and the Second Mortgage on the
Property.

 

(c) In connection with the release of the Mortgage and the Second Mortgage as
permitted by this Section 2.5, Borrower shall submit to Lender, not less than
ten (10) days prior to the Payment Date on which Borrower intends to pay the
Loan in full, releases of Lien (and related Loan Documents), for the Property
for execution by Lender. Such releases shall be in a form appropriate in the
jurisdiction in which the Property is located and that would be satisfactory to
a prudent lender.

 

Section 2.6 Cash Management.

 

2.6.1 Property Account.

 

(a) Borrower shall establish and maintain a segregated Eligible Account (the
“Property Account”) with the Property Account Bank maintained under Borrower’s
control and direction during any period other than while a Sweep Event
continues. Borrower (i) hereby grants to Lender a first priority security
interest in the Property Account and all deposits at any time contained therein
and the proceeds thereof, and (ii) following and during any Sweep Event will
take all actions necessary to maintain in favor of Lender a perfected first
priority security

 

33



--------------------------------------------------------------------------------

interest in the Property Account, including, without limitation, authorizing the
filing of UCC-1 Financing Statements and continuations thereof. Borrower will
not in any way alter or modify the Property Account and will notify Lender of
the account number thereof. Other than during a Sweep Event, Borrower shall have
the sole right to make withdrawals from the Property Account and all reasonable
costs and expenses for establishing and maintaining the Property Account shall
be paid by Borrower. Upon the occurrence and continuation of a Sweep Event,
Lender shall have sole dominion and control over the Property Account and
Borrower may not withdraw funds from the Property Account.

 

(b) Borrower shall, or shall cause Manager to, deposit all amounts received by
Borrower or Manager constituting Rents into the Property Account within one (1)
Business Day after receipt thereof, provided, however, Borrower may retain, for
its business operations at all times a sum not to exceed Thirty-Five Thousand
and 00/100 ($35,000.00) in the aggregate in the Operating Account (as defined in
the Cash Management Agreement) and at the Property. In addition, on or before
the Closing Date, Borrower shall, or shall cause Manager to, deliver irrevocable
written instructions (each a “Payment Direction Letter”) to each of the credit
card companies or credit card clearing banks with which Borrower or Manager has
entered into merchant’s agreements and to each account debtor of Borrower to
deliver all Rents payable with respect to the Property directly to the Property
Account.

 

(c) During any Sweep Event, the Property Account shall be maintained under
Lender’s sole control, dominion and direction. Pursuant to the terms of the
Property Account Agreement, Property Account Bank shall transfer to the Cash
Management Account, in immediately available funds by federal wire all amounts
on deposit in the Property Account each Business Day during a period that a
Sweep Event exists.

 

(d) Upon request of Lender, Borrower shall deliver to Lender such evidence as
Lender may reasonably request to evidence that Borrower is complying with the
provisions of Section 2.6.1. Without the prior written consent of Lender (not to
be unreasonably withheld or delayed), neither Borrower nor its agents
(including, without limitation, Manager) or Affiliates shall (i) terminate,
amend, revoke or modify any Payment Direction Letter in any manner or (ii)
direct or cause any credit card company, credit card clearing bank or account
debtor to pay any amount in any manner other than as provided specifically in
the related Payment Direction Letter.

 

(e) There are no accounts, other than the Property Account, maintained by
Borrower or Manager or any other Person into which Rents from the Property are
initially deposited. So long as the Debt shall be outstanding, Borrower shall
not and shall not permit any Person (other than Lender) to open any other such
account for the initial deposit of Rents from the Property prior to the deposit
of such Rents in the Property Account.

 

(f) Borrower shall cause all payments made under the Interest Rate Cap Agreement
or any Replacement Interest Rate Cap Agreement with respect to the Loan to be
deposited into the Property Account.

 

2.6.2 Intentionally Omitted.

 

34



--------------------------------------------------------------------------------

2.6.3 Cash Management Account.

 

(a) Borrower shall cooperate with Lender and Servicer in connection with the
establishment and maintenance of a segregated Eligible Account (the “Cash
Management Account”) to be held by Servicer in trust for the benefit of Lender,
which Cash Management Account shall be under the sole dominion and control of
Lender. The Cash Management Account shall be entitled “Column Financial, Inc.,
as Lender, pursuant to Loan Agreement dated as of June 21, 2004—Cash Management
Account.” Borrower hereby (i) grants to Lender a first priority security
interest in the Cash Management Account and all deposits at any time contained
therein and the proceeds thereof, and (ii) will take all actions necessary to
maintain in favor of Lender a perfected first priority security interest in the
Cash Management Account, including, without limitation, authorizing the filing
of UCC-1 Financing Statements and continuations thereof. Borrower will not in
any way alter or modify the Cash Management Account and will notify Lender of
the account number thereof. Lender and Servicer shall have the sole right to
make withdrawals from the Cash Management Account and all costs and expenses for
establishing and maintaining the Cash Management Account shall be paid by
Borrower.

 

(b) After the occurrence and during the continuance of a Sweep Event, on each
Payment Date (or, if such Payment Date is not a Business Day, on the immediately
preceding Business Day) all funds on deposit in the Cash Management Account
shall be applied by Lender to the payment of the following items in the order
indicated:

 

  (i) First, payments in respect of the Tax and Insurance Escrow Funds in
accordance with the terms and conditions of Section 7.2 hereof;

 

  (ii) Second, payment of the Monthly Interest Payment computed at the
Applicable Interest Rate;

 

  (iii) Third, payments to the FF&E Reserve Funds in accordance with the terms
and conditions of Section 7.3 hereof;

 

  (iv) Fourth, payment to Lender of any other amounts then due and payable under
the Loan Documents;

 

  (v) Fifth, to the extent that, in respect of any Other Loan, there is, or
Lender reasonably determines that there will be, a shortfall (each an “Other
Loan Shortfall”) during the relevant calendar month in the items referred to (x)
in clauses (i)-(vi) of Section 2.6.3(b) of the applicable Other Loan Agreements,
funds sufficient to pay such Other Loan Shortfall;

 

  (vi) Sixth, funds sufficient to pay Operating Expenses for the next calendar
month pursuant to the Approved Annual Budget, other than expenses paid, or to be
paid to, an Affiliated Manager;

 

  (vii) Seventh, funds sufficient to pay Extraordinary Expenses approved by
Lender and which are then due and payable, if any;

 

35



--------------------------------------------------------------------------------

  (viii) Eighth, funds sufficient to pay Operating Expenses paid, or to be paid
to, an Affiliated Manager for the next calendar month pursuant to the Approved
Annual Budget; and

 

  (ix) Lastly, and so long as an Event of Default does not exist, payment of any
excess amounts (“Excess Cash Flow”) to Borrower.

 

(c) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

(d) All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default may be applied by Lender in such order and priority as
Lender shall determine in its sole discretion.

 

2.6.4 Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the monthly payment of Debt Service and
amounts due for the Tax and Insurance Escrow Funds, FF&E Reserve Funds, Required
Repair Funds and any other payment reserves established pursuant to this
Agreement or any other Loan Document shall be deemed satisfied to the extent
sufficient amounts are deposited in the Cash Management Account to satisfy such
obligations on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Lender.

 

2.6.5 Application After Event of Default. Notwithstanding anything to the
contrary contained in this Section 2.6, upon the occurrence of an Event of
Default, Lender, at its option, may withdraw the Reserve Funds and any other
funds of Borrower then in the possession of Lender, Servicer or Property Account
Bank and apply such funds to the items for which the Reserve Funds were
established or to the payment of the Obligations and the Other Borrower
Obligations in such order, proportion and priority as Lender may determine in
its sole discretion. Lender’s right to withdraw and apply any of the foregoing
funds shall be in addition to all other rights and remedies provided to Lender
under the Loan Documents.

 

2.6.6 Quarterly Net Cash Flow Tests. In order to ascertain whether or not a Net
Cash Flow Failure has occurred or has terminated, Lender shall determine the Net
Cash Flow as of the last day of each calendar quarter throughout the term of the
Loan (each, a “Quarterly Net Cash Flow Test”), beginning September, 2004, each
of which Quarterly Net Cash Flow Tests and the determinations made with respect
thereto shall be based on the information delivered in accordance with Section
5.1.11 hereof, together with any other evidence which Lender may reasonably
require to substantiate or explain the calculation of Net Cash Flow.
Notwithstanding the foregoing, if the information required under Section 5.1.11
hereof is not delivered, the Net Cash Flow shall be determined in Lender’s sole
discretion.

 

36



--------------------------------------------------------------------------------

Section 2.7 Extension Options

 

2.7.1 First Extension Option. Borrower shall have the right to extend the
Initial Maturity Date to July 9, 2007 (the period commencing on the first (1st)
day following the Initial Maturity Date and ending on July 9, 2007 being
referred to herein as the “First Extension Term”), provided, that: (a) Borrower
shall have given Lender its written notice of such extension (an “Extension
Notice”) not less than two (2) months nor more than six (6) months prior to the
Initial Maturity Date; (b) the Interest Rate Cap shall be in effect as of the
date of the commencement of the First Extension Term (the “First Extension
Commencement Date”) for the term of the Loan as extended and assigned to Lender;
(c) no Event of Default shall have occurred and be continuing at the time of the
delivery of the Extension Notice with respect to the First Extension Term or on
the First Extension Commencement Date; and (d) Borrower shall have delivered to
Lender an Officer’s Certificate in form reasonably acceptable to Lender
certifying whether or not an Event of Default has occurred and is continuing,
and if so, describing such Event of Default.

 

2.7.2 Second Extension Option. In the event that Borrower exercises the
extension option for the First Extension Term, Borrower shall have the right to
further extend the Maturity Date to July 9, 2008 (the period commencing on the
first (1st) day following the First Extension Term and ending on July 9, 2008
being referred to herein as the “Second Extension Term”), provided, that: (a)
Borrower shall have given Lender an Extension Notice not less than two (2)
months nor more than six (6) months prior to the last day of the First Extension
Term; (b) the Interest Rate Cap shall be in effect as of the date of the
Commencement of the Second Extension Term (the “Second Extension Commencement
Date”) for the term of the Loan as extended and assigned to Lender; (c) no Event
of Default shall have occurred and be continuing at the time of the delivery of
the Extension Notice with respect to the Second Extension Term or on the Second
Extension Commencement Date; and (d) Borrower shall have delivered to Lender an
Officer’s Certificate in form reasonably acceptable to Lender certifying whether
or not an Event of Default has occurred and is continuing, and if so, describing
such Event of Default.

 

2.7.3 Third Extension Option. In the event that Borrower exercises the extension
option for the Second Extension Term, Borrower shall have the right to further
extend the Maturity Date to July 9, 2009 (the period commencing on the first
(1st) day following the Second Extension Term and ending on July 9, 2009 being
referred to herein as the “Third Extension Term”), provided, that: (a) Borrower
shall have given Lender an Extension Notice not less than two (2) months nor
more than six (6) months prior to the last day of the Second Extension Term; (b)
the Interest Rate Cap shall be in effect as of the date of the Commencement of
the Third Extension Term (the “Third Extension Commencement Date”) for the term
of the Loan as extended and assigned to Lender; (c) no Event of Default shall
have occurred and be continuing at the time of the delivery of the Extension
Notice with respect to the Third Extension Term or on the Third Extension
Commencement Date; and (d) Borrower shall have delivered to Lender an Officer’s
Certificate in form reasonably acceptable to Lender certifying whether or not an
Event of Default has occurred and is continuing, and if so, describing such
Event of Default.

 

Section 2.8 Substitution. Notwithstanding anything to the contrary set forth in
Section 2.4 hereof, Borrower may substitute (each a “Substitution”) a property
(the “Substitute Property”) for the Property upon and subject to the following
terms and conditions:

 

(a) There shall be no more than one (1) Substitution in the aggregate with
respect to the Property and the other Properties effected during the term of the
Loan.

 

37



--------------------------------------------------------------------------------

(b) Lender shall have received at least sixty (60) days prior written notice
requesting the Substitution and identifying the Substitute Property.

 

(c) The Substitute Property shall be a fee parcel and used and operated as a
hotel of like kind and quality as the hotel operated on the Property as of the
Closing Date and shall have been completed lien-free and paid for in full in a
good and workmanlike manner and in compliance, in all material respects, with
all applicable Legal Requirements.

 

(d) On the Substitution Date, the Loan (in such capacity the “Replaced Loan”)
secured by the Mortgage and Second Mortgage encumbering the Substitute Property
shall be repaid in full and, subject to the terms hereof, Lender shall make a
new Loan (simultaneously with the full repayment of the Replaced Loan) in an
amount equal to the then principal balance of the Replaced Loan (the
“Substitution Loan”) to the owner (which shall qualify as a Qualified Borrower)
of the Substitute Property (the “Substitute Borrower”). Notwithstanding the
foregoing, at Lender’s election, the foregoing may be affected by the Substitute
Borrower assuming the Replaced Loan (in which event the Replaced Loan shall
constitute a Substitution Loan) and the contemporaneous release of the
applicable Borrower (the “Replaced Borrower”) from its obligations in respect of
the Replaced Loan. The Substitute Borrower shall execute and deliver a Joinder
Acknowledgment and Substitution Loan shall constitute a Loan hereunder.

 

(e) (i) The appraised fair market value of the Substitute Property shall be
equal to or greater than the original appraised value of the Property as set
forth in the appraisal delivered to Lender in connection with the closing of the
Loan. The fair market value of the Property and Substitute Property shall be
determined by a firm of appraisers selected by Borrower and approved by Lender
(which approval shall not be unreasonably withheld, delayed or conditioned) and
based on an appraisal, dated not more than ninety (90) days prior to the
Substitution Date reasonably satisfactory to Lender. All costs of such
appraisals shall be paid by Borrower on or prior to the Substitution Date.

 

  (ii) The actual Net Cash Flow relating to the Substitute Property (based upon
the trailing twelve (12) month financial results or such shorter period, as
Lender reasonably deems appropriate, if the Substitute Property has been open
for business for less than one year) shall equal or exceed the actual Net Cash
Flow relating (based upon the trailing twelve (12) month financial results or
such shorter period, as Lender reasonably deems appropriate, if the Property has
been open for business for less than one year) to the Property.

 

(f) Lender shall have received from Substitute Borrower and such other Persons
as Lender deems reasonably appropriate a Mortgage, a Second Mortgage, a Loan
Agreement, a Note, an Equity Pledge Agreement, all other Loan Documents and
Junior Lender Security Documents executed by Borrower, Guarantor and/or any
other Person (all of which

 

38



--------------------------------------------------------------------------------

shall be substantially the form of the Loan Documents executed in respect of the
Loan with such changes thereto as Lender reasonably deems appropriate to reflect
the circumstances of the Substitution) (collectively, the “Substitute Loan
Documents”).

 

(g) The Substitute Loan Documents, financing statements, and other instruments
required to perfect the liens in the collateral contemplated thereby required by
Lender shall have been recorded, registered and filed (as applicable) in such
manner as may be required by law to create a valid, perfected lien and security
interest with respect to the Substitute Property and the personal property
related thereto.

 

(h) The liens created by the Substitute Loan Documents shall be first liens and
prior security interests on the Substitute Property and the personal property
related thereto (other than the Second Mortgage), subject only to such
exceptions as Lender shall approve in its sole discretion.

 

(i) Upon the closing of the Substitute Property (the “Substitution Date”), the
Borrower shall have good and marketable title to the Substitute Property, and
good and valid title to any personal property located thereon or used in
connection therewith, in each case satisfactory to the Lender.

 

(j) Lender shall, at Borrower’s sole cost and expense, receive and approve all
Additional Due Diligence Materials.

 

(k) Lender shall have received (x) a confirmation of all Loan Documents executed
by Guarantor and a consent to such Substitution by Guarantor, (y) a confirmation
of all guaranties executed by the Other Borrowers and all pledges executed by
the pledgors thereof and a consent to such Substitution by the Other Borrowers
and pledgors, and (z) such other instruments and agreements and such
certificates and opinions of counsel, in form and substance reasonably
satisfactory to Lender in connection with such Substitution as it may reasonably
request.

 

(l) The Substitute Property shall be located within the continental United
States.

 

(m) No Default or Event of Default shall have occurred and be continuing
hereunder, under any other Loan Document or under the Other Borrower Loan
Documents on the Substitution Date, and Borrower shall have delivered to Lender
an Officer’s Certificate in form reasonably acceptable to Lender certifying to
same.

 

(n) Borrower shall pay all reasonable out-of-pocket costs and expenses incurred
in connection with any such Substitution and the reasonable out-of-pocket fees
and expenses incurred by Lender and Servicer in connection therewith. Without
limiting the generality of the foregoing, Borrower shall, in connection with,
and as a condition to, a Substitution, pay the reasonable fees and expenses of
Lender’s attorneys, the reasonable fees and expenses of Lender’s engineers,
appraisers, construction consultants, insurance consultants and other due
diligence consultants and contractors, recording charges, title insurance
charges, and stamp and/or mortgage or similar taxes, transfer taxes.

 

39



--------------------------------------------------------------------------------

(o) Lender shall have received such assurances and confirmations from the Rating
Agencies that the Substitution shall not result in a downgrading, withdrawal or
qualification of any rating assigned or the preliminary or indicative rating to
be assigned to any securities issued in connection with any Securitization.

 

(p) Lender shall be satisfied that the Substitution shall not constitute a
preference or fraudulent conveyance or that the Substitution is structured in
such a manner as to avoid said risks.

 

(q) A Net Cash Flow Failure shall not be in effect on the Substitution Date.

 

(r) On or before the Substitution Date, all conditions precedent with respect to
the Replaced Loan shall be satisfied with respect to the Substitute Loan,
including, without limitation, delivery of Title Policies with respect to the
Substitute Property.

 

ARTICLE 3

 

CONDITIONS PRECEDENT

 

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower, or waiver by
Lender, of the following conditions precedent no later than the Closing Date:

 

3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

 

3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.

 

(a) Mortgage, Assignment of Leases. Lender shall have received from Borrower
fully executed and acknowledged counterparts of the Mortgage, the Second
Mortgage and the Assignment of Leases and evidence that counterparts of the
Mortgage, the Second Mortgage and Assignment of Leases have been delivered to
the Title Company for recording, in the reasonable judgment of Lender, so as to
effectively create upon such recording valid and enforceable Liens upon the
Property, of the requisite priority, in favor of Lender (or such trustee as may
be required or desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents. Lender shall have also received from Borrower fully executed
counterparts of the other Loan Documents.

 

(b) Title Insurance. Lender shall have received Title Insurance Policies with
respect to the Mortgage and the Second Mortgage issued by the Title Company and
dated as of

 

40



--------------------------------------------------------------------------------

the Closing Date, with reinsurance and direct access agreements acceptable to
Lender. Such Title Insurance Policies shall (i) provide coverage in amounts
satisfactory to Lender, (ii) insure Lender that the Mortgage and the Second
Mortgage, as applicable, creates a valid lien on the Property encumbered thereby
of the requisite priority, free and clear of all exceptions from coverage other
than Permitted Encumbrances and standard exceptions and exclusions from coverage
(as modified by the terms of any endorsements), (iii) contain such endorsements
and affirmative coverages as Lender may reasonably request, (iv) name Lender and
its successors and assigns as the insured. The Title Insurance Policies shall be
assignable, to the extent permitted under applicable state law. Lender also
shall have received evidence that all premiums in respect of such Title
Insurance Policies have been paid, and (v) with respect to the Second Mortgage,
tie-in and first loss endorsements to the extent available in the State where
the Property is located.

 

(c) Survey. Lender shall have received a current Survey, certified to the title
company and Lender and their successors and assigns, in form and content
satisfactory to Lender and prepared by a professional and properly licensed land
surveyor satisfactory to Lender in accordance with the Accuracy Standards for
ALTA/ACSM Land Title Surveys as adopted by ALTA, American Congress on Surveying
& Mapping and National Society of Professional Surveyors in 1999. The Survey
shall reflect the same legal description contained in the Title Insurance Policy
and shall include, among other things, a metes and bounds description of the
real property comprising part of the Property reasonably satisfactory to Lender.
The surveyor’s seal shall be affixed to the Survey and the surveyor shall
provide a certification for the Survey in form and substance acceptable to
Lender.

 

(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its sole discretion,
and evidence of the payment of all Insurance Premiums payable for the existing
policy period.

 

(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of the Property, satisfactory in form and
substance to Lender.

 

(f) Zoning. Lender shall have received, at Lender’s option, either (i) (A)
letters or other evidence with respect to the Property from the appropriate
municipal authorities (or other Persons) concerning applicable zoning and
building laws, or (B) an ALTA 3.1 zoning endorsement for the Title Insurance
Policy, or (ii) a zoning opinion letter, in each case in substance reasonably
satisfactory to Lender.

 

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first priority Lien as
of the Closing Date with respect to the Mortgage, subject only to applicable
Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents, and Lender shall have received satisfactory evidence thereof.

 

3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance

 

41



--------------------------------------------------------------------------------

reasonably satisfactory to Lender, and shall have been duly authorized, executed
and delivered by all parties thereto and Lender shall have received and approved
certified copies thereof.

 

3.1.5 Delivery of Organizational Documents. (a) Borrower shall deliver or cause
to be delivered to Lender copies certified by Borrower of all organizational
documentation related to Borrower and/or its formation, structure, existence,
good standing and/or qualification to do business, as Lender may request in its
sole discretion, including, without limitation, good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of the Loan and incumbency certificates as may be
requested by Lender.

 

(b) Borrower shall deliver or cause to be delivered to Lender copies certified
by Borrower of all organizational documentation related to Principal, Guarantor,
and other members and/or partners of Borrower, and/or the formation, structure,
existence, good standing and/or qualification to do business of any of the
foregoing, as Lender may request in its sole discretion, including, without
limitation, good standing certificates, qualifications to do business in the
appropriate jurisdictions, authorizing resolutions and incumbency certificates
as may be requested by Lender.

 

3.1.6 Opinions of Borrower’s Counsel. Lender shall have received opinions from
Borrower’s counsel with respect to non-consolidation and the due execution,
authority, enforceability of the Loan Documents and such other matters as Lender
may require, all such opinions in form, scope and substance satisfactory to
Lender and Lender’s counsel in their sole reasonable discretion.

 

3.1.7 Intentionally Omitted.

 

3.1.8 Basic Carrying Costs. Borrower shall have paid all Basic Carrying Costs
relating to the Property which are in arrears, including without limitation, (a)
accrued but unpaid Insurance Premiums, (b) currently due Taxes (including any in
arrears) and (c) currently due Other Charges, which amounts shall be funded with
proceeds of the Loan.

 

3.1.9 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
the other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.

 

3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

 

3.1.11 Intentionally Omitted.

 

3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the fees and
costs of Lender’s counsel and all

 

42



--------------------------------------------------------------------------------

other third party out-of-pocket expenses reasonably incurred in connection with
the origination of the Loan.

 

3.1.13 Leases and Rent Roll. Lender shall have received copies of all Leases and
certified copies of any Leases as requested by Lender. Lender shall have
received a current certified rent roll of the Property, reasonably satisfactory
in form and substance to Lender.

 

3.1.14 Tax Lot. Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
satisfactory in form and substance to Lender.

 

3.1.15 Physical Conditions Report. Lender shall have received a Physical
Conditions Report, which report shall be satisfactory in form and substance to
Lender.

 

3.1.16 Management Agreement. Lender shall have received a copy of the Management
Agreement, which shall be reasonably satisfactory in form and substance to
Lender.

 

3.1.17 Appraisal. Lender shall have received an appraisal of the Property, which
shall be satisfactory in form and substance to Lender.

 

3.1.18 Financial Statements. Lender shall have received a balance sheet with
respect to the Property for the two (2) most recent Fiscal Years (audited, if
available), each in form and substance satisfactory to Lender.

 

3.1.19 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

 

3.1.20 Other Loans. All conditions precedent to the closing of each of the Other
Loans shall have been satisfied, as determined by Lender in its sole discretion,
and each Other Loan shall have closed or shall close simultaneously with the
closing of the Loan.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof and as of the Closing Date that:

 

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its properties, businesses and operations.
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the

 

43



--------------------------------------------------------------------------------

ownership, management and operation of the Property. The ownership interests of
Borrower are as set forth on the organizational chart attached hereto as
Schedule III.

 

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by any Significant Party, as applicable, will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement or other agreement or instrument to which Borrower is a party or by
which any of Borrower’s property or assets is subject, nor will such action
result in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority having jurisdiction over Borrower or
any of Borrower’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any such
Governmental Authority required for the execution, delivery and performance by
any Significant Party, as applicable, of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

 

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting any Significant Party or
the Property, which actions, suits or proceedings, if determined against such
Significant Party or the Property, are reasonably likely to have a Material
Adverse Effect.

 

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property are bound. Borrower has no material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) any
obligations incurred in the ordinary course of the operation of the Property as
permitted pursuant to clause (s) of the definition of “Special Purpose Entity”
set forth in Section 1.1 hereof, (b) the obligations under the Loan Documents.

 

4.1.6 Title. (a) Borrower has good, marketable and insurable fee title to the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan

 

44



--------------------------------------------------------------------------------

Documents. The Permitted Encumbrances in the aggregate do not materially and
adversely affect the value, operation or use of the Property (as currently used)
or Borrower’s ability to repay the Loan. The Mortgage and the Assignment of
Leases, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on the
Property, subject only to Permitted Encumbrances and the Liens created by the
Loan Documents, and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. There are no claims for
payment for work, labor or materials affecting the Property which are or may
become a Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

 

(b) The Second Mortgage, when properly recorded in the appropriate public
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (i) a valid, perfected second
priority Lien on the Property, subject only to Permitted Encumbrances and the
Lien of the Mortgage and (ii) perfected security interests in and to, and
perfected collateral assignments of, all Personal Property (including the
Leases), all in accordance with the terms thereof, in each case subject only to
the Mortgage and any applicable Permitted Encumbrances to the extent that
perfection occurs through the recording of a Mortgage or the filing of a
financing statement.

 

4.1.7 Solvency. Borrower has (a) not entered into the transaction contemplated
by this Agreement or executed the Note, this Agreement or any other Loan
Documents with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
such Loan Documents. After giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debts and liabilities as they mature (taking into account the timing
and amounts of cash to be received by Borrower and the amounts to be payable on
or in respect of the obligations of Borrower). No petition in bankruptcy has
been filed against Borrower or any of its constituent Persons, and neither
Borrower nor any of its constituent Persons has ever made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors. Neither Borrower nor any of its constituent Persons are contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of Borrower’s
assets or properties, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against it or any of its constituent Persons.

 

45



--------------------------------------------------------------------------------

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.

 

4.1.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA, and (b)
transactions by or with Borrower are not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Agreement.

 

4.1.10 Compliance. Borrower and the Property (including the use thereof) comply
in all material respects with all applicable Legal Requirements, including,
without limitation, building and zoning ordinances and codes. Borrower is not in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower, to Borrower’s
knowledge, or any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording any Governmental Authority the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.

 

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (i) fairly and accurately
represent the financial condition of the Significant Parties and the Property as
of the date of such reports, and (iii) to the extent audited by an independent
certified public accounting firm, have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein. Except for
Permitted Encumbrances, Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a Material Adverse Effect on the Property or the
operation thereof as a hotel, except as referred to or reflected in said
financial statements. Since the date of such financial statements, there has
been no material adverse change in the financial condition, operation or
business of Borrower from that set forth in said financial statements.

 

4.1.12 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s knowledge, is threatened or contemplated with respect to all or
any portion of the Property or for the relocation of any roadway providing
access to the Property.

 

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose

 

46



--------------------------------------------------------------------------------

which would be inconsistent with such Regulation U or any other Regulations of
such Board of Governors, or for any purposes prohibited by any Legal
Requirements or by the terms and conditions of this Agreement or the other Loan
Documents.

 

4.1.14 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. All public utilities
necessary or convenient to the full use and enjoyment of the Property are
located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purpose have been completed and dedicated to public use
and accepted by all Governmental Authorities.

 

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

 

4.1.16 Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

 

4.1.17 Assessments. To Borrower’s knowledge, there are (a) no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, and (ii) no contemplated improvements to the Property
that may result in such special or other assessments.

 

4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Principal or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and Borrower, Principal and Guarantor have
not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

 

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

 

4.1.20 Insurance. Borrower has obtained and has delivered to Lender valid
certificates of insurance evidencing the Policies along with evidence
satisfactory to Lender of the payment in full of all premiums required
thereunder. No claims have been made under any such Policies, and no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any such Policies. Borrower shall use commercially reasonable
efforts to obtain and deliver to Lender certified copies of the Policies as soon
as practicable after the date of this Agreement.

 

4.1.21 Use of Property. The Property is used exclusively as a hotel and other
appurtenant and related uses.

 

47



--------------------------------------------------------------------------------

4.1.22 Certificate of Occupancy; Licenses. All material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits, required for the legal use, occupancy and/or operation of
the Property as a hotel (collectively, the “Licenses”), have been obtained and
are in full force and effect. Borrower shall keep and maintain all Licenses
necessary for the operation of the Property as a hotel. The use being made of
the Property is in conformity in all material respects with the certificate of
occupancy issued for the Property.

 

4.1.23 Flood Zone. None of the Improvements on the Property are located in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards or, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) hereof is in full force and effect with respect to the
Property.

 

4.1.24 Physical Condition. The Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components are in good condition, order
and repair in all material respects. Other than as disclosed in the “Engineering
Report,” there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

4.1.25 Boundaries. All of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.

 

4.1.26 Leases. The Property is not subject to any Leases other than the Leases
described in Schedule I attached hereto and made a part hereof. No Person has
any possessory interest in the Property or right to occupy the same except under
and pursuant to the provisions of the Leases or as hotel guests, customers or
invitees in the ordinary course of business at the Property. The current Leases
are in full force and effect and there are no defaults thereunder by either
party and there are no conditions that, with the passage of time or the giving
of notice, or both, would constitute defaults thereunder. The copies of the
Leases delivered to Lender are true and complete, and there are no oral
agreements with Borrower with respect thereto; (Lender acknowledges and agrees
that Borrower has no obligation to deliver copies of Leases under 5,000 square
feet unless specifically so requested by Lender). No Rent (including security
deposits) has been paid more than one (1) month in advance of its due date. All
work to be performed by Borrower under each Lease has been performed as required
in such Lease and has been accepted by the applicable tenant, and any payments,
free rent, partial rent, rebate of rent or other payments, credits, allowances
or abatements required to be given by Borrower to any tenant has already been
received by such tenant. There has been no prior sale, transfer or

 

48



--------------------------------------------------------------------------------

assignment, hypothecation or pledge of any Lease or of the Rents received
therein which is still in effect. No tenant listed on Schedule I has assigned
its Lease or sublet all or any portion of the premises demised thereby, no such
tenant holds its leased premises under assignment or sublease, nor does anyone
except such tenant and its employees occupy such leased premises. No tenant
under any Lease has a right or option pursuant to such Lease or otherwise to
purchase all or any part of the Property of which the leased premises are a
part. No tenant under any Lease has any right or option for additional space in
the Improvements.

 

4.1.27 Survey. The Survey for the Property delivered to Lender in connection
with this Agreement has been prepared in accordance with the provisions of
Section 3.1.3(c) hereof, and does not fail to reflect any material matter
affecting the Property or the title thereto.

 

4.1.28 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. The Borrower is organized under the
laws of the State of Delaware.

 

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage and the Second Mortgage, have been paid or are being
paid simultaneously herewith, and the Mortgage and the Second Mortgage and the
other Loan Documents have been validly executed and delivered and are
enforceable in accordance with their respective terms by Lender (or any
subsequent holder thereof), subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations.

 

4.1.30 Special Purpose Entity/Separateness.

 

(a) Until the Debt has been paid in full, Borrower hereby represents, warrants
and covenants that (i) Borrower is, shall be and shall continue to be a Special
Purpose Entity, and (ii) Principal is, shall be and shall continue to be a
Special Purpose Entity.

 

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

 

(c) All of the assumptions made in the Insolvency Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all respects
material to the opinions set forth therein and any assumptions made in any
subsequent non-consolidation opinion required to be delivered in connection with
the Loan Documents (an “Additional Insolvency Opinion”), including, but not
limited to, any exhibits attached thereto, will have been and shall be true and
correct in all respects. Borrower has complied and will comply with, and
Principal has complied and Borrower will cause Principal to comply with, all of
the assumptions made with respect to Borrower and Principal in the Insolvency
Opinion. Borrower

 

49



--------------------------------------------------------------------------------

will, and shall cause Principal to, have complied and will comply with all of
the assumptions made with respect to Borrower and Principal in any Additional
Insolvency Opinion. Each entity other than Borrower and Principal with respect
to which an assumption shall be made in any Additional Insolvency Opinion will
have complied and will comply with all of the assumptions made with respect to
it in any Additional Insolvency Opinion.

 

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default continuing beyond applicable grace or cure
periods thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.

 

4.1.32 Illegal Activity. To Borrower’s knowledge, no portion of the Property has
been or will be purchased with proceeds of any illegal activity.

 

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender including, but not limited to, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects. There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise is reasonably likely to have a Material Adverse
Effect. Borrower has disclosed to Lender all material facts and has not failed
to disclose any material fact that could cause any Provided Information or
representation or warranty made herein to be materially misleading.

 

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

4.1.35 Embargoed Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower or Principal shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated under any such United States laws,
with the result that the investment in Borrower or Principal, as applicable
(whether directly or indirectly), is or would be prohibited by law (each, an
“Embargoed Person”) or the Loan made by Lender is or would be in violation of
law; (b) no Embargoed Person shall have any interest of any nature whatsoever in
Borrower or Principal, as applicable, with the result that the investment in
Borrower or Principal, as applicable (whether directly or indirectly), is or
would be prohibited by law or the Loan is or would be in violation of law; and
(c) none of the funds of Borrower, Principal or Guarantor, as applicable, shall
be derived from any unlawful activity by Borrower,

 

50



--------------------------------------------------------------------------------

Principal or Guarantor with the result that the investment in Borrower,
Principal or Guarantor, as applicable (whether directly or indirectly), is or
would be prohibited by law or the Loan is or would be in violation of law.

 

4.1.36 Cash Management Account.

 

(a) This Agreement, together with the other Loan Documents, creates a valid and
continuing security interest (as defined in the Uniform Commercial Code of the
State of Delaware) in the Property Account and Cash Management Account in favor
of Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold or otherwise conveyed
the Property Account and Cash Management Account;

 

(b) Intentionally Omitted.

 

(c) Pursuant and subject to the terms hereof, the Property Account Bank has
agreed to comply with all instructions originated by Lender and Borrower, as
applicable, without further consent by Borrower, directing disposition of the
Property Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities; and

 

(d) The Property Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee.

 

4.1.37 Intentionally Omitted.

 

4.1.38 Intentionally Omitted.

 

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

51



--------------------------------------------------------------------------------

ARTICLE 5

 

BORROWER COVENANTS

 

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply, in
all material respects, with all Legal Requirements applicable to Borrower and
the Property. There shall never be committed by Borrower, and Borrower shall not
permit any other Person in occupancy of or involved with the operation or use of
the Property to commit, any act or omission affording the federal government or
any state or local government the right of forfeiture against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents. Borrower hereby covenants and agrees not to
commit, permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times reasonably maintain, preserve and
protect all material franchises and material trade names, preserve all the
remainder of its property used or useful in the conduct of its business, and
shall keep the Property in reasonably good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Mortgage. Borrower shall keep the Property insured at all times
by financially sound and reputable insurers, to such extent and against such
risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal Requirement, provided, that: (a)
no Release Default or Event of Default has occurred and remains uncured; (b)
Borrower is permitted to do so under the provisions of any mortgage or deed of
trust superior in lien to the Mortgage; (c) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any instrument to
which Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (d) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (e) Borrower shall, upon final determination thereof, promptly comply with
any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (f) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower and/or the
Property; and (g) Borrower shall furnish such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to insure compliance
with such Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in imminent danger of being sold, forfeited,
terminated, cancelled or lost.

 

5.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property, or any part
thereof, prior to delinquency; provided, however, Borrower’s obligation to
directly pay Taxes shall be suspended for so long as adequate reserves for same
are maintained pursuant to Section 7.2 hereof. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent provided, however, Borrower is not required to
furnish such receipts for payment of Taxes in the event that such Taxes have
been paid by Lender pursuant to Section 7.2 hereof. Borrower shall not suffer
and shall promptly

 

52



--------------------------------------------------------------------------------

cause to be paid and discharged any Lien or charge whatsoever which may be or
become a Lien or charge against the Property and that is prohibited in
accordance with Section 5.2.2 hereof, and shall pay for all utility services
provided to the Property prior to delinquency. After prior notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes, Other
Charges or other Liens, provided, that: (a) no Release Default or Event of
Default has occurred and remains uncured; (b) Borrower is permitted to contest
same under the provisions of any mortgage or deed of trust superior in lien to
the Mortgage; (c) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(d) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (e) Borrower
shall promptly upon final determination thereof pay the amount of any such Taxes
or Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (f) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the Property; and (g)
Borrower shall furnish such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure the payment of any such Taxes
or Other Charges, together with all interest and penalties thereon. Lender may
pay over any such other security or part thereof held by Lender to the claimant
entitled thereto at any time when, in the judgment of Lender, the entitlement of
such claimant is established or the Property (or any part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Mortgage or
the Second Mortgage being primed by any related Lien.

 

5.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened in writing against Borrower,
Principal and/or Guarantor which is reasonably likely to cause a Material
Adverse Effect.

 

5.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice (which may be given verbally).

 

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s, Principal’s or Guarantor’s condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

 

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower. Payment of the costs and
expenses associated with any of the foregoing

 

53



--------------------------------------------------------------------------------

shall be in accordance with the terms and provisions of this Agreement,
including, without limitation, the provisions of Section 10.13 hereof.

 

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses reasonably incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of Casualty
or Condemnation affecting the Property or any part thereof) out of such
Insurance Proceeds.

 

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement, the other Loan Documents, as Lender shall reasonably
require from time to time.

 

5.1.10 Mortgage Taxes. Borrower represents that it has paid all state, county
and municipal recording and all other taxes imposed upon the execution and
recordation of the Mortgage.

 

5.1.11 Financial Reporting.

 

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP and the Uniform System of Accounts
(or such other accounting basis acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of Borrower
and all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice (which may be verbal) to examine
such books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence of an Event of Default,
Borrower shall pay any costs and expenses incurred by Lender to examine
Borrower’s accounting records with respect to the Property, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.

 

54



--------------------------------------------------------------------------------

(b) Borrower will furnish to Lender annually, within one hundred twenty (120)
days following the end of each Fiscal Year of Borrower, a complete copy of
Borrower’s combined annual financial statements (combined with those of the
Other Borrowers) and Guarantor’s consolidated annual financial statements
audited by a “Big Four” accounting firm or other independent certified public
accountant acceptable to Lender in accordance with GAAP (or such other
accounting basis acceptable to Lender) covering the Property and the Other
Properties for such Fiscal Year and containing statements of profit and loss for
Borrower, the Other Borrowers and Guarantor and a balance sheet for Borrower,
the Other Borrowers and Guarantor. Such statements, with respect to the Borrower
and the Other Borrowers shall set forth the financial condition and the results
of operations for the Property and the Other Properties for such Fiscal Year,
and shall include, but not be limited to, amounts representing annual Aggregate
Net Cash Flow, Aggregate Net Operating Income, Aggregate Gross Income from
Operations and Aggregate Operating Expenses. In addition, such statements shall
include supplementary information setting forth the financial condition and
results of operation for each of Borrower and the Other Borrowers, Borrower’s,
the Other Borrowers’ and Guarantor’s annual financial statements shall be
accompanied by (i) an unqualified opinion of a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
(ii) a schedule audited by such independent certified public accountant
reconciling Aggregate Net Operating Income to Aggregate Net Cash Flow (the “Net
Cash Flow Schedule”), which shall itemize all adjustments made to Aggregate Net
Operating Income to arrive at Aggregate Net Cash Flow deemed material by such
independent certified public accountant, and (iii) an Officer’s Certificate
certifying that (x) the Capital Expenditures for such year and (y) each annual
financial statement presents fairly the financial condition and the results of
operations of Borrower, the Other Borrowers, Guarantor and the Property and the
Other Properties being reported upon and that such financial statements have
been prepared in accordance with GAAP and as of the date thereof whether there
exists an event or circumstance which constitutes a Default or Event of Default
under the Loan Documents executed and delivered by, or applicable to, Borrower,
the Other Borrowers or Guarantor, and if such Default or an Event of Default
exists, the nature thereof, the period of time it has existed and the action
then being taken to remedy the same.

 

(c) Borrower will furnish, or cause to be furnished, to Lender on or before (i)
twenty-five (25) days after the end of each calendar month thereafter, and (ii)
forty-five (45) days after the end of each calendar quarter thereafter, the
following items, accompanied by an Officer’s Certificate stating that such items
are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower and the Property (subject to
normal year-end adjustments) as applicable: (i) monthly and year-to-date
operating statements prepared for each calendar month, noting Net Operating
Income, Gross Income from Operations, and Operating Expenses (not including any
contributions to the FF&E Reserve Funds and/or the Debt Service Reserve), and,
upon Lender’s request, other information necessary and sufficient to fairly
represent the financial position and results of operation of the Property during
such period, and containing a comparison of budgeted income and expenses and the
actual income and expenses together with a detailed explanation of any variances
that either exceed (1) 10% and $10,000 with respect to any one (1) line item or
(2) 5% in the aggregate between all budgeted and actual amounts for such
periods, all in form reasonably satisfactory to Lender; and (ii) a calculation
reflecting the annual Debt Service Coverage Ratio for the immediately preceding
twelve (12) month period for which financial statements are available as of the
last day of each calendar month or quarter (as applicable), and (iii) a
computation of Net

 

55



--------------------------------------------------------------------------------

Cash Flow for such period. In addition, such Officer’s Certificate shall also
state that the representations and warranties of Borrower set forth in Section
4.1.30 are true and correct as of the date of such certificate and whether there
are trade payables outstanding for more than sixty (60) days.

 

(d) Intentionally Omitted.

 

(e) Intentionally Omitted.

 

(f) Intentionally Omitted.

 

(g) Intentionally Omitted.

 

(h) Intentionally Omitted.

 

(i) Borrower will furnish to Lender on or before forty-five (45) days after the
end of each calendar quarter (a) a statement setting forth (i) the Aggregate Net
Cash Flow for each calendar quarter and calendar year occurring during the full
twelve (12) calendar month period immediately proceeding the date of such
statement for which financial statements are available.

 

(j) Lender hereby approves the Annual Budget and the Annual FF&E Budget for the
partial year 2004 previously delivered to it. For each calendar year commencing
with calendar year 2005, Borrower shall submit to Lender (i) an Annual Budget
for the Property and (ii) an Annual FF&E Budget with respect to FF&E required to
be made to the Property for such year, each not later than thirty (30) days
prior to the commencement of such period or calendar year in form reasonably
satisfactory to Lender. The Annual FF&E Budget shall provide for FF&E
expenditures equal to at least four (4%) percent of the Gross Income from
Operations derived from the operation of the Property during the preceding
calendar year. The Annual Budget shall be subject to Lender’s reasonable written
approval (each such Annual Budget as so approved in writing by Lender, is herein
referred to as an “Approved Annual Budget”). Notwithstanding the foregoing,
variances between budgeted and actual amounts in the Approved Annual Budget may
vary by up to the greater of ten percent (10%) or $10,000.00 with respect to any
one (1) line item and up to five percent (5%) in the aggregate for the entire
Approved Annual Budget without the consent of Lender. The Annual FF&E Budget
shall likewise be subject to Lender’s reasonable written approval (each such
Annual FF&E Budget as so approved in writing by Lender, is herein referred to as
an “Approved Annual FF&E Budget”). In the event that Lender objects to a
proposed Annual Budget and/or Annual FF&E Budget submitted by Borrower, Lender
shall advise Borrower of such objections within ten (10) Business Days after
receipt thereof (and deliver to Borrower a reasonably detailed description of
such objections) and Borrower shall promptly revise such Annual Budget and/or
Annual FF&E Budget, as applicable, and resubmit the same to Lender. Lender shall
advise Borrower of any objections to such revised Annual Budget and/or Annual
FF&E Budget within five (5) Business Days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise the same in accordance with the process described in this
subsection until Lender approves the Annual Budget and/or Annual FF&E Budget.
Notwithstanding the foregoing, Lender shall be deemed to have consented to any

 

56



--------------------------------------------------------------------------------

Annual Budget and/or Annual FF&E Budget if Lender has not provided Borrower with
a written notice of denial within ten (10) Business Days of Lender’s receipt of
such Annual Budget and/or Annual FF&E Budget so long as Borrower’s request is
submitted with the words “IMMEDIATE RESPONSE REQUIRED, DEEMED APPROVED IF NO
RESPONSE RECEIVED WITHIN TEN (10) BUSINESS DAYS” in bold print, all capital
letters, in 14 point or larger and prominently displayed at the top of any
correspondence and on any envelope containing the request. Until such time that
Lender approves a proposed Annual Budget and/or Annual FF&E Budget (or approval
is deemed given), the most recently Approved Annual Budget and/or Annual
Approved FF&E Budget shall apply; provided, that, such Approved Annual Budget
shall be adjusted to reflect actual increase in utility costs, Taxes, Insurance
Premiums and Other Charges.

 

(k) In the event that, Borrower must incur an extraordinary Operating Expense or
Capital Expenditure not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense together
with all invoices or other backup reasonably required by Lender to substitute
such proposed Extraordinary Expense and the amount thereof; provided, that, in
the event Borrower is required to incur Extraordinary Expenses before Lender’s
consent is granted due to emergencies involving imminent danger to person or
property Lender’s consent shall not be required with respect to such emergency
only provided that Borrower shall promptly provide Lender with a reasonably
detailed description of such expenditures and the emergency following same. No
Rents may be used to pay an Extraordinary Expense unless and until Lender has
reasonably approved same in writing, which approval will not by unreasonably
withheld or delayed; provided, however, Lender shall be deemed to have consented
to such Extraordinary Expense if Lender has not provided Borrower with a written
notice of denial within ten (10) Business Days of Lender’s receipt of such
request so long as Borrower’s request is submitted with the words “IMMEDIATE
RESPONSE REQUIRED, DEEMED APPROVED IF NO RESPONSE RECEIVED WITHIN TEN (10)
BUSINESS DAYS” in bold print, all capital letters, in 14 point or larger and
prominently displayed at the top of any correspondence and on any envelope
containing the request. Notwithstanding the foregoing, Lender’s consent shall
not be required for the payment of Taxes, Insurance Premiums or utilities with
respect to the Property in excess of the amounts provided for in the Approved
Annual Budget for such items provided that Borrower shall provide prompt notice
to Lender of such increases following Borrower’s knowledge of such increase.

 

(l) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Property and
Borrower that is provided to Lender pursuant to this Section 5.1.11 in
connection with the Securitization to such parties requesting such information
in connection with such Securitization.

 

5.1.12 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to

 

57



--------------------------------------------------------------------------------

do business and will remain in good standing under the laws of each jurisdiction
as and to the extent the same are required for the ownership, maintenance,
management and operation of the Property.

 

5.1.13 Title to the Property. Borrower will warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances), and (b) the validity and priority of the
Lien of the Mortgage, the Second Mortgage and the Assignment of Leases, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by Lender if an interest in the
Property, other than as permitted hereunder, is claimed by another Person.

 

5.1.14 Costs of Enforcement. In the event (a) that the Mortgage and/or the
Second Mortgage is foreclosed in whole or in part or that the Mortgage and/or
the Second Mortgage is put into the hands of an attorney for collection, suit,
action or foreclosure, (b) of the foreclosure of any mortgage prior to or
subsequent to the Mortgage and/or the Second Mortgage in which proceeding Lender
is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any direct or indirect owners,
members or partners of Borrower or an assignment by Borrower or any direct or
indirect owners, members or partners of Borrower for the benefit of its
creditors, Borrower, on behalf of itself and its successors and assigns, agrees
that it/they shall be chargeable with and shall pay all costs of collection and
defense, including attorneys’ fees and costs, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

5.1.15 Estoppel Statement.

 

(a) After request by Lender from time to time, but no more frequently than twice
in any 12 month period, Borrower shall within ten (10) days furnish Lender with
a statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Loan, (ii) the Outstanding Principal Balance, (iii) the
date installments of interest and/or principal were last paid, (iv) any offsets
or defenses to the performance of the Obligations, if any, and (v) that the
Note, this Agreement, the Mortgage and the other Loan Documents are valid, legal
and binding obligations of Borrower and have not been modified or if modified,
giving particulars of such modification.

 

(b) Borrower shall deliver to Lender promptly upon request from time to time and
subject to the terms of the Leases, tenant estoppel certificates from each
commercial tenant leasing 5,000 square feet or more of space at the Property in
form and substance reasonably satisfactory to Lender; provided, that, Borrower
shall not be required to deliver such certificates more frequently than two (2)
times in any calendar year.

 

(c) Intentionally Omitted.

 

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

 

58



--------------------------------------------------------------------------------

5.1.17 Performance by Borrower. Borrower shall not enter into or otherwise
suffer or permit any amendment, waiver, supplement, termination or other
modification of any Loan Document executed and delivered by, or applicable to,
Borrower without the prior consent of Lender.

 

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and
Principal as of the date of the Securitization.

 

5.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

 

5.1.20 Leasing Matters. Any Leases with respect to the Property executed after
the date hereof, for more than 5,000 square feet shall be approved by Lender,
which approval shall not be unreasonably withheld, delayed or conditioned. Upon
request, Borrower shall furnish Lender with executed copies of all Leases. All
renewals of Leases and all proposed Leases shall provide for rental rates
comparable to existing local market rates. All proposed Leases shall be on
commercially reasonable terms and shall not contain any terms which would
materially affect Lender’s rights under the Loan Documents. All Leases executed
after the date hereof shall provide that they are subordinate to the Mortgage
and that the lessee agrees to attorn to Lender or any purchaser at a sale by
foreclosure or power of sale. Borrower shall (a) observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (b) enforce and may amend or terminate the terms, covenants
and conditions contained in the Leases upon the part of the lessee thereunder to
be observed or performed in a commercially reasonable manner and in a manner not
to impair the value of the Property involved except that no termination by
Borrower or acceptance of surrender by a tenant of any Leases of more than 5,000
square feet shall be permitted unless by reason of a tenant default and then
only in a commercially reasonable manner to preserve and protect the Property;
provided, however, that no such termination or surrender of any Lease covering
more than 5,000 square feet will be permitted without the consent of Lender; (c)
not collect any of the rents more than one (1) month in advance (other than
security deposits); (d) not execute any other assignment of lessor’s interest in
the Leases or the Rents (except as contemplated by the Loan Documents); (e) not
alter, modify or change the terms of any Lease in excess of 5,000 square feet in
a manner inconsistent with the provisions of the Loan Documents; and (f) execute
and deliver at the request of Lender all such further assurances, confirmations
and assignments in connection with the Leases as Lender shall from time to time
reasonably require. Notwithstanding anything to the contrary contained herein,
Borrower shall not enter into a lease of all or substantially all of the
Property without Lender’s prior consent.

 

59



--------------------------------------------------------------------------------

5.1.21 Alterations. Borrower shall obtain Lender’s prior consent to any
alterations to any Improvements (excluding Decorative Changes), which consent
shall not be unreasonably withheld, delayed or conditioned. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with: any
alterations to the Improvements (excluding Decorative Changes) that will not
have a Material Adverse Effect, provided, that, such alterations (a) are made in
connection with tenant improvement work performed pursuant to the terms of any
Lease executed on or before the date hereof, (b) do not adversely affect any
structural component of any Improvements, any utility or HVAC system contained
in any Improvements or the exterior of any building constituting a part of any
Improvements and the aggregate cost thereof does not exceed $1,000,000.00 (the
“Threshold Amount”), or (c) are performed in connection with Restoration after
the occurrence of a Casualty in accordance with the terms and provisions of this
Agreement. If the total unpaid amounts due and payable with respect to
alterations to the Improvements at the Property shall at any time exceed the
Threshold Amount, Borrower shall promptly deliver to Lender as security for the
payment of such amounts and as additional security for Borrower’s obligations
under the Loan Documents any of the following: (i) cash, (ii) U.S. Obligations,
(iii) other securities having a rating acceptable to Lender and that the
applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification of the initial, or, if
higher, then current ratings assigned to any Securities or any class thereof in
connection with any Securitization, or (iv) a completion and performance bond or
an irrevocable letter of credit (payable on sight draft only) issued by a
financial institution (A) having a rating by S&P of not less than “A-1+” if the
term of such bond or letter of credit is no longer than three (3) months or, if
such term is in excess of three (3) months, issued by a financial institution
having a rating that is reasonably acceptable to Lender, and (B) that the
applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification of the initial, or, if
higher, then current ratings assigned to any Securities or any class thereof in
connection with any Securitization. Such security shall be in an amount equal to
the excess of the total unpaid amounts with respect to alterations to the
Improvements on the Property (other than such amounts to be paid or reimbursed
by tenants under the Leases) over the Threshold Amount and upon an Event of
Default Lender may apply such security from time to time at the option of Lender
to pay for such alterations.

 

5.1.22 Operation of Property.

 

(a) Borrower shall cause the Property to be operated, in all material respects,
in accordance with the Management Agreement or Replacement Management Agreement,
as applicable. In the event that the Management Agreement expires or is
terminated (without limiting any obligation of Borrower to obtain Lender’s
consent to any termination or modification of the Management Agreement in
accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable.

 

(b) Borrower shall: (i) promptly perform and/or observe in all material respects
all of the covenants and agreements required to be performed and observed by
Borrower under the Management Agreement and do all things necessary to preserve
and to keep unimpaired its material rights thereunder; (ii) promptly notify
Lender of any material default under the Management Agreement of which it is
aware; (iii) promptly deliver to Lender a copy

 

60



--------------------------------------------------------------------------------

of each financial statement, business plan, capital expenditures plan, material
notice, material report and estimate received by it under the Management
Agreement; and (iv) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by Manager
under the Management Agreement, in a commercially reasonable manner.

 

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage and Second Mortgage in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:

 

5.2.1 Operation of Property.

 

(a) Borrower shall not, without Lender’s prior consent (which consent shall not
be unreasonably withheld): (i) subject to Section 9.5 hereof, surrender,
terminate or cancel the Management Agreement; provided, that Borrower may,
without Lender’s consent, replace the Manager so long as the replacement manager
is a Qualified Manager pursuant to a Replacement Management Agreement; (ii)
reduce or consent to the reduction of the term of the Management Agreement;
(iii) increase or consent to the increase of the amount of any charges or fees
under the Management Agreement; or (iv) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, the
Management Agreement in any material respect.

 

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
consent of Lender, which consent may be withheld in Lender’s sole discretion,
unless failure to do so would cause a default of Borrower’s obligations under
the Management Agreement.

 

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except:

 

(a) Permitted Encumbrances;

 

(b) Liens created by or permitted pursuant to the Loan Documents; and

 

(c) Liens for Taxes or Other Charges not yet due.

 

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity, (b)
engage in any business activity not related to the ownership and operation of
the Property, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of Borrower except to the extent permitted by the Loan Documents, (d)
modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction, or (e) cause Principal to
(i) dissolve, wind up or liquidate or take any action, or omit to take any
action, as a result of which Principal would be dissolved, wound up or

 

61



--------------------------------------------------------------------------------

liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
certificate of incorporation or bylaws of Principal, in each case, without
obtaining the prior consent of Lender.

 

5.2.4 Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

 

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance, or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, in each case, without the prior consent of Lender.

 

5.2.7 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of all or any portion of the Property with (a) any other real
property constituting a tax lot separate from the Property, or (b) any portion
of the Property which may be deemed to constitute personal property, or any
other procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

 

5.2.8 Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender at least thirty (30) days prior notice.
Borrower shall not change the place of its organization as set forth in Section
4.1.28 without the consent of Lender, which consent shall not be unreasonably
withheld. Upon Lender’s request, Borrower shall authorize the filing of
additional financing statements, security agreements and other instruments which
may be necessary to effectively evidence or perfect Lender’s security interest
in the Property as a result of such change of principal place of business or
place of organization.

 

5.2.9 ERISA.

 

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

 

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (ii) Borrower is not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (iii) one or more of the following circumstances is true:

 

  (i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

62



--------------------------------------------------------------------------------

  (ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

 

  (iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

5.2.10 Transfers.

 

(a) Except for the transfer of the Property in connection with a release thereof
pursuant to Section 2.5, Borrower shall not sell, convey, mortgage, grant,
bargain, encumber, pledge, assign, grant options with respect to, or otherwise
transfer or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Property or any part thereof or any legal or beneficial interest
therein or permit a Sale or Pledge of an interest in any Restricted Party
(collectively, a “Transfer”), other than (x) pursuant to Leases of space in the
Improvements to tenants in accordance with the provisions of Section 5.1.20
hereof, and (y) the disposition of Equipment and other Personal Property
pursuant to the replacement thereof or otherwise in the ordinary course of the
operation of the Property, without (i) the prior written consent of Lender and
(ii) if a Securitization has occurred or is pending within thirty (30) days,
delivery to Lender of written confirmation from the Rating Agencies that the
Transfer will not result in the downgrade, withdrawal or qualification of the
then current ratings assigned to any Securities or the proposed rating of any
Securities.

 

(b) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a- managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or

 

63



--------------------------------------------------------------------------------

nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests.

 

(c) Notwithstanding the provisions of this Section 5.2.10, the following
transfers shall not be deemed a Transfer: (i) a transfer by devise or descent or
by operation of law upon the death of a member, partner or shareholder of a
Restricted Party; (ii) the Sale or Pledge, in one or a series of transactions,
of not more than forty-nine percent (49%) of the stock in a Restricted Party;
provided, however, no such transfers shall result in the change of voting
control in the Restricted Party, and as a condition to each such transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed transfer, (iii) the Sale or Pledge, in one or a series of transactions,
of not more than forty-nine percent (49%) of the limited partnership interests
or non-managing membership interests (as the case may be) in a Restricted Party;
provided, however, as a condition to each such transfer, Lender shall receive
not less than thirty (30) days prior written notice of such proposed transfer,
(iv) transfers, issuances, pledges and redemptions of stock in Wyndham
International, Inc. (“Wyndham”) (and its successors), so long as (A) Wyndham (or
any such successor) is (or is controlled by) a Public Company and (B) the
surviving entity is primarily involved in, or has a significant business line
involving, the ownership and operation of real estate similar to the Property,
(v) the merger or consolidation of Wyndham (or its successors), provided that
the surviving entity of such merger or consolidation is (or is controlled by)
(A) a Public Company, and (B) primarily involved in, or has a significant
business line involving, the ownership or operation of real estate similar to
the Property, (vi) the granting of easements, cross-easements, agreements,
restrictions, reservations and rights in the ordinary course of business for
use, access, water and sewer lines, telephone and telegraph lines, electric
lines or other utilities or for other similar purposes, provided that no such
easements, agreements, restrictions or rights shall materially impair the
utility and/or operation of the Property or Borrower’s ability to repay the Debt
as it becomes due or Borrower’s ability to perform any of its obligations under
the Loan Documents, and (vii) transfers of direct or indirect interests in any
Borrower or Principal to Affiliates of Wyndham (or its successors) provided that
after such transfers such Borrower and Principal are controlled, directly or
indirectly, by Wyndham (or its successors). In addition, on a one time basis,
Wyndham may merge or consolidate with a public or private entity in which the
surviving entity is not and is not controlled by a Public Company provided that
(a) after such merger, each Borrower and Principal shall continue to comply with
the terms of Section 4.1.30 hereof, (b) such merger or consolidation is to a
Qualified Transferee, and (c) the surviving entity is primarily involved in, or
has a significant business line involving, the ownership and operation of real
estate similar to the Property. In connection with any transfer or merger
permitted under this Section 5.2.10, Borrower shall deliver an Additional
Insolvency Opinion if, after such transfer or merger, more than forty-nine
percent (49%) of any direct legal or beneficial interest in Borrower (or in any
constituent entity of Borrower that is required to comply with the terms of
Section 4.1.30 hereof) is owned by a new or successor entity. Such Additional
Insolvency Opinion shall be reasonably acceptable to (a) Lender, prior to a
Securitization or (b) the Rating Agencies, if a Securitization has occurred.
Notwithstanding anything to the contrary contained herein, pledges and
hypothecations of indirect equity interests in Borrower shall be permitted
provided (i) Wyndham (or its successor) maintains control of, and holds
beneficial direct or indirect ownership interests of not less than fifty-one
percent (51%) of the membership interests or partnership interests, as
applicable, in, each entity comprising Borrower and (ii) any such pledges or
hypothecations are in connection with that certain Credit Agreement and that
certain Increasing Rate Note Purchase

 

64



--------------------------------------------------------------------------------

and Loan Agreement each between Wyndham (or its successors) and The Chase
Manhattan Bank, each dated June 30, 1999, as amended or another credit agreement
with an institutional lender or a public bond offering to prepay or refinance in
full or in part any such credit facility which institutional lender or
bondholders (or the trustee on their behalf), as applicable shall be making or
holding a loan to Wyndham or its successor or its Affiliates (other than
Borrower or Principal). A foreclosure sale (or transfer in lieu thereof) of any
such pledge or hypothecation to The Chase Manhattan Bank, or another
institutional lender as collateral agent for syndicate lenders or another
institutional lender, or the bond trustee, shall be permitted provided (i)
Lender is given at least sixty (60) days prior written notice of the proposed
foreclosure sale or transfer in lieu thereof; (ii) the transferee is a reputable
entity or person, creditworthy, with sufficient financial worth considering any
obligations assumed and undertaken with respect to the Loan, as evidenced by
financial statements and other information reasonably requested by Lender; (iii)
the Property at all times shall continue to be managed by a Qualified Manager,
and (iv) and any and all such entities will comply with all of the requirements
set forth in the Note, this Agreement, the Mortgage and the other Loan
Documents.

 

(d) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent to the
extent required hereunder. This provision shall apply to every Transfer
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer. Notwithstanding anything to the contrary contained in
this Section 5.2.10, (a) no transfer (whether or not such transfer shall
constitute a Transfer) shall be made to any Embargoed Person and (b) in the
event any transfer (whether or not such transfer shall constitute a Transfer)
results in any Person owning in excess of forty-nine percent (49%) of the
ownership interest in a Restricted Party, Borrower shall, prior to such
transfer, deliver an updated Insolvency Opinion to Lender, which opinion shall
be in form, scope and substance reasonably acceptable in all respects to Lender
and the Rating Agencies.

 

(e) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender shall not withhold its consent to a one-time sale, assignment, or other
transfer of all of the Property, provided that (i) Lender receives sixty (60)
days prior written notice of such transfer, (ii) no Event of Default has
occurred and is continuing and (iii) upon the satisfaction (in the reasonable
determination of Lender) of the following matters:

 

(A) Borrower or Transferee (defined below) shall pay Lender a transfer fee equal
to 1% of the Outstanding Principal Balance at the time of such transfer and pay
any and all reasonable out-of-pocket costs incurred in connection with the
Transfer (including, without limitation, Lender’s reasonable counsel fees and
disbursements and all recording fees, title insurance premiums and mortgage and
intangible taxes and the fees and expenses of the Rating Agencies in connection
with such Transfer);

 

(B) The proposed transferee (the “Transferee”) (i) shall be a special purpose
bankruptcy remote entity that complies with all of the requirements of Section
4.1.30 and whose organizational documents are substantially similar to
Borrower’s organizational documents, or if not

 

65



--------------------------------------------------------------------------------

substantially similar, acceptable to the Rating Agencies and (ii) is controlled
by a Qualified Transferee;

 

(C) Transferee shall assume all of the obligations of Borrower under the Note,
this Agreement, the Mortgage and the other Loan Documents in a manner reasonably
satisfactory to Lender in all respects, including, without limitation, by
entering into an assumption agreement in form and substance reasonably
satisfactory to Lender and delivering such legal opinions as Lender may
reasonably require;

 

(D) The Property shall be managed by a Qualified Manager following such
transfer;

 

(E) The proposed transfer is permitted pursuant to the Franchise Agreement, if
any, or the Franchisor consents to such proposed transfer if Franchisor has the
right to consent to such proposed transfer;

 

(F) Transferee shall deliver an endorsement to the existing title policy
insuring the Mortgage as modified by the assumption agreement, as a valid first
lien on the Property and naming the Transferee as owner of the fee or leasehold
estate, as applicable, of the Property, which endorsement shall insure that as
of the recording of the assumption agreement, the Property shall not be subject
to any additional exceptions or Liens other than Permitted Encumbrances, or if
such endorsement is not available in the applicable jurisdiction, other evidence
reasonably satisfactory to Lender confirming all of the foregoing;

 

(G) Transferee shall deliver to Lender an opinion of counsel from an independent
law firm with respect to the substantive nonconsolidation of Transferee and its
constituent entities (partners, members or shareholders), which law firm and
which opinion shall be reasonably satisfactory in all respects to (i) Lender, if
a Securitization has not occurred, or (ii) Lender and the Rating Agencies, if a
Securitization has occurred;

 

(H) Transferee shall be a Qualified Transferee;

 

(I) Transferee and Transferee’s Principal must be able to satisfy all the
covenants set forth in Sections 4.3 and 5.9 hereof, no Release Default or Event
of Default shall otherwise occur as a result of such transfer, and Transferee
and Transferee’s Principal shall deliver (A) all organization documentation
reasonably requested by Lender, which shall be reasonably satisfactory to
Lender, and (B) all certificates, agreements and covenants reasonably required
by Lender;

 

(J) Following a Securitization, or at such time as the Loan is scheduled to be
included in a Securitization, the Rating Agencies shall have confirmed that the
transfer to Transferee will not cause any downgrade in the ratings assigned to
such certificates;

 

66



--------------------------------------------------------------------------------

(K) If the Transferee is not a wholly-owned subsidiary of Principal, each of the
Other Properties shall likewise be transferred to such Transferee or a
wholly-owned subsidiary of the new Principal pursuant to the provisions of the
Other Loan Agreements; and

 

(L) All requisite approvals from all applicable Governmental Authorities and
Persons required in connection with such Transfer shall have been obtained.

 

(f) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender’s consent shall not be required for the financing of Personal Property
and Equipment (“Financing Leases”) owned or to be purchased by the applicable
Borrower that is used in connection with the operation of the Property, provided
Lender has received prior written notification of such Borrower’s intent to
finance such Personal Property and/or Equipment, and provided, further, that (i)
any such financing is subject to commercially prudent terms and conditions and
at a market rate of interest, (ii) the Personal Property and/or Equipment
financed is readily replaceable without material interference or interruption to
the operation of the Property as required pursuant to the provisions of this
Agreement and the Mortgage and the other Loan Documents, (iii) the aggregate
amount of annual debt service or lease payments under such Financing Leases is
at all times less than $100,000.00 per annum, (iv) the documentation for the
Financing Leases shall, among other things, provide that Lender shall be given
written notice of a default thereunder and Lender shall be provided with a
reasonable opportunity to cure such defaults and (v) the Financing Leases do not
create a Lien on the Property other than the Personal Property and/or Equipment
financed.

 

5.2.11 Intentionally Omitted.

 

5.2.12 Franchise Provisions.

 

(a) Lender acknowledges and agrees that, as of the Closing Date, (i) Borrower is
indirectly owned in whole by Wyndham; (ii) the Property is operated as a
“Wyndham” or “Summerfield Suites” hotel and is not subject to a franchise
agreement or other agreement in connection with such operation other than the
Management Agreement. Borrower shall obtain the approval of Lender, which
approval shall not be unreasonably withheld or delayed by Lender, before
entering into any franchise agreement (the “Franchise Agreement”) with any
franchisor (the “Franchisor”) that provides for, or permits, the operation of
the Property under such Franchisor’s brand or “flag”. Any Franchise Agreement
must include, among other things, rights in the Franchisor’s reservation system
and a term of not less than the remaining term of the Loan. Borrower shall
deliver to Lender any such Franchise Agreement for Lender’s review and approval.

 

(b) If Borrower shall enter into any Franchise Agreement, Lender shall receive
within thirty (30) days following the execution of such Franchise Agreement a
comfort letter from the Franchisor, in which Franchisor shall agree (i) that
Lender shall have the right, but not the obligation, to cure any defaults under
the Franchise Agreement, (ii) to give Lender written notice of, and a reasonable
time to cure, any default of Borrower under the Franchise Agreement; (iii) not
to assert against Lender any defaults which by their nature are personal to

 

67



--------------------------------------------------------------------------------

Borrower and are not curable by Lender; (iv) to allow Lender to change managers
of the Property; (v) that, if Lender or its affiliate shall acquire title to the
Property, Lender or its affiliate shall have an option to succeed to the
interest of Borrower under the Franchise Agreement (or to be granted a new
Franchise Agreement on the same terms as the Franchise Agreement) without
payment of any fees to Franchisor (other than nominal, processing fees); (vi)
that the Franchise Agreement will remain in effect during any foreclosure
proceedings by Lender provided Lender cures all monetary defaults under the
Franchise Agreement; (vii) not to modify, cancel, surrender or otherwise
terminate the Franchise Agreement during the Term without the consent of Lender;
and (viii) that if Lender or its Affiliate succeeds to Borrower’s interest under
the Franchise Agreement, Lender may assign its rights therein to any entity
which acquires the Property from Lender or its Affiliate (subject to
Franchisor’s reasonable approval). The foregoing to the contrary
notwithstanding, Lender will not unreasonably withhold approval of Franchisor’s
standard form of “comfort letter”.

 

(c) Borrower shall not, and Borrower shall not permit any Affiliate to, modify,
cancel, surrender or otherwise terminate the Franchise Agreement during the Term
without the consent of Lender, such consent not to be unreasonably withheld or
delayed; provided that, in connection with a cancellation, surrender or
termination, such Franchise Agreement shall be replaced with a substitute
franchise agreement reasonably approved by Lender or such other arrangement for
the operation of the Property, reasonably approved by Lender. Borrower shall
promptly deliver to Lender copies of any notices of default sent or received by
or on behalf of Borrower or any of its Affiliates under the Franchise Agreement.

 

(d) Borrower shall at all times that the Debt is outstanding cause the hotel
located on the Property to be operated as (i) a “Wyndham” or a “Summerfield
Suites” hotel (or in the name of any successor entity), or (ii) a hotel
franchise of a first class, reputable hotel franchise reasonably acceptable to
Lender pursuant to a franchise agreement and management agreement reasonably
acceptable to Lender.

 

(e) Borrower shall:

 

  (i) promptly perform and/or observe in all material respects all of the
covenants and agreements required to be performed and observed by it under the
Franchise Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder;

 

  (ii) promptly notify Lender of any default under the Franchise Agreement of
which it is aware;

 

  (iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by it
under the Franchise Agreement;

 

  (iv) promptly enforce the performance and observance in all material respects
of all of the covenants and agreements required to be performed and/or observed
by the franchisor under the Franchise Agreement; and

 

68



--------------------------------------------------------------------------------

  (v) exercise all rights of renewals or extension of the Franchise Agreement
(and Borrower hereby appoints Lender as its attorney-in-fact to exercise such
options in the name of and on behalf of Borrower, which power of attorney shall
be irrevocable and shall be deemed to be coupled with an interest).

 

ARTICLE 6

 

INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 

Section 6.1 Insurance.

 

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:

 

  (i)

comprehensive all risk insurance on the Improvements and the Personal Property,
including contingent liability from Operation of Building Laws, Demolition Costs
and Increased Cost of Construction Endorsements, in each case (A) in an amount
equal to one hundred percent (100%) of the “Full Replacement Cost,” which for
purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation, but the amount shall in no event be less than the
Outstanding Principal Balance; (B) containing an agreed amount endorsement with
respect to the Improvements and Personal Property waiving all co-insurance
provisions; (C) for all such insurance coverage, providing for no deductible in
excess of One Hundred Thousand and No/100 Dollars ($100,000); and (D) containing
an “Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses. In addition, Borrower shall obtain: (x) if
any portion of the Improvements is currently or at any time in the future
located in a federally designated “special flood hazard area”, flood hazard
insurance in an amount equal to the lesser of (1) the Outstanding Principal
Balance or (2) the maximum amount of such insurance available under the National
Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the
National Flood Insurance Reform Act of 1994, as each may be amended or such
greater amount as Lender shall require; (y) earthquake insurance in amounts and
in form and substance satisfactory to Lender in the event the Property is
located in an area with a high degree of seismic activity and (z) coastal
windstorm insurance in amounts and in form and substance satisfactory to Lender
(and with deductibles of 3% of the insured value) in the event the Property is
located in any coastal region, provided that the insurance pursuant

 

69



--------------------------------------------------------------------------------

 

to clauses (x), (y) and (z) hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i).
Notwithstanding the foregoing, if the insurance coverage required herein is
maintained by Wyndham through a blanket policy of insurance and the deductible
for such insurance coverage is greater than $100,000.00, Borrower may satisfy
the deductible requirements herein by delivering to Lender a Letter of Credit in
an amount equal to the difference between such deductible, as the same may be
adjusted during the term of this Loan, as extended, and $100,000.00, and Lender
shall, in the event of a casualty, apply such security from time to time if
requested to do so by Borrower to pay for any Restoration or, if an Event of
Default occurs, such Letter of Credit shall constitute additional collateral for
the Loan and Lender may apply such sums as otherwise provided in this Agreement.

 

  (ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000) in the aggregate and One Million and No/100 Dollars ($1,000,000)
per occurrence (and, if on a blanket policy, containing an “Aggregate Per
Location” endorsement); (B) to continue at not less than the aforesaid limit
until required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all legal contracts; and (5) contractual liability
covering the indemnities contained in Article 8 of the Mortgage to the extent
the same is available;

 

  (iii)

rental loss and/or business income interruption insurance (A) with loss payable
to Lender; (B) covering all risks required to be covered by the insurance
provided for in subsection (i) above; (C) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
the Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to one hundred percent (100%) of the
projected Gross Income from Operations for a period of

 

70



--------------------------------------------------------------------------------

 

eighteen (18) months from the date of such Casualty (assuming such Casualty had
not occurred) and notwithstanding that the policy may expire at the end of such
period. The amount of such business income insurance shall be determined prior
to the date hereof and at least once each year thereafter based on Borrower’s
reasonable estimate of the Gross Income from Operations for the succeeding
eighteen (18) month period. Nothing set forth in this Agreement shall be deemed
to relieve Borrower of its obligations to pay the obligations secured by the
Loan Documents on the respective dates of payment provided for in the Note and
the other Loan Documents except to the extent such amounts are actually paid out
of the proceeds of such business income insurance;

 

  (iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

 

  (v) if the Property includes commercial property, worker’s compensation
insurance with respect to any employees of Borrower, as required by any
Governmental Authority or Legal Requirement;

 

  (vi) comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;

 

  (vii) umbrella liability insurance in an amount not less than Twenty Million
and No/100 Dollars ($20,000,000.00) per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection (ii)
above;

 

  (viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000.00);

 

71



--------------------------------------------------------------------------------

  (ix) if the Property is or becomes a legal “non-conforming” use, ordinance or
law coverage and insurance coverage to compensate for the cost of demolition or
rebuilding of the undamaged portion of the Property along with any reduced value
and the increased cost of construction in amounts as requested by Lender;

 

  (x) at all times during the term of the Loan, the commercial property and
business income insurance required under Sections 6.1(a)(i) and (iii) above
shall cover perils of foreign terrorism and acts of foreign terrorism and
Borrower shall maintain commercial property and business income insurance for
loss resulting from perils and acts of foreign terrorism on terms (including
amounts) reasonably acceptable to Lender for so long as such coverage is (A)
commercially available and (B) provided that such insurance does not exceed
$100,000.00 in the aggregate for the Property and the Other Properties. If the
cost of such terrorism insurance exceeds $100,000.00 in the aggregate for the
Property and the Other Properties, Borrower shall obtain the maximum amount of
acceptable insurance possible for an amount equal to $100,000.00 in the
aggregate for the Property and the Other Properties; and

 

  (xi) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
properties similar to the Property located in or around the region in which the
Property is located.

 

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a claims paying ability rating of “A” or
better. The Policies described in Section 6.1(a) (other than those strictly
limited to liability protection) shall designate Lender as loss payee. Not less
than ten (10) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), shall be delivered by Borrower to Lender.

 

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a).

 

(d) All Policies provided for or contemplated by Section 6.1(a), except for the
Policy referenced in Section 6.1(a)(v), shall name Borrower as the insured and
Lender (and its

 

72



--------------------------------------------------------------------------------

affiliates) as the additional insured, as its interests may appear, and in the
case of property damage, boiler and machinery, flood and earthquake insurance,
shall contain a so-called New York standard non-contributing mortgagee clause in
favor of Lender providing that the loss thereunder shall be payable to Lender.

 

(e) All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:

 

  (i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

  (ii) the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ notice
(or ten (10) days’ notice with respect to non-payment) to Lender and any other
party named therein as an additional insured;

 

  (iii) the issuers thereof shall give notice to Lender if the Policies have not
been renewed fifteen (15) days prior to its expiration; and

 

  (iv) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.

 

(f) If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall give notice (which notice
may be oral) thereof to Borrower and Borrower shall within two (2) Business Days
of such notice, deliver such written evidence as Lender shall reasonably require
that all policies are in full force and effect. If Borrower does not provide
Lender with such evidence that all Policies are in full force and effect within
two (2) Business Days of Lender’s notice, Lender shall have the right, without
further notice to Borrower, to take such action as Lender deems necessary to
protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Mortgage and
shall bear interest at the Default Rate.

 

Section 6.2 Casualty . If the Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall (a) give
prompt notice of such damage to Lender, and (b) promptly commence and diligently
prosecute the completion of the Restoration so that the Property resembles, as
nearly as possible, the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be

 

73



--------------------------------------------------------------------------------

obligated to make proof of loss if not made promptly by Borrower. In addition,
Lender may approve (not to be unreasonably withheld or delayed) any settlement
with any insurance companies with respect to any Casualty in which the Net
Proceeds or the costs of completing the Restoration are equal to or greater than
Five Hundred Thousand and No/100 Dollars ($500,000.00) and Borrower shall
deliver to Lender all instruments required by Lender to permit such
participation.

 

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding in respect of Condemnation
and shall deliver to Lender copies of any and all papers served in connection
with such proceedings. Lender may participate in any such proceedings, and
Borrower shall from time to time deliver to Lender all instruments requested by
Lender to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including, but not limited to, any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to perform the Obligations at the time and in the manner provided
in this Agreement and the other Loan Documents and the Outstanding Principal
Balance shall not be reduced until any Award shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations. Lender shall not be limited to the
interest paid on the Award by the applicable Governmental Authority but shall be
entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
Governmental Authority, Borrower shall promptly commence and diligently
prosecute Restoration and otherwise comply with the provisions of Section 6.4.
If the Property is sold, through foreclosure or otherwise, prior to the receipt
by Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.

 

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration:

 

(a) If the Net Proceeds shall be less than Five Hundred Thousand and No/100
Dollars ($500,000.00) and the costs of completing the Restoration shall be less
than Five Hundred Thousand and No/100 Dollars ($500,000.00), the Net Proceeds
will be disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) are met and Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

 

(b) If the Net Proceeds are equal to or greater than Five Hundred Thousand and
No/100 Dollars ($500,000.00) or the costs of completing the Restoration is equal
to or greater than One Million and No/100 Dollars ($1,000,000.00), the Net
Proceeds will be held by Lender and Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 shall mean: (i) the net
amount of all insurance proceeds received by Lender pursuant to Section 6.1
(a)(i), (iv), (vi), (ix) and (x) as a result of such damage or destruction,
after deduction

 

74



--------------------------------------------------------------------------------

of its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the
net amount of the Award, after deduction of Lender’s reasonable costs and
expenses (including, but not limited to, reasonable counsel costs and fees), if
any, in collecting same (“Condemnation Proceeds”), whichever the case may be.

 

  (i) The Net Proceeds shall be made available to Borrower for Restoration upon
the approval of Lender in its sole discretion that the following conditions are
met:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no
material portion of the Improvements is located on such land;

 

(C) Borrower shall commence Restoration as soon as reasonably practicable (but
in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion (it being agreed that the development of Building Plans
shall constitute commencement of the Restoration);

 

(D) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of (1)
the Net Proceeds, (2) the insurance coverage referred to in Section 6.1(a)(iii),
if applicable, or (3) by other funds of Borrower;

 

(E) Lender shall be satisfied that Restoration will be completed on or before
the earliest to occur of (1) three (3) months prior to the Maturity Date as the
same is extended pursuant to Section 2.7 hereof (and if necessary to satisfy
this requirement, the period set forth in Section 2.7 during which Borrower may
exercise any option to extend the term of the Loan shall be extended to permit
Borrower to exercise such extension option, but in no event more than twelve
(12) months prior to the then Maturity Date, (2) such time as may be required
under applicable Legal Requirements, or (3) the expiration of the insurance
coverage referred to in Section 6.1(a)(iii) unless Borrower has deposited with
Lender prior to the commencement of the Restoration sums sufficient after the
expiration of such insurance to (x) operate the Property in a manner consistent
with the manner in which the Property was operated immediately prior to such
Casualty or

 

75



--------------------------------------------------------------------------------

Condemnation and (y) pay all sums as they become due under the Loan in a timely
manner;

 

(F) the Property and the use thereof after Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

 

(G) Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;

 

(H) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements;

 

(I) upon completion of the Restoration, the projected Net Operating Income for
the following twelve (12) month period as reasonably estimated by Lender, shall
be sufficient to achieve a Debt Service Coverage Ratio of at least 1.50 to 1.00
(and for purposes of this clause (I) only, the Debt Service Coverage Ratio shall
be calculated at the interest rate computed in accordance with the provisions of
this Agreement at a deemed annual rate of 8.20%);

 

(J) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration; and

 

(K) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of Restoration.

 

  (ii)

The Net Proceeds shall be paid directly to Lender for deposit in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 6.4(b), shall constitute additional security for the Debt and
the Other Obligations. The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of Restoration, upon
receipt of evidence satisfactory to Lender that (A) all materials installed and
work and labor performed (except to the extent that they are to be paid for out
of the requested disbursement) in connection with Restoration have been paid for
in full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property which have not either been
fully bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the Title Company;
provided, however, Lender shall disburse to, or as directed by, Borrower up to
ten percent (10%) of the Net Proceeds received by Lender to fund deposits to
contractors, subcontractors and/or materialmen when

 

76



--------------------------------------------------------------------------------

 

necessary, to secure timely performance of the Restoration, due to the
occurrence of a catastrophic event such as a hurricane or earthquake, upon
receipt of evidence satisfactory to Lender that such deposits are required to be
paid. Notwithstanding the foregoing, Lender shall have no obligation under this
paragraph unless and until Net Proceeds have been received by it and Borrower
has complied with the provisions of the preceding sentence.

 

  (iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and reasonable acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). In connection with the delivery of the plans and
specifications to Lender and/or Casualty Consultant by Borrower, if Borrower
marks such delivery with a legend marked in not less than fourteen (14) point
bold face type, underlined, in all capital letters “ATTACHED PLANS AND
SPECIFICATIONS DEEMED APPROVED IF NO RESPONSE WITHIN FIFTEEN (15) BUSINESS
DAYS”, and Lender and/or the Casualty Consultant fails to respond to the
delivery of such plans and specifications within such fifteen (15) Business Day
period, Lender shall be deemed to have approved such Plans and Specifications.
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which they have been engaged, shall
be subject to prior review and reasonable acceptance by Lender and the Casualty
Consultant. All reasonable costs and expenses incurred by Lender in connection
with making the Net Proceeds available for Restoration including, without
limitation, reasonable counsel fees and disbursements and the reasonable
Casualty Consultant’s fees, shall be paid by Borrower.

 

  (iv)

In no event shall Lender be obligated to make disbursements of the Net Proceeds
in excess of an amount equal to the costs actually incurred from time to time
for work in place as part of the Restoration, as certified by the Casualty
Consultant, minus the Casualty Retainage. The term “Casualty Retainage” shall
mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until Restoration has been fifty percent (50%) completed, at which
point no additional Retainage shall be required (i.e., upon completion of the
Restoration the Retainage shall equal 5% of the cost of the work).

 

77



--------------------------------------------------------------------------------

 

The Casualty Retainage shall in no event, and notwithstanding anything to the
contrary set forth above in this Section 6.4(b), be less than the amount
actually held back by Borrower from contractors, subcontractors and materialmen
engaged in the Restoration. The Casualty Retainage shall not be released until
the Casualty Consultant certifies to Lender that Restoration has been completed
in accordance with the provisions of this Section 6.4(b) and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate Governmental Authorities, and Lender receives evidence
reasonably satisfactory to Lender that the costs of Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the Title Company,
and, provided that the State in which the Property is located is a jurisdiction
in which the priority of the Lien of the Mortgage will not be affected by
intervening mechanic’s liens, the Lender receives an update to the Title
Insurance Policy indicating the continued priority of the Lien of the Mortgage.
If required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

 

  (v) Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

 

  (vi)

If at any time the Net Proceeds or the undisbursed balance thereof shall not, in
the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are reasonably
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement

 

78



--------------------------------------------------------------------------------

 

of the Net Proceeds, and until so disbursed pursuant to this Section 6.4(b)
shall constitute additional security for the Debt and the Other Obligations.

 

  (vii) The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b), and the receipt by Lender of
evidence satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

 

(c) All Net Proceeds not required (i) to be made available for Restoration, or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
6.4(b)(vii) may be retained and applied by Lender in accordance with Section
2.4.2 hereof toward the payment of the Outstanding Principal Balance whether or
not then due and payable in such order, priority and proportions as Lender in
its sole discretion shall deem proper, or, in the sole discretion of Lender, the
same may be paid, either in whole or in part, to Borrower for such purposes as
Lender shall approve, in its sole discretion.

 

(d) In the event of foreclosure of the Mortgage, or other transfer of title to
the Property in extinguishment in whole or in part of the Debt, all right, title
and interest of Borrower in and to the Policies that are not blanket Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

 

(e) Intentionally Omitted.

 

ARTICLE 7

 

RESERVE FUNDS

 

Section 7.1 Required Repair Funds.

 

7.1.1 Deposits. Borrower shall perform the repairs at the Property as more
particularly set forth on Schedule II hereto (such repairs hereinafter
collectively referred to as “Required Repairs”). Borrower shall complete the
Required Repairs on or before the required deadline for each repair as set forth
on Schedule II hereto, as the same may be extended due to Unavoidable Delays. It
shall be an Event of Default under this Agreement if (a) Borrower does not
complete the Required Repairs by the required deadline for each repair as set
forth on Schedule II (as the same may be extended by Unavoidable Delays), or (b)
Borrower does not satisfy each condition contained in Section 7.1.2 hereof. Upon
the occurrence of such an Event of Default, Lender, at its option, may withdraw
all Required Repair Funds from the Required Repair Account and Lender may apply
such funds either to completion of the Required Repairs. Lender’s right to
withdraw and apply Required Repair Funds shall be in addition to all other

 

79



--------------------------------------------------------------------------------

rights and remedies provided to Lender under this Agreement and the other Loan
Documents. On the Closing Date, Borrower shall deposit with Lender the amount
set forth on such Schedule II hereto to perform the Required Repairs multiplied
by one hundred twenty-five percent (125%). Amounts so deposited with Lender
shall be held by Lender in accordance with Section 7.5 hereof. Amounts so
deposited shall hereinafter be referred to as Borrower’s “Required Repair Funds”
and the account in which such amounts are held shall hereinafter be referred to
as Borrower’s “Required Repair Account.”

 

7.1.2 Release of Required Repair Funds. (a) Lender shall disburse to Borrower
the Required Repair Funds from the Required Repair Account from time to time,
but not more frequently than once in any thirty (30) day period, upon
satisfaction by Borrower of each of the following conditions with respect to
each disbursement: (i) Borrower shall submit a written request for payment to
Lender at least fifteen (15) days prior to the date on which Borrower requests
such payment be made, which request specifies the Required Repairs to be paid,
(ii) on the date such request is received by Lender and on the date such payment
is to be made, no Release Default or Event of Default shall exist and remain
uncured, (iii) Lender shall have received an Officer’s Certificate (A) stating
that all Required Repairs to be funded by the requested disbursement have been
completed in a good and workmanlike manner and in accordance with all applicable
federal, state and local laws, rules and regulations, such Officer’s Certificate
to be accompanied by a copy of any license, permit or other approval by any
Governmental Authority required to commence and/or complete the Required
Repairs, (B) identifying each Person that supplied materials or labor in
connection with the Required Repairs to be funded by the requested disbursement,
and (C) stating that each such Person has been paid in full or will be paid in
full upon such disbursement for work completed and/or materials furnished to
date, and, if the request for disbursement exceeds $100,000 such Officer’s
Certificate to be accompanied by lien waivers or other evidence of payment
satisfactory to Lender and the Title Company, (iv) Lender shall have received a
title search indicating that the Property is free from all liens, claims and
other encumbrances not previously approved by Lender, (v) Lender shall have
received such other evidence as Lender shall reasonably request that the
Required Repairs to be funded by the requested disbursement have been completed
and are paid for or will be paid upon such disbursement to Borrower. Lender
shall not be required to make disbursements from the Required Repair Account
unless such requested disbursement is in an amount greater than $5,000 (or a
lesser amount if the total amount in the Required Repair Account is less than
$5,000, in which case only one disbursement of the amount remaining in the
account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.1.2.

 

(b) Nothing in this Section 7.1.2 shall (i) make Lender responsible for
performing or completing any Required Repairs; (ii) require Lender to expend
funds in addition to the Required Repairs Funds to complete any Required
Repairs; (iii) obligate Lender to proceed with any Required Repairs; or (iv)
obligate Lender to demand from Borrower additional sums to complete any Required
Repairs.

 

(c) Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect or inspector) or third parties to enter
onto the Property during normal business hours (subject to the rights of tenants
under their Leases) to inspect the progress of any Required Repairs and all
materials being used in connection therewith and to

 

80



--------------------------------------------------------------------------------

examine all plans and shop drawings relating to such Required Repairs, such
inspections to be made with minimal interference with the conduct of Tenant’s
business. Borrower shall cause all contractors and subcontractors to cooperate
with Lender or Lender’s representatives or such other Persons described above in
connection with inspections described in this Section 7.1.2(c).

 

(d) If a disbursement will exceed $100,000.00, Lender may require an inspection
of the Property at Borrower’s expense prior to making a disbursement of Required
Repairs Funds in order to verify completion of the Required Repairs for which
reimbursement is sought. Lender may require that such inspection be conducted by
an appropriate independent qualified professional selected by Lender and may
require a certificate of completion by an independent qualified professional
architect acceptable to Lender prior to the disbursement of Required Repairs
Funds. Borrower shall pay the reasonable expense of the inspection as required
hereunder, whether such inspection is conducted by Lender or by an independent
qualified professional architect.

 

(e) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided worker’s compensation insurance, builder’s
risk, and public liability insurance and other insurance to the extent required
under applicable law in connection with the Required Repairs. All such policies
shall be in form and amount reasonably satisfactory to Lender.

 

7.1.3 Balance in Required Repair Account. The insufficiency of any balance in
the Required Repair Account shall not relieve Borrower from its obligation to
perform the Required Repairs in a good and workmanlike manner and in accordance
with all Legal Requirements.

 

Section 7.2 Tax and Insurance Escrow Funds. On the date hereof, Borrower shall
deposit with Lender $288,821.12 on account of the Taxes next coming due and
$167,865.73 on account of the Insurance Premiums next coming due. Additionally,
Borrower shall pay to Lender on each Payment Date (a) one-twelfth of the Taxes
that Lender estimates will be payable during the next ensuing twelve (12) months
in order to accumulate with Lender sufficient funds to pay all such Taxes at
least thirty (30) days prior to their respective due dates, and (b) one-twelfth
of the Insurance Premiums that Lender estimates will be payable for the renewal
of the coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies (the foregoing
amounts deposited with Lender on the date hereof and in clauses (a) and (b)
above are hereinafter called the “Tax and Insurance Escrow Funds”). The Tax and
Insurance Escrow Funds and the payment of the monthly Debt Service, shall be
added together and shall be paid as an aggregate sum by Borrower to Lender.
Lender will apply the Tax and Insurance Escrow Funds to payments of Taxes and
Insurance Premiums required to be made by Borrower pursuant to Section 5.1.2
hereof and under the Mortgage. In making any payment relating to the Tax and
Insurance Escrow Funds, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office (with respect to Taxes) or
insurer or agent (with respect to Insurance Premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If the amount
of the Tax and Insurance Escrow Funds shall exceed the amounts due for Taxes and
Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall,

 

81



--------------------------------------------------------------------------------

following written request by Borrower, promptly return any excess to Borrower.
Any amount remaining in the Tax and Insurance Escrow Funds after the Debt has
been paid in full shall be returned to Borrower. In allocating such excess,
Lender may deal with the Person shown on the records of Lender to be the owner
of the Property. If at any time Lender reasonably determines that the Tax and
Insurance Escrow Funds are not or will not be sufficient to pay Taxes and
Insurance Premiums by the dates set forth in (a) and (b) above, Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to Lender by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to the due date of the Taxes
and/or thirty (30) days prior to expiration of the Policies, as the case may be.

 

Section 7.3 FF&E Reserve.

 

7.3.1 FF&E Reserve Funds. Borrower shall deposit with Lender on the Closing Date
one-twelfth of the amount of the Approved FF&E Budget (the “FF&E Reserve
Deposit”). The amount of the FF&E Reserve Deposit shall be recalculated annually
during the term of the Loan, as of January 1 of each year (or as soon thereafter
as Gross Income from Operations for the preceding year shall be determined to
Lender’s reasonable satisfaction) such that the FF&E Reserve Deposit shall be
equal to four (4%) percent of the prior year’s Gross Income from Operations
divided by twelve (12). Amounts so deposited shall hereinafter be referred to as
Borrower’s “FF&E Reserve Funds” and the account in which such amounts are held
shall hereinafter be referred to as Borrower’s “FF&E Reserve Account.” Within
thirty (30) days following the end of each calendar quarter, Borrower shall
provide to Lender a preliminary report with respect to the expenditures made by
or on behalf of Borrower with respect to the Property for FF&E during such
calendar quarter. In the event that the lesser of (a) the Approved Annual FF&E
Budget for such calendar quarter (provided such Approved Annual FF&E Budget is
not less than four (4%) percent of the Gross Income from Operations for such
quarter) or (b) four (4%) percent of the actual Gross Income from Operations for
such quarter, exceeds the actual expenditures made by Borrower for FF&E for such
quarter, Borrower shall deposit an amount equal to any such difference in the
FF&E Reserve Account to be held as FF&E Reserve Funds to be disbursed pursuant
to the provisions of this Section 7.3. Notwithstanding the foregoing, the amount
of any such deposit required to be made by Borrower shall be reduced by the
amount of any actual expenditure made by Borrower for any FF&E completed prior
to the calendar quarter in which such FF&E was scheduled to be made pursuant to
the Approved Annual FF&E Budget. If the actual expenditures made by Borrower for
FF&E exceeds the lesser of (x) the Approved Annual FF&E Budget for such calendar
quarter (provided such Approved Annual FF&E Budget is not less than four (4%)
percent of the Gross Income from Operations for such quarter) or (b) four (4%)
percent of the actual Gross Income from Operations for such quarter, Lender
shall reimburse Borrower for such excess to the extent that funds are available
from the FF&E Reserve Account within fifteen (15) days from Borrower’s request.
To the extent there are not sufficient funds in the FF&E Reserve Account to
reimburse Borrower for any excess actual expenditures during such calendar
quarter, such excess expenditures shall be added to the actual expenditures for
the next calendar quarter in the determination of any amounts required to be
deposited in the FF&E Reserve Account for such calendar quarter. In lieu of
making any required deposits to the FF&E Reserve Account (other than the FF&E
Reserve Deposit), Borrower may deliver to Lender a Letter of Credit in an amount
equal to the amount that is required to be deposited into the FF&E Reserve
Account.

 

82



--------------------------------------------------------------------------------

Such Letter of Credit shall constitute additional collateral for the Loan and
Lender shall have the right to draw down upon such Letter of Credit and apply
the proceeds thereof for the purposes set forth in the Approved FF&E Budget if
Borrower fails to do so within a reasonable time after notice from Lender, or
Lender may apply such sums as otherwise provided in this Agreement following an
Event of Default. All earnings or interest on the FF&E Reserve Funds shall be
and become part of the FF&E Reserve Funds and shall be disbursed as provided in
this Section 7.3.

 

7.3.2 Disbursements from FF&E Reserve Account. Lender shall make disbursements
from the FF&E Reserve Account as provided in Section 7.3.1 following request by
Borrower, and, if required by Lender for disbursements in excess of $100,000.00
for a single item, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Lender may
require an inspection of the Property at Borrower’s expense prior to making a
monthly disbursement in order to verify completion of replacements and repairs
of items in excess of $100,000.00 for which reimbursement is sought.

 

7.3.3 Balance in the FF&E Account. The insufficiency of any balance in the FF&E
Reserve Account shall not relieve Borrower from its obligation to fulfill all
preservation and maintenance covenants in the Loan Documents.

 

Section 7.4 Intentionally Omitted.

 

Section 7.5 Debt Service Reserve.

 

7.5.1 Debt Service Reserve Funds. Borrower shall deposit with Lender on the
Closing Date the sum of $246,000.00 (the “Debt Service Reserve”). Amounts so
deposited shall hereinafter be referred to as the “Debt Service Reserve Funds”
and the account in which such amounts are held shall hereinafter be referred to
as the “Debt Service Reserve Account.” The Debt Service Reserve will be
available for use by Borrower in the event that Net Cash Flow from the Property
for any month shall be less than Debt Service for such month. In lieu of making
any required deposits to the Debt Service Reserve Account, Borrower may deliver
to Lender a Letter of Credit in an amount equal to the amount that is required
to be deposited into the Debt Service Reserve Account. All earnings or interest
on the Debt Service Reserve Fund shall be and become part of such Debt Service
Reserve Fund and shall be disbursed as provided in this Section 7.5.

 

In the event Net Cash Flow equals or exceeds $8,000,000.00 for the preceding
twelve (12) consecutive month period, the Debt Service Reserve Funds will be
released to Borrower following Borrower’s written request therefor.

 

7.5.2 Disbursements from Debt Service Reserve Account. Provided no Release
Default or Event of Default exists, Lender shall make disbursements from the
Debt Service Reserve Account as requested by Borrower to the extent such funds
are available, no more frequently than once in any thirty (30) day period in the
event that Net Cash Flow is less than Debt Service for such month.

 

7.5.3 Balance in the Debt Service Account. The insufficiency of any balance in
the Debt Service Reserve Account shall not relieve Borrower from its obligation
to pay the Monthly Interest Payment when due hereunder.

 

83



--------------------------------------------------------------------------------

Section 7.6 Reserve Funds, Generally.

 

(a) Borrower grants to Lender a first-priority perfected security interest in
all of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for the Obligations. Until expended or
applied in accordance herewith, the Reserve Funds shall constitute additional
security for payment of the Obligations. Upon the occurrence of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in any or all of the Reserve
Funds to the reduction of the Outstanding Principal Balance in any order in its
sole discretion. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender.

 

(b) Borrower shall not, without obtaining the prior consent of Lender, further
pledge, assign or grant any security interest in any Reserve Fund or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

(c) The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. All interest or other
earnings on a Reserve Fund shall be added to and become a part of such Reserve
Fund and shall be disbursed in the same manner as other monies deposited in such
Reserve Fund. Borrower shall have the right to direct Lender to invest sums on
deposit in the Eligible Account in Permitted Investments provided (a) such
investments are then regularly offered by Lender for accounts of this size,
category and type, (b) such investments are permitted by applicable federal,
state and local rules, regulations and laws, (c) the maturity date of the
Permitted Investment is not later than the date on which the applicable Reserve
Funds are required for payment of an obligation for which such Reserve Fund was
created, and (d) no Event of Default shall have occurred and be continuing.
Borrower shall be responsible for payment of any federal, state or local income
or other tax applicable to the interest or income earned on the Reserve Funds.
No other investments of the sums on deposit in the Reserve Funds shall be
permitted except as set forth in this Section 7.5. Borrower shall bear all
reasonable costs associated with the investment of the sums in the account in
Permitted Investments. Such costs shall be deducted from the income or earnings
on such investment, if any, and to the extent such income or earnings shall not
be sufficient to pay such costs, such costs shall be paid by Borrower promptly
on demand by Lender. Lender shall have no liability for the rate of return
earned or losses incurred on the investment of the sums in Permitted
Investments.

 

(d) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all Persons supplying labor, materials or other services which
are to be paid from or secured by the Reserve Funds; provided, however, that
Lender may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.

 

84



--------------------------------------------------------------------------------

(e) After payment in full of all sums evidenced by the Note and secured by the
Mortgage and release or assignment by Lender of the lien of the Mortgage, Lender
shall disburse to Borrower all amounts remaining in the Reserves.

 

ARTICLE 8

 

DEFAULTS

 

Section 8.1 Event of Default.

 

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

  (i) if any portion of the Debt is not paid when due (subject to Borrower
having deposited with Lender in accordance with Section 2.6.4 sums sufficient to
pay such amounts when due);

 

  (ii) intentionally omitted;

 

  (iii) if any of the Taxes are not paid when the same are due and payable or
the Other Charges are not paid prior to delinquency;

 

  (iv) if the Policies are not kept in full force and effect, or if satisfactory
evidence of the insurance coverage required hereunder or any other Loan Document
is not delivered to Lender within ten (10) days of request;

 

  (v) if any Transfer is made in violation of the terms of this Agreement or any
other Loan Document;

 

  (vi) if any representation or warranty made by, or on behalf of, Borrower or
any other Significant Party herein or in any other Loan Document, or in any
report, certificate, Financial Statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
respect as of the date the representation or warranty was made;

 

  (vii) if any Significant Party shall make an assignment for the benefit of
creditors;

 

  (viii)

if a receiver, liquidator or trustee shall be appointed for any Significant
Party, or if any Significant Party shall be adjudicated a bankrupt or insolvent,
or if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by, any Significant Party, or if any
proceeding for the dissolution or liquidation of any Significant Party shall be
instituted; provided, however, if such appointment,

 

85



--------------------------------------------------------------------------------

 

adjudication, petition or proceeding was involuntary and not consented to by
such Significant Party, upon the same not being discharged, stayed or dismissed
within ninety (90) days;

 

  (ix) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

  (x) if Borrower breaches any of its respective negative covenants contained in
Section 5.2 or Section 5.1.11 (other than those covenants contained in Section
5.2 which are otherwise expressly provided for in this Section 8.1 hereof) and
such breach is not cured after ten (10) days notice from Lender or if Borrower
breaches any covenant contained in Section 4.1.30;

 

  (xi) if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in the Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect unless such matter is cured in a timely manner without any
adverse consequences to the Loan or to Lender;

 

  (xii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement) and
Borrower fails to replace Manager with a Qualified Manager;

 

  (xiii) if at any time an “Event of Default” shall occur under and as defined
in any one or more of the Other Borrower Loan Documents;

 

  (xiv) if at any time a default shall occur and continue beyond the expiration
of applicable notice and cure periods under any Junior Lender Security Document;

 

  (xv)

if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xii) above, for ten (10) Business Days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day

 

86



--------------------------------------------------------------------------------

 

period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed 180 days;

 

  (xvi) Intentionally Omitted.

 

  (xvii) if at any time Borrower shall fail to cause all Rents to be paid
directly to the Property Account as provided herein and in the Cash Management
Agreement and the Property Account Agreement; or

 

  (xviii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.

 

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Property, including,
without limitation, declaring the Obligations to be immediately due and payable,
and Lender may enforce or avail itself of any or all rights or remedies provided
in the Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
all Other Obligations of Borrower hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

Section 8.2 Remedies.

 

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents. Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singularly, successively, together or otherwise, at such time and in such order
as Lender may determine in its sole discretion, to the fullest extent permitted
by law, without impairing or otherwise affecting the other rights and remedies
of Lender permitted by law, equity or contract or as set forth herein or

 

87



--------------------------------------------------------------------------------

in the other Loan Documents. Without limiting the generality of the foregoing,
Borrower agrees that if an Event of Default is continuing (i) Lender shall not
be subject to any “one action” or “election of remedies” law or rule, and (ii)
all liens and other rights, remedies or privileges provided to Lender shall
remain in full force and effect until Lender has exhausted all of its remedies
against the Property and the Mortgage has been foreclosed, sold and/or otherwise
realized upon in satisfaction of the Debt or the Obligations have been paid in
full.

 

(b) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents. Further, the Severed Loan Documents shall
not contain any representations, warranties or covenants not contained in the
Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.

 

(c) Lender shall have the right from time to time to partially foreclose the
Mortgage in any manner and for any amounts secured by the Mortgage then due and
payable as determined by Lender in its sole discretion, including the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and/or
interest, Lender may foreclose the Mortgage to recover such delinquent payments,
or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose the Mortgage to recover so
much of the Debt as Lender may accelerate and such other sums secured by the
Mortgage as Lender may elect. Notwithstanding one or more partial foreclosures,
the Property shall remain subject to the Mortgage to secure payment of sums
secured by the Mortgage and not previously recovered.

 

(d) Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

(e) Without limiting the generality of the foregoing or otherwise impairing or
affecting the other rights and remedies of Lender permitted by law, equity or
contract or as set forth herein or in the other Loan Documents, Borrower agrees
that if an Event of Default has occurred and is continuing Lender shall have the
right to immediately draw down in full upon any Letter of Credit delivered by,
or on behalf of Borrower pursuant to the terms of this

 

88



--------------------------------------------------------------------------------

Agreement or any of the other Loan Documents, and apply the proceeds of such
draw towards the payment of any interest and/or principal of the Loan and/or any
other amounts due under the Loan Documents in such order, priority and
proportions as Lender in its sole discretion shall determine.

 

(f) Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

ARTICLE 9

 

SPECIAL PROVISIONS

 

Section 9.1 Sale of Note and Securitization. Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). At the request of Lender, and to the extent
not already required to be provided by Borrower under this Agreement, Borrower
shall use reasonable efforts to provide information not in the possession of
Lender or which may be reasonably required by Lender in order to satisfy the
market standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization including, without limitation, to:

 

(a) provide additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;

 

(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, and if requested, supervise, third-party
service providers engaged by Borrower, Principal and their respective affiliates
to obtain, collect, and deliver information requested or required by Lender or
the Rating Agencies;

 

(c) if required by the Rating Agencies, deliver (i) updated opinions of counsel
as to non-consolidation, due execution and enforceability with respect to the
Property, Borrower,

 

89



--------------------------------------------------------------------------------

Principal and their respective Affiliates and the Loan Documents, and (ii)
revised organizational documents for Borrower, which counsel opinions and
organizational documents shall be reasonably satisfactory to Lender and the
Rating Agencies;

 

(d) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, which
estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender and the Rating Agencies;

 

(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Borrower, Principal and the Loan
Documents as may be reasonably requested by Lender or the Rating Agencies and
consistent with the facts covered by such representations and warranties as they
exist on the date thereof, including the representations and warranties made in
the Loan Documents;

 

(f) execute such non-material amendments to the Loan Documents as may be
requested by Lender or the Rating Agencies to effect the Securitization;

 

(g) if requested by Lender, review any information regarding the Property,
Borrower, Principal, the Manager and the Loan which is contained in a
preliminary or final private placement memorandum, prospectus, prospectus
supplement (including any amendment or supplement to either thereof), or other
disclosure document to be used by Lender or any affiliate thereof; and

 

(h) supply to Lender such documentation, financial statements and reports
concerning Borrower, Principal, Guarantor, the Loan and/or the Property in form
and substance required in order to comply with any applicable securities laws.

 

All reasonable third party costs and expenses incurred by Borrower or Lender in
connection with Borrower’s complying with requests made under this Section 9.1
(including, without limitation, the fees and expenses of the Rating Agencies)
shall be paid by Lender.

 

Section 9.2 Securitization Indemnification.

 

(a) Borrower understands that certain of the Provided Information may be
included in Disclosure Documents in connection with the Securitization and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.

 

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons

 

90



--------------------------------------------------------------------------------

have carefully examined the Disclosure Documents, including, without limitation,
the sections entitled “Risk Factors,” “Special Considerations,” “Description of
the Mortgages,” “Description of the Mortgage Loans and Mortgaged Property,” “The
Manager,” “The Borrower” and “Certain Legal Aspects of the Mortgage Loan,” and
(B) such sections and such other information in the Disclosure Documents (to the
extent such information relates to or includes any Provided Information or any
information regarding the Property, Borrower, Manager and/or the Loan)
(collectively with the Provided Information, the “Covered Disclosure
Information”) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (ii)
jointly and severally indemnifying Lender, CSFB (whether or not it is Lender),
any Affiliate of CSFB that has filed any registration statement relating to the
Securitization or has acted as the sponsor or depositor in connection with the
Securitization, any Affiliate of CSFB that acts as an underwriter, placement
agent or initial purchaser of Securities issued in the Securitization, any other
co-underwriters, co-placement agents or co-initial purchasers of Securities
issued in the Securitization, and each of their respective officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Indemnified
Persons”), for any losses, claims, damages, liabilities, costs or expenses
(including without limitation legal fees and expenses for enforcement of these
obligations (collectively, the “Liabilities”)) to which any such Indemnified
Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Covered Disclosure Information or arise out of or are based
upon the omission or alleged omission to state in the Covered Disclosure
Information a material fact required to be stated therein or necessary in order
to make the statements in the Covered Disclosure Information, in light of the
circumstances under which they were made, not misleading and (iii) agreeing to
reimburse each Indemnified Person for any legal or other expenses incurred by
such Indemnified Person, as they are incurred, in connection with investigating
or defending the Liabilities. This indemnity agreement will be in addition to
any liability which Borrower may otherwise have. Moreover, the indemnification
provided for in clauses (ii) and (iii) above shall be effective whether or not
an indemnification agreement described in clause (i) above is provided.

 

(c) In connection with filings under the Exchange Act, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Persons, as
they are incurred, in connection with defending or investigating the
Liabilities.

 

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such

 

91



--------------------------------------------------------------------------------

Indemnifying Person shall not relieve it from any liability which it may have
under the indemnification provisions of this Section 9.2 except to the extent
that it has been materially prejudiced by such failure and, provided further
that the failure to notify such Indemnifying Person shall not relieve it from
any liability which it may have to an Indemnified Person otherwise than under
the provisions of this Section 9.2. If any such claim or action shall be brought
against an Indemnified Person, and it shall notify any Indemnifying Person
thereof, such Indemnifying Person shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person. After notice from any Indemnifying
Person to the Indemnified Person of its election to assume the defense of such
claim or action, such Indemnifying Person shall not be liable to the Indemnified
Person for any legal or other expenses subsequently incurred by the Indemnified
Person in connection with the defense thereof except as provided in the
following sentence; provided, however, if the defendants in any such action
include both an Indemnifying Person, on the one hand, and one or more
Indemnified Persons on the other hand, and an Indemnified Person shall have
reasonably concluded that there are any legal defenses available to it and/or
other Indemnified Persons that are different or in addition to those available
to the Indemnifying Person, the Indemnified Person or Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Person
or Persons. The Indemnified Person shall instruct its counsel to maintain
reasonably detailed billing records for fees and disbursements for which such
Indemnified Person is seeking reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are solely related to the defense of a claim for which the
Indemnifying Person is required hereunder to indemnify such Indemnified Person.
No Indemnifying Person shall be liable for the expenses of more than one (1)
such separate counsel unless any Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to any Indemnifying Person.

 

(e) Without the prior consent of CSFB (which consent shall not be unreasonably
withheld), no Indemnifying Person shall settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any Indemnified Person is an actual or potential party to such claim,
action, suit or proceeding) unless the Indemnifying Person shall have given CSFB
reasonable prior notice thereof and shall have obtained an unconditional release
of each Indemnified Person hereunder from all liability arising out of such
claim, action, suit or proceeding. As long as an Indemnifying Person has
complied with its obligations to defend and indemnify hereunder, such
Indemnifying Person shall not be liable for any settlement made by any
Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld).

 

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying

 

92



--------------------------------------------------------------------------------

Persons, on the one hand, and such Indemnified Person, on the other hand, from
the transactions to which such indemnification or reimbursement relates; or (y)
if the allocation provided by clause (x) above is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (x) but also the relative faults of the
Indemnifying Persons, on the one hand, and all Indemnified Persons, on the other
hand, as well as any other equitable considerations. Notwithstanding the
provisions of this Section 9.2, (A) no party found liable for a fraudulent
misrepresentation shall be entitled to contribution from any other party who is
not also found liable for such fraudulent misrepresentation, and (B) the
Indemnifying Persons agree that in no event shall the amount to be contributed
by the Indemnified Persons collectively pursuant to this paragraph exceed the
amount of the fees (by underwriting discount or otherwise) actually received by
the Indemnified Persons in connection with the closing of the Loan or the
Securitization.

 

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

 

(h) The rights, liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Obligations.

 

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

 

Section 9.3 [RESERVED]

 

Section 9.4 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage, the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Mortgage and the other Loan Documents, agrees that it shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under, or by reason of, or in connection with, the Note, this
Agreement, the Mortgage or the other Loan Documents. The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage or the Second Mortgage; (c) affect the
validity or enforceability of any

 

93



--------------------------------------------------------------------------------

guaranty or indemnity, including without limitation, the Guaranty, the Borrower
Guaranty and/or the Environmental Indemnity, made in connection with the Loan or
any of the rights and remedies of Lender thereunder; (d) impair the right of
Lender to obtain the appointment of a receiver; (e) impair the enforcement of
the Assignment of Leases; (f) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Mortgage and/or the other Loan Documents or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property; or (g) constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any actual loss, damage, cost, expense, liability,
claim or other obligation incurred by Lender (including reasonable attorneys’
fees and costs reasonably incurred) arising out of or in connection with the
following:

 

  (i) fraud or intentional misrepresentation by any Significant Party in
connection with the Loan, including by reason of any claim under RICO;

 

  (ii) the gross negligence or willful misconduct of Borrower;

 

  (iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity Agreement or in the Mortgage concerning
environmental laws, hazardous substances or asbestos and any indemnification of
Lender with respect thereto in either document;

 

  (iv) the intentional removal or destruction of any portion of the Property by
Borrower or any party acting on behalf of Borrower after an Event of Default;

 

  (v) any Legal Requirement (including RICO) mandating the forfeiture by
Borrower of the Property, or any portion thereof, because of the conduct or
purported conduct of criminal activity by Borrower or any Significant Party in
connection therewith;

 

  (vi) the misappropriation or conversion by or on behalf of Borrower of (A) any
Insurance Proceeds paid by reason of any Casualty, (B) any Awards received in
connection with a Condemnation, (C) any Rents following an Event of Default, or
(D) any Rents paid more than one (1) month in advance;

 

  (vii) failure to pay, when funds are available from the Property or Reserves,
charges for labor or materials or other charges which become Liens on of the
Property which were prior to the Lien of the Mortgage;

 

  (viii)

any security deposits, advance deposits or any other deposits collected with
respect to the Property which are not delivered to Lender upon a foreclosure of
the Property or action in lieu thereof, except to the extent any such security
deposits were applied in

 

94



--------------------------------------------------------------------------------

 

accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof; and

 

  (ix) failure of Borrower to direct the payment of or, pay any, Rents or other
Receipts to the Property Account as required by the Loan Documents; and

 

  (x) the failure of Borrower to apply monies disbursed to it from the Cash
Management Account (or any sub-account thereof) for the purpose which such
disbursement is made.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgage or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event of: (a)
Borrower filing a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (b) Borrower, or any Person
acting on behalf of Borrower, soliciting or causing to be solicited petitioning
creditors for any involuntary petition against Borrower from any Person; (c)
Borrower filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
soliciting or causing to be solicited petitioning creditors for any involuntary
petition from any Person; (d) Borrower consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower or any portion of the Property; (e) Borrower making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due; (ii) if Borrower fails to maintain its status as a Single Purpose Entity;
(iii) if Borrower fails to obtain Lender’s prior consent to any Indebtedness or
voluntary Lien encumbering the Property as required by this Agreement or the
Mortgage; (iv) if any Restricted Party fails to obtain Lender’s prior consent to
any Transfer as required by this Agreement or the Mortgage; or (v) an act or
omission of Borrower, Principal, Guarantor or any Affiliate of Borrower,
Principal, or Guarantor which hinders, delays or interferes with Lender’s
enforcement of its rights hereunder or the realization of the Collateral,
including the assertion by Borrower, Principal, Guarantor or such Affiliate of
defenses or counterclaims.

 

Further, if any Significant Party fails to provide financial information in
accordance with Section 5.1.11 hereof within a reasonable time following request
by Lender therefor, Borrower shall pay an amount equal to $10,000 in order to
defray the expense incurred by Lender as a result of such delay and to
compensate Lender for any losses suffered as a result of such delay.

 

Section 9.5 Matters Concerning Manager. If (a) the Manager shall become bankrupt
or insolvent or (b) a material default occurs under the Management Agreement
beyond any applicable grace and cure periods, Borrower shall, at the request of
Lender, terminate the Management Agreement and replace the Manager with a
Qualified Manager pursuant to a

 

95



--------------------------------------------------------------------------------

Replacement Management Agreement, it being understood and agreed that the
management fee for such replacement manager shall not exceed then prevailing
market rates.

 

Section 9.6 Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other costs relating to or arising under the Servicing
Agreement; including the monthly servicing fee due to the Servicer under the
Servicing Agreement.

 

Section 9.7 Severance of Loan Documents. Lender shall have the right, at any
time (whether prior to or after any sale or participation of all or any portion
of the Loan), to modify the Loan in order to create one or more senior and
subordinate notes (i.e., an A/B or A/B/C structure) and/or one or more
additional components of the Note or Notes, reduce the number of components of
the Note or Notes, revise the interest rate for each component, reallocate the
principal balances of the Notes and/or the components, increase or decrease the
monthly debt service payments for each component or eliminate the component
structure and/or the multiple note structure of the Loan (including the
elimination of the related allocations of principal and interest payments),
provided that the Outstanding Principal Balance of all components immediately
after the effective date of such modification equals the Outstanding Principal
Balance immediately prior to such modification and the weighted average of the
interest rates for all components immediately after the effective date of such
modification equals the interest rate of the original Note immediately prior to
such modification and modify the Cash Management Agreement with respect to the
newly created components such that the pricing and marketability of the
Securities and the size of each class of Securities and the rating assigned to
each such class by the Rating Agencies shall provide the most favorable rating
levels and achieve the optimum rating levels for the Loan. Lender shall have the
right to modify the Note and/or Notes and any components in accordance with this
Section 9.7 and, provided that such modification shall comply with the terms of
this Section 9.7, it shall become immediately effective. If requested by Lender,
Borrower shall promptly execute an amendment to the Loan Documents to evidence
any such modification. In the event Borrower fails to deliver said amendment to
Lender within fifteen (15) Business Days after request, Borrower hereby
absolutely and irrevocably appoints Lender as its true and lawful
attorney-in-fact (with full power of substitution), coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, that, Lender shall not make or execute any
such documents under such power until three (3) Business Days after notice has
been given to Borrower by Lender of Lender’s intent to exercise its rights under
such power. Lender shall be obligated to pay any reasonable costs or expenses
incurred by Lender or Borrower in connection with the preparation, execution,
recording or filing of the Severed Loan Documents. Except as may be required in
connection with a securitization, the Severed Loan Documents shall not contain
any representations, warranties or covenants not contained in the Loan
Documents.

 

9.8 Mezzanine Loan Option. Lender shall have the right, on or before the date
which is one (1) year following the Closing Date, to divide the Loan into two
parts (the “Mezzanine Option”): a mortgage loan (the “Mortgage Loan”) and a
mezzanine loan (the “Mezzanine

 

96



--------------------------------------------------------------------------------

Loan”). In such event, Borrower agrees to cause the formation of the Mezzanine
Borrower. The principal amount of the Mortgage Loan plus the principal amount of
the Mezzanine Loan shall equal the outstanding principal balance of the Loan
immediately prior to the creation of the Mortgage Loan and the Mezzanine Loan.
In effectuating the foregoing, Mezzanine Lender will make a loan to Mezzanine
Borrower; Mezzanine Borrower will contribute the amount of the Mezzanine Loan to
Borrower (in its capacity as Borrower under the Mortgage Loan, “Mortgage
Borrower”) and Mortgage Borrower will apply the contribution to pay down the
Loan to its Mortgage Loan amount. The Mortgage Loan and the Mezzanine Loan will
be on the same terms and subject to the same conditions set forth in this
Agreement, the Note, the Mortgage and the other Loan Documents except as
follows:

 

(a) Lender (in its capacity as the lender under the Mortgage Loan, the “Mortgage
Lender”) shall have the right to establish different interest rates and debt
service payments for the Mortgage Loan and the Mezzanine Loan and to require the
payment of the Mortgage Loan and the Mezzanine Loan in such order of priority as
may be designated by Lender; provided, that (i) the total loan amounts for the
Mortgage Loan and the Mezzanine Loan shall equal the amount of the Loan
immediately prior to the creation of the Mortgage Loan and the Mezzanine Loan,
(ii) the weighted average interest rate of the Mortgage Loan and the Mezzanine
Loan shall on the date created equal the interest rate which was applicable to
the Loan immediately prior to creation of a Mortgage Loan and a Mezzanine Loan
and (iii) prior to the occurrence of an Event of Default, the debt service
payments on the Mortgage Loan note and the Mezzanine Loan note shall equal the
debt service payment which are due under the Loan as if no Mezzanine Loan had
been created.

 

(b) Mezzanine Borrower shall be a special purpose, bankruptcy remote entity
pursuant to applicable Rating Agency criteria and shall own directly or
indirectly one hundred percent (100%) of Mortgage Borrower. The security for the
Mezzanine Loan shall be a pledge of one hundred percent (100%) of the direct and
indirect ownership interests in Mortgage Borrower.

 

(c) Mezzanine Borrower and Mortgage Borrower shall cooperate with all reasonable
requests of Lender in order to convert the Loan into a Mortgage Loan and a
Mezzanine Loan and shall execute and deliver such documents as shall reasonably
be required by Lender and any Rating Agency in connection therewith, including,
without limitation, the delivery of non-consolidation opinions and the
modification of organizational documents and loan documents. In the event
Mortgage Borrower and/or Mezzanine Borrower fail to execute and deliver such
documents to Lender within five (5) Business Days following such request by
Lender, Mortgage Borrower and/or Mezzanine Borrower, as applicable, hereby
absolutely and irrevocably appoint Lender as their true and lawful attorney,
coupled with an interest, in their name and stead to make and execute all
documents necessary or desirable to effect such transactions, Mortgage Borrower
and/or Mezzanine Borrower, as applicable, ratifying all that such attorney shall
do by virtue thereof. Lender shall pay all costs and expenses in connection with
the creation of the Mortgage Loan and the Mezzanine Loan and all requirements
relating thereto, including, without limitation, the cost of any UCC lien
insurance policy.

 

(d) It shall be an Event of Default under this Agreement, the Note, the Mortgage
and the other Loan Documents if Borrower or Mezzanine Borrower fails to comply
with any of the

 

97



--------------------------------------------------------------------------------

terms, covenants or conditions of this Section 9.8 after expiration of ten (10)
Business Days after notice thereof.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever this
Agreement expressly provides that Lender may not withhold its consent or its
approval of an arrangement or term, such provisions shall also be deemed to
prohibit Lender from delaying or conditioning such consent or approval.

 

Section 10.3 Governing Law

 

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED

 

98



--------------------------------------------------------------------------------

ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND/OR THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

 

CT CORPORATION SYSTEM

111 EIGHTH AVENUE

NEW YORK, NEW YORK 10011

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

99



--------------------------------------------------------------------------------

(c) BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

CT CORPORATION SYSTEM

1200 SOUTH PINE ISLAND ROAD

PLANTATION, FLORIDA 33324

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN FLORIDA, AND BORROWER AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF FLORIDA. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN FLORIDA (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED
AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY
DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN
FLORIDA OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or under any other instrument
given as security therefor, shall operate as or constitute a waiver thereof, nor
shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege. In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.

 

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (each, a “Notice”), shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or

 

100



--------------------------------------------------------------------------------

registered United States mail, postage prepaid, return receipt requested or (b)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of attempted delivery, and by telecopier (with answer back
acknowledged), addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a Notice to the other parties hereto in the manner provided for in this
Section 10.6):

 

If to Lender:   

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Attention: Robert Russell

Facsimile No. (212) 734-5230

with a copy to:   

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Legal and Compliance Department

Attention: Tessa Peters

Facsimile No. (917) 326-7805

with a copy to:   

Greenberg Traurig, LLP

200 Park Avenue

New York, New York 10166

Attention: Alan Pleskow, Esq.

Facsimile No. (212) 801-9200

If to Borrower:   

c/o Wyndham International, Inc.

1950 Stemmons Freeway, Suite 6001

Dallas, Texas 75207

Attention: Philip Gosch, Esq.

Facsimile No. (214) 863-1669

With a copy to:   

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, New York 10019

Attention: Alan Weil, Esq.

Facsimile No. (212) 839-5599

 

A Notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
after advice by telephone to recipient that a telecopy Notice is forthcoming.

 

Section 10.7 Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH

 

101



--------------------------------------------------------------------------------

RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS
TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF BORROWER
AND LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11 Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

 

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

 

102



--------------------------------------------------------------------------------

Section 10.13 Expenses; Indemnity.

 

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender within five (5) days after receipt of notice from Lender for
all reasonable third-party, out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) the preparation, negotiation, execution and delivery of this Agreement
and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Property); (ii) Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, either in response to third party claims or in
prosecuting or defending any action or proceeding or other litigation, in each
case against, under or affecting Borrower, this Agreement, the other Loan
Documents, the Property, or any other security given for the Loan; and (viii)
enforcing any obligations of or collecting any payments due from Borrower under
this Agreement, the other Loan Documents, or with respect to the Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Any cost and expenses due and payable to Lender may be paid, at Lender’s
option, from any amounts in the Property Account.

 

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum

 

103



--------------------------------------------------------------------------------

portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Lender.

 

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby up to a maximum sum of $20,000.00 or any
consent, approval, waiver or confirmation obtained from such Rating Agency
pursuant to the terms and conditions of this Agreement or any other Loan
Document and Lender shall be entitled to require payment of such fees and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

 

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan (or any disbursement of Reserve
Funds) in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

104



--------------------------------------------------------------------------------

Section 10.17 Publicity. Except as may be otherwise required by the requirements
of the New York Stock Exchange and/or any other securities laws, all news
releases, publicity or advertising by Borrower or their Affiliates through any
media intended to reach the general public which refers to the Loan Documents or
the financing evidenced by the Loan Documents, to Lender, CSFB, or any of their
Affiliates shall be subject to the prior approval of Lender.

 

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the Mortgage, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt and/or the Other Borrower Obligations without any prior
or different resort for collection or of the right of Lender to the payment of
the Debt and/or the Other Borrower Obligations out of the net proceeds of the
Property in preference to every other claimant whatsoever.

 

Section 10.19 Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives
the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents or otherwise to
offset any Obligations under the Loan Documents. No failure by Lender to perform
any of its obligations hereunder shall be a valid defense to, or result in any
offset against, any payments which Borrower is obligated to make under any of
the Loan Documents.

 

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement, any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan or the
Other Loans by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies. Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to

 

105



--------------------------------------------------------------------------------

indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein. The provisions of this Section 10.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.

 

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

PAH-TAMPA, L.P.,

a Delaware limited partnership

By:

  PAH-T, LLC, a Delaware limited liability company, its General Partner    

By:

  PAH-T Manager Inc.,        

its Managing Member

       

By:

 

/s/ MICHAEL HIGA

           

Name: Michael Higa

Title: Vice President

 

COLUMN FINANCIAL, INC.

a Delaware corporation

By:  

/s/ JEFFREY A. ALTABEF

   

Name: Jeffrey A. Altabef

Title: Vice President

 

107



--------------------------------------------------------------------------------

SCHEDULE I

 

LEASES

 

(INCLUDES TENANT LEASES ONLY)

 

Wyndham – Westshore (Tampa):

 

Lessor

--------------------------------------------------------------------------------

 

Lessee

--------------------------------------------------------------------------------

 

Lease Type

--------------------------------------------------------------------------------

 

Rate Amount

--------------------------------------------------------------------------------

 

Payment Frequency

--------------------------------------------------------------------------------

Wyndham Westshore

 

Patricia Elian

 

Shoe Shine

 

$330

 

Monthly

Wyndham Westshore

 

Innovus

 

ATM

 

$Commission

 

Monthly

 



--------------------------------------------------------------------------------

SCHEDULE II

 

(Required Repairs - Deadlines For Completion)

 

—See Attached—

 



--------------------------------------------------------------------------------

SCHEDULE III

 

(Organizational Structure)

 

—See Attached—

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   1

Section 1.1

  

Definitions

   1

Section 1.2

  

Principles of Construction

   25

ARTICLE 2 GENERAL TERMS

   25

Section 2.1

  

Loan Commitment; Disbursement to Borrower

   25

Section 2.2

  

Interest Rate

   26

Section 2.3

  

Loan Payment

   31

Section 2.4

  

Prepayments

   32

Section 2.5

  

Release of Property

   33

Section 2.6

  

Cash Management

   34

Section 2.7

  

Extension Options

   37

Section 2.8

  

Substitution

   38

ARTICLE 3 CONDITIONS PRECEDENT

   40

Section 3.1

  

Conditions Precedent to Closing

   40

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

   44

Section 4.1

  

Borrower Representations

   44

Section 4.2

  

Survival of Representations

   53

ARTICLE 5 BORROWER COVENANTS

   53

Section 5.1

  

Affirmative Covenants

   53

Section 5.2

  

Negative Covenants

   62

ARTICLE 6 INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

   72

Section 6.1

  

Insurance

   72

Section 6.2

  

Casualty

   76

Section 6.3

  

Condemnation

   77

Section 6.4

  

Restoration

   77

ARTICLE 7 RESERVE FUNDS

   82

Section 7.1

  

Required Repair Funds

   82

Section 7.2

  

Tax and Insurance Escrow Funds

   82

Section 7.3

  

FF&E Reserve

   83

Section 7.4

  

Intentionally Omitted

   84

Section 7.5

  

Debt Service Reserve

   85

Section 7.6

  

Reserve Funds, Generally

   85

ARTICLE 8 DEFAULTS

   87

Section 8.1

  

Event of Default

   87

Section 8.2

  

Remedies

   90

 

i



--------------------------------------------------------------------------------

ARTICLE 9 SPECIAL PROVISIONS

   91

Section 9.1

  

Sale of Note and Securitization

   91

Section 9.2

  

Securitization Indemnification

   93

Section 9.3

  

[RESERVED]

   95

Section 9.4

  

Exculpation

   95

Section 9.5

  

Matters Concerning Manager

   98

Section 9.6

  

Servicer

   98

Section 9.7

  

Severance of Loan Documents

   98

ARTICLE 10 MISCELLANEOUS

   100

Section 10.1

  

Survival

   100

Section 10.2

  

Lender’s Discretion

   100

Section 10.3

  

Governing Law

   100

Section 10.4

  

Modification, Waiver in Writing

   102

Section 10.5

  

Delay Not a Waiver

   103

Section 10.6

  

Notices

   103

Section 10.7

  

Trial by Jury

   104

Section 10.8

  

Headings

   104

Section 10.9

  

Severability

   104

Section 10.10

  

Preferences

   104

Section 10.11

  

Waiver of Notice

   104

Section 10.12

  

Remedies of Borrower

   105

Section 10.13

  

Expenses; Indemnity

   105

Section 10.14

  

Schedules Incorporated

   106

Section 10.15

  

Offsets, Counterclaims and Defenses

   106

Section 10.16

  

No Joint Venture or Partnership; No Third Party Beneficiaries

   106

Section 10.17

  

Publicity

   107

Section 10.18

  

Waiver of Marshalling of Assets

   107

Section 10.19

  

Waiver of Offsets/Defenses/Counterclaims

   107

Section 10.20

  

Conflict; Construction of Documents; Reliance

   107

Section 10.21

  

Brokers and Financial Advisors

   108

Section 10.22

  

Prior Agreements

   108

 

SCHEDULES

 

Schedule I

  –   

Leases

Schedule II

  –   

Required Repairs – Deadlines for Completion

Schedule III

  –   

Organizational Structure

 

ii



--------------------------------------------------------------------------------

[California]

 

LOAN AGREEMENT

 

Dated as of June 21, 2004

 

between

 

WYNDHAM COMMERCE OWNER, LLC,

 

as Borrower

 

and

 

COLUMN FINANCIAL, INC.,

 

as Lender

 

ADJUSTABLE RATE PROPERTY LOAN

 



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of June 21, 2004 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
COLUMN FINANCIAL, INC., having an address at 11 Madison Avenue, New York, New
York 10010 (“Lender”) and WYNDHAM COMMERCE OWNER, LLC, having its principal
place of business c/o Wyndham International, Inc., 1950 Stemmons Freeway, Suite
6001, Dallas, Texas 75207 (“Borrower”).

 

W I T N E S S E T H :

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents (as hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:

 

ARTICLE 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions . For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

 

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that (a) has and shall maintain, until the expiration of the
applicable Interest Rate Cap Agreement, a long-term unsecured debt rating of at
least “A+” by S&P and “A1” from Moody’s, which rating shall not include a “t” or
otherwise reflect a termination risk or (b) is otherwise acceptable to the
Rating Agencies. Lender hereby acknowledges and agrees that, as of the date
hereof, JP Morgan Chase is an Acceptable Counterparty.

 

“Acquired Property” shall have the meaning set forth in Section 5.1.11(d)(i)
hereof.

 

“Acquired Property Statements” shall have the meaning set forth in Section
5.1.11(d)(i) hereof.

 

“Additional Due Diligence Materials” shall mean, in respect of a Substitute
Property, appraisals, engineering reports, environmental reports, survey, title
insurance policies, insurance policies, financial statements (relating to the
Substitute Property, Borrower, the Significant Parties and such other Persons as
Lender shall reasonably require), financial and market projections, marketing
reports, opinions of counsel, resolutions, consents and other due diligence
materials customarily required by Lender or any Rating Agency (in their
respective sole

 



--------------------------------------------------------------------------------

discretion) in respect of loan transactions similar to the transactions
contemplated hereby and relating to properties similar to the Substitute
Property.

 

“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(c) hereof.

 

“Adjusted Release Amount” shall mean, the amount which is equal to 120% of the
Outstanding Principal Balance as of the date of such release.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Loans” shall mean a loan (including, without limitation, the Other
Loans) made by Lender to an Affiliate of Borrower or Guarantor.

 

“Affiliated Manager” shall mean any Manager in which Borrower, Principal or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

 

“Aggregate Debt Service” shall mean with respect to any particular period of
time, scheduled principal and/or interest payments due on the Other Loans and
the Loan then outstanding.

 

“Aggregate Debt Service Coverage Ratio” shall mean, with respect to the Other
Properties then remaining subject to the Liens of the Other Mortgages and the
Property, in respect of the relevant period, the ratio of: (i) the Aggregate Net
Operating Income (excluding interest on credit accounts) of such Other
Properties and the Property for the relevant period to (ii) the applicable
Aggregate Debt Service as determined in accordance with the definition of
Aggregate Debt Service set forth herein.

 

“Aggregate Gross Income” shall mean, for any period, the sum of “Gross Income
from Operations” (as defined in, and as computed in accordance with, the
applicable Other Borrower Loan Documents) of each of the Other Properties then
remaining subject to the Liens of the Other Mortgages and Gross Income from
Operations of the Property.

 

“Aggregate Net Cash Flow” shall mean, for any period, the sum of (a) Net Cash
Flow and (b) Net Cash Flow (as defined in, and computed in accordance with, the
applicable Other Borrower Loan Documents) of each of the Other Properties then
remaining subject to the Liens of the Other Mortgages.

 

“Aggregate Net Operating Income” shall mean, for any period, the excess of (x)
the Aggregate Gross Income over (y) the Aggregate Operating Expenses.

 

“Aggregate Operating Expenses” shall mean, in respect of the relevant period,
the sum of Operating Expenses of the Property and “Operating Expenses” (as
defined in, and as computed in accordance with, the applicable Other Borrower
Loan Documents) of each of the Other Properties then remaining subject to the
Liens of the Other Mortgages.

 

2



--------------------------------------------------------------------------------

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower for the applicable calendar
year or other period.

 

“Annual FF&E Budget” shall mean that portion of the Annual Budget providing for
FF&E expenditures.

 

“Applicable Interest Rate” shall mean the rate or rates at which the Outstanding
Principal Balance bears interest from time to time in accordance with the
provisions of Section 2.2.3 hereof.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(j)
hereof.

 

“Approved Annual FF&E Budget” shall have the meaning set forth in Section
5.1.11(j) hereof.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

 

“Bankruptcy Action” shall mean with respect to any Person: (a) such Person
filing a voluntary petition under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law; (b) the filing of an involuntary petition
against such Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or soliciting such Person or causing to be
solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law, or soliciting or causing to be solicited petitioning creditors for any
involuntary petition from any Person; (d) such Person consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for such Person or any portion of the Property;
or (e) such Person making an assignment for the benefit of creditors, or
admitting, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due.

 

“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges, and (c) Insurance Premiums.

 

3



--------------------------------------------------------------------------------

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

 

“Borrower Guaranty” shall mean that certain Borrower Guaranty Agreement, dated
as of the date hereof, from Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

 

“Cash Management Account” shall have the meaning set forth in Section 2.6.3(a)
hereof.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower and Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean a Collateral
Assignment of Interest Rate Cap Agreement, in substantially the same form and
content attached hereto as Exhibit A, executed by Borrower in connection with
the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

 

4



--------------------------------------------------------------------------------

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement and
any Replacement Interest Rate Cap Agreement, any Acceptable Counterparty.

 

“Covered Disclosure Information” shall have the meaning set forth in Section
9.2(b) hereof.

 

“CSFB” shall mean Credit Suisse First Boston Corporation and its successors in
interest.

 

“Debt” shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon and all other sums (including any Prepayment Premium)
due to Lender in respect of the Loan under the Note, this Agreement, the
Mortgage and the other Loan Documents.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note.

 

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

 

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts) for the twelve (12) month period immediately preceding the date of
determination for which financial statements are available; and

 

(b) the denominator is the amount of interest paid on the Note for the trailing
twelve (12) month period immediately preceding the date of determination for
which financial statements are available calculated at the interest rate
computed in accordance with the provisions of this Agreement at a deemed annual
rate of 11.33%.

 

“Debt Service Reserve” shall mean have the meaning set forth in Section 7.5.

 

“Debt Service Reserve Account” shall mean have the meaning set forth in Section
7.5.

 

“Debt Service Reserve Funds” shall mean have the meaning set forth in Section
7.5.

 

“Decorative Changes” shall mean any alterations or change to the Improvements
that are made primarily for decorative or cosmetic purposes (e.g. painting,
wallpapering, carpeting, FF&E etc.) that: (a) will not have a Material Adverse
Effect, and (b) do not affect or involve (other than in a decorative or cosmetic
manner) any structural component of any Improvements, any utility or HVAC system
contained in any Improvements or the exterior of any building constituting a
part of any Improvements.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate, and (b) four percent (4%) above the Applicable Interest
Rate.

 

5



--------------------------------------------------------------------------------

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences.

 

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $50,000,000 and
(ii) is regularly engaged in the business of making investments in or operating
hotels.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s). Lender hereby acknowledges and agrees that, as of the
date hereof, each of Wachovia, JP Morgan Chase and Wells Fargo is deemed to be
an Eligible Institution.

 

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

 

“Engineering Report” shall mean that certain report dated March 11, 2004
prepared by Professional Service Industries, Inc. with respect to the Property.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Equity Pledge Agreement” shall mean that certain Equity Pledge and Security
Agreement, dated as of the date hereof, executed by Wyndham Commerce Manager,
Inc., a Delaware corporation, and Patriot American Hospitality Partnership,
L.P., a Virginia limited

 

6



--------------------------------------------------------------------------------

partnership, in connection with, and securing, the Loan and the Other Loans for
the benefit of Lender, as the same may have been, or may hereafter be, amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess Cash Flow” shall have the meaning set forth in Section 2.6.3(b) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(g)
hereof.

 

“Extension Notice” shall have the meaning set forth in Section 2.7.1 hereof.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(k)
hereof.

 

“FF&E” shall mean furniture, fixtures and equipment and other replacements and
repairs required to be made to the Property during the applicable calendar year.

 

“FF&E Reserve Account” shall have the meaning set forth in Section 7.3.1 hereof.

 

“FF&E Reserve Deposit” shall have the meaning set forth in Section 7.3.1 hereof.

 

“FF&E Reserve Funds” shall have the meaning set forth in Section 7.3.1 hereof.

 

“Financing Leases” shall have the meaning set forth in Section 5.2.10(f).

 

“First Extension Commencement Date” shall have the meaning set forth in Section
2.7.1 hereof.

 

“First Extension Term” shall have the meaning set forth in Section 2.7.1 hereof.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch IBCA, Inc.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.2.3(e) hereof.

 

“Franchise Agreement” shall have the meaning set forth in Section 5.2.12(a)
hereof.

 

“Franchisor” shall have the meaning set forth in Section 5.2.12 hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

7



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence having jurisdiction over Borrower, Lender and/or the Property.

 

“Gross Income from Operations” shall mean, for any period, all Rents; provided,
however, that Gross Income from Operations shall not include: (a) non-recurring
income and non-Property related income (as determined by Lender in its
reasonable discretion), (b) security deposits received from any tenant unless
and until the same are applied to rent or any other of such tenant’s obligations
in accordance with the terms of such tenant’s Lease, (c) any loan proceeds or
proceeds of capital or equity contributions received by Borrower, (d) gratuities
or service charges or other similar receipts which are to be paid over to
Property employees or persons occupying similar positions for performing similar
duties, (e) Insurance Proceeds (other than Insurance Proceeds from business or
rental interruption coverage) and Condemnation Proceeds, (f) excise taxes, sales
taxes, use taxes, bed taxes, admission taxes, tourist taxes, gross receipts
taxes, value added taxes, entertainment taxes, or other taxes or similar charges
payable to any Governmental Authority, (g) proceeds from the sale of FF&E no
longer required for the operation of the Property, and (h) Rents from
month-to-month tenants or tenants that are included in any Bankruptcy Action.
Any credit or refunds to guests and patrons with respect to amounts previously
included in Gross Income from Operations shall be deducted from Gross Income
from Operations in the period when such credit or refund is issued.

 

“Ground Lease” shall have the meaning set forth in Schedule IV annexed hereto.

 

“Ground Lessor” shall mean, collectively, the lessor and the sublessor under the
Ground Lease.

 

“Ground Rent” shall mean, with respect to the Ground Lease, any rent, additional
rent or other charges payable under the Ground Lease.

 

“Ground Rent Account” shall have the meaning set forth in Section 7.4.1 hereof.

 

“Ground Rent Reserve Funds” shall have the meaning set forth in Section 7.4.1
hereof.

 

“Guarantor” shall mean Wyndham International, Inc., a Delaware corporation.

 

“Guaranty” shall mean that certain Guaranty Agreement (Recourse), dated as of
the date hereof, from Guarantor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Indebtedness” shall mean, for any Person, on a particular date, the sum
(without duplication) at such date of: (a) all indebtedness or liability of such
Person (including, without limitation, amounts for borrowed money and
indebtedness in the form of mezzanine debt and preferred equity); (b)
obligations evidenced by bonds, debentures, notes, or other similar instruments;
(c) obligations for the deferred purchase price of property or services
(including

 

8



--------------------------------------------------------------------------------

trade obligations); (d) obligations under letters of credit; (e) obligations
under acceptance facilities; (f) all guaranties, endorsements (other than for
collection or deposit in the ordinary course of business) and other contingent
obligations to purchase, to provide funds for payment, to supply funds, to
invest in any Person or entity, or otherwise to assure a creditor against loss;
and (g) obligations secured by any Liens, whether or not the obligations have
been assumed.

 

“Indemnified Liabilities” shall have the meaning set forth on Section 10.13(b)
hereof.

 

“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Indemnifying Person” shall mean each of Borrower, Principal and Guarantor.

 

“Independent Director” or “Independent Manager” shall mean a Person who is not
at the time of initial appointment, or at any time while serving as a director
or manager, as applicable, and has not been at any time during the preceding
five (5) years: (a) a stockholder, director (with the exception of serving as an
Independent Director or Independent Manager), officer, employee, partner,
member, attorney or counsel of Principal, Borrower or any Affiliate of either of
them; (b) a customer, supplier or other Person who derives any of its purchases
or revenues from its activities with Principal, Borrower or any Affiliate of
either of them (with the exception of serving as an Independent Director or
Independent Manager); (c) a Person controlling or under common control with any
such stockholder, director, officer, partner, member, customer, supplier or
other Person; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, customer, supplier or other
Person. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.

 

“Initial Maturity Date” shall mean July 9, 2006.

 

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Sidley Austin Brown & Wood LLP in connection
with the Loan.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Period” shall mean, with respect to any Payment Date, the period
commencing on the ninth (9th) day of the preceding calendar month and
terminating on the eighth (8th) day of the calendar month in which such Payment
Date occurs; provided, however, that no Interest Period shall end later than the
Maturity Date (other than for purposes of calculating interest at the Default
Rate), and the initial Interest Period shall begin on the Closing Date and shall
end on the immediately following eighth (8th) day of the calendar month.

 

“Interest Rate Cap Agreement” shall mean, as applicable, an Interest Rate Cap
Agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between Borrower and an
Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.

 

9



--------------------------------------------------------------------------------

“Junior Lender Security Documents” shall mean the Borrower Guaranty, the Second
Mortgage and any other mortgage, deed of trust, deed to secure debt or other
similar instrument encumbering the Property or any portion thereof, the Equity
Pledge Agreement or other pledge agreement or other grant of Lien encumbering
any of the direct ownership interests in the Borrower and securing, among other
things, the Other Loans or any portion thereof.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement, and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Americans with Disabilities Act of 1990, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Letter of Credit” shall mean an irrevocable, unconditional and transferable
letter of credit acceptable to Lender and the Rating Agencies (either an annual,
automatically renewing, letter of credit or one which does not expire until at
least ten (10) Business Days after the Maturity Date) in favor of Lender and
entitling Lender to draw thereon in the continental United States, issued by a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum, for a one-month period, that appears on Telerate Page
3750 (or the successor thereto) as of 11:00 a.m., London time, on the related
Determination Date. If such rate does not appear on Telerate Page 3750 as of
11:00 a.m., London time, on such Determination Date, LIBOR shall be the
arithmetic mean of the offered rates (expressed as a percentage per annum) for
deposits in U.S. dollars for a one-month period that appear on the Reuters
Screen Libor Page as of 11:00 a.m., London time, on such Determination Date, if
at least two such offered rates so appear. If fewer than two such offered rates
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, Lender shall request the

 

10



--------------------------------------------------------------------------------

principal London office of any four major reference banks in the London
interbank market selected by Lender to provide such bank’s offered quotation
(expressed as a percentage per annum) to prime banks in the London interbank
market for deposits in U.S. dollars for a one-month period as of 11:00 a.m.,
London time, on such Determination Date for the amounts of not less than U.S.
$1,000,000. If at least two such offered quotations are so provided, LIBOR shall
be the arithmetic mean of such quotations. If fewer than two such quotations are
so provided, Lender shall request any three major banks in New York City
selected by Lender to provide such bank’s rate (expressed as a percentage per
annum) for loans in U.S. dollars to leading European banks for a one-month
period as of approximately 11:00 a.m., New York City time on the applicable
Determination Date for amounts of not less than U.S. $1,000,000. If at least two
such rates are so provided, LIBOR shall be the arithmetic mean of such rates.
LIBOR shall be determined conclusively by Lender or its agent.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
easement, restrictive covenant, preference, assignment, security interest or any
other encumbrance, charge or transfer of, or any agreement to enter into or
create, any of the foregoing, on or affecting Borrower, the Property or any
portion thereof or any interest therein, or any direct or indirect interest in
Borrower or Principal, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

 

“Loan” shall mean the loan in the original principal amount of THREE MILLION
NINE HUNDRED THOUSAND AND NO/100 DOLLARS ($3,900,000.00), made by Lender to
Borrower pursuant to this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Assignment
of Management Agreement, the Guaranty, the Cash Management Agreement, the
Property Account Agreement, the Equity Pledge Agreement, the Collateral
Assignment of Interest Rate Cap Agreement, the Junior Lender Security Documents
and all other documents executed and/or delivered in connection with the Loan.

 

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

 

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and the Manager, as the same has been and may be amended,
modified or supplemented from time to time, pursuant to which the Manager is to
provide management and other services with respect to the Property, or, if the
context requires, the Replacement Management Agreement.

 

11



--------------------------------------------------------------------------------

“Manager” shall mean Wyndham Management Corporation, a Delaware corporation, or,
if the context requires, a Qualified Manager who is managing the Property in
accordance with the terms and provisions of this Agreement.

 

“Material Adverse Effect” shall mean any material adverse change in the use,
operation or value of the Property and/or the business operations and/or the
financial condition of a Significant Party.

 

“Maturity Date” shall mean the Initial Maturity Date (as the same may be
extended in accordance with Sections 2.7 hereof), or such other date on which
the final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Borrower” shall mean the obligor under any Mezzanine Loan, which
entity shall meet the requirements set forth in Section 9.8(b) hereof.

 

“Mezzanine Loan” shall have the meaning set forth in Section 9.8 hereof.

 

“Mezzanine Option” shall have the meaning set forth in Section 9.8 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Monthly Interest Payment” shall have the meaning set forth in Section 2.3.1.

 

“Mortgage” shall mean that certain first priority Leasehold Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated the
date hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Mortgage Borrower” shall have the meaning set forth in Section 9.8 hereof.

 

“Mortgage Loan” shall have the meaning set forth in Section 9.8 hereof.

 

“Mortgage Lender” shall have the meaning set forth in Section 9.8 hereof.

 

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
(a) Operating Expenses and (b) an amount equal to four percent (4%) of Gross
Income from Operations for such period, from Gross Income from Operations for
such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

 

12



--------------------------------------------------------------------------------

“Net Cash Flow Failure” shall mean that, at the end of any calendar quarter, the
Aggregate Net Cash Flow for the preceding twelve (12) month period is less than
eighty percent (80%) of the Aggregate Net Cash Flow as of the Closing Date, as
determined by Lender in its sole discretion, and in each case determining such
amounts only for the Property and such Other Properties remaining subject to the
liens of the Other Mortgages as of the date such determination is made.

 

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of THREE MILLION NINE HUNDRED THOUSAND AND NO/100 Dollars
($3,900,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Notice” shall have the meaning set forth in Section 10.6 hereof.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

 

“Offering Document Date” shall have the meaning set forth in Section
5.1.11(d)(iv) hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of the general partner or
managing member of Borrower, as applicable, and solely with respect to the
delivery of financial statements required pursuant to Section 5.1.11 hereof,
such certificate may also be signed by an authorized senior officer of Manager.

 

“Operating Expenses” shall mean, for any period, the total of all expenses,
computed in accordance with GAAP, of whatever kind relating to the operation,
maintenance and/or management of the Property, which expenditures are incurred
on a regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures, and contributions to the FF&E
Reserve Funds, the Tax and Insurance Escrow Funds, the Ground Rent Reserve
Funds, the Debt Service Reserve Funds and any other reserves required under the
Loan Documents.

 

“Other Borrowers” shall mean, individually or collectively, Ft. Lauderdale
Owner, LLC, PAH-Tampa, L.P., and Summerfield Hanover Owner, LLC.

 

13



--------------------------------------------------------------------------------

“Other Borrower Loan Documents” shall mean, the loan agreements, the promissory
notes, the mortgages, the deeds of trust, the assignments of leases and rents,
and every other document or agreement executed by the Other Borrowers, or any of
them, or any other Person for the benefit of Lender, securing, evidencing or
otherwise executed in connection with any one or more of the Other Loans and/or
the Loan, as any of the same may hereafter be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Other Borrower Obligations” shall mean the Other Loans together with all
obligations of every Other Borrower under the Other Borrower Loan Documents.

 

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, in each case imposed by Governmental Authorities,
including, without limitation, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

 

“Other Loan Agreements” shall mean each Loan Agreement entered into between any
Other Borrower and Lender in respect of the applicable Other Loan.

 

“Other Loan” shall mean the other loans made by Lender to the Other Borrowers.

 

“Other Loan Shortfall” shall have the meaning set forth in Section 2.6.3(b)
hereof.

 

“Other Mortgages” shall mean the other mortgages granted by the Other Borrowers
to, or in favor of, Lender with respect to the Other Properties.

 

“Other Property” shall mean, collectively, each parcel of real property (other
than the Property) together with the improvements thereon and other real
property appurtenant thereto securing any one or more of the Other Loans.

 

“Other Obligations” shall mean: (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, substitution of, or replacement for, all or any part
of this Agreement, the Note or any other Loan Documents.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

 

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

 

“Payment Direction Letters” shall have the meaning set forth in Section 2.6.1.

 

“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, (d) Financing
Leases permitted pursuant to the provisions of this

 

14



--------------------------------------------------------------------------------

Agreement, and (e) such other title and survey exceptions as Lender has approved
or may approve in writing in Lender’s sole discretion.

 

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

 

“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (i) confirm that the Property and its use
comply, in all material respects, with all applicable Legal Requirements
(including zoning, subdivision and building codes and laws), and (ii) include a
copy of a final certificate of occupancy with respect to all Improvements
(unless previously delivered to Lender).

 

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

 

“Prepayment Premium” shall mean an amount equal to the following: one percent
(1.0%) of the principal balance of the Loan being prepaid if the prepayment
occurs on or after the date hereof through, and including, June 9, 2005.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-hundredth (1/100th) of one percent. If The Wall Street Journal ceases to
publish the “Prime Rate,” Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Lender shall select a comparable interest rate
index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.

 

“Principal” shall mean the Special Purpose Entity corporation which is the
managing member of Borrower.

 

15



--------------------------------------------------------------------------------

“Property” shall mean each parcel of real property demised under the Ground
Lease, the Improvements thereon and all personal property owned by Borrower and
encumbered by the Mortgage, together with all rights pertaining to such property
and Improvements, as more particularly described in the granting clause of the
Mortgage and referred to therein as the “Property”.

 

“Property Account” shall have the meaning set forth in Section 2.6.1(a) hereof.

 

“Property Account Agreement” shall mean that certain Property Account Agreement,
dated as of the date hereof, by and among Borrower, Lender and Property Account
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Property Account Bank” shall mean Wells Fargo Bank, N.A., or any successor or
permitted assigns thereof.

 

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Property, any Significant Party and/or an Affiliated Manager.

 

“Public Company” shall mean a corporation or other Person whose stock or
ownership interests or (ii) depository receipts or their equivalent are publicly
traded on a nationally recognized stock exchange, including, without limitation,
NASDAQ or on the leading recognized stock exchange in Spain, Germany, Italy,
Canada, France, Tokyo, Australia, Singapore, England or Hong Kong, or in another
country which requires companies publicly traded on such leading exchange to
provide public information reasonably comparable to that required in the United
States.

 

“Qualified Borrower” shall mean a Special Purpose Entity and otherwise approved
by Lender in its sole discretion.

 

“Qualified Manager” shall mean either (a) Manager, or (b) a reputable and
experienced management organization (which may be an Affiliate of Borrower)
possessing experience in managing properties similar in size, scope, use and
value as the Property, provided, that, following a Securitization, or at such
time as the Loan is scheduled to be included in a Securitization, Borrower shall
have obtained prior written confirmation from the applicable Rating Agencies
that management of the Property by such Person will not cause a downgrade,
withdrawal or qualification of the then current ratings of the Securities or any
class thereof.

 

“Qualified Transferee” shall mean any one of the following Persons, subject to
the reasonable determination of Lender that such Person satisfies the applicable
requirements set forth in this definition and which is not otherwise an
Embargoed Person:

 

(a) a pension fund, pension trust or pension account that has total assets of at
least $500 million that is managed by an entity that controls or manages at
least $1 billion of real estate equity assets;

 

16



--------------------------------------------------------------------------------

(b) a pension fund advisor that controls or manages at least $1 billion of real
estate equity assets immediately prior to any proposed transfer hereunder;

 

(c) an insurance company that is subject to supervision by the insurance
commission, or a similar official or agency, of a State or territory of the
United States (including the District of Columbia), which has a net worth, as of
a date no more than six (6) months prior to the date of the proposed transfer
hereunder, of at least $500 million and controls real estate equity assets of at
least $1 billion immediately prior to any proposed transfer hereunder;

 

(d) a corporation organized under the banking or trust company laws of the
United States or any State or territory of the United States (including the
District of Columbia) that has a combined capital and surplus of at least $500
million and that immediately prior to a proposed transfer hereunder controls
real estate equity assets of at least $1 billion; or

 

(e) any equity (a)(i) with a long-term unsecured debt rating from the Rating
Agencies of at least BBB- (or its equivalent) or (b) (1) that owns or operates,
together with its affiliates, at least ten (10) first class hotel properties,
(2) that has a net worth as of a date no more than six (6) months prior to the
date of any proposed transfer hereunder of at least $500 million and (3) that
controls, together with its Affiliates, real estate equity assets of at least $1
billion immediately prior to any proposed transfer hereunder.

 

“Quarterly Net Cash Flow Test” shall have the meaning set forth in Section
2.6.6.

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which rates the Securities.

 

“Release Default” shall mean (i) a monetary Default under any Loan Document or
(ii) any other material Default under any Loan Document of which Lender has
given written notice thereof to Borrower whether or not the applicable grace or
cure period, if any, has expired.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean all rents, receipts, revenues, income (including service
charges), fees, payments and proceeds of sales of every kind received by or on
behalf of Borrower, directly or indirectly, from operating the Property for that
period, and services rendered to, and rentals, percentage rentals and other
fees, payments and charges received from, tenants, subtenants, licensees,
concessionaires and occupants of commercial, hotel, public and retail space
located in or at the Property, calculated on a cash basis, whether in cash or on
credit, including, without limitation, revenues from the rental of rooms, guest
suites, conference and banquet rooms, food and beverage facilities, telephone
services, laundry, vending, television and parking at the Property, and other
fees and charges resulting from the operations of the Property by or on behalf
of Borrower in the ordinary course of business, and proceeds, if any, from
business interruption or other loss of income insurance (net of the costs of
collection thereof) and also including any proceeds received by Borrower in
respect of the Interest Rate Cap Agreement, non-recurring income and
non-Property related income (as determined by Lender in its reasonable
discretion), security deposits received from any tenant but only when the same
are applied to rent or any other of such tenant’s obligations in accordance with
the terms of such tenant’s Lease, any loan

 

17



--------------------------------------------------------------------------------

proceeds or proceeds of capital or equity contributions received by Borrower,
Insurance Proceeds and Condemnation Proceeds, proceeds from the sale of FF&E no
longer required for the operation of the Property, and rents from month-to-month
tenants or tenants that are included in any Bankruptcy Action.

 

“Replaced Borrower” shall have the meaning set forth in Section 2.8 hereof.

 

“Replaced Loan” shall have the meaning set forth in Section 2.8 hereof.

 

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with a Strike Price identical to, and all other
terms substantially similar to those set forth in, the Interest Rate Cap
Agreement except that the same shall be effective in connection with replacement
of the Interest Rate Cap Agreement following a downgrade, withdrawal or
qualification of the long-term unsecured debt rating of the Counterparty;
provided, that, to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a “Replacement Interest Rate Cap Agreement” shall be
such interest rate cap agreement approved in writing by Lender and for which
Lender has received a confirmation from the applicable Rating Agencies that such
Replacement Interest Rate Cap Agreement will not cause a downgrade, withdrawal
or qualification of the then current rating of the Securities or any class
thereof.

 

“Replacement Management Agreement” shall mean, collectively: (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower obtain confirmation from the
applicable Rating Agencies that such management agreement will not cause a
downgrade, withdrawal or qualification of the then current rating of the
Securities or any class thereof; and (b) an assignment of management agreement
and subordination of management fees substantially in the form then used by
Lender (or of such other form and substance reasonably acceptable to Lender),
executed and delivered to Lender by Borrower and such Qualified Manager at
Borrower’s expense.

 

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds,
the FF&E Reserve Funds, the Ground Rent Reserve Funds, the Debt Service Reserve
Funds, and any other escrow fund established pursuant to the Loan Documents.

 

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender (it being agreed that the commencement of
the preparation of plans and specifications shall constitute commencement of the
Restoration).

 

“Restricted Party” shall mean, collectively (a) Borrower, Principal, Guarantor
and any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, direct or indirect legal or beneficial owner, agent and employee of,
Borrower, Principal, Guarantor, any Affiliated Manager or any non-member
manager.

 

18



--------------------------------------------------------------------------------

“RICO” shall mean Racketeer Influenced and Corrupt Organizations Act.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of a legal or beneficial interest.

 

“Second Extension Commencement Date” shall have the meaning set forth in Section
2.7.2.

 

“Second Extension Term” shall have the meaning set forth in Section 2.7.2.

 

“Second Mortgage” shall mean that certain Second Leasehold Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated the
date hereof, executed and delivered by Borrower to Lender as additional security
for, among other things, (x) the Borrower’s obligations under the Borrower
Guaranty and (y) the Other Borrower Obligations, and encumbering the Property,
as same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, which Second Mortgage shall be subject and subordinate to the
Liens of the Mortgage and the Assignment of Leases.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(b)
hereof.

 

“Significant Party” shall mean each of Borrower, Guarantor and Principal.

 

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times prior to, on and after the date
hereof:

 

(a) was, is and will be organized solely for the purpose of (i) acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and/or operating the Property, entering into this Agreement and the
other Loan Documents with Lender, refinancing the Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing; or (ii) acting
as managing member of the limited liability company or general partner of the
limited partnership that owns and operates the Property;

 

19



--------------------------------------------------------------------------------

(b) has not been, is not, and will not be engaged in any business unrelated to
(i) the acquisition, development, ownership, management and/or operation of the
Property, or (ii) acting as a member of the limited liability company that owns
and operates the Property;

 

(c) has not had, does not have, and will not have, any assets other than those
related to the Property, its membership interest in the limited liability
company that owns and operates the Property, or acts as the managing member of
either of the foregoing, as applicable;

 

(d) has not engaged in, sought or consented to and will not engage in, seek or
consent to, any dissolution, winding up, liquidation, consolidation, merger,
sale of all or substantially all of its assets, transfer of membership interests
or amendment of its articles of incorporation, articles of organization or
operating agreement (as applicable) with respect to the matters set forth in
this definition;

 

(e) if such entity is a corporation, has had, now has and will have at least two
(2) Independent Directors, and has not caused or allowed, and will not cause or
allow, the board of directors of such entity to take any action requiring the
unanimous affirmative vote of one hundred percent (100%) of the members of its
board of directors unless two (2) Independent Directors shall have participated
in such vote;

 

(f) if such entity is a limited liability company with more than one member, has
had, now has and will have at least one member that is a Special Purpose Entity
that is a corporation that has at least two (2) Independent Directors and that
owns at least one percent (1.0%) of the equity of the limited liability company;

 

(g) if such entity is a limited liability company with only one member, has
been, now is, and will be a limited liability company that has (i) as its only
member a non-managing member, (ii) at least two (2) Independent Managers and has
not caused or allowed, and will not cause or allow, the board of managers of
such entity to take any action requiring the unanimous affirmative vote of one
hundred percent (100%) of the managers unless two (2) Independent Managers shall
have participated in such vote, and (iii) at least one (1) springing member that
will become the non-managing member of such entity upon the dissolution of the
existing non-managing member;

 

(h) if such entity is (i) a limited liability company, has had, now has, and
will have articles of organization and/or an operating agreement, as applicable,
or (ii) a corporation, has had, now has, and will have a certificate of
incorporation that, in each of the foregoing cases, provides that such entity
will not: (A) dissolve, merge, liquidate or consolidate; (B) sell all or
substantially all of its assets or the assets of Borrower (as applicable); (C)
engage in any other business activity or amend its organizational documents with
respect to the matters set forth in this definition without the consent of
Lender; or (D) without the affirmative vote of two (2) Independent Directors and
of all other directors of the corporation (that is such entity or the managing
or co-managing member of such entity), file a bankruptcy or insolvency petition
or otherwise institute insolvency proceedings with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest;

 

20



--------------------------------------------------------------------------------

(i) has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;

 

(j) has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity;

 

(k) has maintained and will maintain its accounts, books and records separate
from any other Person and has filed and will file its own tax returns, except to
the extent that it has been or is required to file consolidated tax returns by
law;

 

(l) has maintained and will maintain its own records, books, resolutions and
agreements;

 

(m) other than as provided in this Agreement and the Cash Management Agreement,
(i) has not commingled, and will not commingle, its funds or assets with those
of any other Person and (ii) has not participated and will not participate in
any cash management system with any other Person;

 

(n) has held and will hold its assets in its own name;

 

(o) has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in subsection (cc) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

 

(p) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted, and will not permit, its assets to be listed as assets on the
financial statement of any other entity except as required by GAAP; provided,
however, that any such consolidated financial statement shall contain a note
indicating that its separate assets and liabilities are neither available to pay
the debts of the consolidated entity nor constitute obligations of the
consolidated entity;

 

(q) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;

 

(r) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(s) has had no and will have no Indebtedness other than (i) the Loan, (ii)
unsecured trade and operational debt incurred in the ordinary course of business
relating to the ownership and operation of the Property and the routine
administration of Borrower, in amounts not to exceed three percent (3%) of the
original principal amount of the Loan, in the

 

21



--------------------------------------------------------------------------------

aggregate, which liabilities are not more than sixty (60) days past the date
incurred, are not evidenced by a note and are paid when due, and which amounts
are normal and reasonable under the circumstances, (iii) Financing Leases except
as permitted pursuant to this Agreement, and (iv) such other liabilities
(including the Borrower Guaranty) that are permitted or required pursuant to
this Agreement;

 

(t) has not assumed or guaranteed or become obligated for, and will not assume
or guarantee or become obligated for the debts of any other Person and has not
held out and will not hold out its credit as being available to satisfy the
obligations of any other Person except as permitted pursuant to this Agreement
other than the Borrower Guaranty;

 

(u) has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;

 

(v) has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;

 

(w) has maintained and used, now maintains and uses, and will maintain and use,
separate stationery, invoices and checks bearing its name. The stationery,
invoices, and checks utilized by the Special Purpose Entity or utilized to
collect its funds or pay its expenses have borne and shall bear its own name and
have not borne and shall not bear the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;

 

(x) has not pledged and will not pledge its assets for the benefit of any other
Person other than in connection with the Other Loans;

 

(y) has held itself out and identified itself, and will hold itself out and
identify itself, as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in subsection (cc) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of Borrower;

 

(z) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

 

(aa) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

 

(bb) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person;

 

22



--------------------------------------------------------------------------------

(cc) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (i) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, and (ii) in connection with this Agreement;

 

(dd) has not had and will not have any obligation to indemnify, and has not
indemnified and will not indemnify its partners, officers, directors or members,
as the case may be, unless such an obligation was and is fully subordinated to
the Obligations and will not constitute a claim against the Obligations in the
event that cash flow in excess of the amount required to pay the Obligations is
insufficient to pay such obligation;

 

(ee) if such entity is a corporation, it has considered and shall consider the
interests of its creditors in connection with all corporate actions;

 

(ff) does not and will not have any of its obligations guaranteed by any
Affiliate other than in connection with the Other Loans; and

 

(gg) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statement of facts contained in its
organizational documents are true and correct and will remain true and correct.

 

“Spread” shall mean one and 20/100 percent (1.20%).

 

“Standard Statements” shall have the meaning set forth in Section 5.1.11(d)(i)
hereof.

 

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

 

“Strike Price” shall mean seven percent (7%).

 

“Substitute Borrower” shall have the meaning set forth in Section 2.8.

 

“Substitute Loan Documents” shall have the meaning set forth in Section 2.8.

 

“Substitute Property” shall have the meaning set forth in Section 2.8.

 

“Substitution” shall have the meaning set forth in Section 2.8.

 

“Substitution Date” shall have the meaning set forth in Section 2.8.

 

“Substitution Loan” shall have the meaning set forth in Section 2.8.

 

“Survey” shall mean a survey of the Property prepared pursuant to the
requirements contained in Section 4.1.27 hereof.

 

“Sweep Event” shall mean the period following the occurrence of (a) an Event of
Default, or (b) a default beyond the expiration of applicable notice and cure
periods under the Management Agreement, or (c) a Net Cash Flow Failure and
ending on a “Sweep Event

 

23



--------------------------------------------------------------------------------

Termination.” A Sweep Event shall be terminated (a “Sweep Event Termination”)
(i) with respect to an Event of Default (but not more than one (1) time during
the term of the Loan, as the same may be extended) provided such Event of
Default has been cured and such cure is accepted by Lender, provided that Lender
has not otherwise accelerated the Loan, moved for a receiver or commenced
foreclosure proceedings, and/or (ii) with respect to a default by Manager under
the Management Agreement, the replacement of the Manager with a Qualified
Manager pursuant to a Replacement Management Agreement, and/or (iii) with
respect to a Net Cash Flow Failure (but not more than once every twelve (12)
months) if, for the trailing twelve (12) month period preceding the date of
determination, the Aggregate Net Cash Flow is equal to or greater than eighty
percent (80%) of the Aggregate Net Cash Flow as of the Closing Date for two (2)
consecutive calendar quarters.

 

“Tax and Insurance Escrow Funds” shall have the meaning set forth in Section 7.2
hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

 

“Third Extension Commencement Date” shall have the meaning set forth in Section
2.7.3.

 

“Third Extension Term” shall have the meaning set forth in Section 2.7.3.

 

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

 

“Title Company” shall mean, collectively, Fidelity National Title Insurance
Company and National Land Tenure, or any successor title company acceptable to
Lender and licensed to issue title insurance in the State in which the Property
is located.

 

“Title Insurance Policies” shall mean collectively, (a) an ALTA mortgagee title
insurance policy in a form acceptable to Lender (or, if the Property is in a
State which does not permit the issuance of such ALTA policy, such form as shall
be permitted in such State and acceptable to Lender) issued with respect to the
Property and insuring the lien of the Mortgage encumbering the Property, and (b)
an ALTA mortgagee title insurance policy in a form acceptable to Lender (or, if
the Property is in a State which does not permit the issuance of such ALTA
policy, such form as shall be permitted in such State and acceptable to Lender)
issued with respect to the Property and insuring the lien of the Second Mortgage
encumbering the Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

 

“Transferee” shall have the meaning set forth in Section 5.2.10(e) hereof.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

 

24



--------------------------------------------------------------------------------

“Unavoidable Delays” means delays due to strikes, lockouts, acts of God,
unusually severe weather, inability to obtain labor or materials (except as may
be due to Borrower’s or any of Borrower’s contractors’ or subcontractors’
economic inability to acquire same), government restrictions, enemy action,
civil commotion, fire, casualties or similar causes beyond Borrower’s reasonable
control.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged.

 

“Wyndham” shall have the meaning set forth in Section 5.2.10(c).

 

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement and the word “including” shall
mean “including but not limited to”. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.

 

ARTICLE 2

 

GENERAL TERMS

 

Section 2.1 Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
borrow the Loan on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
disbursement hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgage, the Assignment of Leases and the other Loan
Documents.

 

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
refinance the Property and/or repay and discharge any existing loans relating to
the Property, (b) pay all past-due Basic Carrying Costs, if any, with respect to
the Property, (c) make initial deposits into the Reserve Funds on the Closing
Date in the amounts provided herein and in the other Loan Documents, (d) pay
costs and expenses incurred in connection with the closing of the Loan, as
approved by Lender, (d) fund any working capital requirements of the Property,
and (e) distribute the balance, if any, to Borrower.

 

25



--------------------------------------------------------------------------------

Section 2.2 Interest Rate.

 

2.2.1 Interest Generally. Interest on the Outstanding Principal Balance shall
accrue from the Closing Date to but excluding the Maturity Date at the
Applicable Interest Rate.

 

2.2.2 Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year by (c) the Outstanding Principal Balance.

 

2.2.3 Determination of Interest Rate.

 

(a) The Applicable Interest Rate with respect to the Loan shall be: (i) LIBOR
plus the Spread with respect to the applicable Interest Period for a LIBOR Loan;
or (ii) the Prime Rate plus the Prime Rate Spread for a Prime Rate Loan if the
Loan is converted to a Prime Rate Loan pursuant to the provisions of Section
2.2.3 (c) or (f).

 

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the Outstanding Principal
Balance at LIBOR plus the Spread for the applicable Interest Period. Any change
in the rate of interest hereunder due to a change in the Applicable Interest
Rate shall become effective as of the opening of business on the first day on
which such change in the Applicable Interest Rate shall become effective. Each
determination by Lender of the Applicable Interest Rate shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the related Interest Period. If such
notice is given, the related outstanding LIBOR Loan shall be converted, on the
last day of the then current Interest Period, to a Prime Rate Loan.

 

(d) If, pursuant to the terms of this Agreement, any portion of the Loan has
been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the last day of the related Interest Period. If such notice is given, the
related outstanding Prime Rate Loan shall be converted to a LIBOR Loan on the
last day of the then current Interest Period.

 

(e) With respect to a LIBOR Loan, all payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
reserves or withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America or
any political subdivision or taxing authority thereof or therein (including
Puerto

 

26



--------------------------------------------------------------------------------

Rico). If any Foreign Taxes are required to be withheld from any amounts payable
to Lender hereunder, the amounts so payable to Lender shall be increased to the
extent necessary to yield to Lender (after payment of all Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower shall
send to Lender an original official receipt, if available, or certified copy
thereof showing payment of such Foreign Tax. Borrower hereby indemnifies Lender
for any incremental taxes, interest or penalties that may become payable by
Lender which may result from any failure by Borrower to pay any such Foreign Tax
when due to the appropriate taxing authority or any failure by Borrower to remit
to Lender the required receipts or other required documentary evidence.

 

(f) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith, and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrower hereby agrees
promptly to pay Lender, upon demand, any additional amounts necessary to
compensate Lender for any costs incurred by Lender in making any conversion in
accordance with this Agreement, including, without limitation, any interest or
fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as certified
to Borrower, shall be conclusive absent manifest error.

 

(g) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

  (i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

  (ii) shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material; or

 

  (iii) shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

 

27



--------------------------------------------------------------------------------

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.3(g), Lender shall provide Borrower with not less than ninety
(90) days notice specifying in reasonable detail the event by reason of which it
has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be conclusive in the absence of manifest error. This
provision shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under this Agreement and the Loan Documents.

 

(h) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower resulting in a loss or expense arising from interest or fees
payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or mandatory) of
the LIBOR Loan on a day that is not a Payment Date unless Borrower did not give
the prior notice of such prepayment required pursuant to the terms of this
Agreement, including, without limitation, such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the LIBOR Loan hereunder, and (iii) the conversion (if such
conversion is caused by any act or omission of Borrower) of the Applicable
Interest Rate from LIBOR plus the Spread to the Prime Rate plus the Prime Rate
Spread with respect to any portion of the Outstanding Principal Balance then
bearing interest at LIBOR plus the Spread on a date other than the Payment Date
immediately following the last day of an Interest Period, including, without
limitation, such loss or expenses arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain a LIBOR Loan
hereunder (the amounts referred to in clauses (i), (ii) and (iii) are herein
referred to collectively as the “Breakage Costs”); provided, however, Borrower
shall not indemnify Lender from any loss or expense arising from Lender’s
willful misconduct or gross negligence. This provision shall survive payment of
the Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents.

 

(i) Lender shall not be entitled to claim compensation pursuant to this Section
2.2.3 for any Foreign Taxes, increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued more than ninety (90) days before the date Lender notified Borrower of
the change in law or other circumstance on which such claim of compensation is
based and delivered to Borrower a written statement setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.2.3, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in

 

28



--------------------------------------------------------------------------------

any additional costs, expenses or risk to Lender that are not reimbursed by
Borrower and (b) would not be disadvantageous in any other respect to Lender as
determined by Lender in its sole discretion.

 

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent permitted by law, all accrued and unpaid interest in respect of the
Loan and any other amounts due pursuant to the Loan Documents, shall accrue
interest at the Default Rate, calculated from the date such payment was due
without regard to any grace or cure periods contained herein.

 

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

2.2.7 Interest Rate Cap Agreement.

 

(a) On or before the earlier to occur of (y) September 1, 2004 or (z) the date
which is two (2) weeks prior to the printing of the preliminary prospectus in
connection with a Securitization (which date shall be provided to Borrower at
least five (5) Business Days in advance thereof), Borrower shall enter into an
Interest Rate Cap Agreement with a LIBOR strike price equal to the Strike Price.
The Interest Rate Cap Agreement (i) shall be in a form and substance reasonably
acceptable to Lender, (ii) shall be with an Acceptable Counterparty, (iii) shall
direct such Acceptable Counterparty to deposit directly into the Property
Account any amounts due Borrower under such Interest Rate Cap Agreement so long
as any portion of the Debt exists, provided, that, the Debt shall be deemed to
exist if the Property is transferred by judicial or non-judicial foreclosure or
deed-in-lieu thereof, (iv) shall be for a period equal to the term of the Loan,
and (v) shall have an initial notional amount equal to the principal balance of
the Loan. Borrower shall collaterally assign to Lender, pursuant to the
Collateral Assignment of Interest Rate Cap Agreement, all of its right, title
and interest to receive any and all payments under the Interest Rate Cap
Agreement, and shall deliver to Lender an executed counterpart of such Interest
Rate Cap Agreement (which shall, by its terms, authorize the assignment to
Lender and require that payments be deposited directly into the Property
Account).

 

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the

 

29



--------------------------------------------------------------------------------

Interest Rate Cap Agreement to Borrower or Lender shall be deposited immediately
into the Property Account. Borrower shall take all actions reasonably requested
by Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in
the event of a default by the Counterparty and shall not waive, amend or
otherwise modify any of its rights thereunder.

 

(c) In the event of any downgrade below “A+” (or its equivalent), withdrawal or
qualification of the rating of the Counterparty by S&P or Moody’s, Borrower
shall replace the Interest Rate Cap Agreement with a Replacement Interest Rate
Cap Agreement not later than ten (10) Business Days following receipt of notice
from Lender of such downgrade, withdrawal or qualification.

 

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

 

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion from counsel (which counsel may be in-house
counsel for the Counterparty) for the Counterparty (upon which Lender and its
successors and assigns may rely) which shall provide, in relevant part, that:

 

  (i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

 

  (ii) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

  (iii) all consents, authorizations and approvals required for the execution
and delivery by the Counterparty of the Interest Rate Cap Agreement, and any
other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
Governmental Authority or regulatory body is required for such execution,
delivery or performance; and

 

30



--------------------------------------------------------------------------------

  (iv) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

Section 2.3 Loan Payment.

 

2.3.1 Payments Generally. Borrower shall pay to Lender on each Payment Date the
interest accrued on the Loan for the preceding Interest Period (the “Monthly
Interest Payment”). The first interest accrual period hereunder shall commence
on and include the Closing Date and end on July 8, 2004. Each interest accrual
period thereafter shall commence on the ninth (9th) day of each calendar month
during the term of the Loan and shall end on and include the eighth (8th) day of
the next occurring calendar month. For purposes of making payments hereunder,
but not for purposes of calculating interest accrual periods, if the day on
which such payment is due is not a Business Day, then amounts due on such date
shall be due on the immediately preceding Business Day. With respect to payments
of principal due on the Maturity Date, interest shall be payable at the
Applicable Interest Rate or the Default Rate, as the case may be, through and
including the day immediately preceding such Maturity Date. All amounts due
pursuant to this Agreement and the other Loan Documents shall be payable without
setoff, counterclaim, defense or any other deduction whatsoever.

 

2.3.2 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.

 

2.3.3 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, excluding the payment of principal due on the Maturity
Date, is not paid by Borrower by the date on which it is due, Borrower shall pay
to Lender upon demand an amount equal to the lesser of (a) two percent (2%) of
such unpaid sum, and (b) the maximum amount permitted by applicable law in order
to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment; provided, however, that with respect to two (2) delinquent
payments during the term of the Loan, as the same may be extended, no such late
charge shall be payable provided such payment is made within five (5) days after
the due date therefor and interest on such delinquent payments shall accrue at
the Applicable Interest Rate calculated from the date such payment was due. Any
such amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.

 

2.3.4 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office

 

31



--------------------------------------------------------------------------------

or as otherwise directed by Lender, and any funds received by Lender after such
time shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day. Any prepayments required to be made hereunder or under
the Cash Management Agreement shall be deemed to have been timely made for the
purposes of this Section 2.3.4.

 

Section 2.4 Prepayments.

 

2.4.1 Voluntary Prepayments. (a) The Loan may be prepaid in whole only (but not
in part) on any Payment Date, provided, that, with respect to any such
prepayment (i) the Borrower shall give Lender thirty (30) days’ prior written
notice of the Borrower’s intention to prepay the Loan in full, (ii) subject to
the terms of Section 2.4.1(b) below, all outstanding Other Loans together with
all Other Borrower Obligations shall simultaneously be repaid in full subject to
and in accordance with the applicable Other Borrower Loan Documents and (iii)
Borrower pays Lender, in addition to the Outstanding Principal Balance, (A) all
interest as required herein; and (B) all other Debt payable under this
Agreement, the Note, and the other Loan Documents, including, but not limited to
the Breakage Costs and all of Lender’s costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by Lender in connection with such
prepayment. Borrower shall have the right to withdraw any prepayment notice at
any time prior to such prepayment provided that Borrower shall pay to Lender all
of Lender’s reasonable costs and expenses incurred in connection with the
receipt of such notices.

 

(b) Notwithstanding the terms of clause (ii) of Section 2.4.1(a) above, the Loan
may be prepaid in whole only (but not in part) if the Property is sold in a bona
fide arms-length, all-cash sale to a Person which is not a Related Party,
provided, that:

 

  (i) the Borrower complies with the terms of Section 2.4.1(a) above (excluding
clause (ii) thereof) in respect of such prepayment;

 

  (ii) the amount of such prepayment shall equal the Adjusted Release Amount;

 

  (iii) no Release Default or Event of Default shall have occurred and be
continuing hereunder or under any other Loan Document;

 

  (iv) after giving effect to such release (including the amount prepaid in
Section 2.4.1(a) above), the Aggregate Debt Service Coverage Ratio of the
remaining Other Properties shall equal or exceed the greater of (i) the
Aggregate Debt Service Coverage Ratio for the twelve (12) full calendar months
immediately preceding the Closing Date, or (ii) the Aggregate Debt Service
Coverage Ratio for the twelve (12) full calendar months immediately preceding
the release of the Property for which financial statements are available;

 

  (v) In the event Borrower is the owner of an Other Property, the Property
shall be conveyed to a Person other than Borrower;

 

  (vi)

The Adjusted Release Amount paid to Lender in connection with any such release
shall be applied (i) first, to reduce the Debt to

 

32



--------------------------------------------------------------------------------

 

zero, and (ii) second, pro rata to the Other Loans, immediately following such
release. In connection with the release of the Mortgage and Second Mortgage as
permitted by this Section 2.5, Borrower shall submit to Lender, not less than
ten (10) days prior to the date on which Borrower intends to pay the Loan in
full, a release of Lien (and related Loan Documents), for the Property for
execution by Lender. Such release shall be in a form appropriate in the
jurisdiction in which the Property is located and that would be satisfactory to
a prudent lender; and

 

  (vii) Borrower shall have delivered to Lender an Officer’s Certificate in form
reasonably acceptable to Lender certifying that no Release Default or Event of
Default has occurred and is continuing hereunder, under the Other Loan Documents
or under the Other Borrower Loan Documents.

 

In the event any sums payable pursuant to Section 2.4 of the Other Loan
Agreements are applied to reduce the Outstanding Principal Balance of this Loan,
no Prepayment Premium shall be payable in connection therewith.

 

2.4.2 Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for Restoration,
Borrower shall prepay, or authorize Lender to apply Net Proceeds as a prepayment
of, the Outstanding Principal Balance in an amount equal to one hundred percent
(100%) of such Net Proceeds. So long as no Event of Default has occurred and is
continuing, no Prepayment Premium shall be due in connection with any prepayment
made pursuant to this Section 2.4.2 (such fee being expressly waived).

 

2.4.3 Prepayments After Default. If after the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed (a)
to have been made on the next occurring Payment Date together with the Monthly
Interest Payment, and (b) to be a voluntary prepayment by Borrower and Borrower
shall pay, in addition to the Debt, an amount equal to the greater of (i) five
percent (5%) of the Outstanding Principal Balance or the portion thereof being
prepaid or satisfied, and (ii) the Prepayment Premium, if any.

 

Section 2.5 Release of Property. (a) Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Liens of the
Mortgage or the Second Mortgage.

 

(b) Lender shall promptly, upon the written request and at the sole cost and
expense of Borrower, upon payment in full of all of the Debt in accordance with
the terms and provisions of the Note, this Agreement and the other Loan
Documents and subject to and upon compliance with the terms of Section 2.4.1(b)
hereof, release the Lien of the Mortgage and the Second Mortgage on the
Property.

 

33



--------------------------------------------------------------------------------

(c) In connection with the release of the Mortgage and the Second Mortgage as
permitted by this Section 2.5, Borrower shall submit to Lender, not less than
ten (10) days prior to the Payment Date on which Borrower intends to pay the
Loan in full, releases of Lien (and related Loan Documents), for the Property
for execution by Lender. Such releases shall be in a form appropriate in the
jurisdiction in which the Property is located and that would be satisfactory to
a prudent lender.

 

Section 2.6 Cash Management.

 

2.6.1 Property Account.

 

(a) Borrower shall establish and maintain a segregated Eligible Account (the
“Property Account”) with the Property Account Bank maintained under Borrower’s
control and direction during any period other than while a Sweep Event
continues. Borrower (i) hereby grants to Lender a first priority security
interest in the Property Account and all deposits at any time contained therein
and the proceeds thereof, and (ii) following and during any Sweep Event will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Property Account, including, without
limitation, authorizing the filing of UCC-1 Financing Statements and
continuations thereof. Borrower will not in any way alter or modify the Property
Account and will notify Lender of the account number thereof. Other than during
a Sweep Event, Borrower shall have the sole right to make withdrawals from the
Property Account and all reasonable costs and expenses for establishing and
maintaining the Property Account shall be paid by Borrower. Upon the occurrence
and continuation of a Sweep Event, Lender shall have sole dominion and control
over the Property Account and Borrower may not withdraw funds from the Property
Account.

 

(b) Borrower shall, or shall cause Manager to, deposit all amounts received by
Borrower or Manager constituting Rents into the Property Account within one (1)
Business Day after receipt thereof, provided, however, Borrower may retain, for
its business operations at all times a sum not to exceed Twenty-Five Thousand
and 00/100 ($25,000.00) in the aggregate in the Operating Account (as defined in
the Cash Management Agreement) and at the Property. In addition, on or before
the Closing Date, Borrower shall, or shall cause Manager to, deliver irrevocable
written instructions (each a “Payment Direction Letter”) to each of the credit
card companies or credit card clearing banks with which Borrower or Manager has
entered into merchant’s agreements and to each account debtor of Borrower to
deliver all Rents payable with respect to the Property directly to the Property
Account.

 

(c) During any Sweep Event, the Property Account shall be maintained under
Lender’s sole control, dominion and direction. Pursuant to the terms of the
Property Account Agreement, Property Account Bank shall transfer to the Cash
Management Account, in immediately available funds by federal wire all amounts
on deposit in the Property Account each Business Day during a period that a
Sweep Event exists.

 

(d) Upon request of Lender, Borrower shall deliver to Lender such evidence as
Lender may reasonably request to evidence that Borrower is complying with the
provisions of Section 2.6.1. Without the prior written consent of Lender (not to
be unreasonably withheld or delayed), neither Borrower nor its agents
(including, without limitation, Manager) or Affiliates

 

34



--------------------------------------------------------------------------------

shall (i) terminate, amend, revoke or modify any Payment Direction Letter in any
manner or (ii) direct or cause any credit card company, credit card clearing
bank or account debtor to pay any amount in any manner other than as provided
specifically in the related Payment Direction Letter.

 

(e) There are no accounts, other than the Property Account, maintained by
Borrower or Manager or any other Person into which Rents from the Property are
initially deposited. So long as the Debt shall be outstanding, Borrower shall
not and shall not permit any Person (other than Lender) to open any other such
account for the initial deposit of Rents from the Property prior to the deposit
of such Rents in the Property Account.

 

(f) Borrower shall cause all payments made under the Interest Rate Cap Agreement
or any Replacement Interest Rate Cap Agreement with respect to the Loan to be
deposited into the Property Account.

 

2.6.2 Intentionally Omitted.

 

2.6.3 Cash Management Account.

 

(a) Borrower shall cooperate with Lender and Servicer in connection with the
establishment and maintenance of a segregated Eligible Account (the “Cash
Management Account”) to be held by Servicer in trust for the benefit of Lender,
which Cash Management Account shall be under the sole dominion and control of
Lender. The Cash Management Account shall be entitled “Column Financial, Inc.,
as Lender, pursuant to Loan Agreement dated as of June 21, 2004—Cash Management
Account.” Borrower hereby (i) grants to Lender a first priority security
interest in the Cash Management Account and all deposits at any time contained
therein and the proceeds thereof, and (ii) will take all actions necessary to
maintain in favor of Lender a perfected first priority security interest in the
Cash Management Account, including, without limitation, authorizing the filing
of UCC-1 Financing Statements and continuations thereof. Borrower will not in
any way alter or modify the Cash Management Account and will notify Lender of
the account number thereof. Lender and Servicer shall have the sole right to
make withdrawals from the Cash Management Account and all costs and expenses for
establishing and maintaining the Cash Management Account shall be paid by
Borrower.

 

(b) After the occurrence and during the continuance of a Sweep Event, on each
Payment Date (or, if such Payment Date is not a Business Day, on the immediately
preceding Business Day) all funds on deposit in the Cash Management Account
shall be applied by Lender to the payment of the following items in the order
indicated:

 

  (i) First, payments in respect of the Tax and Insurance Escrow Funds in
accordance with the terms and conditions of Section 7.2 hereof;

 

  (ii) Second, payment of the Monthly Interest Payment computed at the
Applicable Interest Rate;

 

  (iii) Third, payments to the FF&E Reserve Funds in accordance with the terms
and conditions of Section 7.3 hereof;

 

35



--------------------------------------------------------------------------------

  (iv) Fourth, payments to the Ground Rent Reserve Funds in accordance with the
terms and conditions of Section 7.4 hereof;

 

  (v) Fifth, payment to Lender of any other amounts then due and payable under
the Loan Documents;

 

  (vi) Sixth, to the extent that, in respect of any Other Loan, there is, or
Lender reasonably determines that there will be, a shortfall (each an “Other
Loan Shortfall”) during the relevant calendar month in the items referred to (x)
in clauses (i)-(vi) of Section 2.6.3(b) of the applicable Other Loan Agreements,
funds sufficient to pay such Other Loan Shortfall;

 

  (vii) Seventh, funds sufficient to pay Operating Expenses for the next
calendar month pursuant to the Approved Annual Budget, other than expenses paid,
or to be paid to, an Affiliated Manager;

 

  (viii) Eighth, funds sufficient to pay Extraordinary Expenses approved by
Lender and which are then due and payable, if any;

 

  (ix) Ninth, funds sufficient to pay Operating Expenses paid, or to be paid to,
an Affiliated Manager for the next calendar month pursuant to the Approved
Annual Budget; and

 

  (x) Lastly, and so long as an Event of Default does not exist, payment of any
excess amounts (“Excess Cash Flow”) to Borrower.

 

(c) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

(d) All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default may be applied by Lender in such order and priority as
Lender shall determine in its sole discretion.

 

2.6.4 Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the monthly payment of Debt Service and
amounts due for the Tax and Insurance Escrow Funds, FF&E Reserve Funds, Ground
Rent Reserve Funds, and any other payment reserves established pursuant to this
Agreement or any other Loan Document shall be deemed satisfied to the extent
sufficient amounts are deposited in the Cash Management Account to satisfy such
obligations on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Lender.

 

2.6.5 Application After Event of Default. Notwithstanding anything to the
contrary contained in this Section 2.6, upon the occurrence of an Event of
Default, Lender, at its

 

36



--------------------------------------------------------------------------------

option, may withdraw the Reserve Funds and any other funds of Borrower then in
the possession of Lender, Servicer or Property Account Bank and apply such funds
to the items for which the Reserve Funds were established or to the payment of
the Obligations and the Other Borrower Obligations in such order, proportion and
priority as Lender may determine in its sole discretion. Lender’s right to
withdraw and apply any of the foregoing funds shall be in addition to all other
rights and remedies provided to Lender under the Loan Documents.

 

2.6.6 Quarterly Net Cash Flow Tests. In order to ascertain whether or not a Net
Cash Flow Failure has occurred or has terminated, Lender shall determine the Net
Cash Flow as of the last day of each calendar quarter throughout the term of the
Loan (each, a “Quarterly Net Cash Flow Test”), beginning September, 2004, each
of which Quarterly Net Cash Flow Tests and the determinations made with respect
thereto shall be based on the information delivered in accordance with Section
5.1.11 hereof, together with any other evidence which Lender may reasonably
require to substantiate or explain the calculation of Net Cash Flow.
Notwithstanding the foregoing, if the information required under Section 5.1.11
hereof is not delivered, the Net Cash Flow shall be determined in Lender’s sole
discretion.

 

Section 2.7 Extension Options

 

2.7.1 First Extension Option. Borrower shall have the right to extend the
Initial Maturity Date to July 9, 2007 (the period commencing on the first (1st)
day following the Initial Maturity Date and ending on July 9, 2007 being
referred to herein as the “First Extension Term”), provided, that: (a) Borrower
shall have given Lender its written notice of such extension (an “Extension
Notice”) not less than two (2) months nor more than six (6) months prior to the
Initial Maturity Date; (b) the Interest Rate Cap shall be in effect as of the
date of the commencement of the First Extension Term (the “First Extension
Commencement Date”) for the term of the Loan as extended and assigned to Lender;
(c) no Event of Default shall have occurred and be continuing at the time of the
delivery of the Extension Notice with respect to the First Extension Term or on
the First Extension Commencement Date; and (d) Borrower shall have delivered to
Lender an Officer’s Certificate in form reasonably acceptable to Lender
certifying whether or not an Event of Default has occurred and is continuing,
and if so, describing such Event of Default.

 

2.7.2 Second Extension Option. In the event that Borrower exercises the
extension option for the First Extension Term, Borrower shall have the right to
further extend the Maturity Date to July 9, 2008 (the period commencing on the
first (1st) day following the First Extension Term and ending on July 9, 2008
being referred to herein as the “Second Extension Term”), provided, that: (a)
Borrower shall have given Lender an Extension Notice not less than two (2)
months nor more than six (6) months prior to the last day of the First Extension
Term; (b) the Interest Rate Cap shall be in effect as of the date of the
Commencement of the Second Extension Term (the “Second Extension Commencement
Date”) for the term of the Loan as extended and assigned to Lender; (c) no Event
of Default shall have occurred and be continuing at the time of the delivery of
the Extension Notice with respect to the Second Extension Term or on the Second
Extension Commencement Date; and (d) Borrower shall have delivered to Lender an
Officer’s Certificate in form reasonably acceptable to Lender certifying whether
or not an Event of Default has occurred and is continuing, and if so, describing
such Event of Default.

 

37



--------------------------------------------------------------------------------

2.7.3 Third Extension Option. In the event that Borrower exercises the extension
option for the Second Extension Term, Borrower shall have the right to further
extend the Maturity Date to July 9, 2009 (the period commencing on the first
(1st) day following the Second Extension Term and ending on July 9, 2009 being
referred to herein as the “Third Extension Term”), provided, that: (a) Borrower
shall have given Lender an Extension Notice not less than two (2) months nor
more than six (6) months prior to the last day of the Second Extension Term; (b)
the Interest Rate Cap shall be in effect as of the date of the Commencement of
the Third Extension Term (the “Third Extension Commencement Date”) for the term
of the Loan as extended and assigned to Lender; (c) no Event of Default shall
have occurred and be continuing at the time of the delivery of the Extension
Notice with respect to the Third Extension Term or on the Third Extension
Commencement Date; and (d) Borrower shall have delivered to Lender an Officer’s
Certificate in form reasonably acceptable to Lender certifying whether or not an
Event of Default has occurred and is continuing, and if so, describing such
Event of Default.

 

Section 2.8 Substitution. Notwithstanding anything to the contrary set forth in
Section 2.4 hereof, Borrower may substitute (each a “Substitution”) a property
(the “Substitute Property”) for the Property upon and subject to the following
terms and conditions:

 

(a) There shall be no more than one (1) Substitution in the aggregate with
respect to the Property and the other Properties effected during the term of the
Loan.

 

(b) Lender shall have received at least sixty (60) days prior written notice
requesting the Substitution and identifying the Substitute Property.

 

(c) The Substitute Property shall be a fee parcel (and not subject to a ground
lease) and used and operated as a hotel of like kind and quality as the hotel
operated on the Property as of the Closing Date and shall have been completed
lien-free and paid for in full in a good and workmanlike manner and in
compliance, in all material respects, with all applicable Legal Requirements.

 

(d) On the Substitution Date, the Loan (in such capacity the “Replaced Loan”)
secured by the Mortgage and Second Mortgage encumbering the Substitute Property
shall be repaid in full and, subject to the terms hereof, Lender shall make a
new Loan (simultaneously with the full repayment of the Replaced Loan) in an
amount equal to the then principal balance of the Replaced Loan (the
“Substitution Loan”) to the owner (which shall qualify as a Qualified Borrower)
of the Substitute Property (the “Substitute Borrower”). Notwithstanding the
foregoing, at Lender’s election, the foregoing may be affected by the Substitute
Borrower assuming the Replaced Loan (in which event the Replaced Loan shall
constitute a Substitution Loan) and the contemporaneous release of the
applicable Borrower (the “Replaced Borrower”) from its obligations in respect of
the Replaced Loan. The Substitute Borrower shall execute and deliver a Joinder
Acknowledgment and Substitution Loan shall constitute a Loan hereunder.

 

(e) (i) The appraised fair market value of the Substitute Property shall be
equal to or greater than the original appraised value of the Property as set
forth in the appraisal delivered to Lender in connection with the closing of the
Loan. The fair market value of the Property and Substitute Property shall be
determined by a firm of appraisers selected by

 

38



--------------------------------------------------------------------------------

Borrower and approved by Lender (which approval shall not be unreasonably
withheld, delayed or conditioned) and based on an appraisal, dated not more than
ninety (90) days prior to the Substitution Date reasonably satisfactory to
Lender. All costs of such appraisals shall be paid by Borrower on or prior to
the Substitution Date.

 

  (ii) The actual Net Cash Flow relating to the Substitute Property (based upon
the trailing twelve (12) month financial results or such shorter period, as
Lender reasonably deems appropriate, if the Substitute Property has been open
for business for less than one year) shall equal or exceed the actual Net Cash
Flow relating (based upon the trailing twelve (12) month financial results or
such shorter period, as Lender reasonably deems appropriate, if the Property has
been open for business for less than one year) to the Property.

 

(f) Lender shall have received from Substitute Borrower and such other Persons
as Lender deems reasonably appropriate a Mortgage, a Second Mortgage, a Loan
Agreement, a Note, an Equity Pledge Agreement, all other Loan Documents and
Junior Lender Security Documents executed by Borrower, Guarantor and/or any
other Person (all of which shall be substantially the form of the Loan Documents
executed in respect of the Loan with such changes thereto as Lender reasonably
deems appropriate to reflect the circumstances of the Substitution)
(collectively, the “Substitute Loan Documents”).

 

(g) The Substitute Loan Documents, financing statements, and other instruments
required to perfect the liens in the collateral contemplated thereby required by
Lender shall have been recorded, registered and filed (as applicable) in such
manner as may be required by law to create a valid, perfected lien and security
interest with respect to the Substitute Property and the personal property
related thereto.

 

(h) The liens created by the Substitute Loan Documents shall be first liens and
prior security interests on the Substitute Property and the personal property
related thereto (other than the Second Mortgage), subject only to such
exceptions as Lender shall approve in its sole discretion.

 

(i) Upon the closing of the Substitute Property (the “Substitution Date”), the
Borrower shall have good and marketable title to the Substitute Property, and
good and valid title to any personal property located thereon or used in
connection therewith, in each case satisfactory to the Lender.

 

(j) Lender shall, at Borrower’s sole cost and expense, receive and approve all
Additional Due Diligence Materials.

 

(k) Lender shall have received (x) a confirmation of all Loan Documents executed
by Guarantor and a consent to such Substitution by Guarantor, (y) a confirmation
of all guaranties executed by the Other Borrowers and all pledges executed by
the pledgors thereof and a consent to such Substitution by the Other Borrowers
and pledgors, and (z) such other instruments and agreements and such
certificates and opinions of counsel, in form and substance

 

39



--------------------------------------------------------------------------------

reasonably satisfactory to Lender in connection with such Substitution as it may
reasonably request.

 

(l) The Substitute Property shall be located within the continental United
States.

 

(m) No Default or Event of Default shall have occurred and be continuing
hereunder, under any other Loan Document or under the Other Borrower Loan
Documents on the Substitution Date, and Borrower shall have delivered to Lender
an Officer’s Certificate in form reasonably acceptable to Lender certifying to
same.

 

(n) Borrower shall pay all reasonable out-of-pocket costs and expenses incurred
in connection with any such Substitution and the reasonable out-of-pocket fees
and expenses incurred by Lender and Servicer in connection therewith. Without
limiting the generality of the foregoing, Borrower shall, in connection with,
and as a condition to, a Substitution, pay the reasonable fees and expenses of
Lender’s attorneys, the reasonable fees and expenses of Lender’s engineers,
appraisers, construction consultants, insurance consultants and other due
diligence consultants and contractors, recording charges, title insurance
charges, and stamp and/or mortgage or similar taxes, transfer taxes.

 

(o) Lender shall have received such assurances and confirmations from the Rating
Agencies that the Substitution shall not result in a downgrading, withdrawal or
qualification of any rating assigned or the preliminary or indicative rating to
be assigned to any securities issued in connection with any Securitization.

 

(p) Lender shall be satisfied that the Substitution shall not constitute a
preference or fraudulent conveyance or that the Substitution is structured in
such a manner as to avoid said risks.

 

(q) A Net Cash Flow Failure shall not be in effect on the Substitution Date.

 

(r) On or before the Substitution Date, all conditions precedent with respect to
the Replaced Loan shall be satisfied with respect to the Substitute Loan,
including, without limitation, delivery of Title Policies with respect to the
Substitute Property.

 

ARTICLE 3

 

CONDITIONS PRECEDENT

 

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower, or waiver by
Lender, of the following conditions precedent no later than the Closing Date:

 

3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all

 

40



--------------------------------------------------------------------------------

terms and conditions set forth in this Agreement and in each other Loan Document
on its part to be observed or performed.

 

3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

 

3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.

 

(a) Mortgage, Assignment of Leases. Lender shall have received from Borrower
fully executed and acknowledged counterparts of the Mortgage, the Second
Mortgage and the Assignment of Leases and evidence that counterparts of the
Mortgage, the Second Mortgage and Assignment of Leases have been delivered to
the Title Company for recording, in the reasonable judgment of Lender, so as to
effectively create upon such recording valid and enforceable Liens upon the
Property, of the requisite priority, in favor of Lender (or such trustee as may
be required or desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents. Lender shall have also received from Borrower fully executed
counterparts of the other Loan Documents.

 

(b) Title Insurance. Lender shall have received Title Insurance Policies with
respect to the Mortgage and the Second Mortgage issued by the Title Company and
dated as of the Closing Date, with reinsurance and direct access agreements
acceptable to Lender. Such Title Insurance Policies shall (i) provide coverage
in amounts satisfactory to Lender, (ii) insure Lender that the Mortgage and the
Second Mortgage, as applicable, creates a valid lien on the Property encumbered
thereby of the requisite priority, free and clear of all exceptions from
coverage other than Permitted Encumbrances and standard exceptions and
exclusions from coverage (as modified by the terms of any endorsements), (iii)
contain such endorsements and affirmative coverages as Lender may reasonably
request, (iv) name Lender and its successors and assigns as the insured. The
Title Insurance Policies shall be assignable, to the extent permitted under
applicable state law. Lender also shall have received evidence that all premiums
in respect of such Title Insurance Policies have been paid, and (v) with respect
to the Second Mortgage, tie-in and first loss endorsements to the extent
available in the State where the Property is located.

 

(c) Survey. Lender shall have received a current Survey, certified to the title
company and Lender and their successors and assigns, in form and content
satisfactory to Lender and prepared by a professional and properly licensed land
surveyor satisfactory to Lender in accordance with the Accuracy Standards for
ALTA/ACSM Land Title Surveys as adopted by ALTA, American Congress on Surveying
& Mapping and National Society of Professional Surveyors in 1999. The Survey
shall reflect the same legal description contained in the Title Insurance Policy
and shall include, among other things, a metes and bounds description of the
real property comprising part of the Property reasonably satisfactory to Lender.
The surveyor’s seal shall be affixed to the Survey and the surveyor shall
provide a certification for the Survey in form and substance acceptable to
Lender.

 

(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its sole discretion,
and evidence of the payment of all Insurance Premiums payable for the existing
policy period.

 

41



--------------------------------------------------------------------------------

(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of the Property, satisfactory in form and
substance to Lender.

 

(f) Zoning. Lender shall have received, at Lender’s option, either (i) (A)
letters or other evidence with respect to the Property from the appropriate
municipal authorities (or other Persons) concerning applicable zoning and
building laws, or (B) an ALTA 3.1 zoning endorsement for the Title Insurance
Policy, or (ii) a zoning opinion letter, in each case in substance reasonably
satisfactory to Lender.

 

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first priority Lien as
of the Closing Date with respect to the Mortgage, subject only to applicable
Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents, and Lender shall have received satisfactory evidence thereof.

 

3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.

 

3.1.5 Delivery of Organizational Documents. (a) Borrower shall deliver or cause
to be delivered to Lender copies certified by Borrower of all organizational
documentation related to Borrower and/or its formation, structure, existence,
good standing and/or qualification to do business, as Lender may request in its
sole discretion, including, without limitation, good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of the Loan and incumbency certificates as may be
requested by Lender.

 

(b) Borrower shall deliver or cause to be delivered to Lender copies certified
by Borrower of all organizational documentation related to Principal, Guarantor,
and other members and/or partners of Borrower, and/or the formation, structure,
existence, good standing and/or qualification to do business of any of the
foregoing, as Lender may request in its sole discretion, including, without
limitation, good standing certificates, qualifications to do business in the
appropriate jurisdictions, authorizing resolutions and incumbency certificates
as may be requested by Lender.

 

3.1.6 Opinions of Borrower’s Counsel. Lender shall have received opinions from
Borrower’s counsel with respect to non-consolidation and the due execution,
authority, enforceability of the Loan Documents and such other matters as Lender
may require, all such opinions in form, scope and substance satisfactory to
Lender and Lender’s counsel in their sole reasonable discretion.

 

3.1.7 Intentionally Omitted.

 

3.1.8 Basic Carrying Costs. Borrower shall have paid all Basic Carrying Costs
relating to the Property which are in arrears, including without limitation, (a)
accrued but unpaid

 

42



--------------------------------------------------------------------------------

Insurance Premiums, (b) currently due Taxes (including any in arrears) and (c)
currently due Other Charges, which amounts shall be funded with proceeds of the
Loan.

 

3.1.9 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
the other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.

 

3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

 

3.1.11 Estoppels. Lender shall have received an executed estoppel letter, which
shall be in form and substance satisfactory to Lender, from Ground Lessor.

 

3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the fees and
costs of Lender’s counsel and all other third party out-of-pocket expenses
reasonably incurred in connection with the origination of the Loan.

 

3.1.13 Leases and Rent Roll. Lender shall have received copies of all Leases and
certified copies of any Leases as requested by Lender. Lender shall have
received a current certified rent roll of the Property, reasonably satisfactory
in form and substance to Lender.

 

3.1.14 Tax Lot. Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
satisfactory in form and substance to Lender.

 

3.1.15 Physical Conditions Report. Lender shall have received a Physical
Conditions Report, which report shall be satisfactory in form and substance to
Lender.

 

3.1.16 Management Agreement. Lender shall have received a copy of the Management
Agreement, which shall be reasonably satisfactory in form and substance to
Lender.

 

3.1.17 Appraisal. Lender shall have received an appraisal of the Property, which
shall be satisfactory in form and substance to Lender.

 

3.1.18 Financial Statements. Lender shall have received a balance sheet with
respect to the Property for the two (2) most recent Fiscal Years (audited, if
available), each in form and substance satisfactory to Lender.

 

3.1.19 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

 

43



--------------------------------------------------------------------------------

3.1.20 Other Loans. All conditions precedent to the closing of each of the Other
Loans shall have been satisfied, as determined by Lender in its sole discretion,
and each Other Loan shall have closed or shall close simultaneously with the
closing of the Loan.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof and as of the Closing Date that:

 

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its properties, businesses and operations.
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the ownership, management and operation of the Property. The
ownership interests of Borrower are as set forth on the organizational chart
attached hereto as Schedule III.

 

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by any Significant Party, as applicable, will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement or other agreement or instrument to which Borrower is a party or by
which any of Borrower’s property or assets is subject, nor will such action
result in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority having jurisdiction over Borrower or
any of Borrower’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any such
Governmental Authority required for the execution, delivery and performance by
any Significant Party, as applicable, of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

 

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting any Significant Party or
the Property, which actions,

 

44



--------------------------------------------------------------------------------

suits or proceedings, if determined against such Significant Party or the
Property, are reasonably likely to have a Material Adverse Effect.

 

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property are bound. Borrower has no material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) any
obligations incurred in the ordinary course of the operation of the Property as
permitted pursuant to clause (s) of the definition of “Special Purpose Entity”
set forth in Section 1.1 hereof, (b) the obligations under the Loan Documents.

 

4.1.6 Title. (a) Borrower has good, marketable and insurable leasehold title to
the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
the Property (as currently used) or Borrower’s ability to repay the Loan. The
Mortgage and the Assignment of Leases, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on the Property, subject only to Permitted Encumbrances and the
Liens created by the Loan Documents, and (b) perfected security interests in and
to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents.
There are no claims for payment for work, labor or materials affecting the
Property which are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents.

 

(b) The Second Mortgage, when properly recorded in the appropriate public
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (i) a valid, perfected second
priority Lien on the Property, subject only to Permitted Encumbrances and the
Lien of the Mortgage and (ii) perfected security interests in and to, and
perfected collateral assignments of, all Personal Property (including the
Leases), all in accordance with the terms thereof, in each case subject only to
the Mortgage and any applicable Permitted Encumbrances to the extent that
perfection occurs through the recording of a Mortgage or the filing of a
financing statement.

 

4.1.7 Solvency. Borrower has (a) not entered into the transaction contemplated
by this Agreement or executed the Note, this Agreement or any other Loan
Documents with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
such Loan Documents. After giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of

 

45



--------------------------------------------------------------------------------

Borrower’s assets is and will, immediately following the making of the Loan, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur debts and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debts and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by Borrower and the amounts to be payable on or in respect of the
obligations of Borrower). No petition in bankruptcy has been filed against
Borrower or any of its constituent Persons, and neither Borrower nor any of its
constituent Persons has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. Neither
Borrower nor any of its constituent Persons are contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency laws or
the liquidation of all or a major portion of Borrower’s assets or properties,
and Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or any of its constituent Persons.

 

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.

 

4.1.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA, and (b)
transactions by or with Borrower are not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Agreement.

 

4.1.10 Compliance. Borrower and the Property (including the use thereof) comply
in all material respects with all applicable Legal Requirements, including,
without limitation, building and zoning ordinances and codes. Borrower is not in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower, to Borrower’s
knowledge, or any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording any Governmental Authority the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.

 

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (i) fairly and accurately
represent the financial condition of the Significant Parties and the Property as
of the date of such reports, and (iii) to the extent

 

46



--------------------------------------------------------------------------------

audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein. Except for Permitted Encumbrances, Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a Material Adverse
Effect on the Property or the operation thereof as a hotel, except as referred
to or reflected in said financial statements. Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operation or business of Borrower from that set forth in said
financial statements.

 

4.1.12 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s knowledge, is threatened or contemplated with respect to all or
any portion of the Property or for the relocation of any roadway providing
access to the Property.

 

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.

 

4.1.14 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. All public utilities
necessary or convenient to the full use and enjoyment of the Property are
located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purpose have been completed and dedicated to public use
and accepted by all Governmental Authorities.

 

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

 

4.1.16 Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

 

4.1.17 Assessments. To Borrower’s knowledge, there are (a) no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, and (ii) no contemplated improvements to the Property
that may result in such special or other assessments.

 

4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Principal or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the

 

47



--------------------------------------------------------------------------------

enforcement of debtors’ obligations), and Borrower, Principal and Guarantor have
not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

 

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

 

4.1.20 Insurance. Borrower has obtained and has delivered to Lender valid
certificates of insurance evidencing the Policies along with evidence
satisfactory to Lender of the payment in full of all premiums required
thereunder. No claims have been made under any such Policies, and no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any such Policies. Borrower shall use commercially reasonable
efforts to obtain and deliver to Lender certified copies of the Policies as soon
as practicable after the date of this Agreement.

 

4.1.21 Use of Property. The Property is used exclusively as a hotel and other
appurtenant and related uses.

 

4.1.22 Certificate of Occupancy; Licenses. All material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits, required for the legal use, occupancy and/or operation of
the Property as a hotel (collectively, the “Licenses”), have been obtained and
are in full force and effect. Borrower shall keep and maintain all Licenses
necessary for the operation of the Property as a hotel. The use being made of
the Property is in conformity in all material respects with the certificate of
occupancy issued for the Property.

 

4.1.23 Flood Zone. None of the Improvements on the Property are located in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards or, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) hereof is in full force and effect with respect to the
Property.

 

4.1.24 Physical Condition. The Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components are in good condition, order
and repair in all material respects. Other than as disclosed in the “Engineering
Report,” there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

4.1.25 Boundaries. All of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements,

 

48



--------------------------------------------------------------------------------

so as to affect the value or marketability of the Property except those which
are insured against by the Title Insurance Policy.

 

4.1.26 Leases. The Property is not subject to any Leases other than the Leases
described in Schedule I attached hereto and made a part hereof. No Person has
any possessory interest in the Property or right to occupy the same except under
and pursuant to the provisions of the Leases or as hotel guests, customers or
invitees in the ordinary course of business at the Property. The current Leases
are in full force and effect and there are no defaults thereunder by either
party and there are no conditions that, with the passage of time or the giving
of notice, or both, would constitute defaults thereunder. The copies of the
Leases delivered to Lender are true and complete, and there are no oral
agreements with Borrower with respect thereto; (Lender acknowledges and agrees
that Borrower has no obligation to deliver copies of Leases under 5,000 square
feet unless specifically so requested by Lender). No Rent (including security
deposits) has been paid more than one (1) month in advance of its due date. All
work to be performed by Borrower under each Lease has been performed as required
in such Lease and has been accepted by the applicable tenant, and any payments,
free rent, partial rent, rebate of rent or other payments, credits, allowances
or abatements required to be given by Borrower to any tenant has already been
received by such tenant. There has been no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein which is
still in effect. No tenant listed on Schedule I has assigned its Lease or sublet
all or any portion of the premises demised thereby, no such tenant holds its
leased premises under assignment or sublease, nor does anyone except such tenant
and its employees occupy such leased premises. No tenant under any Lease has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of the Property of which the leased premises are a part. No tenant under any
Lease has any right or option for additional space in the Improvements.

 

4.1.27 Survey. The Survey for the Property delivered to Lender in connection
with this Agreement has been prepared in accordance with the provisions of
Section 3.1.3(c) hereof, and does not fail to reflect any material matter
affecting the Property or the title thereto.

 

4.1.28 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. The Borrower is organized under the
laws of the State of Delaware.

 

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage and the Second Mortgage, have been paid or are being
paid simultaneously herewith, and the Mortgage and the Second Mortgage and the
other Loan Documents have been validly executed and delivered and are
enforceable in accordance with their respective terms by Lender (or any
subsequent holder thereof), subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations.

 

49



--------------------------------------------------------------------------------

4.1.30 Special Purpose Entity/Separateness.

 

(a) Until the Debt has been paid in full, Borrower hereby represents, warrants
and covenants that (i) Borrower is, shall be and shall continue to be a Special
Purpose Entity, and (ii) Principal is, shall be and shall continue to be a
Special Purpose Entity.

 

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

 

(c) All of the assumptions made in the Insolvency Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all respects
material to the opinions set forth therein and any assumptions made in any
subsequent non-consolidation opinion required to be delivered in connection with
the Loan Documents (an “Additional Insolvency Opinion”), including, but not
limited to, any exhibits attached thereto, will have been and shall be true and
correct in all respects. Borrower has complied and will comply with, and
Principal has complied and Borrower will cause Principal to comply with, all of
the assumptions made with respect to Borrower and Principal in the Insolvency
Opinion. Borrower will, and shall cause Principal to, have complied and will
comply with all of the assumptions made with respect to Borrower and Principal
in any Additional Insolvency Opinion. Each entity other than Borrower and
Principal with respect to which an assumption shall be made in any Additional
Insolvency Opinion will have complied and will comply with all of the
assumptions made with respect to it in any Additional Insolvency Opinion.

 

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default continuing beyond applicable grace or cure
periods thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.

 

4.1.32 Illegal Activity. To Borrower’s knowledge, no portion of the Property has
been or will be purchased with proceeds of any illegal activity.

 

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender including, but not limited to, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects. There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise is reasonably likely to have a Material Adverse
Effect. Borrower has disclosed to Lender all material facts and has not failed
to disclose any material fact that could cause any Provided Information or
representation or warranty made herein to be materially misleading.

 

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company”

 

50



--------------------------------------------------------------------------------

within the meaning of the Public Utility Holding Company Act of 1935, as
amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

4.1.35 Embargoed Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower or Principal shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated under any such United States laws,
with the result that the investment in Borrower or Principal, as applicable
(whether directly or indirectly), is or would be prohibited by law (each, an
“Embargoed Person”) or the Loan made by Lender is or would be in violation of
law; (b) no Embargoed Person shall have any interest of any nature whatsoever in
Borrower or Principal, as applicable, with the result that the investment in
Borrower or Principal, as applicable (whether directly or indirectly), is or
would be prohibited by law or the Loan is or would be in violation of law; and
(c) none of the funds of Borrower, Principal or Guarantor, as applicable, shall
be derived from any unlawful activity by Borrower, Principal or Guarantor with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is or would be prohibited by law or
the Loan is or would be in violation of law.

 

4.1.36 Cash Management Account.

 

(a) This Agreement, together with the other Loan Documents, creates a valid and
continuing security interest (as defined in the Uniform Commercial Code of the
State of Delaware) in the Property Account and Cash Management Account in favor
of Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold or otherwise conveyed
the Property Account and Cash Management Account;

 

(b) Intentionally Omitted.

 

(c) Pursuant and subject to the terms hereof, the Property Account Bank has
agreed to comply with all instructions originated by Lender and Borrower, as
applicable, without further consent by Borrower, directing disposition of the
Property Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities; and

 

(d) The Property Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee.

 

4.1.37 Intentionally Omitted.

 

51



--------------------------------------------------------------------------------

4.1.38 Ground Lease. Borrower hereby represents and warrants to Lender the
following with respect to the Ground Lease:

 

(a) Recording; Modification. A memorandum of the Ground Lease has been duly
recorded. The Ground Lease permits the interest of Borrower to be encumbered by
a mortgage in accordance with the terms thereof. There have not been amendments
or modifications to the terms of the Ground Lease since its recordation, with
the exception of written instruments which have been recorded. Ground Lessor’s
right to cancel, terminate, or surrender the Ground Lease is subject to Lender’s
right to cure Borrower’s defaults thereunder and Lender’s right to commence a
foreclosure, as more fully set forth in Section 8.5 of the Ground Lease. The
Ground Lease may not be amended without the prior written consent of Lender.

 

(b) No Liens. Except for the Permitted Encumbrances, Borrower’s interest in the
Ground Lease is not subject to any Liens or encumbrances superior to, or of
equal priority with, the Mortgage other than Ground Lessor’s related fee
interest.

 

(c) Ground Lease Assignable. Borrower’s interest in the Ground Lease is
assignable to Lender without the consent of Ground Lessor (or, if any such
consent is required, it has been obtained prior to the Closing Date).

 

(d) Default. As of the date hereof, the Ground Lease is in full force and effect
and no default is continuing under the Ground Lease and there is no existing
condition which, but for the passage of time and/or the giving of notice, is
reasonably likely to result in a default under the terms of the Ground Lease.
All Ground Rent has been paid in full. Neither Borrower nor, to Borrower’s
knowledge, Ground Lessor under the Ground Lease has commenced any action or
given or received any notice for the purpose of terminating the Ground Lease.

 

(e) Notice. The Ground Lease requires Ground Lessor to give Lender a duplicate
copy of any written notice of default or other written notice given to Borrower
under the Ground Lease, and any such notice is not effective against Lender
unless a copy of such notice has been delivered to Lender in the manner
described in the Ground Lease.

 

(f) Cure. Lender is permitted the opportunity (including, where necessary,
sufficient time to gain possession of the interest of Borrower under the Ground
Lease) to cure any default under the Ground Lease which is curable, after the
receipt of notice of the default, before Ground Lessor may terminate the Ground
Lease.

 

(g) Term. The Ground Lease has a term which extends not less than twenty (20)
years beyond the Stated Maturity Date.

 

(h) New Lease. The Ground Lease requires Ground Lessor to enter into a new lease
with Lender upon termination of the Ground Lease for any reason (including
rejection of the Ground Lease in a bankruptcy proceeding) other than (i)
expiration of the term or (ii) as a result of eminent domain or casualty or
destruction or the exercise of Borrower’s rights under Article 21 of the Ground
Lease.

 

(i) Insurance Proceeds. Under the terms of the Ground Lease and the Mortgage,
taken together, any related insurance and condemnation proceeds will be applied
to the repair or restoration of all or part of the Property, with an insurance
trustee (which may be Lender) having the right to hold and disburse the proceeds
as the repair or restoration progresses.

 

52



--------------------------------------------------------------------------------

(j) Subleasing. The Ground Lease imposes certain restrictions on subleasing,
provided that subleasing of less than all of the Property is permitted without
Ground Lessor’s consent if the term of the sublease does not expire later than
the term of the Ground Lease and the sublessee meets certain standards regarding
experience, reputation and financial responsibility, as described in Section
12.2 of the Ground Lease.

 

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

ARTICLE 5

 

BORROWER COVENANTS

 

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply, in
all material respects, with all Legal Requirements applicable to Borrower and
the Property. There shall never be committed by Borrower, and Borrower shall not
permit any other Person in occupancy of or involved with the operation or use of
the Property to commit, any act or omission affording the federal government or
any state or local government the right of forfeiture against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents. Borrower hereby covenants and agrees not to
commit, permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times reasonably maintain, preserve and
protect all material franchises and material trade names, preserve all the
remainder of its property used or useful in the conduct of its business, and
shall keep the Property in reasonably good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Mortgage. Borrower shall keep the Property insured at all times
by financially sound and reputable insurers, to such extent and against such
risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal Requirement, provided, that: (a)
no Release Default or Event of Default has occurred and remains uncured; (b)
Borrower is permitted to do so under the provisions of any mortgage or deed of
trust superior in lien to the

 

53



--------------------------------------------------------------------------------

Mortgage; (c) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all applicable statutes, laws and ordinances; (d)
neither the Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, cancelled or lost; (e) Borrower shall,
upon final determination thereof, promptly comply with any such Legal
Requirement determined to be valid or applicable or cure any violation of any
Legal Requirement; (f) such proceeding shall suspend the enforcement of the
contested Legal Requirement against Borrower and/or the Property; and (g)
Borrower shall furnish such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith. Lender may apply any such security, as necessary to cause compliance
with such Legal Requirement at any time when, in the reasonable judgment of
Lender, the validity, applicability or violation of such Legal Requirement is
finally established or the Property (or any part thereof or interest therein)
shall be in imminent danger of being sold, forfeited, terminated, cancelled or
lost.

 

5.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property, or any part
thereof, prior to delinquency; provided, however, Borrower’s obligation to
directly pay Taxes shall be suspended for so long as adequate reserves for same
are maintained pursuant to Section 7.2 hereof. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent provided, however, Borrower is not required to
furnish such receipts for payment of Taxes in the event that such Taxes have
been paid by Lender pursuant to Section 7.2 hereof. Borrower shall not suffer
and shall promptly cause to be paid and discharged any Lien or charge whatsoever
which may be or become a Lien or charge against the Property and that is
prohibited in accordance with Section 5.2.2 hereof, and shall pay for all
utility services provided to the Property prior to delinquency. After prior
notice to Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes, Other Charges or other Liens, provided, that: (a) no Release Default or
Event of Default has occurred and remains uncured; (b) Borrower is permitted to
contest same under the provisions of any mortgage or deed of trust superior in
lien to the Mortgage; (c) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (d) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (e) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (f) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; and (g) Borrower shall furnish such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to insure the payment
of any such Taxes or Other Charges, together with all interest and penalties
thereon. Lender may pay over any such other security or part thereof held by
Lender to the claimant entitled thereto at any time when, in the judgment of
Lender, the entitlement of such claimant is established or the Property (or any
part thereof or interest therein) shall be in imminent danger of being sold,
forfeited, terminated,

 

54



--------------------------------------------------------------------------------

cancelled or lost or there shall be any danger of the Lien of the Mortgage or
the Second Mortgage being primed by any related Lien.

 

5.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened in writing against Borrower,
Principal and/or Guarantor which is reasonably likely to cause a Material
Adverse Effect.

 

5.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice (which may be given verbally).

 

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s, Principal’s or Guarantor’s condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

 

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower. Payment of the costs and
expenses associated with any of the foregoing shall be in accordance with the
terms and provisions of this Agreement, including, without limitation, the
provisions of Section 10.13 hereof.

 

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses reasonably incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of Casualty
or Condemnation affecting the Property or any part thereof) out of such
Insurance Proceeds.

 

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

 

55



--------------------------------------------------------------------------------

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement, the other Loan Documents, as Lender shall reasonably
require from time to time.

 

5.1.10 Mortgage Taxes. Borrower represents that it has paid all state, county
and municipal recording and all other taxes imposed upon the execution and
recordation of the Mortgage.

 

5.1.11 Financial Reporting.

 

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP and the Uniform System of Accounts
(or such other accounting basis acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of Borrower
and all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice (which may be verbal) to examine
such books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence of an Event of Default,
Borrower shall pay any costs and expenses incurred by Lender to examine
Borrower’s accounting records with respect to the Property, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.

 

(b) Borrower will furnish to Lender annually, within one hundred twenty (120)
days following the end of each Fiscal Year of Borrower, a complete copy of
Borrower’s combined annual financial statements (combined with those of the
Other Borrowers) and Guarantor’s consolidated annual financial statements
audited by a “Big Four” accounting firm or other independent certified public
accountant acceptable to Lender in accordance with GAAP (or such other
accounting basis acceptable to Lender) covering the Property and the Other
Properties for such Fiscal Year and containing statements of profit and loss for
Borrower, the Other Borrowers and Guarantor and a balance sheet for Borrower,
the Other Borrowers and Guarantor. Such statements, with respect to the Borrower
and the Other Borrowers shall set forth the financial condition and the results
of operations for the Property and the Other Properties for such Fiscal Year,
and shall include, but not be limited to, amounts representing annual Aggregate
Net Cash Flow, Aggregate Net Operating Income, Aggregate Gross Income from
Operations and Aggregate Operating Expenses. In addition, such statements shall
include supplementary information setting forth the financial condition and
results of operation for each of Borrower and the Other Borrowers, Borrower’s,
the Other Borrowers’ and Guarantor’s annual financial statements shall be
accompanied by (i) an unqualified opinion of a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
(ii) a schedule audited by such independent certified public accountant
reconciling Aggregate Net Operating Income to Aggregate Net Cash Flow (the “Net
Cash Flow Schedule”), which shall itemize all adjustments made to Aggregate Net
Operating Income to arrive at Aggregate Net Cash Flow deemed material by such
independent certified public accountant, and (iii) an Officer’s Certificate
certifying that (x) the Capital Expenditures for such year and (y) each annual
financial statement presents fairly the financial condition and the results of
operations of Borrower, the Other Borrowers, Guarantor and the Property and the
Other Properties being reported upon and

 

56



--------------------------------------------------------------------------------

that such financial statements have been prepared in accordance with GAAP and as
of the date thereof whether there exists an event or circumstance which
constitutes a Default or Event of Default under the Loan Documents executed and
delivered by, or applicable to, Borrower, the Other Borrowers or Guarantor, and
if such Default or an Event of Default exists, the nature thereof, the period of
time it has existed and the action then being taken to remedy the same.

 

(c) Borrower will furnish, or cause to be furnished, to Lender on or before (i)
twenty-five (25) days after the end of each calendar month thereafter, and (ii)
forty-five (45) days after the end of each calendar quarter thereafter, the
following items, accompanied by an Officer’s Certificate stating that such items
are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower and the Property (subject to
normal year-end adjustments) as applicable: (i) monthly and year-to-date
operating statements prepared for each calendar month, noting Net Operating
Income, Gross Income from Operations, and Operating Expenses (not including any
contributions to the FF&E Reserve Funds and/or the Debt Service Reserve), and,
upon Lender’s request, other information necessary and sufficient to fairly
represent the financial position and results of operation of the Property during
such period, and containing a comparison of budgeted income and expenses and the
actual income and expenses together with a detailed explanation of any variances
that either exceed (1) 10% and $10,000 with respect to any one (1) line item or
(2) 5% in the aggregate between all budgeted and actual amounts for such
periods, all in form reasonably satisfactory to Lender; and (ii) a calculation
reflecting the annual Debt Service Coverage Ratio for the immediately preceding
twelve (12) month period for which financial statements are available as of the
last day of each calendar month or quarter (as applicable), and (iii) a
computation of Net Cash Flow for such period. In addition, such Officer’s
Certificate shall also state that the representations and warranties of Borrower
set forth in Section 4.1.30 are true and correct as of the date of such
certificate and whether there are trade payables outstanding for more than sixty
(60) days.

 

(d) Intentionally Omitted.

 

(e) Intentionally Omitted.

 

(f) Intentionally Omitted.

 

(g) Intentionally Omitted.

 

(h) Intentionally Omitted.

 

(i) Borrower will furnish to Lender on or before forty-five (45) days after the
end of each calendar quarter (a) a statement setting forth (i) the Aggregate Net
Cash Flow for each calendar quarter and calendar year occurring during the full
twelve (12) calendar month period immediately proceeding the date of such
statement for which financial statements are available.

 

(j) Lender hereby approves the Annual Budget and the Annual FF&E Budget for the
partial year 2004 previously delivered to it. For each calendar year commencing
with calendar year 2005, Borrower shall submit to Lender (i) an Annual Budget
for the Property and (ii) an Annual FF&E Budget with respect to FF&E required to
be made to the Property for such

 

57



--------------------------------------------------------------------------------

year, each not later than thirty (30) days prior to the commencement of such
period or calendar year in form reasonably satisfactory to Lender. The Annual
FF&E Budget shall provide for FF&E expenditures equal to at least four (4%)
percent of the Gross Income from Operations derived from the operation of the
Property during the preceding calendar year. The Annual Budget shall be subject
to Lender’s reasonable written approval (each such Annual Budget as so approved
in writing by Lender, is herein referred to as an “Approved Annual Budget”).
Notwithstanding the foregoing, variances between budgeted and actual amounts in
the Approved Annual Budget may vary by up to the greater of ten percent (10%) or
$10,000.00 with respect to any one (1) line item and up to five percent (5%) in
the aggregate for the entire Approved Annual Budget without the consent of
Lender. The Annual FF&E Budget shall likewise be subject to Lender’s reasonable
written approval (each such Annual FF&E Budget as so approved in writing by
Lender, is herein referred to as an “Approved Annual FF&E Budget”). In the event
that Lender objects to a proposed Annual Budget and/or Annual FF&E Budget
submitted by Borrower, Lender shall advise Borrower of such objections within
ten (10) Business Days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise such Annual Budget and/or Annual FF&E Budget, as applicable, and resubmit
the same to Lender. Lender shall advise Borrower of any objections to such
revised Annual Budget and/or Annual FF&E Budget within five (5) Business Days
after receipt thereof (and deliver to Borrower a reasonably detailed description
of such objections) and Borrower shall promptly revise the same in accordance
with the process described in this subsection until Lender approves the Annual
Budget and/or Annual FF&E Budget. Notwithstanding the foregoing, Lender shall be
deemed to have consented to any Annual Budget and/or Annual FF&E Budget if
Lender has not provided Borrower with a written notice of denial within ten (10)
Business Days of Lender’s receipt of such Annual Budget and/or Annual FF&E
Budget so long as Borrower’s request is submitted with the words “IMMEDIATE
RESPONSE REQUIRED, DEEMED APPROVED IF NO RESPONSE RECEIVED WITHIN TEN (10)
BUSINESS DAYS” in bold print, all capital letters, in 14 point or larger and
prominently displayed at the top of any correspondence and on any envelope
containing the request. Until such time that Lender approves a proposed Annual
Budget and/or Annual FF&E Budget (or approval is deemed given), the most
recently Approved Annual Budget and/or Annual Approved FF&E Budget shall apply;
provided, that, such Approved Annual Budget shall be adjusted to reflect actual
increase in utility costs, Taxes, Insurance Premiums and Other Charges.

 

(k) In the event that, Borrower must incur an extraordinary Operating Expense or
Capital Expenditure not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense together
with all invoices or other backup reasonably required by Lender to substitute
such proposed Extraordinary Expense and the amount thereof; provided, that, in
the event Borrower is required to incur Extraordinary Expenses before Lender’s
consent is granted due to emergencies involving imminent danger to person or
property Lender’s consent shall not be required with respect to such emergency
only provided that Borrower shall promptly provide Lender with a reasonably
detailed description of such expenditures and the emergency following same. No
Rents may be used to pay an Extraordinary Expense unless and until Lender has
reasonably approved same in writing, which approval will not by unreasonably
withheld or delayed; provided, however, Lender shall be deemed to have consented
to such Extraordinary Expense if Lender has not provided Borrower

 

58



--------------------------------------------------------------------------------

with a written notice of denial within ten (10) Business Days of Lender’s
receipt of such request so long as Borrower’s request is submitted with the
words “IMMEDIATE RESPONSE REQUIRED, DEEMED APPROVED IF NO RESPONSE RECEIVED
WITHIN TEN (10) BUSINESS DAYS” in bold print, all capital letters, in 14 point
or larger and prominently displayed at the top of any correspondence and on any
envelope containing the request. Notwithstanding the foregoing, Lender’s consent
shall not be required for the payment of Taxes, Insurance Premiums or utilities
with respect to the Property in excess of the amounts provided for in the
Approved Annual Budget for such items provided that Borrower shall provide
prompt notice to Lender of such increases following Borrower’s knowledge of such
increase.

 

(l) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Property and
Borrower that is provided to Lender pursuant to this Section 5.1.11 in
connection with the Securitization to such parties requesting such information
in connection with such Securitization.

 

5.1.12 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.

 

5.1.13 Title to the Property. Borrower will warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances), and (b) the validity and priority of the
Lien of the Mortgage, the Second Mortgage and the Assignment of Leases, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by Lender if an interest in the
Property, other than as permitted hereunder, is claimed by another Person.

 

5.1.14 Costs of Enforcement. In the event (a) that the Mortgage and/or the
Second Mortgage is foreclosed in whole or in part or that the Mortgage and/or
the Second Mortgage is put into the hands of an attorney for collection, suit,
action or foreclosure, (b) of the foreclosure of any mortgage prior to or
subsequent to the Mortgage and/or the Second Mortgage in which proceeding Lender
is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any direct or indirect owners,
members or partners of Borrower or an assignment by Borrower or any direct or
indirect owners, members or partners of Borrower for the benefit of its
creditors, Borrower, on behalf of itself and its successors and assigns, agrees
that it/they shall be chargeable with and shall pay all costs of collection and
defense, including attorneys’ fees and costs, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

59



--------------------------------------------------------------------------------

5.1.15 Estoppel Statement.

 

(a) After request by Lender from time to time, but no more frequently than twice
in any 12 month period, Borrower shall within ten (10) days furnish Lender with
a statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Loan, (ii) the Outstanding Principal Balance, (iii) the
date installments of interest and/or principal were last paid, (iv) any offsets
or defenses to the performance of the Obligations, if any, and (v) that the
Note, this Agreement, the Mortgage and the other Loan Documents are valid, legal
and binding obligations of Borrower and have not been modified or if modified,
giving particulars of such modification.

 

(b) Borrower shall deliver to Lender promptly upon request from time to time and
subject to the terms of the Leases, tenant estoppel certificates from each
commercial tenant leasing 5,000 square feet or more of space at the Property in
form and substance reasonably satisfactory to Lender; provided, that, Borrower
shall not be required to deliver such certificates more frequently than two (2)
times in any calendar year.

 

(c) Borrower shall deliver to Lender promptly upon request from time to time, an
estoppel certificate from Ground Lessor with respect to the Ground Lease in form
and substance reasonably satisfactory to Lender; provided, that, Borrower shall
only be required to deliver such certificate in connection with a Securitization
or any sale by the Lender of the Loan or participation interests therein, and
not more frequently than two (2) times in any calendar year.

 

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

 

5.1.17 Performance by Borrower. Borrower shall not enter into or otherwise
suffer or permit any amendment, waiver, supplement, termination or other
modification of any Loan Document executed and delivered by, or applicable to,
Borrower without the prior consent of Lender.

 

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and
Principal as of the date of the Securitization.

 

5.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

 

5.1.20 Leasing Matters. Any Leases with respect to the Property executed after
the date hereof, for more than 5,000 square feet shall be approved by Lender,
which approval

 

60



--------------------------------------------------------------------------------

shall not be unreasonably withheld, delayed or conditioned. Upon request,
Borrower shall furnish Lender with executed copies of all Leases. All renewals
of Leases and all proposed Leases shall provide for rental rates comparable to
existing local market rates. All proposed Leases shall be on commercially
reasonable terms and shall not contain any terms which would materially affect
Lender’s rights under the Loan Documents. All Leases executed after the date
hereof shall provide that they are subordinate to the Mortgage and that the
lessee agrees to attorn to Lender or any purchaser at a sale by foreclosure or
power of sale. Borrower shall (a) observe and perform the obligations imposed
upon the lessor under the Leases in a commercially reasonable manner; (b)
enforce and may amend or terminate the terms, covenants and conditions contained
in the Leases upon the part of the lessee thereunder to be observed or performed
in a commercially reasonable manner and in a manner not to impair the value of
the Property involved except that no termination by Borrower or acceptance of
surrender by a tenant of any Leases of more than 5,000 square feet shall be
permitted unless by reason of a tenant default and then only in a commercially
reasonable manner to preserve and protect the Property; provided, however, that
no such termination or surrender of any Lease covering more than 5,000 square
feet will be permitted without the consent of Lender; (c) not collect any of the
rents more than one (1) month in advance (other than security deposits); (d) not
execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); (e) not alter, modify or change
the terms of any Lease in excess of 5,000 square feet in a manner inconsistent
with the provisions of the Loan Documents; and (f) execute and deliver at the
request of Lender all such further assurances, confirmations and assignments in
connection with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, Borrower shall not
enter into a lease of all or substantially all of the Property without Lender’s
prior consent.

 

5.1.21 Alterations. Borrower shall obtain Lender’s prior consent to any
alterations to any Improvements (excluding Decorative Changes), which consent
shall not be unreasonably withheld, delayed or conditioned. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with: any
alterations to the Improvements (excluding Decorative Changes) that will not
have a Material Adverse Effect, provided, that, such alterations (a) are made in
connection with tenant improvement work performed pursuant to the terms of any
Lease executed on or before the date hereof, (b) do not adversely affect any
structural component of any Improvements, any utility or HVAC system contained
in any Improvements or the exterior of any building constituting a part of any
Improvements and the aggregate cost thereof does not exceed $1,000,000.00 (the
“Threshold Amount”), or (c) are performed in connection with Restoration after
the occurrence of a Casualty in accordance with the terms and provisions of this
Agreement. If the total unpaid amounts due and payable with respect to
alterations to the Improvements at the Property shall at any time exceed the
Threshold Amount, Borrower shall promptly deliver to Lender as security for the
payment of such amounts and as additional security for Borrower’s obligations
under the Loan Documents any of the following: (i) cash, (ii) U.S. Obligations,
(iii) other securities having a rating acceptable to Lender and that the
applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification of the initial, or, if
higher, then current ratings assigned to any Securities or any class thereof in
connection with any Securitization, or (iv) a completion and performance bond or
an irrevocable letter of credit (payable on sight draft only) issued by a
financial institution (A) having a rating by S&P of not less than “A-1+” if the
term of such bond or letter of credit is no longer than three (3) months or, if
such term is in

 

61



--------------------------------------------------------------------------------

excess of three (3) months, issued by a financial institution having a rating
that is reasonably acceptable to Lender, and (B) that the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or any class thereof in connection
with any Securitization. Such security shall be in an amount equal to the excess
of the total unpaid amounts with respect to alterations to the Improvements on
the Property (other than such amounts to be paid or reimbursed by tenants under
the Leases) over the Threshold Amount and upon an Event of Default Lender may
apply such security from time to time at the option of Lender to pay for such
alterations.

 

5.1.22 Operation of Property.

 

(a) Borrower shall cause the Property to be operated, in all material respects,
in accordance with the Management Agreement or Replacement Management Agreement,
as applicable. In the event that the Management Agreement expires or is
terminated (without limiting any obligation of Borrower to obtain Lender’s
consent to any termination or modification of the Management Agreement in
accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable.

 

(b) Borrower shall: (i) promptly perform and/or observe in all material respects
all of the covenants and agreements required to be performed and observed by
Borrower under the Management Agreement and do all things necessary to preserve
and to keep unimpaired its material rights thereunder; (ii) promptly notify
Lender of any material default under the Management Agreement of which it is
aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, material notice, material report and
estimate received by it under the Management Agreement; and (iv) enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by Manager under the Management Agreement, in a
commercially reasonable manner.

 

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage and Second Mortgage in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:

 

5.2.1 Operation of Property.

 

(a) Borrower shall not, without Lender’s prior consent (which consent shall not
be unreasonably withheld): (i) subject to Section 9.5 hereof, surrender,
terminate or cancel the Management Agreement; provided, that Borrower may,
without Lender’s consent, replace the Manager so long as the replacement manager
is a Qualified Manager pursuant to a Replacement Management Agreement; (ii)
reduce or consent to the reduction of the term of the Management Agreement;
(iii) increase or consent to the increase of the amount of any charges or fees
under the Management Agreement; or (iv) otherwise modify, change, supplement,
alter or

 

62



--------------------------------------------------------------------------------

amend, or waive or release any of its rights and remedies under, the Management
Agreement in any material respect.

 

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
consent of Lender, which consent may be withheld in Lender’s sole discretion,
unless failure to do so would cause a default of Borrower’s obligations under
the Management Agreement.

 

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except:

 

(a) Permitted Encumbrances;

 

(b) Liens created by or permitted pursuant to the Loan Documents; and

 

(c) Liens for Taxes or Other Charges not yet due.

 

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity, (b)
engage in any business activity not related to the ownership and operation of
the Property, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of Borrower except to the extent permitted by the Loan Documents, (d)
modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction, or (e) cause Principal to
(i) dissolve, wind up or liquidate or take any action, or omit to take any
action, as a result of which Principal would be dissolved, wound up or
liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
certificate of incorporation or bylaws of Principal, in each case, without
obtaining the prior consent of Lender.

 

5.2.4 Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

 

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance, or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, in each case, without the prior consent of Lender.

 

5.2.7 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of all or any portion of the Property with (a) any other real
property constituting a tax lot separate from the Property, or (b) any portion
of the Property which may be deemed to

 

63



--------------------------------------------------------------------------------

constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.

 

5.2.8 Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender at least thirty (30) days prior notice.
Borrower shall not change the place of its organization as set forth in Section
4.1.28 without the consent of Lender, which consent shall not be unreasonably
withheld. Upon Lender’s request, Borrower shall authorize the filing of
additional financing statements, security agreements and other instruments which
may be necessary to effectively evidence or perfect Lender’s security interest
in the Property as a result of such change of principal place of business or
place of organization.

 

5.2.9 ERISA.

 

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

 

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (ii) Borrower is not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (iii) one or more of the following circumstances is true:

 

  (i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

  (ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

 

  (iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

5.2.10 Transfers.

 

(a) Except for the transfer of the Property in connection with a release thereof
pursuant to Section 2.5, Borrower shall not sell, convey, mortgage, grant,
bargain, encumber, pledge, assign, grant options with respect to, or otherwise
transfer or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Property or any part thereof or any legal or beneficial interest
therein or permit a Sale or Pledge of an interest in any Restricted Party
(collectively, a “Transfer”), other than (x) pursuant to Leases of space in the
Improvements to tenants in accordance with the provisions of Section 5.1.20
hereof, and (y) the disposition of Equipment

 

64



--------------------------------------------------------------------------------

and other Personal Property pursuant to the replacement thereof or otherwise in
the ordinary course of the operation of the Property, without (i) the prior
written consent of Lender and (ii) if a Securitization has occurred or is
pending within thirty (30) days, delivery to Lender of written confirmation from
the Rating Agencies that the Transfer will not result in the downgrade,
withdrawal or qualification of the then current ratings assigned to any
Securities or the proposed rating of any Securities.

 

(b) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a- managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.

 

(c) Notwithstanding the provisions of this Section 5.2.10, the following
transfers shall not be deemed a Transfer: (i) a transfer by devise or descent or
by operation of law upon the death of a member, partner or shareholder of a
Restricted Party; (ii) the Sale or Pledge, in one or a series of transactions,
of not more than forty-nine percent (49%) of the stock in a Restricted Party;
provided, however, no such transfers shall result in the change of voting
control in the Restricted Party, and as a condition to each such transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed transfer, (iii) the Sale or Pledge, in one or a series of transactions,
of not more than forty-nine percent (49%) of the limited partnership interests
or non-managing membership interests (as the case may be) in a Restricted Party;
provided, however, as a condition to each such transfer, Lender shall receive
not less than thirty (30) days prior written notice of such proposed transfer,
(iv) transfers, issuances, pledges and redemptions of stock in Wyndham
International, Inc. (“Wyndham”) (and its successors), so long as (A) Wyndham (or
any such successor) is (or is controlled by) a Public Company and (B) the
surviving entity is primarily involved in, or has a significant business line
involving, the ownership and operation of real estate similar to the Property,
(v) the merger or consolidation of Wyndham (or its successors), provided that
the surviving entity of such merger or consolidation is (or is controlled by)
(A) a Public Company, and (B) primarily involved in, or has a significant
business line involving, the ownership or operation of real estate similar to
the Property, (vi) the granting of easements, cross-easements, agreements,
restrictions, reservations and rights in the

 

65



--------------------------------------------------------------------------------

ordinary course of business for use, access, water and sewer lines, telephone
and telegraph lines, electric lines or other utilities or for other similar
purposes, provided that no such easements, agreements, restrictions or rights
shall materially impair the utility and/or operation of the Property or
Borrower’s ability to repay the Debt as it becomes due or Borrower’s ability to
perform any of its obligations under the Loan Documents, and (vii) transfers of
direct or indirect interests in any Borrower or Principal to Affiliates of
Wyndham (or its successors) provided that after such transfers such Borrower and
Principal are controlled, directly or indirectly, by Wyndham (or its
successors). In addition, on a one time basis, Wyndham may merge or consolidate
with a public or private entity in which the surviving entity is not and is not
controlled by a Public Company provided that (a) after such merger, each
Borrower and Principal shall continue to comply with the terms of Section 4.1.30
hereof, (b) such merger or consolidation is to a Qualified Transferee, and (c)
the surviving entity is primarily involved in, or has a significant business
line involving, the ownership and operation of real estate similar to the
Property. In connection with any transfer or merger permitted under this Section
5.2.10, Borrower shall deliver an Additional Insolvency Opinion if, after such
transfer or merger, more than forty-nine percent (49%) of any direct legal or
beneficial interest in Borrower (or in any constituent entity of Borrower that
is required to comply with the terms of Section 4.1.30 hereof) is owned by a new
or successor entity. Such Additional Insolvency Opinion shall be reasonably
acceptable to (a) Lender, prior to a Securitization or (b) the Rating Agencies,
if a Securitization has occurred. Notwithstanding anything to the contrary
contained herein, pledges and hypothecations of indirect equity interests in
Borrower shall be permitted provided (i) Wyndham (or its successor) maintains
control of, and holds beneficial direct or indirect ownership interests of not
less than fifty-one percent (51%) of the membership interests or partnership
interests, as applicable, in, each entity comprising Borrower and (ii) any such
pledges or hypothecations are in connection with that certain Credit Agreement
and that certain Increasing Rate Note Purchase and Loan Agreement each between
Wyndham (or its successors) and The Chase Manhattan Bank, each dated June 30,
1999, as amended or another credit agreement with an institutional lender or a
public bond offering to prepay or refinance in full or in part any such credit
facility which institutional lender or bondholders (or the trustee on their
behalf), as applicable shall be making or holding a loan to Wyndham or its
successor or its Affiliates (other than Borrower or Principal). A foreclosure
sale (or transfer in lieu thereof) of any such pledge or hypothecation to The
Chase Manhattan Bank, or another institutional lender as collateral agent for
syndicate lenders or another institutional lender, or the bond trustee, shall be
permitted provided (i) Lender is given at least sixty (60) days prior written
notice of the proposed foreclosure sale or transfer in lieu thereof; (ii) the
transferee is a reputable entity or person, creditworthy, with sufficient
financial worth considering any obligations assumed and undertaken with respect
to the Loan, as evidenced by financial statements and other information
reasonably requested by Lender; (iii) the Property at all times shall continue
to be managed by a Qualified Manager, and (iv) and any and all such entities
will comply with all of the requirements set forth in the Note, this Agreement,
the Mortgage and the other Loan Documents.

 

(d) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent to the
extent required hereunder. This provision shall apply to every Transfer
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer. Notwithstanding anything to the contrary contained in
this Section 5.2.10, (a) no transfer (whether or not such transfer shall
constitute a

 

66



--------------------------------------------------------------------------------

Transfer) shall be made to any Embargoed Person and (b) in the event any
transfer (whether or not such transfer shall constitute a Transfer) results in
any Person owning in excess of forty-nine percent (49%) of the ownership
interest in a Restricted Party, Borrower shall, prior to such transfer, deliver
an updated Insolvency Opinion to Lender, which opinion shall be in form, scope
and substance reasonably acceptable in all respects to Lender and the Rating
Agencies.

 

(e) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender shall not withhold its consent to a one-time sale, assignment, or other
transfer of all of the Property, provided that (i) Lender receives sixty (60)
days prior written notice of such transfer, (ii) no Event of Default has
occurred and is continuing and (iii) upon the satisfaction (in the reasonable
determination of Lender) of the following matters:

 

(A) Borrower or Transferee (defined below) shall pay Lender a transfer fee equal
to 1% of the Outstanding Principal Balance at the time of such transfer and pay
any and all reasonable out-of-pocket costs incurred in connection with the
Transfer (including, without limitation, Lender’s reasonable counsel fees and
disbursements and all recording fees, title insurance premiums and mortgage and
intangible taxes and the fees and expenses of the Rating Agencies in connection
with such Transfer);

 

(B) The proposed transferee (the “Transferee”) (i) shall be a special purpose
bankruptcy remote entity that complies with all of the requirements of Section
4.1.30 and whose organizational documents are substantially similar to
Borrower’s organizational documents, or if not substantially similar, acceptable
to the Rating Agencies and (ii) is controlled by a Qualified Transferee;

 

(C) Transferee shall assume all of the obligations of Borrower under the Note,
this Agreement, the Mortgage and the other Loan Documents in a manner reasonably
satisfactory to Lender in all respects, including, without limitation, by
entering into an assumption agreement in form and substance reasonably
satisfactory to Lender and delivering such legal opinions as Lender may
reasonably require;

 

(D) The Property shall be managed by a Qualified Manager following such
transfer;

 

(E) The proposed transfer is permitted pursuant to the Franchise Agreement, if
any, or the Franchisor consents to such proposed transfer if Franchisor has the
right to consent to such proposed transfer;

 

(F) Transferee shall deliver an endorsement to the existing title policy
insuring the Mortgage as modified by the assumption agreement, as a valid first
lien on the Property and naming the Transferee as owner of the fee or leasehold
estate, as applicable, of the Property, which endorsement shall insure that as
of the recording of the assumption agreement, the Property shall not be subject
to any additional exceptions or Liens other than Permitted Encumbrances,

 

67



--------------------------------------------------------------------------------

or if such endorsement is not available in the applicable jurisdiction, other
evidence reasonably satisfactory to Lender confirming all of the foregoing;

 

(G) Transferee shall deliver to Lender an opinion of counsel from an independent
law firm with respect to the substantive nonconsolidation of Transferee and its
constituent entities (partners, members or shareholders), which law firm and
which opinion shall be reasonably satisfactory in all respects to (i) Lender, if
a Securitization has not occurred, or (ii) Lender and the Rating Agencies, if a
Securitization has occurred;

 

(H) Transferee shall be a Qualified Transferee;

 

(I) Transferee and Transferee’s Principal must be able to satisfy all the
covenants set forth in Sections 4.3 and 5.9 hereof, no Release Default or Event
of Default shall otherwise occur as a result of such transfer, and Transferee
and Transferee’s Principal shall deliver (A) all organization documentation
reasonably requested by Lender, which shall be reasonably satisfactory to
Lender, and (B) all certificates, agreements and covenants reasonably required
by Lender;

 

(J) Following a Securitization, or at such time as the Loan is scheduled to be
included in a Securitization, the Rating Agencies shall have confirmed that the
transfer to Transferee will not cause any downgrade in the ratings assigned to
such certificates;

 

(K) If the Transferee is not a wholly-owned subsidiary of Principal, each of the
Other Properties shall likewise be transferred to such Transferee or a
wholly-owned subsidiary of the new Principal pursuant to the provisions of the
Other Loan Agreements; and

 

(L) All requisite approvals from all applicable Governmental Authorities and
Persons required in connection with such Transfer shall have been obtained.

 

(f) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender’s consent shall not be required for the financing of Personal Property
and Equipment (“Financing Leases”) owned or to be purchased by the applicable
Borrower that is used in connection with the operation of the Property, provided
Lender has received prior written notification of such Borrower’s intent to
finance such Personal Property and/or Equipment, and provided, further, that (i)
any such financing is subject to commercially prudent terms and conditions and
at a market rate of interest, (ii) the Personal Property and/or Equipment
financed is readily replaceable without material interference or interruption to
the operation of the Property as required pursuant to the provisions of this
Agreement and the Mortgage and the other Loan Documents, (iii) the aggregate
amount of annual debt service or lease payments under such Financing Leases is
at all times less than $100,000.00 per annum, (iv) the documentation for the
Financing Leases shall, among other things, provide that Lender shall be given
written notice of a default thereunder and Lender shall be provided with a
reasonable opportunity to cure such

 

68



--------------------------------------------------------------------------------

defaults and (v) the Financing Leases do not create a Lien on the Property other
than the Personal Property and/or Equipment financed.

 

5.2.11 The Ground Lease. Borrower shall (i) pay all Ground Rent required to be
paid by Borrower, as tenant under and pursuant to the provisions of the Ground
Lease, as and when such rent or other charge is payable, (ii) diligently perform
and observe all of the terms, covenants and conditions of the Ground Lease on
the part of Borrower, as tenant thereunder, to be performed and observed, at
least three (3) days prior to the expiration of any applicable grace period
therein provided, and (iii) promptly notify Lender of the giving of any written
notice by Ground Lessor to Borrower of any default by Borrower in the
performance or observance of any of the terms, covenants or conditions of the
Ground Lease on the part of Borrower, as tenant thereunder, to be performed or
observed, and deliver to Lender a true copy of each such notice. Borrower shall
not, without the prior consent of Lender, surrender the leasehold estate created
by the Ground Lease or terminate or cancel the Ground Lease or modify, change,
supplement, alter or amend the Ground Lease, in any material respect, either
orally or in writing, and Borrower hereby assigns to Lender, as further security
for the payment and performance of the Obligations and for the performance and
observance of the terms, covenants and conditions of the Mortgage, this
Agreement and the other Loan Documents, all of the rights, privileges and
prerogatives of Borrower, as tenant under the Ground Lease, to surrender the
leasehold estate created by the Ground Lease or to terminate, cancel, modify,
change, supplement, alter or amend the Ground Lease in any material respect, and
any such surrender of the leasehold estate created by the Ground Lease or
termination, cancellation, modification, change, supplement, alteration or
amendment of the Ground Lease in any material respect without the prior consent
of Lender shall be void and of no force and effect. If Borrower shall default in
the performance or observance of any material term, covenant or condition of the
Ground Lease on the part of Borrower, as tenant thereunder, to be performed or
observed, then, without limiting the generality of the other provisions of the
Mortgage, this Agreement and the other Loan Documents, and without waiving or
releasing Borrower from any of its Obligations hereunder, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
or take any action as may be appropriate to cause all of the material terms,
covenants and conditions of the Ground Lease on the part of Borrower, as tenant
thereunder, to be performed or observed or to be promptly performed or observed
on behalf of Borrower, to the end that the rights of Borrower in, to and under
the Ground Lease shall be kept unimpaired as a result thereof and free from
default, even though the existence of such event of default or the nature
thereof be questioned or denied by Borrower or by any party on behalf of
Borrower. If Lender shall make any payment or perform any act or take action in
accordance with the preceding sentence, Lender will notify Borrower three (3)
days after the making of any such payment, the performance of any such act or
the taking of any such action, unless a shorter period is required to preserve
the Ground Lease. In any such event, subject to the rights of Tenants,
subtenants and other occupants under the Leases, Lender and any Person
designated as Lender’s agent by Lender shall have, and are hereby granted, the
right to enter upon the Property at any reasonable time, on reasonable notice
(which may be given verbally) and from time to time for the purpose of taking
any such action. Lender may pay and expend such sums of money as Lender
reasonably deems necessary for any such purpose and upon so doing shall be
subrogated to any and all rights of the landlord under the Ground Lease.
Borrower hereby agrees to pay to Lender within five (5) Business Days after
demand, all such sums so paid and expended by Lender, together with interest
thereon from the day of such payment at the Default Rate. All sums so paid and

 

69



--------------------------------------------------------------------------------

expended by Lender and the interest thereon shall be secured by the legal
operation and effect of the Mortgage. If Ground Lessor shall deliver to Lender a
copy of any notice of default sent by said lessor to Borrower, as tenant under
the Ground Lease, such notice shall constitute full protection to Lender for any
action taken or omitted to be taken by Lender, in good faith, in reliance
thereon. Borrower shall exercise each individual option, if any, to extend or
renew the term of the Ground Lease upon demand by Lender made at any time within
one (1) year prior to the last day upon which any such option may be exercised,
and if Borrower shall fail to do so, Borrower hereby expressly authorizes and
appoints Lender its attorney-in-fact to exercise any such option in the name of
and upon behalf of the Borrower, which power of attorney shall be irrevocable,
shall be deemed to be coupled with an interest with full power of substitution.
Borrower will not subordinate or consent to the subordination of the Ground
Lease to any mortgage, security deed, lease or other interest on or in Ground
Lessor’s interest in all or any part of the Property, unless, in each such case,
the written consent of Lender shall have been first had and obtained.

 

5.2.12 Franchise Provisions.

 

(a) Lender acknowledges and agrees that, as of the Closing Date, (i) Borrower is
indirectly owned in whole by Wyndham; (ii) the Property is operated as a
“Wyndham” or “Summerfield Suites” hotel and is not subject to a franchise
agreement or other agreement in connection with such operation other than the
Management Agreement. Borrower shall obtain the approval of Lender, which
approval shall not be unreasonably withheld or delayed by Lender, before
entering into any franchise agreement (the “Franchise Agreement”) with any
franchisor (the “Franchisor”) that provides for, or permits, the operation of
the Property under such Franchisor’s brand or “flag”. Any Franchise Agreement
must include, among other things, rights in the Franchisor’s reservation system
and a term of not less than the remaining term of the Loan. Borrower shall
deliver to Lender any such Franchise Agreement for Lender’s review and approval.

 

(b) If Borrower shall enter into any Franchise Agreement, Lender shall receive
within thirty (30) days following the execution of such Franchise Agreement a
comfort letter from the Franchisor, in which Franchisor shall agree (i) that
Lender shall have the right, but not the obligation, to cure any defaults under
the Franchise Agreement, (ii) to give Lender written notice of, and a reasonable
time to cure, any default of Borrower under the Franchise Agreement; (iii) not
to assert against Lender any defaults which by their nature are personal to
Borrower and are not curable by Lender; (iv) to allow Lender to change managers
of the Property; (v) that, if Lender or its affiliate shall acquire title to the
Property, Lender or its affiliate shall have an option to succeed to the
interest of Borrower under the Franchise Agreement (or to be granted a new
Franchise Agreement on the same terms as the Franchise Agreement) without
payment of any fees to Franchisor (other than nominal, processing fees); (vi)
that the Franchise Agreement will remain in effect during any foreclosure
proceedings by Lender provided Lender cures all monetary defaults under the
Franchise Agreement; (vii) not to modify, cancel, surrender or otherwise
terminate the Franchise Agreement during the Term without the consent of Lender;
and (viii) that if Lender or its Affiliate succeeds to Borrower’s interest under
the Franchise Agreement, Lender may assign its rights therein to any entity
which acquires the Property from Lender or its Affiliate (subject to
Franchisor’s reasonable approval).

 

70



--------------------------------------------------------------------------------

The foregoing to the contrary notwithstanding, Lender will not unreasonably
withhold approval of Franchisor’s standard form of “comfort letter”.

 

(c) Borrower shall not, and Borrower shall not permit any Affiliate to, modify,
cancel, surrender or otherwise terminate the Franchise Agreement during the Term
without the consent of Lender, such consent not to be unreasonably withheld or
delayed; provided that, in connection with a cancellation, surrender or
termination, such Franchise Agreement shall be replaced with a substitute
franchise agreement reasonably approved by Lender or such other arrangement for
the operation of the Property, reasonably approved by Lender. Borrower shall
promptly deliver to Lender copies of any notices of default sent or received by
or on behalf of Borrower or any of its Affiliates under the Franchise Agreement.

 

(d) Borrower shall at all times that the Debt is outstanding cause the hotel
located on the Property to be operated as (i) a “Wyndham” or a “Summerfield
Suites” hotel (or in the name of any successor entity), or (ii) a hotel
franchise of a first class, reputable hotel franchise reasonably acceptable to
Lender pursuant to a franchise agreement and management agreement reasonably
acceptable to Lender.

 

(e) Borrower shall:

 

  (i) promptly perform and/or observe in all material respects all of the
covenants and agreements required to be performed and observed by it under the
Franchise Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder;

 

  (ii) promptly notify Lender of any default under the Franchise Agreement of
which it is aware;

 

  (iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by it
under the Franchise Agreement;

 

  (iv) promptly enforce the performance and observance in all material respects
of all of the covenants and agreements required to be performed and/or observed
by the franchisor under the Franchise Agreement; and

 

  (v) exercise all rights of renewals or extension of the Franchise Agreement
(and Borrower hereby appoints Lender as its attorney-in-fact to exercise such
options in the name of and on behalf of Borrower, which power of attorney shall
be irrevocable and shall be deemed to be coupled with an interest).

 

71



--------------------------------------------------------------------------------

ARTICLE 6

 

INSURANCE; CASUALTY; CONDEMNATION;

 

Section 6.1 Insurance.

 

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:

 

  (i)

comprehensive all risk insurance on the Improvements and the Personal Property,
including contingent liability from Operation of Building Laws, Demolition Costs
and Increased Cost of Construction Endorsements, in each case (A) in an amount
equal to one hundred percent (100%) of the “Full Replacement Cost,” which for
purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation, but the amount shall in no event be less than the
Outstanding Principal Balance; (B) containing an agreed amount endorsement with
respect to the Improvements and Personal Property waiving all co-insurance
provisions; (C) for all such insurance coverage, providing for no deductible in
excess of One Hundred Thousand and No/100 Dollars ($100,000); and (D) containing
an “Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses. In addition, Borrower shall obtain: (x) if
any portion of the Improvements is currently or at any time in the future
located in a federally designated “special flood hazard area”, flood hazard
insurance in an amount equal to the lesser of (1) the Outstanding Principal
Balance or (2) the maximum amount of such insurance available under the National
Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the
National Flood Insurance Reform Act of 1994, as each may be amended or such
greater amount as Lender shall require; (y) earthquake insurance in amounts and
in form and substance satisfactory to Lender in the event the Property is
located in an area with a high degree of seismic activity and (z) coastal
windstorm insurance in amounts and in form and substance satisfactory to Lender
(and with deductibles of 3% of the insured value) in the event the Property is
located in any coastal region, provided that the insurance pursuant to clauses
(x), (y) and (z) hereof shall be on terms consistent with the comprehensive all
risk insurance policy required under this subsection (i). Notwithstanding the
foregoing, if the insurance coverage required herein is maintained by Wyndham
through a blanket policy of insurance and the deductible for such insurance
coverage is greater than $100,000.00, Borrower may satisfy the

 

72



--------------------------------------------------------------------------------

 

deductible requirements herein by delivering to Lender a Letter of Credit in an
amount equal to the difference between such deductible, as the same may be
adjusted during the term of this Loan, as extended, and $100,000.00, and Lender
shall, in the event of a casualty, apply such security from time to time if
requested to do so by Borrower to pay for any Restoration or, if an Event of
Default occurs, such Letter of Credit shall constitute additional collateral for
the Loan and Lender may apply such sums as otherwise provided in this Agreement.

 

  (ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000) in the aggregate and One Million and No/100 Dollars ($1,000,000)
per occurrence (and, if on a blanket policy, containing an “Aggregate Per
Location” endorsement); (B) to continue at not less than the aforesaid limit
until required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all legal contracts; and (5) contractual liability
covering the indemnities contained in Article 8 of the Mortgage to the extent
the same is available;

 

  (iii)

rental loss and/or business income interruption insurance (A) with loss payable
to Lender; (B) covering all risks required to be covered by the insurance
provided for in subsection (i) above; (C) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
the Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to one hundred percent (100%) of the
projected Gross Income from Operations for a period of eighteen (18) months from
the date of such Casualty (assuming such Casualty had not occurred) and
notwithstanding that the policy may expire at the end of such period. The amount
of such business income insurance shall be determined prior to the date hereof
and at least once each year thereafter based on Borrower’s reasonable estimate
of the Gross Income from Operations for the

 

73



--------------------------------------------------------------------------------

 

succeeding eighteen (18) month period. Nothing set forth in this Agreement shall
be deemed to relieve Borrower of its obligations to pay the obligations secured
by the Loan Documents on the respective dates of payment provided for in the
Note and the other Loan Documents except to the extent such amounts are actually
paid out of the proceeds of such business income insurance;

 

  (iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

 

  (v) if the Property includes commercial property, worker’s compensation
insurance with respect to any employees of Borrower, as required by any
Governmental Authority or Legal Requirement;

 

  (vi) comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;

 

  (vii) umbrella liability insurance in an amount not less than Twenty Million
and No/100 Dollars ($20,000,000.00) per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection (ii)
above;

 

  (viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000.00);

 

  (ix) if the Property is or becomes a legal “non-conforming” use, ordinance or
law coverage and insurance coverage to compensate for the cost of demolition or
rebuilding of the undamaged portion of the Property along with any reduced value
and the increased cost of construction in amounts as requested by Lender;

 

74



--------------------------------------------------------------------------------

  (x) at all times during the term of the Loan, the commercial property and
business income insurance required under Sections 6.1(a)(i) and (iii) above
shall cover perils of foreign terrorism and acts of foreign terrorism and
Borrower shall maintain commercial property and business income insurance for
loss resulting from perils and acts of foreign terrorism on terms (including
amounts) reasonably acceptable to Lender for so long as such coverage is (A)
commercially available and (B) provided that such insurance does not exceed
$100,000.00 in the aggregate for the Property and the Other Properties. If the
cost of such terrorism insurance exceeds $100,000.00 in the aggregate for the
Property and the Other Properties, Borrower shall obtain the maximum amount of
acceptable insurance possible for an amount equal to $100,000.00 in the
aggregate for the Property and the Other Properties; and

 

  (xi) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
properties similar to the Property located in or around the region in which the
Property is located.

 

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a claims paying ability rating of “A” or
better. The Policies described in Section 6.1(a) (other than those strictly
limited to liability protection) shall designate Lender as loss payee. Not less
than ten (10) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), shall be delivered by Borrower to Lender.

 

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a).

 

(d) All Policies provided for or contemplated by Section 6.1(a), except for the
Policy referenced in Section 6.1(a)(v), shall name Borrower as the insured and
Lender (and its affiliates) as the additional insured, as its interests may
appear, and in the case of property damage, boiler and machinery, flood and
earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

 

75



--------------------------------------------------------------------------------

(e) All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:

 

  (i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

  (ii) the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ notice
(or ten (10) days’ notice with respect to non-payment) to Lender and any other
party named therein as an additional insured;

 

  (iii) the issuers thereof shall give notice to Lender if the Policies have not
been renewed fifteen (15) days prior to its expiration; and

 

  (iv) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.

 

(f) If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall give notice (which notice
may be oral) thereof to Borrower and Borrower shall within two (2) Business Days
of such notice, deliver such written evidence as Lender shall reasonably require
that all policies are in full force and effect. If Borrower does not provide
Lender with such evidence that all Policies are in full force and effect within
two (2) Business Days of Lender’s notice, Lender shall have the right, without
further notice to Borrower, to take such action as Lender deems necessary to
protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Mortgage and
shall bear interest at the Default Rate.

 

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall (a) give
prompt notice of such damage to Lender, and (b) promptly commence and diligently
prosecute the completion of the Restoration so that the Property resembles, as
nearly as possible, the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
In addition, Lender may approve (not to be unreasonably withheld or delayed) any
settlement with any insurance companies with respect to any Casualty in which
the Net Proceeds or the costs of completing the Restoration are equal to or
greater than Five Hundred Thousand and No/100 Dollars

 

76



--------------------------------------------------------------------------------

($500,000.00) and Borrower shall deliver to Lender all instruments required by
Lender to permit such participation.

 

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding in respect of Condemnation
and shall deliver to Lender copies of any and all papers served in connection
with such proceedings. Lender may participate in any such proceedings, and
Borrower shall from time to time deliver to Lender all instruments requested by
Lender to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including, but not limited to, any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to perform the Obligations at the time and in the manner provided
in this Agreement and the other Loan Documents and the Outstanding Principal
Balance shall not be reduced until any Award shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations. Lender shall not be limited to the
interest paid on the Award by the applicable Governmental Authority but shall be
entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
Governmental Authority, Borrower shall promptly commence and diligently
prosecute Restoration and otherwise comply with the provisions of Section 6.4.
If the Property is sold, through foreclosure or otherwise, prior to the receipt
by Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt. Notwithstanding anything
contained in this Section 6.3 or the Deed of Trust to the contrary, Lender may,
in its sole discretion, elect to (y) apply the net proceeds of any condemnation
award (after deduction of Lender’s reasonable costs and expenses, if any, in
collecting the same) in reduction of the Debt in such order and manner as Lender
may elect, whether due or not, or (z) make the proceeds available to Borrower
for the Restoration or repair of the Property. Any implied covenant in this Deed
of Trust restricting the right of Lender to make such an election is waived by
Borrower. In addition, Borrower hereby waives the provisions of any law
prohibiting Lender from making such an election, including, without limitation,
the provisions of California Code of Civil Procedure commencing with Section
1265.210. If the net proceeds of the condemnation award are made available to
Borrower for restoration or repair, the net proceeds of the condemnation award
shall be disbursed upon satisfaction of and in accordance with the terms and
conditions set forth in this Section 6.3.

 

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration:

 

(a) If the Net Proceeds shall be less than Five Hundred Thousand and No/100
Dollars ($500,000.00) and the costs of completing the Restoration shall be less
than Five Hundred Thousand and No/100 Dollars ($500,000.00), the Net Proceeds
will be disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) are met and Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

 

77



--------------------------------------------------------------------------------

(b) If the Net Proceeds are equal to or greater than Five Hundred Thousand and
No/100 Dollars ($500,000.00) or the costs of completing the Restoration is equal
to or greater than One Million and No/100 Dollars ($1,000,000.00), the Net
Proceeds will be held by Lender and Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 shall mean: (i) the net
amount of all insurance proceeds received by Lender pursuant to Section 6.1
(a)(i), (iv), (vi), (ix) and (x) as a result of such damage or destruction,
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”),
or (ii) the net amount of the Award, after deduction of Lender’s reasonable
costs and expenses (including, but not limited to, reasonable counsel costs and
fees), if any, in collecting same (“Condemnation Proceeds”), whichever the case
may be.

 

  (i) The Net Proceeds shall be made available to Borrower for Restoration upon
the approval of Lender in its sole discretion that the following conditions are
met:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no
material portion of the Improvements is located on such land;

 

(C) Borrower shall commence Restoration as soon as reasonably practicable (but
in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion (it being agreed that the development of Building Plans
shall constitute commencement of the Restoration);

 

(D) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of (1)
the Net Proceeds, (2) the insurance coverage referred to in Section 6.1(a)(iii),
if applicable, or (3) by other funds of Borrower;

 

(E) Lender shall be satisfied that Restoration will be completed on or before
the earliest to occur of (1) three (3) months prior to the Maturity Date as the
same is extended pursuant to Section 2.7 hereof (and if necessary to satisfy
this requirement, the period set forth in Section 2.7 during which Borrower may
exercise any option to extend the term of the Loan shall be extended to permit
Borrower to exercise such extension option, but in no event more than twelve
(12)

 

78



--------------------------------------------------------------------------------

months prior to the then Maturity Date, (2) such time as may be required under
applicable Legal Requirements, or (3) the expiration of the insurance coverage
referred to in Section 6.1(a)(iii) unless Borrower has deposited with Lender
prior to the commencement of the Restoration sums sufficient after the
expiration of such insurance to (x) operate the Property in a manner consistent
with the manner in which the Property was operated immediately prior to such
Casualty or Condemnation and (y) pay all sums as they become due under the Loan
in a timely manner;

 

(F) the Property and the use thereof after Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

 

(G) Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;

 

(H) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements;

 

(I) upon completion of the Restoration, the projected Net Operating Income for
the following twelve (12) month period as reasonably estimated by Lender, shall
be sufficient to achieve a Debt Service Coverage Ratio of at least 1.50 to 1.00
(and for purposes of this clause (I) only, the Debt Service Coverage Ratio shall
be calculated at the interest rate computed in accordance with the provisions of
this Agreement at a deemed annual rate of 8.20%);

 

(J) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration; and

 

(K) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of Restoration.

 

  (ii)

The Net Proceeds shall be paid directly to Lender for deposit in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 6.4(b), shall constitute additional security for the Debt and
the Other Obligations. The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of Restoration, upon
receipt of evidence satisfactory to Lender that (A) all materials installed and
work and labor performed (except to the extent that they are to be paid for out
of the requested disbursement) in connection with Restoration have been paid for
in full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property which

 

79



--------------------------------------------------------------------------------

 

have not either been fully bonded to the satisfaction of Lender and discharged
of record or in the alternative fully insured to the satisfaction of Lender by
the Title Company; provided, however, Lender shall disburse to, or as directed
by, Borrower up to ten percent (10%) of the Net Proceeds received by Lender to
fund deposits to contractors, subcontractors and/or materialmen when necessary,
to secure timely performance of the Restoration, due to the occurrence of a
catastrophic event such as a hurricane or earthquake, upon receipt of evidence
satisfactory to Lender that such deposits are required to be paid.
Notwithstanding the foregoing, Lender shall have no obligation under this
paragraph unless and until Net Proceeds have been received by it and Borrower
has complied with the provisions of the preceding sentence.

 

  (iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and reasonable acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). In connection with the delivery of the plans and
specifications to Lender and/or Casualty Consultant by Borrower, if Borrower
marks such delivery with a legend marked in not less than fourteen (14) point
bold face type, underlined, in all capital letters “ATTACHED PLANS AND
SPECIFICATIONS DEEMED APPROVED IF NO RESPONSE WITHIN FIFTEEN (15) BUSINESS
DAYS”, and Lender and/or the Casualty Consultant fails to respond to the
delivery of such plans and specifications within such fifteen (15) Business Day
period, Lender shall be deemed to have approved such Plans and Specifications.
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which they have been engaged, shall
be subject to prior review and reasonable acceptance by Lender and the Casualty
Consultant. All reasonable costs and expenses incurred by Lender in connection
with making the Net Proceeds available for Restoration including, without
limitation, reasonable counsel fees and disbursements and the reasonable
Casualty Consultant’s fees, shall be paid by Borrower.

 

  (iv)

In no event shall Lender be obligated to make disbursements of the Net Proceeds
in excess of an amount equal to the costs actually incurred from time to time
for work in place as part of the Restoration, as certified by the Casualty
Consultant, minus the Casualty Retainage. The term “Casualty Retainage” shall
mean, as to each contractor, subcontractor or materialman engaged in the

 

80



--------------------------------------------------------------------------------

 

Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until Restoration has been fifty percent (50%) completed, at which
point no additional Retainage shall be required (i.e., upon completion of the
Restoration the Retainage shall equal 5% of the cost of the work). The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 6.4(b), be less than the amount actually held back
by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration. The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b) and that all approvals necessary for
the re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence reasonably satisfactory
to Lender that the costs of Restoration have been paid in full or will be paid
in full out of the Casualty Retainage; provided, however, that Lender will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the Title Company, and, provided that the State in
which the Property is located is a jurisdiction in which the priority of the
Lien of the Mortgage will not be affected by intervening mechanic’s liens, the
Lender receives an update to the Title Insurance Policy indicating the continued
priority of the Lien of the Mortgage. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.

 

  (v) Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

 

  (vi)

If at any time the Net Proceeds or the undisbursed balance thereof shall not, in
the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are reasonably
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration,

 

81



--------------------------------------------------------------------------------

 

Borrower shall deposit the deficiency (the “Net Proceeds Deficiency”) with
Lender before any further disbursement of the Net Proceeds shall be made. The
Net Proceeds Deficiency deposited with Lender shall be held by Lender and shall
be disbursed for costs actually incurred in connection with the Restoration on
the same conditions applicable to the disbursement of the Net Proceeds, and
until so disbursed pursuant to this Section 6.4(b) shall constitute additional
security for the Debt and the Other Obligations.

 

  (vii) The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b), and the receipt by Lender of
evidence satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

 

(c) All Net Proceeds not required (i) to be made available for Restoration, or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
6.4(b)(vii) may be retained and applied by Lender in accordance with Section
2.4.2 hereof toward the payment of the Outstanding Principal Balance whether or
not then due and payable in such order, priority and proportions as Lender in
its sole discretion shall deem proper, or, in the sole discretion of Lender, the
same may be paid, either in whole or in part, to Borrower for such purposes as
Lender shall approve, in its sole discretion.

 

(d) In the event of foreclosure of the Mortgage, or other transfer of title to
the Property in extinguishment in whole or in part of the Debt, all right, title
and interest of Borrower in and to the Policies that are not blanket Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

 

(e) Notwithstanding any provision to the contrary contained herein, in the event
of any conflict between the terms of this Agreement or any other Loan Document
and the terms of the Ground Lease, the terms of the Ground Lease shall control.

 

ARTICLE 7

 

RESERVE FUNDS

 

Section 7.1 Intentionally Omitted.

 

Section 7.2 Tax and Insurance Escrow Funds. On the date hereof, Borrower shall
deposit with Lender $71,280.09 on account of the Taxes next coming due and
$30,732.31 on account of the Insurance Premiums next coming due. Additionally,
Borrower shall pay to

 

82



--------------------------------------------------------------------------------

Lender on each Payment Date (a) one-twelfth of the Taxes that Lender estimates
will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Taxes at least thirty
(30) days prior to their respective due dates, and (b) one-twelfth of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies (the foregoing
amounts deposited with Lender on the date hereof and in clauses (a) and (b)
above are hereinafter called the “Tax and Insurance Escrow Funds”). The Tax and
Insurance Escrow Funds and the payment of the monthly Debt Service, shall be
added together and shall be paid as an aggregate sum by Borrower to Lender.
Lender will apply the Tax and Insurance Escrow Funds to payments of Taxes and
Insurance Premiums required to be made by Borrower pursuant to Section 5.1.2
hereof and under the Mortgage. In making any payment relating to the Tax and
Insurance Escrow Funds, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office (with respect to Taxes) or
insurer or agent (with respect to Insurance Premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If the amount
of the Tax and Insurance Escrow Funds shall exceed the amounts due for Taxes and
Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, following
written request by Borrower, promptly return any excess to Borrower. Any amount
remaining in the Tax and Insurance Escrow Funds after the Debt has been paid in
full shall be returned to Borrower. In allocating such excess, Lender may deal
with the Person shown on the records of Lender to be the owner of the Property.
If at any time Lender reasonably determines that the Tax and Insurance Escrow
Funds are not or will not be sufficient to pay Taxes and Insurance Premiums by
the dates set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments to Lender by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the due date of the Taxes and/or thirty (30) days
prior to expiration of the Policies, as the case may be.

 

Section 7.3 FF&E Reserve.

 

7.3.1 FF&E Reserve Funds. Borrower shall deposit with Lender on the Closing Date
one-twelfth of the amount of the Approved FF&E Budget (the “FF&E Reserve
Deposit”). The amount of the FF&E Reserve Deposit shall be recalculated annually
during the term of the Loan, as of January 1 of each year (or as soon thereafter
as Gross Income from Operations for the preceding year shall be determined to
Lender’s reasonable satisfaction) such that the FF&E Reserve Deposit shall be
equal to four (4%) percent of the prior year’s Gross Income from Operations
divided by twelve (12). Amounts so deposited shall hereinafter be referred to as
Borrower’s “FF&E Reserve Funds” and the account in which such amounts are held
shall hereinafter be referred to as Borrower’s “FF&E Reserve Account.” Within
thirty (30) days following the end of each calendar quarter, Borrower shall
provide to Lender a preliminary report with respect to the expenditures made by
or on behalf of Borrower with respect to the Property for FF&E during such
calendar quarter. In the event that the lesser of (a) the Approved Annual FF&E
Budget for such calendar quarter (provided such Approved Annual FF&E Budget is
not less than four (4%) percent of the Gross Income from Operations for such
quarter) or (b) four (4%) percent of the actual Gross Income from Operations for
such quarter, exceeds the actual expenditures made by Borrower for FF&E for such
quarter, Borrower shall deposit an

 

83



--------------------------------------------------------------------------------

amount equal to any such difference in the FF&E Reserve Account to be held as
FF&E Reserve Funds to be disbursed pursuant to the provisions of this Section
7.3. Notwithstanding the foregoing, the amount of any such deposit required to
be made by Borrower shall be reduced by the amount of any actual expenditure
made by Borrower for any FF&E completed prior to the calendar quarter in which
such FF&E was scheduled to be made pursuant to the Approved Annual FF&E Budget.
If the actual expenditures made by Borrower for FF&E exceeds the lesser of (x)
the Approved Annual FF&E Budget for such calendar quarter (provided such
Approved Annual FF&E Budget is not less than four (4%) percent of the Gross
Income from Operations for such quarter) or (b) four (4%) percent of the actual
Gross Income from Operations for such quarter, Lender shall reimburse Borrower
for such excess to the extent that funds are available from the FF&E Reserve
Account within fifteen (15) days from Borrower’s request. To the extent there
are not sufficient funds in the FF&E Reserve Account to reimburse Borrower for
any excess actual expenditures during such calendar quarter, such excess
expenditures shall be added to the actual expenditures for the next calendar
quarter in the determination of any amounts required to be deposited in the FF&E
Reserve Account for such calendar quarter. In lieu of making any required
deposits to the FF&E Reserve Account (other than the FF&E Reserve Deposit),
Borrower may deliver to Lender a Letter of Credit in an amount equal to the
amount that is required to be deposited into the FF&E Reserve Account. Such
Letter of Credit shall constitute additional collateral for the Loan and Lender
shall have the right to draw down upon such Letter of Credit and apply the
proceeds thereof for purposes set forth in the Approved FF&E Budget if Borrower
fails to do so within a reasonable time after notice from Lender, or Lender may
apply such sums as otherwise provided in this Agreement following an Event of
Default. All earnings or interest on the FF&E Reserve Funds shall be and become
part of the FF&E Reserve Funds and shall be disbursed as provided in this
Section 7.3.

 

7.3.2 Disbursements from FF&E Reserve Account. Lender shall make disbursements
from the FF&E Reserve Account as provided in Section 7.3.1 following request by
Borrower, and, if required by Lender for disbursements in excess of $100,000.00
for a single item, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Lender may
require an inspection of the Property at Borrower’s expense prior to making a
monthly disbursement in order to verify completion of replacements and repairs
of items in excess of $100,000.00 for which reimbursement is sought.

 

7.3.3 Balance in the FF&E Account. The insufficiency of any balance in the FF&E
Reserve Account shall not relieve Borrower from its obligation to fulfill all
preservation and maintenance covenants in the Loan Documents.

 

Section 7.4 Ground Rent Reserve Funds.

 

7.4.1 Deposits of Ground Rent Reserve Funds. From and after the occurrence and
during the continuance of a Sweep Event, Borrower shall deposit with or on
behalf of Lender, on each Monthly Payment Date, an amount equal to the Ground
Rent that will be payable under the Ground Lease for the month in which such
Monthly Payment Date occurs, which amounts shall be transferred into an Account
established with Servicer to hold such funds (the “Ground Rent Account”). Such
deposit may be increased from time to time by Lender in such amount as Lender
shall deem to be necessary in its reasonable discretion to reflect any increases
in the Ground Rent. Amounts deposited from time to time into the Ground Rent

 

84



--------------------------------------------------------------------------------

Account pursuant to this Section 6.8.1 are referred to herein as the “Ground
Rent Reserve Funds”.

 

7.4.2 Release of Ground Rent Reserve Funds. Provided no Event of Default has
occurred and is continuing, Lender shall apply the Ground Rent Reserve Funds to
payments of Ground Rent. In making any payment relating to Ground Rent, Lender
may do so according to any bill or statement given by or on behalf of Ground
Lessor without inquiry into the accuracy of such bill or statement or into the
validity of any rent, additional rent or other charge thereof. If the amount of
the Ground Rent Reserve Funds shall exceed the amounts due for Ground Rent,
Lender shall, in its sole discretion, either (a) return any excess to Borrower
or (b) credit such excess against future payments to be made to the Ground Rent
Reserve Funds. Any Ground Rent Reserve Funds remaining after the Obligations
have been paid in full shall be returned to Borrower.

 

Section 7.5 Debt Service Reserve.

 

7.5.1 Debt Service Reserve Funds. Borrower shall deposit with Lender on the
Closing Date the sum of $79,950.00 (the “Debt Service Reserve”). Amounts so
deposited shall hereinafter be referred to as the “Debt Service Reserve Funds”
and the account in which such amounts are held shall hereinafter be referred to
as the “Debt Service Reserve Account.” The Debt Service Reserve will be
available for use by Borrower in the event that Net Cash Flow from the Property
for any month shall be less than Debt Service for such month. In lieu of making
any required deposits to the Debt Service Reserve Account, Borrower may deliver
to Lender a Letter of Credit in an amount equal to the amount that is required
to be deposited into the Debt Service Reserve Account. All earnings or interest
on the Debt Service Reserve Fund shall be and become part of such Debt Service
Reserve Fund and shall be disbursed as provided in this Section 7.5.

 

In the event Net Cash Flow equals or exceeds $8,000,000.00 for the preceding
twelve (12) consecutive month period, the Debt Service Reserve Funds will be
released to Borrower following Borrower’s written request therefor.

 

7.5.2 Disbursements from Debt Service Reserve Account. Provided no Release
Default or Event of Default exists, Lender shall make disbursements from the
Debt Service Reserve Account as requested by Borrower to the extent such funds
are available, no more frequently than once in any thirty (30) day period in the
event that Net Cash Flow is less than Debt Service for such month.

 

7.5.3 Balance in the Debt Service Account. The insufficiency of any balance in
the Debt Service Reserve Account shall not relieve Borrower from its obligation
to pay the Monthly Interest Payment when due hereunder.

 

Section 7.6 Reserve Funds, Generally.

 

(a) Borrower grants to Lender a first-priority perfected security interest in
all of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for the Obligations. Until expended or
applied in accordance herewith, the Reserve Funds shall constitute additional
security for payment of the Obligations. Upon the

 

85



--------------------------------------------------------------------------------

occurrence of an Event of Default, Lender may, in addition to any and all other
rights and remedies available to Lender, apply any sums then present in any or
all of the Reserve Funds to the reduction of the Outstanding Principal Balance
in any order in its sole discretion. The Reserve Funds shall not constitute
trust funds and may be commingled with other monies held by Lender.

 

(b) Borrower shall not, without obtaining the prior consent of Lender, further
pledge, assign or grant any security interest in any Reserve Fund or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

(c) The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. All interest or other
earnings on a Reserve Fund shall be added to and become a part of such Reserve
Fund and shall be disbursed in the same manner as other monies deposited in such
Reserve Fund. Borrower shall have the right to direct Lender to invest sums on
deposit in the Eligible Account in Permitted Investments provided (a) such
investments are then regularly offered by Lender for accounts of this size,
category and type, (b) such investments are permitted by applicable federal,
state and local rules, regulations and laws, (c) the maturity date of the
Permitted Investment is not later than the date on which the applicable Reserve
Funds are required for payment of an obligation for which such Reserve Fund was
created, and (d) no Event of Default shall have occurred and be continuing.
Borrower shall be responsible for payment of any federal, state or local income
or other tax applicable to the interest or income earned on the Reserve Funds.
No other investments of the sums on deposit in the Reserve Funds shall be
permitted except as set forth in this Section 7.5. Borrower shall bear all
reasonable costs associated with the investment of the sums in the account in
Permitted Investments. Such costs shall be deducted from the income or earnings
on such investment, if any, and to the extent such income or earnings shall not
be sufficient to pay such costs, such costs shall be paid by Borrower promptly
on demand by Lender. Lender shall have no liability for the rate of return
earned or losses incurred on the investment of the sums in Permitted
Investments.

 

(d) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all Persons supplying labor, materials or other services which
are to be paid from or secured by the Reserve Funds; provided, however, that
Lender may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.

 

(e) After payment in full of all sums evidenced by the Note and secured by the
Mortgage and release or assignment by Lender of the lien of the Mortgage, Lender
shall disburse to Borrower all amounts remaining in the Reserves.

 

86



--------------------------------------------------------------------------------

ARTICLE 8

 

DEFAULTS

 

Section 8.1 Event of Default.

 

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

  (i) if any portion of the Debt is not paid when due (subject to Borrower
having deposited with Lender in accordance with Section 2.6.4 sums sufficient to
pay such amounts when due);

 

  (ii) intentionally omitted;

 

  (iii) if any of the Taxes are not paid when the same are due and payable or
the Other Charges are not paid prior to delinquency;

 

  (iv) if the Policies are not kept in full force and effect, or if satisfactory
evidence of the insurance coverage required hereunder or any other Loan Document
is not delivered to Lender within ten (10) days of request;

 

  (v) if any Transfer is made in violation of the terms of this Agreement or any
other Loan Document;

 

  (vi) if any representation or warranty made by, or on behalf of, Borrower or
any other Significant Party herein or in any other Loan Document, or in any
report, certificate, Financial Statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
respect as of the date the representation or warranty was made;

 

  (vii) if any Significant Party shall make an assignment for the benefit of
creditors;

 

  (viii) if a receiver, liquidator or trustee shall be appointed for any
Significant Party, or if any Significant Party shall be adjudicated a bankrupt
or insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, any Significant
Party, or if any proceeding for the dissolution or liquidation of any
Significant Party shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
such Significant Party, upon the same not being discharged, stayed or dismissed
within ninety (90) days;

 

87



--------------------------------------------------------------------------------

  (ix) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

  (x) if Borrower breaches any of its respective negative covenants contained in
Section 5.2 or Section 5.1.11 (other than those covenants contained in Section
5.2 which are otherwise expressly provided for in this Section 8.1 hereof) and
such breach is not cured after ten (10) days notice from Lender or if Borrower
breaches any covenant contained in Section 4.1.30;

 

  (xi) if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in the Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect unless such matter is cured in a timely manner without any
adverse consequences to the Loan or to Lender;

 

  (xii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement) and
Borrower fails to replace Manager with a Qualified Manager;

 

  (xiii) if at any time an “Event of Default” shall occur under and as defined
in any one or more of the Other Borrower Loan Documents;

 

  (xiv) if at any time a default shall occur and continue beyond the expiration
of applicable notice and cure periods under any Junior Lender Security Document;

 

  (xv)

if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xii) above, for ten (10) Business Days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due

 

88



--------------------------------------------------------------------------------

 

diligence to cure such Default, such additional period not to exceed 180 days;

 

  (xvi) If (A) there shall occur any default by Borrower, as tenant under the
Ground Lease, in the observance or performance of any term, covenant or
condition of the Ground Lease on the part of Borrower to be observed or
performed (unless waived by Ground Lessor), (B) if any one or more of the events
referred to in the Ground Lease shall occur which would cause the Ground Lease
to terminate without notice or action by Ground Lessor or which would entitle
Ground Lessor to terminate the Ground Lease and the term thereof by giving
notice to Borrower, as tenant thereunder (unless waived by Ground Lessor), (C)
if the leasehold estate created by the Ground Lease shall be surrendered or the
Ground Lease shall be terminated or canceled for any reason or under any
circumstances whatsoever, or (D) if any of the terms, covenants or conditions of
the Ground Lease shall in any manner be modified, changed, supplemented, altered
or amended without the consent of Lender except as otherwise permitted by this
Agreement;

 

  (xvii) if at any time Borrower shall fail to cause all Rents to be paid
directly to the Property Account as provided herein and in the Cash Management
Agreement and the Property Account Agreement; or

 

  (xviii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.

 

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Property, including,
without limitation, declaring the Obligations to be immediately due and payable,
and Lender may enforce or avail itself of any or all rights or remedies provided
in the Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
all Other Obligations of Borrower hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

89



--------------------------------------------------------------------------------

Section 8.2 Remedies.

 

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents. Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singularly, successively, together or otherwise, at such time and in such order
as Lender may determine in its sole discretion, to the fullest extent permitted
by law, without impairing or otherwise affecting the other rights and remedies
of Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing, Borrower
agrees that if an Event of Default is continuing (i) Lender shall not be subject
to any “one action” or “election of remedies” law or rule, and (ii) all liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Property and the Mortgage has been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Debt or the Obligations have been paid in full.

 

(b) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents. Further, the Severed Loan Documents shall
not contain any representations, warranties or covenants not contained in the
Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.

 

(c) Lender shall have the right from time to time to partially foreclose the
Mortgage in any manner and for any amounts secured by the Mortgage then due and
payable as determined by Lender in its sole discretion, including the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and/or
interest, Lender may foreclose the Mortgage to recover such delinquent payments,
or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose the Mortgage to recover so
much of the Debt as Lender may accelerate and such other sums secured by the
Mortgage as Lender may

 

90



--------------------------------------------------------------------------------

elect. Notwithstanding one or more partial foreclosures, the Property shall
remain subject to the Mortgage to secure payment of sums secured by the Mortgage
and not previously recovered.

 

(d) Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

(e) Without limiting the generality of the foregoing or otherwise impairing or
affecting the other rights and remedies of Lender permitted by law, equity or
contract or as set forth herein or in the other Loan Documents, Borrower agrees
that if an Event of Default has occurred and is continuing Lender shall have the
right to immediately draw down in full upon any Letter of Credit delivered by,
or on behalf of Borrower pursuant to the terms of this Agreement or any of the
other Loan Documents, and apply the proceeds of such draw towards the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

(f) Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

ARTICLE 9

 

SPECIAL PROVISIONS

 

Section 9.1 Sale of Note and Securitization. Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). At the request of Lender, and to the extent
not already required to be provided by Borrower under this Agreement, Borrower
shall use reasonable efforts to provide information not in the possession of
Lender or which may be reasonably required by Lender in order to satisfy the
market standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization including, without limitation, to:

 

(a) provide additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;

 

91



--------------------------------------------------------------------------------

(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, and if requested, supervise, third-party
service providers engaged by Borrower, Principal and their respective affiliates
to obtain, collect, and deliver information requested or required by Lender or
the Rating Agencies;

 

(c) if required by the Rating Agencies, deliver (i) updated opinions of counsel
as to non-consolidation, due execution and enforceability with respect to the
Property, Borrower, Principal and their respective Affiliates and the Loan
Documents, and (ii) revised organizational documents for Borrower, which counsel
opinions and organizational documents shall be reasonably satisfactory to Lender
and the Rating Agencies;

 

(d) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, which
estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender and the Rating Agencies;

 

(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Borrower, Principal and the Loan
Documents as may be reasonably requested by Lender or the Rating Agencies and
consistent with the facts covered by such representations and warranties as they
exist on the date thereof, including the representations and warranties made in
the Loan Documents;

 

(f) execute such non-material amendments to the Loan Documents as may be
requested by Lender or the Rating Agencies to effect the Securitization;

 

(g) if requested by Lender, review any information regarding the Property,
Borrower, Principal, the Manager and the Loan which is contained in a
preliminary or final private placement memorandum, prospectus, prospectus
supplement (including any amendment or supplement to either thereof), or other
disclosure document to be used by Lender or any affiliate thereof; and

 

(h) supply to Lender such documentation, financial statements and reports
concerning Borrower, Principal, Guarantor, the Loan and/or the Property in form
and substance required in order to comply with any applicable securities laws.

 

All reasonable third party costs and expenses incurred by Borrower or Lender in
connection with Borrower’s complying with requests made under this Section 9.1
(including, without limitation, the fees and expenses of the Rating Agencies)
shall be paid by Lender.

 

92



--------------------------------------------------------------------------------

Section 9.2 Securitization Indemnification.

 

(a) Borrower understands that certain of the Provided Information may be
included in Disclosure Documents in connection with the Securitization and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.

 

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined the Disclosure Documents,
including, without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgages,” “Description of the Mortgage
Loans and Mortgaged Property,” “The Manager,” “The Borrower” and “Certain Legal
Aspects of the Mortgage Loan,” and (B) such sections and such other information
in the Disclosure Documents (to the extent such information relates to or
includes any Provided Information or any information regarding the Property,
Borrower, Manager and/or the Loan) (collectively with the Provided Information,
the “Covered Disclosure Information”) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (ii) jointly and severally indemnifying Lender, CSFB (whether or
not it is Lender), any Affiliate of CSFB that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of CSFB that acts
as an underwriter, placement agent or initial purchaser of Securities issued in
the Securitization, any other co-underwriters, co-placement agents or co-initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who controls any such Person within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Indemnified Persons”), for any losses, claims, damages,
liabilities, costs or expenses (including without limitation legal fees and
expenses for enforcement of these obligations (collectively, the “Liabilities”))
to which any such Indemnified Person may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Covered Disclosure
Information or arise out of or are based upon the omission or alleged omission
to state in the Covered Disclosure Information a material fact required to be
stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (iii) agreeing to reimburse each Indemnified Person for
any legal or other expenses incurred by such Indemnified Person, as they are
incurred, in connection with investigating or defending the Liabilities. This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have. Moreover, the indemnification provided for in clauses (ii) and
(iii) above shall be effective whether or not an indemnification agreement
described in clause (i) above is provided.

 

93



--------------------------------------------------------------------------------

(c) In connection with filings under the Exchange Act, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Persons, as
they are incurred, in connection with defending or investigating the
Liabilities.

 

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided further that the failure to notify such
Indemnifying Person shall not relieve it from any liability which it may have to
an Indemnified Person otherwise than under the provisions of this Section 9.2.
If any such claim or action shall be brought against an Indemnified Person, and
it shall notify any Indemnifying Person thereof, such Indemnifying Person shall
be entitled to participate therein and, to the extent that it wishes, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Person.
After notice from any Indemnifying Person to the Indemnified Person of its
election to assume the defense of such claim or action, such Indemnifying Person
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, if the
defendants in any such action include both an Indemnifying Person, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to the Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person or Persons. The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one (1) such separate counsel unless any Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to any
Indemnifying Person.

 

(e) Without the prior consent of CSFB (which consent shall not be unreasonably
withheld), no Indemnifying Person shall settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any Indemnified Person is an

 

94



--------------------------------------------------------------------------------

actual or potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given CSFB reasonable prior notice thereof and
shall have obtained an unconditional release of each Indemnified Person
hereunder from all liability arising out of such claim, action, suit or
proceeding. As long as an Indemnifying Person has complied with its obligations
to defend and indemnify hereunder, such Indemnifying Person shall not be liable
for any settlement made by any Indemnified Person without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld).

 

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying Persons, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of the Indemnifying Persons, on the one hand, and all
Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees (by underwriting
discount or otherwise) actually received by the Indemnified Persons in
connection with the closing of the Loan or the Securitization.

 

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

 

(h) The rights, liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Obligations.

 

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

 

Section 9.3 [RESERVED]

 

Section 9.4 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding

 

95



--------------------------------------------------------------------------------

wherein a money judgment shall be sought against Borrower, except that Lender
may bring a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Mortgage, the other Loan
Documents, or in the Property, the Rents, or any other collateral given to
Lender pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Mortgage and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Borrower in any such action or proceeding under, or by reason
of, or in connection with, the Note, this Agreement, the Mortgage or the other
Loan Documents. The provisions of this Section shall not, however, (a)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Mortgage or the Second Mortgage; (c) affect the validity or
enforceability of any guaranty or indemnity, including without limitation, the
Guaranty, the Borrower Guaranty and/or the Environmental Indemnity, made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(d) impair the right of Lender to obtain the appointment of a receiver; (e)
impair the enforcement of the Assignment of Leases; (f) constitute a prohibition
against Lender to seek a deficiency judgment against Borrower in order to fully
realize the security granted by the Mortgage and/or the other Loan Documents or
to commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against the Property; or (g) constitute a waiver of the
right of Lender to enforce the liability and obligation of Borrower, by money
judgment or otherwise, to the extent of any actual loss, damage, cost, expense,
liability, claim or other obligation incurred by Lender (including reasonable
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with the following:

 

  (i) fraud or intentional misrepresentation by any Significant Party in
connection with the Loan, including by reason of any claim under RICO;

 

  (ii) the gross negligence or willful misconduct of Borrower;

 

  (iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity Agreement or in the Mortgage concerning
environmental laws, hazardous substances or asbestos and any indemnification of
Lender with respect thereto in either document;

 

  (iv) the intentional removal or destruction of any portion of the Property by
Borrower or any party acting on behalf of Borrower after an Event of Default;

 

  (v) any Legal Requirement (including RICO) mandating the forfeiture by
Borrower of the Property, or any portion thereof, because of the conduct or
purported conduct of criminal activity by Borrower or any Significant Party in
connection therewith;

 

96



--------------------------------------------------------------------------------

  (vi) the misappropriation or conversion by or on behalf of Borrower of (A) any
Insurance Proceeds paid by reason of any Casualty, (B) any Awards received in
connection with a Condemnation, (C) any Rents following an Event of Default, or
(D) any Rents paid more than one (1) month in advance;

 

  (vii) failure to pay, when funds are available from the Property or Reserves,
charges for labor or materials or other charges which become Liens on of the
Property which were prior to the Lien of the Mortgage;

 

  (viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof; and

 

  (ix) failure of Borrower to direct the payment of or, pay any, Rents or other
Receipts to the Property Account as required by the Loan Documents; and

 

  (x) the failure of Borrower to apply monies disbursed to it from the Cash
Management Account (or any sub-account thereof) for the purpose which such
disbursement is made.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgage or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event of: (a)
Borrower filing a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (b) Borrower, or any Person
acting on behalf of Borrower, soliciting or causing to be solicited petitioning
creditors for any involuntary petition against Borrower from any Person; (c)
Borrower filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
soliciting or causing to be solicited petitioning creditors for any involuntary
petition from any Person; (d) Borrower consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower or any portion of the Property; (e) Borrower making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due; (ii) if Borrower fails to maintain its status as a Single Purpose Entity;
(iii) if Borrower fails to obtain Lender’s prior consent to any Indebtedness or
voluntary Lien encumbering the Property as required by this Agreement or the
Mortgage; (iv) if any Restricted Party fails to obtain Lender’s prior consent to
any Transfer as required by this

 

97



--------------------------------------------------------------------------------

Agreement or the Mortgage; or (v) an act or omission of Borrower, Principal,
Guarantor or any Affiliate of Borrower, Principal, or Guarantor which hinders,
delays or interferes with Lender’s enforcement of its rights hereunder or the
realization of the Collateral, including the assertion by Borrower, Principal,
Guarantor or such Affiliate of defenses or counterclaims.

 

Further, if any Significant Party fails to provide financial information in
accordance with Section 5.1.11 hereof within a reasonable time following request
by Lender therefor, Borrower shall pay an amount equal to $10,000 in order to
defray the expense incurred by Lender as a result of such delay and to
compensate Lender for any losses suffered as a result of such delay.

 

Section 9.5 Matters Concerning Manager. If (a) the Manager shall become bankrupt
or insolvent or (b) a material default occurs under the Management Agreement
beyond any applicable grace and cure periods, Borrower shall, at the request of
Lender, terminate the Management Agreement and replace the Manager with a
Qualified Manager pursuant to a Replacement Management Agreement, it being
understood and agreed that the management fee for such replacement manager shall
not exceed then prevailing market rates.

 

Section 9.6 Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other costs relating to or arising under the Servicing
Agreement; including the monthly servicing fee due to the Servicer under the
Servicing Agreement.

 

Section 9.7 Severance of Loan Documents. Lender shall have the right, at any
time (whether prior to or after any sale or participation of all or any portion
of the Loan), to modify the Loan in order to create one or more senior and
subordinate notes (i.e., an A/B or A/B/C structure) and/or one or more
additional components of the Note or Notes, reduce the number of components of
the Note or Notes, revise the interest rate for each component, reallocate the
principal balances of the Notes and/or the components, increase or decrease the
monthly debt service payments for each component or eliminate the component
structure and/or the multiple note structure of the Loan (including the
elimination of the related allocations of principal and interest payments),
provided that the Outstanding Principal Balance of all components immediately
after the effective date of such modification equals the Outstanding Principal
Balance immediately prior to such modification and the weighted average of the
interest rates for all components immediately after the effective date of such
modification equals the interest rate of the original Note immediately prior to
such modification and modify the Cash Management Agreement with respect to the
newly created components such that the pricing and marketability of the
Securities and the size of each class of Securities and the rating assigned to
each such class by the Rating Agencies shall provide the most favorable rating
levels and achieve the optimum rating levels for the Loan. Lender shall have the
right to modify the Note and/or Notes and any components in accordance with this
Section 9.7 and, provided that such modification shall comply with the terms of
this Section 9.7, it shall become immediately effective. If requested by Lender,
Borrower shall promptly execute an amendment to the Loan Documents to evidence
any such modification. In the event Borrower fails to deliver said amendment to
Lender within fifteen (15) Business Days after request, Borrower hereby
absolutely and irrevocably appoints

 

98



--------------------------------------------------------------------------------

Lender as its true and lawful attorney-in-fact (with full power of
substitution), coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, that, Lender shall not make or execute any such documents under such
power until three (3) Business Days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power. Lender shall
be obligated to pay any reasonable costs or expenses incurred by Lender or
Borrower in connection with the preparation, execution, recording or filing of
the Severed Loan Documents. Except as may be required in connection with a
securitization, the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents.

 

9.8 Mezzanine Loan Option. Lender shall have the right, on or before the date
which is one (1) year following the Closing Date, to divide the Loan into two
parts (the “Mezzanine Option”): a mortgage loan (the “Mortgage Loan”) and a
mezzanine loan (the “Mezzanine Loan”). In such event, Borrower agrees to cause
the formation of the Mezzanine Borrower. The principal amount of the Mortgage
Loan plus the principal amount of the Mezzanine Loan shall equal the outstanding
principal balance of the Loan immediately prior to the creation of the Mortgage
Loan and the Mezzanine Loan. In effectuating the foregoing, Mezzanine Lender
will make a loan to Mezzanine Borrower; Mezzanine Borrower will contribute the
amount of the Mezzanine Loan to Borrower (in its capacity as Borrower under the
Mortgage Loan, “Mortgage Borrower”) and Mortgage Borrower will apply the
contribution to pay down the Loan to its Mortgage Loan amount. The Mortgage Loan
and the Mezzanine Loan will be on the same terms and subject to the same
conditions set forth in this Agreement, the Note, the Mortgage and the other
Loan Documents except as follows:

 

(a) Lender (in its capacity as the lender under the Mortgage Loan, the “Mortgage
Lender”) shall have the right to establish different interest rates and debt
service payments for the Mortgage Loan and the Mezzanine Loan and to require the
payment of the Mortgage Loan and the Mezzanine Loan in such order of priority as
may be designated by Lender; provided, that (i) the total loan amounts for the
Mortgage Loan and the Mezzanine Loan shall equal the amount of the Loan
immediately prior to the creation of the Mortgage Loan and the Mezzanine Loan,
(ii) the weighted average interest rate of the Mortgage Loan and the Mezzanine
Loan shall on the date created equal the interest rate which was applicable to
the Loan immediately prior to creation of a Mortgage Loan and a Mezzanine Loan
and (iii) prior to the occurrence of an Event of Default, the debt service
payments on the Mortgage Loan note and the Mezzanine Loan note shall equal the
debt service payment which are due under the Loan as if no Mezzanine Loan had
been created.

 

(b) Mezzanine Borrower shall be a special purpose, bankruptcy remote entity
pursuant to applicable Rating Agency criteria and shall own directly or
indirectly one hundred percent (100%) of Mortgage Borrower. The security for the
Mezzanine Loan shall be a pledge of one hundred percent (100%) of the direct and
indirect ownership interests in Mortgage Borrower.

 

(c) Mezzanine Borrower and Mortgage Borrower shall cooperate with all reasonable
requests of Lender in order to convert the Loan into a Mortgage Loan and a
Mezzanine Loan and shall execute and deliver such documents as shall reasonably
be required by Lender and any

 

99



--------------------------------------------------------------------------------

Rating Agency in connection therewith, including, without limitation, the
delivery of non-consolidation opinions and the modification of organizational
documents and loan documents. In the event Mortgage Borrower and/or Mezzanine
Borrower fail to execute and deliver such documents to Lender within five (5)
Business Days following such request by Lender, Mortgage Borrower and/or
Mezzanine Borrower, as applicable, hereby absolutely and irrevocably appoint
Lender as their true and lawful attorney, coupled with an interest, in their
name and stead to make and execute all documents necessary or desirable to
effect such transactions, Mortgage Borrower and/or Mezzanine Borrower, as
applicable, ratifying all that such attorney shall do by virtue thereof. Lender
shall pay all costs and expenses in connection with the creation of the Mortgage
Loan and the Mezzanine Loan and all requirements relating thereto, including,
without limitation, the cost of any UCC lien insurance policy.

 

(d) It shall be an Event of Default under this Agreement, the Note, the Mortgage
and the other Loan Documents if Borrower or Mezzanine Borrower fails to comply
with any of the terms, covenants or conditions of this Section 9.8 after
expiration of ten (10) Business Days after notice thereof.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever this
Agreement expressly provides that Lender may not withhold its consent or its
approval of an arrangement or term, such provisions shall also be deemed to
prohibit Lender from delaying or conditioning such consent or approval.

 

Section 10.3 Governing Law

 

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW

 

100



--------------------------------------------------------------------------------

YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND/OR THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

 

CT CORPORATION SYSTEM

111 EIGHTH AVENUE

NEW YORK, NEW YORK 10011

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW

 

101



--------------------------------------------------------------------------------

YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID
ADDRESS AND NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

 

(c) BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

CT CORPORATION SYSTEM

818 WEST SEVENTH STREET

LOS ANGELES, CALIFORNIA 90017

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN CALIFORNIA, AND BORROWER AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF CALIFORNIA. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN CALIFORNIA (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN CALIFORNIA OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

102



--------------------------------------------------------------------------------

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or under any other instrument
given as security therefor, shall operate as or constitute a waiver thereof, nor
shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege. In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.

 

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (each, a “Notice”), shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, and by
telecopier (with answer back acknowledged), addressed as follows (or at such
other address and Person as shall be designated from time to time by any party
hereto, as the case may be, in a Notice to the other parties hereto in the
manner provided for in this Section 10.6):

 

If to Lender:    Column Financial, Inc.      11 Madison Avenue      New York,
New York 10010      Attention: Robert Russell      Facsimile No. (212) 734-5230

with a copy to:

   Column Financial, Inc.      11 Madison Avenue      New York, New York 10010  
   Legal and Compliance Department      Attention: Tessa Peters      Facsimile
No. (917) 326-7805

with a copy to:

   Greenberg Traurig, LLP      200 Park Avenue      New York, New York 10166  
   Attention: Alan Pleskow, Esq.      Facsimile No. (212) 801-9200

If to Borrower:

   c/o Wyndham International, Inc.      1950 Stemmons Freeway, Suite 6001     
Dallas, Texas 75207      Attention: Philip Gosch, Esq.      Facsimile No. (214)
863-1669

 

103



--------------------------------------------------------------------------------

With a copy to:    Sidley Austin Brown & Wood LLP      787 Seventh Avenue     
New York, New York 10019      Attention: Alan Weil, Esq.      Facsimile No.
(212) 839-5599

 

A Notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
after advice by telephone to recipient that a telecopy Notice is forthcoming.

 

Section 10.7 Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF BORROWER AND LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.

 

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11 Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for

 

104



--------------------------------------------------------------------------------

which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice.

 

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

 

Section 10.13 Expenses; Indemnity.

 

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender within five (5) days after receipt of notice from Lender for
all reasonable third-party, out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) the preparation, negotiation, execution and delivery of this Agreement
and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Property); (ii) Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, either in response to third party claims or in
prosecuting or defending any action or proceeding or other litigation, in each
case against, under or affecting Borrower, this Agreement, the other Loan
Documents, the Property, or any other security given for the Loan; and (viii)
enforcing any obligations of or collecting any payments due from Borrower under
this Agreement, the other Loan Documents, or with respect to the Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Any cost and expenses due and payable to Lender may be paid, at Lender’s
option, from any amounts in the Property Account.

 

105



--------------------------------------------------------------------------------

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

 

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby up to a maximum sum of $20,000.00 or any
consent, approval, waiver or confirmation obtained from such Rating Agency
pursuant to the terms and conditions of this Agreement or any other Loan
Document and Lender shall be entitled to require payment of such fees and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

 

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

106



--------------------------------------------------------------------------------

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan (or any disbursement of Reserve
Funds) in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

Section 10.17 Publicity. Except as may be otherwise required by the requirements
of the New York Stock Exchange and/or any other securities laws, all news
releases, publicity or advertising by Borrower or their Affiliates through any
media intended to reach the general public which refers to the Loan Documents or
the financing evidenced by the Loan Documents, to Lender, CSFB, or any of their
Affiliates shall be subject to the prior approval of Lender.

 

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the Mortgage, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt and/or the Other Borrower Obligations without any prior
or different resort for collection or of the right of Lender to the payment of
the Debt and/or the Other Borrower Obligations out of the net proceeds of the
Property in preference to every other claimant whatsoever.

 

Section 10.19 Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives
the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents or otherwise to
offset any Obligations under the Loan Documents. No failure by Lender to perform
any of its obligations hereunder shall be a valid defense to, or result in any
offset against, any payments which Borrower is obligated to make under any of
the Loan Documents.

 

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement, any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be

 

107



--------------------------------------------------------------------------------

subject to any limitation whatsoever in the exercise of any rights or remedies
available to it under any of the Loan Documents or any other agreements or
instruments which govern the Loan or the Other Loans by virtue of the ownership
by it or any parent, subsidiary or Affiliate of Lender of any equity interest
any of them may acquire in Borrower, and Borrower hereby irrevocably waives the
right to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.

 

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

 

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

WYNDHAM COMMERCE OWNER, LLC,

a Delaware limited liability company

By:   Wyndham Commerce Manager, Inc.,
its Managing Member     By:  

/s/ MICHAEL HIGA

       

Name: Michael Higa

Title: Vice President

COLUMN FINANCIAL, INC.     By:  

/s/ JEFFREY A. ALTABEF

       

Name: Jeffrey A. Altabef

Title: Vice President

 

109



--------------------------------------------------------------------------------

SCHEDULE I

 

LEASES

 

(INCLUDES TENANT LEASES ONLY)

 

Wyndham – Commerce (Los Angeles):

 

Lessor

--------------------------------------------------------------------------------

 

Lessee

--------------------------------------------------------------------------------

 

Lease Type

--------------------------------------------------------------------------------

 

Rate Amount

--------------------------------------------------------------------------------

 

Payment Frequency

--------------------------------------------------------------------------------

Wyndham – Commerce

  Innovus   ATM Machine   Commission   Monthly     Best Vending   Vending
Machines   Commission   Monthly

 



--------------------------------------------------------------------------------

SCHEDULE II

 

Intentionally Omitted

 



--------------------------------------------------------------------------------

SCHEDULE III

 

(Organizational Structure)

 

––See Attached––

 



--------------------------------------------------------------------------------

SCHEDULE IV

 

(Ground Lease)

 

That certain Amended and Restated Lease Agreement dated as of July 24, 2003
between Craig Realty Group Citadel, LLC, a California limited liability company
(“Owner”) and Patriot American Hospitality Partnership, L.P., a Virginia limited
partnership, predecessor in interest to Borrower, a memorandum of which is
recorded as of July 29, 2003 as Instrument No. 03-2161331 in the Official
Records of Los Angeles County, California.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   1

Section 1.1

  

Definitions

   1

Section 1.2

  

Principles of Construction

   25

ARTICLE 2 GENERAL TERMS

   25

Section 2.1

  

Loan Commitment; Disbursement to Borrower

   25

Section 2.2

  

Interest Rate

   25

Section 2.3

  

Loan Payment

   31

Section 2.4

  

Prepayments

   31

Section 2.5

  

Release of Property

   33

Section 2.6

  

Cash Management

   34

Section 2.7

  

Extension Options

   37

Section 2.8

  

Substitution

   38

ARTICLE 3 CONDITIONS PRECEDENT

   40

Section 3.1

  

Conditions Precedent to Closing

   40

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

   44

Section 4.1

  

Borrower Representations

   44

Section 4.2

  

Survival of Representations

   52

ARTICLE 5 BORROWER COVENANTS

   52

Section 5.1

  

Affirmative Covenants

   52

Section 5.2

  

Negative Covenants

   61

ARTICLE 6 INSURANCE; CASUALTY; CONDEMNATION;

   69

Section 6.1

  

Insurance

   69

Section 6.2

  

Casualty

   74

Section 6.3

  

Condemnation

   74

Section 6.4

  

Restoration

   74

ARTICLE 7 RESERVE FUNDS

   80

Section 7.1

  

Intentionally Omitted

   80

Section 7.2

  

Tax and Insurance Escrow Funds

   81

Section 7.3

  

FF&E Reserve

   82

Section 7.4

  

Ground Rent Reserve Funds

   83

Section 7.5

  

Debt Service Reserve

   83

Section 7.6

  

Reserve Funds, Generally

   84

ARTICLE 8 DEFAULTS

   85

Section 8.1

  

Event of Default

   85

Section 8.2

  

Remedies

   88

 

i



--------------------------------------------------------------------------------

ARTICLE 9 SPECIAL PROVISIONS

   89

Section 9.1

  

Sale of Note and Securitization

   89

Section 9.2

  

Securitization Indemnification

   91

Section 9.3

  

[RESERVED]

   94

Section 9.4

  

Exculpation

   94

Section 9.5

  

Matters Concerning Manager

   96

Section 9.6

  

Servicer

   96

Section 9.7

  

Severance of Loan Documents

   96

ARTICLE 10 MISCELLANEOUS

   98

Section 10.1

  

Survival

   98

Section 10.2

  

Lender’s Discretion

   98

Section 10.3

  

Governing Law

   99

Section 10.4

  

Modification, Waiver in Writing

   101

Section 10.5

  

Delay Not a Waiver

   101

Section 10.6

  

Notices

   101

Section 10.7

  

Trial by Jury

   102

Section 10.8

  

Headings

   102

Section 10.9

  

Severability

   102

Section 10.10

  

Preferences

   103

Section 10.11

  

Waiver of Notice

   103

Section 10.12

  

Remedies of Borrower

   103

Section 10.13

  

Expenses; Indemnity

   103

Section 10.14

  

Schedules Incorporated

   104

Section 10.15

  

Offsets, Counterclaims and Defenses

   104

Section 10.16

  

No Joint Venture or Partnership; No Third Party Beneficiaries

   105

Section 10.17

  

Publicity

   105

Section 10.18

  

Waiver of Marshalling of Assets

   105

Section 10.19

  

Waiver of Offsets/Defenses/Counterclaims

   105

Section 10.20

  

Conflict; Construction of Documents; Reliance

   106

Section 10.21

  

Brokers and Financial Advisors

   106

Section 10.22

  

Prior Agreements

   106

 

SCHEDULES

 

Schedule I

   –   

Leases

Schedule II

   –   

Intentionally Omitted

Schedule III

   –   

Organizational Structure

Schedule IV

   –   

Ground Lease

 

ii



--------------------------------------------------------------------------------

[Ft. Lauderdale, Florida]

 

LOAN AGREEMENT

 

Dated as of June 21, 2004

 

between

 

FT. LAUDERDALE OWNER, LLC,

 

as Borrower

 

and

 

COLUMN FINANCIAL, INC.,

 

as Lender

 

ADJUSTABLE RATE PROPERTY LOAN

 



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of June 21, 2004 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
COLUMN FINANCIAL, INC., having an address at 11 Madison Avenue, New York, New
York 10010 (“Lender”) and FT. LAUDERDALE OWNER, LLC, having its principal place
of business c/o Wyndham International, Inc., 1950 Stemmons Freeway, Suite 6001,
Dallas, Texas 75207 (“Borrower”).

 

W I T N E S S E T H :

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents (as hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:

 

ARTICLE 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

 

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that (a) has and shall maintain, until the expiration of the
applicable Interest Rate Cap Agreement, a long-term unsecured debt rating of at
least “A+” by S&P and “A1” from Moody’s, which rating shall not include a “t” or
otherwise reflect a termination risk or (b) is otherwise acceptable to the
Rating Agencies. Lender hereby acknowledges and agrees that, as of the date
hereof, JP Morgan Chase is an Acceptable Counterparty.

 

“Acquired Property” shall have the meaning set forth in Section 5.1.11(d)(i)
hereof.

 

“Acquired Property Statements” shall have the meaning set forth in Section
5.1.11(d)(i) hereof.

 

“Additional Due Diligence Materials” shall mean, in respect of a Substitute
Property, appraisals, engineering reports, environmental reports, survey, title
insurance policies, insurance policies, financial statements (relating to the
Substitute Property, Borrower, the Significant Parties and such other Persons as
Lender shall reasonably require), financial and market projections, marketing
reports, opinions of counsel, resolutions, consents and other due diligence
materials customarily required by Lender or any Rating Agency (in their
respective sole

 



--------------------------------------------------------------------------------

discretion) in respect of loan transactions similar to the transactions
contemplated hereby and relating to properties similar to the Substitute
Property.

 

“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(c) hereof.

 

“Adjusted Release Amount” shall mean, the amount which is equal to 120% of the
Outstanding Principal Balance as of the date of such release.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Loans” shall mean a loan (including, without limitation, the Other
Loans) made by Lender to an Affiliate of Borrower or Guarantor.

 

“Affiliated Manager” shall mean any Manager in which Borrower, Principal or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

 

“Aggregate Debt Service” shall mean with respect to any particular period of
time, scheduled principal and/or interest payments due on the Other Loans and
the Loan then outstanding.

 

“Aggregate Debt Service Coverage Ratio” shall mean, with respect to the Other
Properties then remaining subject to the Liens of the Other Mortgages and the
Property, in respect of the relevant period, the ratio of: (i) the Aggregate Net
Operating Income (excluding interest on credit accounts) of such Other
Properties and the Property for the relevant period to (ii) the applicable
Aggregate Debt Service as determined in accordance with the definition of
Aggregate Debt Service set forth herein.

 

“Aggregate Gross Income” shall mean, for any period, the sum of “Gross Income
from Operations” (as defined in, and as computed in accordance with, the
applicable Other Borrower Loan Documents) of each of the Other Properties then
remaining subject to the Liens of the Other Mortgages and Gross Income from
Operations of the Property.

 

“Aggregate Net Cash Flow” shall mean, for any period, the sum of (a) Net Cash
Flow and (b) Net Cash Flow (as defined in, and computed in accordance with, the
applicable Other Borrower Loan Documents) of each of the Other Properties then
remaining subject to the Liens of the Other Mortgages.

 

“Aggregate Net Operating Income” shall mean, for any period, the excess of (x)
the Aggregate Gross Income over (y) the Aggregate Operating Expenses.

 

“Aggregate Operating Expenses” shall mean, in respect of the relevant period,
the sum of Operating Expenses of the Property and “Operating Expenses” (as
defined in, and as computed in accordance with, the applicable Other Borrower
Loan Documents) of each of the Other Properties then remaining subject to the
Liens of the Other Mortgages.

 

2



--------------------------------------------------------------------------------

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower for the applicable calendar
year or other period.

 

“Annual FF&E Budget” shall mean that portion of the Annual Budget providing for
FF&E expenditures.

 

“Applicable Interest Rate” shall mean the rate or rates at which the Outstanding
Principal Balance bears interest from time to time in accordance with the
provisions of Section 2.2.3 hereof.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(j)
hereof.

 

“Approved Annual FF&E Budget” shall have the meaning set forth in Section
5.1.11(j) hereof.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

 

“Bankruptcy Action” shall mean with respect to any Person: (a) such Person
filing a voluntary petition under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law; (b) the filing of an involuntary petition
against such Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or soliciting such Person or causing to be
solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law, or soliciting or causing to be solicited petitioning creditors for any
involuntary petition from any Person; (d) such Person consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for such Person or any portion of the Property;
or (e) such Person making an assignment for the benefit of creditors, or
admitting, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due.

 

“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges, and (c) Insurance Premiums.

 

3



--------------------------------------------------------------------------------

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

 

“Borrower Guaranty” shall mean that certain Borrower Guaranty Agreement, dated
as of the date hereof, from Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

 

“Cash Management Account” shall have the meaning set forth in Section 2.6.3(a)
hereof.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower and Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean a Collateral
Assignment of Interest Rate Cap Agreement, in substantially the same form and
content attached hereto as Exhibit A, executed by Borrower in connection with
the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

 

4



--------------------------------------------------------------------------------

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement and
any Replacement Interest Rate Cap Agreement, any Acceptable Counterparty.

 

“Covered Disclosure Information” shall have the meaning set forth in Section
9.2(b) hereof.

 

“CSFB” shall mean Credit Suisse First Boston Corporation and its successors in
interest.

 

“Debt” shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon and all other sums (including any Prepayment Premium)
due to Lender in respect of the Loan under the Note, this Agreement, the
Mortgage and the other Loan Documents.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note.

 

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

 

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts) for the twelve (12) month period immediately preceding the date of
determination for which financial statements are available; and

 

(b) the denominator is the amount of interest paid on the Note for the trailing
twelve (12) month period immediately preceding the date of determination for
which financial statements are available calculated at the interest rate
computed in accordance with the provisions of this Agreement at a deemed annual
rate of 11.33%.

 

“Debt Service Reserve” shall mean have the meaning set forth in Section 7.5.

 

“Debt Service Reserve Account” shall mean have the meaning set forth in Section
7.5.

 

“Debt Service Reserve Funds” shall mean have the meaning set forth in Section
7.5.

 

“Decorative Changes” shall mean any alterations or change to the Improvements
that are made primarily for decorative or cosmetic purposes (e.g. painting,
wallpapering, carpeting, FF&E etc.) that: (a) will not have a Material Adverse
Effect, and (b) do not affect or involve (other than in a decorative or cosmetic
manner) any structural component of any Improvements, any utility or HVAC system
contained in any Improvements or the exterior of any building constituting a
part of any Improvements.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate, and (b) four percent (4%) above the Applicable Interest
Rate.

 

5



--------------------------------------------------------------------------------

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences.

 

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $50,000,000 and
(ii) is regularly engaged in the business of making investments in or operating
hotels.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s). Lender hereby acknowledges and agrees that, as of the
date hereof, each of Wachovia, JP Morgan Chase and Wells Fargo is deemed to be
an Eligible Institution.

 

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

 

“Engineering Report” shall mean (i) that certain report dated December 1, 2003,
prepared by Arnold & Associates, Inc. with respect to the Property and (ii) that
certain report dated March 13, 2004, prepared by Professional Service
Industries, Inc. with respect to the Property.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage.

 

6



--------------------------------------------------------------------------------

“Equity Pledge Agreement” shall mean that certain Equity Pledge and Security
Agreement, dated as of the date hereof, executed by Interstone/PAH Partners,
L.P., a Delaware limited partnership, and Ft. Lauderdale Manager, Inc., a
Delaware corporation, in connection with, and securing, the Loan and the Other
Loans for the benefit of Lender, as the same may have been, or may hereafter be,
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess Cash Flow” shall have the meaning set forth in Section 2.6.3(b) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(g)
hereof.

 

“Extension Notice” shall have the meaning set forth in Section 2.7.1 hereof.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(k)
hereof.

 

“FF&E” shall mean furniture, fixtures and equipment and other replacements and
repairs required to be made to the Property during the applicable calendar year.

 

“FF&E Reserve Account” shall have the meaning set forth in Section 7.3.1 hereof.

 

“FF&E Reserve Deposit” shall have the meaning set forth in Section 7.3.1 hereof.

 

“FF&E Reserve Funds” shall have the meaning set forth in Section 7.3.1 hereof.

 

“Financing Leases” shall have the meaning set forth in Section 5.2.10(f).

 

“First Extension Commencement Date” shall have the meaning set forth in Section
2.7.1 hereof.

 

“First Extension Term” shall have the meaning set forth in Section 2.7.1 hereof.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch IBCA, Inc.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.2.3(e) hereof.

 

“Franchise Agreement” shall have the meaning set forth in Section 5.2.12(a)
hereof.

 

“Franchisor” shall have the meaning set forth in Section 5.2.12 hereof.

 

7



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence having jurisdiction over Borrower, Lender and/or the Property.

 

“Gross Income from Operations” shall mean, for any period, all Rents; provided,
however, that Gross Income from Operations shall not include: (a) non-recurring
income and non-Property related income (as determined by Lender in its
reasonable discretion), (b) security deposits received from any tenant unless
and until the same are applied to rent or any other of such tenant’s obligations
in accordance with the terms of such tenant’s Lease, (c) any loan proceeds or
proceeds of capital or equity contributions received by Borrower, (d) gratuities
or service charges or other similar receipts which are to be paid over to
Property employees or persons occupying similar positions for performing similar
duties, (e) Insurance Proceeds (other than Insurance Proceeds from business or
rental interruption coverage) and Condemnation Proceeds, (f) excise taxes, sales
taxes, use taxes, bed taxes, admission taxes, tourist taxes, gross receipts
taxes, value added taxes, entertainment taxes, or other taxes or similar charges
payable to any Governmental Authority, (g) proceeds from the sale of FF&E no
longer required for the operation of the Property, and (h) Rents from
month-to-month tenants or tenants that are included in any Bankruptcy Action.
Any credit or refunds to guests and patrons with respect to amounts previously
included in Gross Income from Operations shall be deducted from Gross Income
from Operations in the period when such credit or refund is issued.

 

“Guarantor” shall mean Wyndham International, Inc., a Delaware corporation.

 

“Guaranty” shall mean that certain Guaranty Agreement (Recourse), dated as of
the date hereof, from Guarantor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Indebtedness” shall mean, for any Person, on a particular date, the sum
(without duplication) at such date of: (a) all indebtedness or liability of such
Person (including, without limitation, amounts for borrowed money and
indebtedness in the form of mezzanine debt and preferred equity); (b)
obligations evidenced by bonds, debentures, notes, or other similar instruments;
(c) obligations for the deferred purchase price of property or services
(including trade obligations); (d) obligations under letters of credit; (e)
obligations under acceptance facilities; (f) all guaranties, endorsements (other
than for collection or deposit in the ordinary course of business) and other
contingent obligations to purchase, to provide funds for payment, to supply
funds, to invest in any Person or entity, or otherwise to assure a creditor
against loss; and (g) obligations secured by any Liens, whether or not the
obligations have been assumed.

 

“Indemnified Liabilities” shall have the meaning set forth on Section 10.13(b)
hereof.

 

“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.

 

8



--------------------------------------------------------------------------------

“Indemnifying Person” shall mean each of Borrower, Principal and Guarantor.

 

“Independent Director” or “Independent Manager” shall mean a Person who is not
at the time of initial appointment, or at any time while serving as a director
or manager, as applicable, and has not been at any time during the preceding
five (5) years: (a) a stockholder, director (with the exception of serving as an
Independent Director or Independent Manager), officer, employee, partner,
member, attorney or counsel of Principal, Borrower or any Affiliate of either of
them; (b) a customer, supplier or other Person who derives any of its purchases
or revenues from its activities with Principal, Borrower or any Affiliate of
either of them (with the exception of serving as an Independent Director or
Independent Manager); (c) a Person controlling or under common control with any
such stockholder, director, officer, partner, member, customer, supplier or
other Person; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, customer, supplier or other
Person. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.

 

“Initial Maturity Date” shall mean July 9, 2006.

 

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Sidley Austin Brown & Wood LLP in connection
with the Loan.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Period” shall mean, with respect to any Payment Date, the period
commencing on the ninth (9th) day of the preceding calendar month and
terminating on the eighth (8th) day of the calendar month in which such Payment
Date occurs; provided, however, that no Interest Period shall end later than the
Maturity Date (other than for purposes of calculating interest at the Default
Rate), and the initial Interest Period shall begin on the Closing Date and shall
end on the immediately following eighth (8th) day of the calendar month.

 

“Interest Rate Cap Agreement” shall mean, as applicable, an Interest Rate Cap
Agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between Borrower and an
Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.

 

“Junior Lender Security Documents” shall mean the Borrower Guaranty, the Second
Mortgage and any other mortgage, deed of trust, deed to secure debt or other
similar instrument encumbering the Property or any portion thereof, the Equity
Pledge Agreement or other pledge agreement or other grant of Lien encumbering
any of the direct ownership interests in the Borrower and securing, among other
things, the Other Loans or any portion thereof.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and (a) every modification, amendment or other agreement relating

 

9



--------------------------------------------------------------------------------

to such lease, sublease, subsublease, or other agreement entered into in
connection with such lease, sublease, subsublease, or other agreement, and (b)
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Americans with Disabilities Act of 1990, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Letter of Credit” shall mean an irrevocable, unconditional and transferable
letter of credit acceptable to Lender and the Rating Agencies (either an annual,
automatically renewing, letter of credit or one which does not expire until at
least ten (10) Business Days after the Maturity Date) in favor of Lender and
entitling Lender to draw thereon in the continental United States, issued by a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum, for a one-month period, that appears on Telerate Page
3750 (or the successor thereto) as of 11:00 a.m., London time, on the related
Determination Date. If such rate does not appear on Telerate Page 3750 as of
11:00 a.m., London time, on such Determination Date, LIBOR shall be the
arithmetic mean of the offered rates (expressed as a percentage per annum) for
deposits in U.S. dollars for a one-month period that appear on the Reuters
Screen Libor Page as of 11:00 a.m., London time, on such Determination Date, if
at least two such offered rates so appear. If fewer than two such offered rates
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts of not less than U.S. $1,000,000. If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for amounts of not less
than U.S. $1,000,000. If at least two such

 

10



--------------------------------------------------------------------------------

rates are so provided, LIBOR shall be the arithmetic mean of such rates. LIBOR
shall be determined conclusively by Lender or its agent.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
easement, restrictive covenant, preference, assignment, security interest or any
other encumbrance, charge or transfer of, or any agreement to enter into or
create, any of the foregoing, on or affecting Borrower, the Property or any
portion thereof or any interest therein, or any direct or indirect interest in
Borrower or Principal, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

 

“Loan” shall mean the loan in the original principal amount of THIRTEEN MILLION
THREE HUNDRED THOUSAND AND NO/100 DOLLARS ($13,300,000.00), made by Lender to
Borrower pursuant to this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Assignment
of Management Agreement, the Guaranty, the Cash Management Agreement, the
Property Account Agreement, the Equity Pledge Agreement, the Collateral
Assignment of Interest Rate Cap Agreement, the Junior Lender Security Documents
and all other documents executed and/or delivered in connection with the Loan.

 

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

 

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and the Manager, as the same has been and may be amended,
modified or supplemented from time to time, pursuant to which the Manager is to
provide management and other services with respect to the Property, or, if the
context requires, the Replacement Management Agreement.

 

“Manager” shall mean Wyndham Management Corporation, a Delaware corporation, or,
if the context requires, a Qualified Manager who is managing the Property in
accordance with the terms and provisions of this Agreement.

 

“Material Adverse Effect” shall mean any material adverse change in the use,
operation or value of the Property and/or the business operations and/or the
financial condition of a Significant Party.

 

“Maturity Date” shall mean the Initial Maturity Date (as the same may be
extended in accordance with Sections 2.7 hereof), or such other date on which
the final payment of principal

 

11



--------------------------------------------------------------------------------

of the Note becomes due and payable as therein or herein provided, whether at
such stated maturity date, by declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Borrower” shall mean the obligor under any Mezzanine Loan, which
entity shall meet the requirements set forth in Section 9.8(b) hereof.

 

“Mezzanine Loan” shall have the meaning set forth in Section 9.8 hereof.

 

“Mezzanine Option” shall have the meaning set forth in Section 9.8 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Monthly Interest Payment” shall have the meaning set forth in Section 2.3.1.

 

“Mortgage” shall mean that certain first priority Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing, dated the date hereof,
executed and delivered by Borrower as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Mortgage Borrower” shall have the meaning set forth in Section 9.8 hereof.

 

“Mortgage Loan” shall have the meaning set forth in Section 9.8 hereof.

 

“Mortgage Lender” shall have the meaning set forth in Section 9.8 hereof.

 

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
(a) Operating Expenses and (b) an amount equal to four percent (4%) of Gross
Income from Operations for such period, from Gross Income from Operations for
such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

 

“Net Cash Flow Failure” shall mean that, at the end of any calendar quarter, the
Aggregate Net Cash Flow for the preceding twelve (12) month period is less than
eighty percent (80%) of the Aggregate Net Cash Flow as of the Closing Date, as
determined by Lender in its sole discretion, and in each case determining such
amounts only for the Property and such Other Properties remaining subject to the
liens of the Other Mortgages as of the date such determination is made.

 

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

12



--------------------------------------------------------------------------------

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of THIRTEEN MILLION THREE HUNDRED THOUSAND AND NO/100 DOLLARS
($13,300,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Notice” shall have the meaning set forth in Section 10.6 hereof.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

 

“Offering Document Date” shall have the meaning set forth in Section
5.1.11(d)(iv) hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of the general partner or
managing member of Borrower, as applicable, and solely with respect to the
delivery of financial statements required pursuant to Section 5.1.11 hereof,
such certificate may also be signed by an authorized senior officer of Manager.

 

“Operating Expenses” shall mean, for any period, the total of all expenses,
computed in accordance with GAAP, of whatever kind relating to the operation,
maintenance and/or management of the Property, which expenditures are incurred
on a regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures, and contributions to the FF&E
Reserve Funds, the Tax and Insurance Escrow Funds, the Debt Service Reserve
Funds and any other reserves required under the Loan Documents.

 

“Other Borrowers” shall mean, individually or collectively, Wyndham Commerce
Owner, LLC, PAH-TAMPA, L.P. and Summerfield Hanover Owner, LLC.

 

“Other Borrower Loan Documents” shall mean, the loan agreements, the promissory
notes, the mortgages, the deeds of trust, the assignments of leases and rents,
and every other document or agreement executed by the Other Borrowers, or any of
them, or any other Person for the benefit of Lender, securing, evidencing or
otherwise executed in connection with any one or more of the Other Loans and/or
the Loan, as any of the same may hereafter be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Other Borrower Obligations” shall mean the Other Loans together with all
obligations of every Other Borrower under the Other Borrower Loan Documents.

 

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, in each case imposed by Governmental Authorities,
including, without limitation, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining

 

13



--------------------------------------------------------------------------------

the Property, now or hereafter levied or assessed or imposed against the
Property or any part thereof.

 

“Other Loan Agreements” shall mean each Loan Agreement entered into between any
Other Borrower and Lender in respect of the applicable Other Loan.

 

“Other Loan” shall mean the other loans made by Lender to the Other Borrowers.

 

“Other Loan Shortfall” shall have the meaning set forth in Section 2.6.3(b)
hereof.

 

“Other Mortgages” shall mean the other mortgages granted by the Other Borrowers
to, or in favor of, Lender with respect to the Other Properties.

 

“Other Property” shall mean, collectively, each parcel of real property (other
than the Property) together with the improvements thereon and other real
property appurtenant thereto securing any one or more of the Other Loans.

 

“Other Obligations” shall mean: (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, substitution of, or replacement for, all or any part
of this Agreement, the Note or any other Loan Documents.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

 

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

 

“Payment Direction Letters” shall have the meaning set forth in Section 2.6.1.

 

“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, (d) Financing
Leases permitted pursuant to the provisions of this Agreement, and (e) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion.

 

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

 

14



--------------------------------------------------------------------------------

“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (i) confirm that the Property and its use
comply, in all material respects, with all applicable Legal Requirements
(including zoning, subdivision and building codes and laws), and (ii) include a
copy of a final certificate of occupancy with respect to all Improvements
(unless previously delivered to Lender).

 

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

 

“Prepayment Premium” shall mean an amount equal to the following: one percent
(1.0%) of the principal balance of the Loan being prepaid if the prepayment
occurs on or after the date hereof through, and including, June 9, 2005.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-hundredth (1/100th) of one percent. If The Wall Street Journal ceases to
publish the “Prime Rate,” Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Lender shall select a comparable interest rate
index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.

 

“Principal” shall mean the Special Purpose Entity corporation which is the
managing member of Borrower.

 

“Property” shall mean each parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clause of the Mortgage and referred to
therein as the “Property”.

 

“Property Account” shall have the meaning set forth in Section 2.6.1(a) hereof.

 

“Property Account Agreement” shall mean that certain Property Account Agreement,
dated as of the date hereof, by and among Borrower, Lender and Property Account
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

15



--------------------------------------------------------------------------------

“Property Account Bank” shall mean Wachovia Bank, National Association, or any
successor or permitted assigns thereof.

 

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Property, any Significant Party and/or an Affiliated Manager.

 

“Public Company” shall mean a corporation or other Person whose stock or
ownership interests or (ii) depository receipts or their equivalent are publicly
traded on a nationally recognized stock exchange, including, without limitation,
NASDAQ or on the leading recognized stock exchange in Spain, Germany, Italy,
Canada, France, Tokyo, Australia, Singapore, England or Hong Kong, or in another
country which requires companies publicly traded on such leading exchange to
provide public information reasonably comparable to that required in the United
States.

 

“Qualified Borrower” shall mean a Special Purpose Entity and otherwise approved
by Lender in its sole discretion.

 

“Qualified Manager” shall mean either (a) Manager, or (b) a reputable and
experienced management organization (which may be an Affiliate of Borrower)
possessing experience in managing properties similar in size, scope, use and
value as the Property, provided, that, following a Securitization, or at such
time as the Loan is scheduled to be included in a Securitization, Borrower shall
have obtained prior written confirmation from the applicable Rating Agencies
that management of the Property by such Person will not cause a downgrade,
withdrawal or qualification of the then current ratings of the Securities or any
class thereof.

 

“Qualified Transferee” shall mean any one of the following Persons, subject to
the reasonable determination of Lender that such Person satisfies the applicable
requirements set forth in this definition and which is not otherwise an
Embargoed Person:

 

(a) a pension fund, pension trust or pension account that has total assets of at
least $500 million that is managed by an entity that controls or manages at
least $1 billion of real estate equity assets;

 

(b) a pension fund advisor that controls or manages at least $1 billion of real
estate equity assets immediately prior to any proposed transfer hereunder;

 

(c) an insurance company that is subject to supervision by the insurance
commission, or a similar official or agency, of a State or territory of the
United States (including the District of Columbia), which has a net worth, as of
a date no more than six (6) months prior to the date of the proposed transfer
hereunder, of at least $500 million and controls real estate equity assets of at
least $1 billion immediately prior to any proposed transfer hereunder;

 

(d) a corporation organized under the banking or trust company laws of the
United States or any State or territory of the United States (including the
District of Columbia) that has a combined capital and surplus of at least $500
million and that immediately prior to a proposed transfer hereunder controls
real estate equity assets of at least $1 billion; or

 

16



--------------------------------------------------------------------------------

(e) any equity (a)(i) with a long-term unsecured debt rating from the Rating
Agencies of at least BBB- (or its equivalent) or (b) (1) that owns or operates,
together with its affiliates, at least ten (10) first class hotel properties,
(2) that has a net worth as of a date no more than six (6) months prior to the
date of any proposed transfer hereunder of at least $500 million and (3) that
controls, together with its Affiliates, real estate equity assets of at least $1
billion immediately prior to any proposed transfer hereunder.

 

“Quarterly Net Cash Flow Test” shall have the meaning set forth in Section
2.6.6.

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which rates the Securities.

 

“Release Default” shall mean (i) a monetary Default under any Loan Document or
(ii) any other material Default under any Loan Document of which Lender has
given written notice thereof to Borrower whether or not the applicable grace or
cure period, if any, has expired.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean all rents, receipts, revenues, income (including service
charges), fees, payments and proceeds of sales of every kind received by or on
behalf of Borrower, directly or indirectly, from operating the Property for that
period, and services rendered to, and rentals, percentage rentals and other
fees, payments and charges received from, tenants, subtenants, licensees,
concessionaires and occupants of commercial, hotel, public and retail space
located in or at the Property, calculated on a cash basis, whether in cash or on
credit, including, without limitation, revenues from the rental of rooms, guest
suites, conference and banquet rooms, food and beverage facilities, telephone
services, laundry, vending, television and parking at the Property, and other
fees and charges resulting from the operations of the Property by or on behalf
of Borrower in the ordinary course of business, and proceeds, if any, from
business interruption or other loss of income insurance (net of the costs of
collection thereof) and also including any proceeds received by Borrower in
respect of the Interest Rate Cap Agreement, non-recurring income and
non-Property related income (as determined by Lender in its reasonable
discretion), security deposits received from any tenant but only when the same
are applied to rent or any other of such tenant’s obligations in accordance with
the terms of such tenant’s Lease, any loan proceeds or proceeds of capital or
equity contributions received by Borrower, Insurance Proceeds and Condemnation
Proceeds, proceeds from the sale of FF&E no longer required for the operation of
the Property, and rents from month-to-month tenants or tenants that are included
in any Bankruptcy Action.

 

“Replaced Borrower” shall have the meaning set forth in Section 2.8 hereof.

 

“Replaced Loan” shall have the meaning set forth in Section 2.8 hereof.

 

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with a Strike Price identical to, and all other
terms substantially similar to those set forth in, the Interest Rate Cap
Agreement except that the same shall be effective in connection with replacement
of the Interest Rate Cap Agreement following a downgrade, withdrawal or
qualification of the long-term unsecured debt rating of the

 

17



--------------------------------------------------------------------------------

Counterparty; provided, that, to the extent any such interest rate cap agreement
does not meet the foregoing requirements, a “Replacement Interest Rate Cap
Agreement” shall be such interest rate cap agreement approved in writing by
Lender and for which Lender has received a confirmation from the applicable
Rating Agencies that such Replacement Interest Rate Cap Agreement will not cause
a downgrade, withdrawal or qualification of the then current rating of the
Securities or any class thereof.

 

“Replacement Management Agreement” shall mean, collectively: (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower obtain confirmation from the
applicable Rating Agencies that such management agreement will not cause a
downgrade, withdrawal or qualification of the then current rating of the
Securities or any class thereof; and (b) an assignment of management agreement
and subordination of management fees substantially in the form then used by
Lender (or of such other form and substance reasonably acceptable to Lender),
executed and delivered to Lender by Borrower and such Qualified Manager at
Borrower’s expense.

 

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

 

“Required Repair Funds” shall have the meaning set forth in Section 7.1.1
hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds,
the FF&E Reserve Funds, the Debt Service Reserve Funds, the Required Repair
Funds, and any other escrow fund established pursuant to the Loan Documents.

 

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender (it being agreed that the commencement of
the preparation of plans and specifications shall constitute commencement of the
Restoration).

 

“Restricted Party” shall mean, collectively (a) Borrower, Principal, Guarantor
and any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, direct or indirect legal or beneficial owner, agent and employee of,
Borrower, Principal, Guarantor, any Affiliated Manager or any non-member
manager.

 

“RICO” shall mean Racketeer Influenced and Corrupt Organizations Act.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of a legal or beneficial interest.

 

18



--------------------------------------------------------------------------------

“Second Extension Commencement Date” shall have the meaning set forth in Section
2.7.2.

 

“Second Extension Term” shall have the meaning set forth in Section 2.7.2.

 

“Second Mortgage” shall mean that certain Second Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing, dated the date hereof,
executed and delivered by Borrower to Lender as additional security for, among
other things, (x) the Borrower’s obligations under the Borrower Guaranty and (y)
the Other Borrower Obligations, and encumbering the Property, as same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, which Second Mortgage shall be subject and subordinate to the Liens of the
Mortgage and the Assignment of Leases.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(b)
hereof.

 

“Significant Party” shall mean each of Borrower, Guarantor and Principal.

 

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times prior to, on and after the date
hereof:

 

(a) was, is and will be organized solely for the purpose of (i) acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and/or operating the Property, entering into this Agreement and the
other Loan Documents with Lender, refinancing the Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing; or (ii) acting
as managing member of the limited liability company or general partner of the
limited partnership that owns and operates the Property;

 

(b) has not been, is not, and will not be engaged in any business unrelated to
(i) the acquisition, development, ownership, management and/or operation of the
Property, or (ii) acting as a member of the limited liability company that owns
and operates the Property;

 

(c) has not had, does not have, and will not have, any assets other than those
related to the Property, its membership interest in the limited liability
company that owns and operates the Property, or acts as the managing member of
either of the foregoing, as applicable;

 

(d) has not engaged in, sought or consented to and will not engage in, seek or
consent to, any dissolution, winding up, liquidation, consolidation, merger,
sale of all or

 

19



--------------------------------------------------------------------------------

substantially all of its assets, transfer of membership interests or amendment
of its articles of incorporation, articles of organization or operating
agreement (as applicable) with respect to the matters set forth in this
definition;

 

(e) if such entity is a corporation, has had, now has and will have at least two
(2) Independent Directors, and has not caused or allowed, and will not cause or
allow, the board of directors of such entity to take any action requiring the
unanimous affirmative vote of one hundred percent (100%) of the members of its
board of directors unless two (2) Independent Directors shall have participated
in such vote;

 

(f) if such entity is a limited liability company with more than one member, has
had, now has and will have at least one member that is a Special Purpose Entity
that is a corporation that has at least two (2) Independent Directors and that
owns at least one percent (1.0%) of the equity of the limited liability company;

 

(g) if such entity is a limited liability company with only one member, has
been, now is, and will be a limited liability company that has (i) as its only
member a non-managing member, (ii) at least two (2) Independent Managers and has
not caused or allowed, and will not cause or allow, the board of managers of
such entity to take any action requiring the unanimous affirmative vote of one
hundred percent (100%) of the managers unless two (2) Independent Managers shall
have participated in such vote, and (iii) at least one (1) springing member that
will become the non-managing member of such entity upon the dissolution of the
existing non-managing member;

 

(h) if such entity is (i) a limited liability company, has had, now has, and
will have articles of organization and/or an operating agreement, as applicable,
or (ii) a corporation, has had, now has, and will have a certificate of
incorporation that, in each of the foregoing cases, provides that such entity
will not: (A) dissolve, merge, liquidate or consolidate; (B) sell all or
substantially all of its assets or the assets of Borrower (as applicable); (C)
engage in any other business activity or amend its organizational documents with
respect to the matters set forth in this definition without the consent of
Lender; or (D) without the affirmative vote of two (2) Independent Directors and
of all other directors of the corporation (that is such entity or the managing
or co-managing member of such entity), file a bankruptcy or insolvency petition
or otherwise institute insolvency proceedings with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest;

 

(i) has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;

 

(j) has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity;

 

20



--------------------------------------------------------------------------------

(k) has maintained and will maintain its accounts, books and records separate
from any other Person and has filed and will file its own tax returns, except to
the extent that it has been or is required to file consolidated tax returns by
law;

 

(l) has maintained and will maintain its own records, books, resolutions and
agreements;

 

(m) other than as provided in this Agreement and the Cash Management Agreement,
(i) has not commingled, and will not commingle, its funds or assets with those
of any other Person and (ii) has not participated and will not participate in
any cash management system with any other Person;

 

(n) has held and will hold its assets in its own name;

 

(o) has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in subsection (cc) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

 

(p) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted, and will not permit, its assets to be listed as assets on the
financial statement of any other entity except as required by GAAP; provided,
however, that any such consolidated financial statement shall contain a note
indicating that its separate assets and liabilities are neither available to pay
the debts of the consolidated entity nor constitute obligations of the
consolidated entity;

 

(q) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;

 

(r) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(s) has had no and will have no Indebtedness other than (i) the Loan, (ii)
unsecured trade and operational debt incurred in the ordinary course of business
relating to the ownership and operation of the Property and the routine
administration of Borrower, in amounts not to exceed three percent (3%) of the
original principal amount of the Loan, in the aggregate, which liabilities are
not more than sixty (60) days past the date incurred, are not evidenced by a
note and are paid when due, and which amounts are normal and reasonable under
the circumstances, (iii) Financing Leases except as permitted pursuant to this
Agreement, and (iv) such other liabilities (including the Borrower Guaranty)
that are permitted or required pursuant to this Agreement;

 

(t) has not assumed or guaranteed or become obligated for, and will not assume
or guarantee or become obligated for the debts of any other Person and has not
held out and will not hold out its credit as being available to satisfy the
obligations of any other Person except as permitted pursuant to this Agreement
other than the Borrower Guaranty;

 

21



--------------------------------------------------------------------------------

(u) has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;

 

(v) has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;

 

(w) has maintained and used, now maintains and uses, and will maintain and use,
separate stationery, invoices and checks bearing its name. The stationery,
invoices, and checks utilized by the Special Purpose Entity or utilized to
collect its funds or pay its expenses have borne and shall bear its own name and
have not borne and shall not bear the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;

 

(x) has not pledged and will not pledge its assets for the benefit of any other
Person other than in connection with the Other Loans;

 

(y) has held itself out and identified itself, and will hold itself out and
identify itself, as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in subsection (cc) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of Borrower;

 

(z) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

 

(aa) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

 

(bb) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person;

 

(cc) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (i) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, and (ii) in connection with this Agreement;

 

(dd) has not had and will not have any obligation to indemnify, and has not
indemnified and will not indemnify its partners, officers, directors or members,
as the case may be, unless such an obligation was and is fully subordinated to
the Obligations and will not constitute a claim against the Obligations in the
event that cash flow in excess of the amount required to pay the Obligations is
insufficient to pay such obligation;

 

22



--------------------------------------------------------------------------------

(ee) if such entity is a corporation, it has considered and shall consider the
interests of its creditors in connection with all corporate actions;

 

(ff) does not and will not have any of its obligations guaranteed by any
Affiliate other than in connection with the Other Loans; and

 

(gg) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statement of facts contained in its
organizational documents are true and correct and will remain true and correct.

 

“Spread” shall mean one and 20/100 percent (1.20%).

 

“Standard Statements” shall have the meaning set forth in Section 5.1.11(d)(i)
hereof.

 

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

 

“Strike Price” shall mean seven percent (7%).

 

“Substitute Borrower” shall have the meaning set forth in Section 2.8.

 

“Substitute Loan Documents” shall have the meaning set forth in Section 2.8.

 

“Substitute Property” shall have the meaning set forth in Section 2.8.

 

“Substitution” shall have the meaning set forth in Section 2.8.

 

“Substitution Date” shall have the meaning set forth in Section 2.8.

 

“Substitution Loan” shall have the meaning set forth in Section 2.8.

 

“Survey” shall mean a survey of the Property prepared pursuant to the
requirements contained in Section 4.1.27 hereof.

 

“Sweep Event” shall mean the period following the occurrence of (a) an Event of
Default, or (b) a default beyond the expiration of applicable notice and cure
periods under the Management Agreement, or (c) a Net Cash Flow Failure and
ending on a “Sweep Event Termination.” A Sweep Event shall be terminated (a
“Sweep Event Termination”) (i) with respect to an Event of Default (but not more
than one (1) time during the term of the Loan, as the same may be extended)
provided such Event of Default has been cured and such cure is accepted by
Lender, provided that Lender has not otherwise accelerated the Loan, moved for a
receiver or commenced foreclosure proceedings, and/or (ii) with respect to a
default by Manager under the Management Agreement, the replacement of the
Manager with a Qualified Manager pursuant to a Replacement Management Agreement,
and/or (iii) with respect to a Net Cash Flow Failure (but not more than once
every twelve (12) months) if, for the trailing twelve (12) month period
preceding the date of determination, the Aggregate Net Cash Flow is equal to or
greater than eighty percent (80%) of the Aggregate Net Cash Flow as of the
Closing Date for two (2) consecutive calendar quarters.

 

23



--------------------------------------------------------------------------------

“Tax and Insurance Escrow Funds” shall have the meaning set forth in Section 7.2
hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

 

“Third Extension Commencement Date” shall have the meaning set forth in Section
2.7.3.

 

“Third Extension Term” shall have the meaning set forth in Section 2.7.3.

 

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

 

“Title Company” shall mean, collectively, Fidelity National Title Insurance
Company and National Land Tenure, or any successor title company acceptable to
Lender and licensed to issue title insurance in the State in which the Property
is located.

 

“Title Insurance Policies” shall mean collectively, (a) an ALTA mortgagee title
insurance policy in a form acceptable to Lender (or, if the Property is in a
State which does not permit the issuance of such ALTA policy, such form as shall
be permitted in such State and acceptable to Lender) issued with respect to the
Property and insuring the lien of the Mortgage encumbering the Property, and (b)
an ALTA mortgagee title insurance policy in a form acceptable to Lender (or, if
the Property is in a State which does not permit the issuance of such ALTA
policy, such form as shall be permitted in such State and acceptable to Lender)
issued with respect to the Property and insuring the lien of the Second Mortgage
encumbering the Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

 

“Transferee” shall have the meaning set forth in Section 5.2.10(e) hereof.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

 

“Unavoidable Delays” means delays due to strikes, lockouts, acts of God,
unusually severe weather, inability to obtain labor or materials (except as may
be due to Borrower’s or any of Borrower’s contractors’ or subcontractors’
economic inability to acquire same), government restrictions, enemy action,
civil commotion, fire, casualties or similar causes beyond Borrower’s reasonable
control.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged.

 

“Wyndham” shall have the meaning set forth in Section 5.2.10(c).

 

24



--------------------------------------------------------------------------------

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement and the word “including” shall
mean “including but not limited to”. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.

 

ARTICLE 2

 

GENERAL TERMS

 

Section 2.1 Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
borrow the Loan on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
disbursement hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgage, the Assignment of Leases and the other Loan
Documents.

 

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
refinance the Property and/or repay and discharge any existing loans relating to
the Property, (b) pay all past-due Basic Carrying Costs, if any, with respect to
the Property, (c) make initial deposits into the Reserve Funds on the Closing
Date in the amounts provided herein and in the other Loan Documents, (d) pay
costs and expenses incurred in connection with the closing of the Loan, as
approved by Lender, (d) fund any working capital requirements of the Property,
and (e) distribute the balance, if any, to Borrower.

 

Section 2.2 Interest Rate.

 

2.2.1 Interest Generally. Interest on the Outstanding Principal Balance shall
accrue from the Closing Date to but excluding the Maturity Date at the
Applicable Interest Rate.

 

2.2.2 Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year by (c) the Outstanding Principal Balance.

 

25



--------------------------------------------------------------------------------

2.2.3 Determination of Interest Rate.

 

(a) The Applicable Interest Rate with respect to the Loan shall be: (i) LIBOR
plus the Spread with respect to the applicable Interest Period for a LIBOR Loan;
or (ii) the Prime Rate plus the Prime Rate Spread for a Prime Rate Loan if the
Loan is converted to a Prime Rate Loan pursuant to the provisions of Section
2.2.3 (c) or (f).

 

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the Outstanding Principal
Balance at LIBOR plus the Spread for the applicable Interest Period. Any change
in the rate of interest hereunder due to a change in the Applicable Interest
Rate shall become effective as of the opening of business on the first day on
which such change in the Applicable Interest Rate shall become effective. Each
determination by Lender of the Applicable Interest Rate shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the related Interest Period. If such
notice is given, the related outstanding LIBOR Loan shall be converted, on the
last day of the then current Interest Period, to a Prime Rate Loan.

 

(d) If, pursuant to the terms of this Agreement, any portion of the Loan has
been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the last day of the related Interest Period. If such notice is given, the
related outstanding Prime Rate Loan shall be converted to a LIBOR Loan on the
last day of the then current Interest Period.

 

(e) With respect to a LIBOR Loan, all payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
reserves or withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America or
any political subdivision or taxing authority thereof or therein (including
Puerto Rico). If any Foreign Taxes are required to be withheld from any amounts
payable to Lender hereunder, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower shall
send to Lender an original official receipt, if available, or certified copy
thereof showing payment of such Foreign Tax. Borrower hereby indemnifies Lender
for any incremental taxes, interest or penalties that may become payable by
Lender which may result from any failure by Borrower to pay any such Foreign Tax
when due to the appropriate taxing authority or any failure by Borrower to remit
to Lender the required receipts or other required documentary evidence.

 

26



--------------------------------------------------------------------------------

(f) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith, and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrower hereby agrees
promptly to pay Lender, upon demand, any additional amounts necessary to
compensate Lender for any costs incurred by Lender in making any conversion in
accordance with this Agreement, including, without limitation, any interest or
fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as certified
to Borrower, shall be conclusive absent manifest error.

 

(g) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

  (i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

  (ii) shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material; or

 

  (iii) shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.3(g), Lender shall provide Borrower with not less than ninety
(90) days notice specifying in reasonable detail the event by reason of which it
has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be conclusive in the absence of manifest error. This
provision shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under this Agreement and the Loan Documents.

 

27



--------------------------------------------------------------------------------

(h) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower resulting in a loss or expense arising from interest or fees
payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or mandatory) of
the LIBOR Loan on a day that is not a Payment Date unless Borrower did not give
the prior notice of such prepayment required pursuant to the terms of this
Agreement, including, without limitation, such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the LIBOR Loan hereunder, and (iii) the conversion (if such
conversion is caused by any act or omission of Borrower) of the Applicable
Interest Rate from LIBOR plus the Spread to the Prime Rate plus the Prime Rate
Spread with respect to any portion of the Outstanding Principal Balance then
bearing interest at LIBOR plus the Spread on a date other than the Payment Date
immediately following the last day of an Interest Period, including, without
limitation, such loss or expenses arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain a LIBOR Loan
hereunder (the amounts referred to in clauses (i), (ii) and (iii) are herein
referred to collectively as the “Breakage Costs”); provided, however, Borrower
shall not indemnify Lender from any loss or expense arising from Lender’s
willful misconduct or gross negligence. This provision shall survive payment of
the Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents.

 

(i) Lender shall not be entitled to claim compensation pursuant to this Section
2.2.3 for any Foreign Taxes, increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued more than ninety (90) days before the date Lender notified Borrower of
the change in law or other circumstance on which such claim of compensation is
based and delivered to Borrower a written statement setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.2.3, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to Lender as determined by Lender in its sole discretion.

 

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent permitted by law, all accrued and unpaid interest in respect of the
Loan and any other amounts due pursuant to the Loan Documents, shall accrue
interest at the Default Rate, calculated from the date such payment was due
without regard to any grace or cure periods contained herein.

 

28



--------------------------------------------------------------------------------

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

2.2.7 Interest Rate Cap Agreement.

 

(a) On or before the earlier to occur of (y) September 1, 2004 or (z) the date
which is two (2) weeks prior to the printing of the preliminary prospectus in
connection with a Securitization (which date shall be provided to Borrower at
least five (5) Business Days in advance thereof), Borrower shall enter into an
Interest Rate Cap Agreement with a LIBOR strike price equal to the Strike Price.
The Interest Rate Cap Agreement (i) shall be in a form and substance reasonably
acceptable to Lender, (ii) shall be with an Acceptable Counterparty, (iii) shall
direct such Acceptable Counterparty to deposit directly into the Property
Account any amounts due Borrower under such Interest Rate Cap Agreement so long
as any portion of the Debt exists, provided, that, the Debt shall be deemed to
exist if the Property is transferred by judicial or non-judicial foreclosure or
deed-in-lieu thereof, (iv) shall be for a period equal to the term of the Loan,
and (v) shall have an initial notional amount equal to the principal balance of
the Loan. Borrower shall collaterally assign to Lender, pursuant to the
Collateral Assignment of Interest Rate Cap Agreement, all of its right, title
and interest to receive any and all payments under the Interest Rate Cap
Agreement, and shall deliver to Lender an executed counterpart of such Interest
Rate Cap Agreement (which shall, by its terms, authorize the assignment to
Lender and require that payments be deposited directly into the Property
Account).

 

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Property Account. Borrower shall take all
actions reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Cap Agreement in the event of a default by the Counterparty and
shall not waive, amend or otherwise modify any of its rights thereunder.

 

(c) In the event of any downgrade below “A+” (or its equivalent), withdrawal or
qualification of the rating of the Counterparty by S&P or Moody’s, Borrower
shall replace the Interest Rate Cap Agreement with a Replacement Interest Rate
Cap Agreement not later than ten (10) Business Days following receipt of notice
from Lender of such downgrade, withdrawal or qualification.

 

29



--------------------------------------------------------------------------------

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

 

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion from counsel (which counsel may be in-house
counsel for the Counterparty) for the Counterparty (upon which Lender and its
successors and assigns may rely) which shall provide, in relevant part, that:

 

  (i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

 

  (ii) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

  (iii) all consents, authorizations and approvals required for the execution
and delivery by the Counterparty of the Interest Rate Cap Agreement, and any
other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
Governmental Authority or regulatory body is required for such execution,
delivery or performance; and

 

  (iv) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

30



--------------------------------------------------------------------------------

Section 2.3 Loan Payment.

 

2.3.1 Payments Generally. Borrower shall pay to Lender on each Payment Date the
interest accrued on the Loan for the preceding Interest Period (the “Monthly
Interest Payment”). The first interest accrual period hereunder shall commence
on and include the Closing Date and end on July 8, 2004. Each interest accrual
period thereafter shall commence on the ninth (9th) day of each calendar month
during the term of the Loan and shall end on and include the eighth (8th) day of
the next occurring calendar month. For purposes of making payments hereunder,
but not for purposes of calculating interest accrual periods, if the day on
which such payment is due is not a Business Day, then amounts due on such date
shall be due on the immediately preceding Business Day. With respect to payments
of principal due on the Maturity Date, interest shall be payable at the
Applicable Interest Rate or the Default Rate, as the case may be, through and
including the day immediately preceding such Maturity Date. All amounts due
pursuant to this Agreement and the other Loan Documents shall be payable without
setoff, counterclaim, defense or any other deduction whatsoever.

 

2.3.2 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.

 

2.3.3 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, excluding the payment of principal due on the Maturity
Date, is not paid by Borrower by the date on which it is due, Borrower shall pay
to Lender upon demand an amount equal to the lesser of (a) two percent (2%) of
such unpaid sum, and (b) the maximum amount permitted by applicable law in order
to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment; provided, however, that with respect to two (2) delinquent
payments during the term of the Loan, as the same may be extended, no such late
charge shall be payable provided such payment is made within five (5) days after
the due date therefor and interest on such delinquent payments shall accrue at
the Applicable Interest Rate calculated from the date such payment was due. Any
such amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.

 

2.3.4 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day. Any
prepayments required to be made hereunder or under the Cash Management Agreement
shall be deemed to have been timely made for the purposes of this Section 2.3.4.

 

Section 2.4 Prepayments.

 

2.4.1 Voluntary Prepayments. (a) The Loan may be prepaid in whole only (but not
in part) on any Payment Date, provided, that, with respect to any such
prepayment (i) the Borrower shall give Lender thirty (30) days’ prior written
notice of the Borrower’s intention to

 

31



--------------------------------------------------------------------------------

prepay the Loan in full, (ii) subject to the terms of Section 2.4.1(b) below,
all outstanding Other Loans together with all Other Borrower Obligations shall
simultaneously be repaid in full subject to and in accordance with the
applicable Other Borrower Loan Documents and (iii) Borrower pays Lender, in
addition to the Outstanding Principal Balance, (A) all interest as required
herein; and (B) all other Debt payable under this Agreement, the Note, and the
other Loan Documents, including, but not limited to the Breakage Costs and all
of Lender’s costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with such prepayment. Borrower
shall have the right to withdraw any prepayment notice at any time prior to such
prepayment provided that Borrower shall pay to Lender all of Lender’s reasonable
costs and expenses incurred in connection with the receipt of such notices.

 

(b) Notwithstanding the terms of clause (ii) of Section 2.4.1(a) above, the Loan
may be prepaid in whole only (but not in part) if the Property is sold in a bona
fide arms-length, all-cash sale to a Person which is not a Related Party,
provided, that:

 

  (i) the Borrower complies with the terms of Section 2.4.1(a) above (excluding
clause (ii) thereof) in respect of such prepayment;

 

  (ii) the amount of such prepayment shall equal the Adjusted Release Amount;

 

  (iii) no Release Default or Event of Default shall have occurred and be
continuing hereunder or under any other Loan Document;

 

  (iv) after giving effect to such release (including the amount prepaid in
Section 2.4.1(a) above), the Aggregate Debt Service Coverage Ratio of the
remaining Other Properties shall equal or exceed the greater of (i) the
Aggregate Debt Service Coverage Ratio for the twelve (12) full calendar months
immediately preceding the Closing Date, or (ii) the Aggregate Debt Service
Coverage Ratio for the twelve (12) full calendar months immediately preceding
the release of the Property for which financial statements are available;

 

  (v) In the event Borrower is the owner of an Other Property, the Property
shall be conveyed to a Person other than Borrower;

 

  (vi) The Adjusted Release Amount paid to Lender in connection with any such
release shall be applied (i) first, to reduce the Debt to zero, and (ii) second,
pro rata to the Other Loans, immediately following such release. In connection
with the release of the Mortgage and Second Mortgage as permitted by this
Section 2.5, Borrower shall submit to Lender, not less than ten (10) days prior
to the date on which Borrower intends to pay the Loan in full, a release of Lien
(and related Loan Documents), for the Property for execution by Lender. Such
release shall be in a form appropriate in the jurisdiction in which the Property
is located and that would be satisfactory to a prudent lender; and

 

32



--------------------------------------------------------------------------------

  (vii) Borrower shall have delivered to Lender an Officer’s Certificate in form
reasonably acceptable to Lender certifying that no Release Default or Event of
Default has occurred and is continuing hereunder, under the Other Loan Documents
or under the Other Borrower Loan Documents.

 

In the event any sums payable pursuant to Section 2.4 of the Other Loan
Agreements are applied to reduce the Outstanding Principal Balance of this Loan,
no Prepayment Premium shall be payable in connection therewith.

 

2.4.2 Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for Restoration,
Borrower shall prepay, or authorize Lender to apply Net Proceeds as a prepayment
of, the Outstanding Principal Balance in an amount equal to one hundred percent
(100%) of such Net Proceeds. So long as no Event of Default has occurred and is
continuing, no Prepayment Premium shall be due in connection with any prepayment
made pursuant to this Section 2.4.2 (such fee being expressly waived).

 

2.4.3 Prepayments After Default. If after the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed (a)
to have been made on the next occurring Payment Date together with the Monthly
Interest Payment, and (b) to be a voluntary prepayment by Borrower and Borrower
shall pay, in addition to the Debt, an amount equal to the greater of (i) five
percent (5%) of the Outstanding Principal Balance or the portion thereof being
prepaid or satisfied, and (ii) the Prepayment Premium, if any.

 

Section 2.5 Release of Property. (a) Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Liens of the
Mortgage or the Second Mortgage.

 

(b) Lender shall promptly, upon the written request and at the sole cost and
expense of Borrower, upon payment in full of all of the Debt in accordance with
the terms and provisions of the Note, this Agreement and the other Loan
Documents and subject to and upon compliance with the terms of Section 2.4.1(b)
hereof, release the Lien of the Mortgage and the Second Mortgage on the
Property.

 

(c) In connection with the release of the Mortgage and the Second Mortgage as
permitted by this Section 2.5, Borrower shall submit to Lender, not less than
ten (10) days prior to the Payment Date on which Borrower intends to pay the
Loan in full, releases of Lien (and related Loan Documents), for the Property
for execution by Lender. Such releases shall be in a form appropriate in the
jurisdiction in which the Property is located and that would be satisfactory to
a prudent lender.

 

33



--------------------------------------------------------------------------------

Section 2.6 Cash Management.

 

2.6.1 Property Account.

 

(a) Borrower shall establish and maintain a segregated Eligible Account (the
“Property Account”) with the Property Account Bank maintained under Borrower’s
control and direction during any period other than while a Sweep Event
continues. Borrower (i) hereby grants to Lender a first priority security
interest in the Property Account and all deposits at any time contained therein
and the proceeds thereof, and (ii) following and during any Sweep Event will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Property Account, including, without
limitation, authorizing the filing of UCC-1 Financing Statements and
continuations thereof. Borrower will not in any way alter or modify the Property
Account and will notify Lender of the account number thereof. Other than during
a Sweep Event, Borrower shall have the sole right to make withdrawals from the
Property Account and all reasonable costs and expenses for establishing and
maintaining the Property Account shall be paid by Borrower. Upon the occurrence
and continuation of a Sweep Event, Lender shall have sole dominion and control
over the Property Account and Borrower may not withdraw funds from the Property
Account.

 

(b) Borrower shall, or shall cause Manager to, deposit all amounts received by
Borrower or Manager constituting Rents into the Property Account within one (1)
Business Day after receipt thereof, provided, however, Borrower may retain, for
its business operations at all times a sum not to exceed Twenty-Five Thousand
and 00/100 ($25,000.00) in the aggregate in the Operating Account (as defined in
the Cash Management Agreement) and at the Property. In addition, on or before
the Closing Date, Borrower shall, or shall cause Manager to, deliver irrevocable
written instructions (each a “Payment Direction Letter”) to each of the credit
card companies or credit card clearing banks with which Borrower or Manager has
entered into merchant’s agreements and to each account debtor of Borrower to
deliver all Rents payable with respect to the Property directly to the Property
Account.

 

(c) During any Sweep Event, the Property Account shall be maintained under
Lender’s sole control, dominion and direction. Pursuant to the terms of the
Property Account Agreement, Property Account Bank shall transfer to the Cash
Management Account, in immediately available funds by federal wire all amounts
on deposit in the Property Account each Business Day during a period that a
Sweep Event exists.

 

(d) Upon request of Lender, Borrower shall deliver to Lender such evidence as
Lender may reasonably request to evidence that Borrower is complying with the
provisions of Section 2.6.1. Without the prior written consent of Lender (not to
be unreasonably withheld or delayed), neither Borrower nor its agents
(including, without limitation, Manager) or Affiliates shall (i) terminate,
amend, revoke or modify any Payment Direction Letter in any manner or (ii)
direct or cause any credit card company, credit card clearing bank or account
debtor to pay any amount in any manner other than as provided specifically in
the related Payment Direction Letter.

 

(e) There are no accounts, other than the Property Account, maintained by
Borrower or Manager or any other Person into which Rents from the Property are
initially

 

34



--------------------------------------------------------------------------------

deposited. So long as the Debt shall be outstanding, Borrower shall not and
shall not permit any Person (other than Lender) to open any other such account
for the initial deposit of Rents from the Property prior to the deposit of such
Rents in the Property Account.

 

(f) Borrower shall cause all payments made under the Interest Rate Cap Agreement
or any Replacement Interest Rate Cap Agreement with respect to the Loan to be
deposited into the Property Account.

 

2.6.2 Intentionally Omitted.

 

2.6.3 Cash Management Account.

 

(a) Borrower shall cooperate with Lender and Servicer in connection with the
establishment and maintenance of a segregated Eligible Account (the “Cash
Management Account”) to be held by Servicer in trust for the benefit of Lender,
which Cash Management Account shall be under the sole dominion and control of
Lender. The Cash Management Account shall be entitled “Column Financial, Inc.,
as Lender, pursuant to Loan Agreement dated as of June 21, 2004 - Cash
Management Account.” Borrower hereby (i) grants to Lender a first priority
security interest in the Cash Management Account and all deposits at any time
contained therein and the proceeds thereof, and (ii) will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Cash Management Account, including, without limitation,
authorizing the filing of UCC-1 Financing Statements and continuations thereof.
Borrower will not in any way alter or modify the Cash Management Account and
will notify Lender of the account number thereof. Lender and Servicer shall have
the sole right to make withdrawals from the Cash Management Account and all
costs and expenses for establishing and maintaining the Cash Management Account
shall be paid by Borrower.

 

(b) After the occurrence and during the continuance of a Sweep Event, on each
Payment Date (or, if such Payment Date is not a Business Day, on the immediately
preceding Business Day) all funds on deposit in the Cash Management Account
shall be applied by Lender to the payment of the following items in the order
indicated:

 

  (i) First, payments in respect of the Tax and Insurance Escrow Funds in
accordance with the terms and conditions of Section 7.2 hereof;

 

  (ii) Second, payment of the Monthly Interest Payment computed at the
Applicable Interest Rate;

 

  (iii) Third, payments to the FF&E Reserve Funds in accordance with the terms
and conditions of Section 7.3 hereof;

 

  (iv) Fourth, payment to Lender of any other amounts then due and payable under
the Loan Documents;

 

  (v)

Fifth, to the extent that, in respect of any Other Loan, there is, or Lender
reasonably determines that there will be, a shortfall (each an “Other Loan
Shortfall”) during the relevant calendar month in the items referred to (x) in
clauses (i)-(vi) of Section 2.6.3(b) of the

 

35



--------------------------------------------------------------------------------

 

applicable Other Loan Agreements, funds sufficient to pay such Other Loan
Shortfall;

 

  (vi) Sixth, funds sufficient to pay Operating Expenses for the next calendar
month pursuant to the Approved Annual Budget, other than expenses paid, or to be
paid to, an Affiliated Manager;

 

  (vii) Seventh, funds sufficient to pay Extraordinary Expenses approved by
Lender and which are then due and payable, if any;

 

  (viii) Eighth, funds sufficient to pay Operating Expenses paid, or to be paid
to, an Affiliated Manager for the next calendar month pursuant to the Approved
Annual Budget; and

 

  (ix) Lastly, and so long as an Event of Default does not exist, payment of any
excess amounts (“Excess Cash Flow”) to Borrower.

 

(c) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

(d) All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default may be applied by Lender in such order and priority as
Lender shall determine in its sole discretion.

 

2.6.4 Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the monthly payment of Debt Service and
amounts due for the Tax and Insurance Escrow Funds, FF&E Reserve Funds, Required
Repair Funds and any other payment reserves established pursuant to this
Agreement or any other Loan Document shall be deemed satisfied to the extent
sufficient amounts are deposited in the Cash Management Account to satisfy such
obligations on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Lender.

 

2.6.5 Application After Event of Default. Notwithstanding anything to the
contrary contained in this Section 2.6, upon the occurrence of an Event of
Default, Lender, at its option, may withdraw the Reserve Funds and any other
funds of Borrower then in the possession of Lender, Servicer or Property Account
Bank and apply such funds to the items for which the Reserve Funds were
established or to the payment of the Obligations and the Other Borrower
Obligations in such order, proportion and priority as Lender may determine in
its sole discretion. Lender’s right to withdraw and apply any of the foregoing
funds shall be in addition to all other rights and remedies provided to Lender
under the Loan Documents.

 

2.6.6 Quarterly Net Cash Flow Tests. In order to ascertain whether or not a Net
Cash Flow Failure has occurred or has terminated, Lender shall determine the Net
Cash Flow as of the last day of each calendar quarter throughout the term of the
Loan (each, a “Quarterly Net

 

36



--------------------------------------------------------------------------------

Cash Flow Test”), beginning September, 2004, each of which Quarterly Net Cash
Flow Tests and the determinations made with respect thereto shall be based on
the information delivered in accordance with Section 5.1.11 hereof, together
with any other evidence which Lender may reasonably require to substantiate or
explain the calculation of Net Cash Flow. Notwithstanding the foregoing, if the
information required under Section 5.1.11 hereof is not delivered, the Net Cash
Flow shall be determined in Lender’s sole discretion.

 

Section 2.7 Extension Options

 

2.7.1 First Extension Option. Borrower shall have the right to extend the
Initial Maturity Date to July 9, 2007 (the period commencing on the first (1st)
day following the Initial Maturity Date and ending on July 9, 2007 being
referred to herein as the “First Extension Term”), provided, that: (a) Borrower
shall have given Lender its written notice of such extension (an “Extension
Notice”) not less than two (2) months nor more than six (6) months prior to the
Initial Maturity Date; (b) the Interest Rate Cap shall be in effect as of the
date of the commencement of the First Extension Term (the “First Extension
Commencement Date”) for the term of the Loan as extended and assigned to Lender;
(c) no Event of Default shall have occurred and be continuing at the time of the
delivery of the Extension Notice with respect to the First Extension Term or on
the First Extension Commencement Date; and (d) Borrower shall have delivered to
Lender an Officer’s Certificate in form reasonably acceptable to Lender
certifying whether or not an Event of Default has occurred and is continuing,
and if so, describing such Event of Default.

 

2.7.2 Second Extension Option. In the event that Borrower exercises the
extension option for the First Extension Term, Borrower shall have the right to
further extend the Maturity Date to July 9, 2008 (the period commencing on the
first (1st) day following the First Extension Term and ending on July 9, 2008
being referred to herein as the “Second Extension Term”), provided, that: (a)
Borrower shall have given Lender an Extension Notice not less than two (2)
months nor more than six (6) months prior to the last day of the First Extension
Term; (b) the Interest Rate Cap shall be in effect as of the date of the
Commencement of the Second Extension Term (the “Second Extension Commencement
Date”) for the term of the Loan as extended and assigned to Lender; (c) no Event
of Default shall have occurred and be continuing at the time of the delivery of
the Extension Notice with respect to the Second Extension Term or on the Second
Extension Commencement Date; and (d) Borrower shall have delivered to Lender an
Officer’s Certificate in form reasonably acceptable to Lender certifying whether
or not an Event of Default has occurred and is continuing, and if so, describing
such Event of Default.

 

2.7.3 Third Extension Option. In the event that Borrower exercises the extension
option for the Second Extension Term, Borrower shall have the right to further
extend the Maturity Date to July 9, 2009 (the period commencing on the first
(1st) day following the Second Extension Term and ending on July 9, 2009 being
referred to herein as the “Third Extension Term”), provided, that: (a) Borrower
shall have given Lender an Extension Notice not less than two (2) months nor
more than six (6) months prior to the last day of the Second Extension Term; (b)
the Interest Rate Cap shall be in effect as of the date of the Commencement of
the Third Extension Term (the “Third Extension Commencement Date”) for the term
of the Loan as extended and assigned to Lender; (c) no Event of Default shall
have occurred and be continuing at the time of the delivery of the Extension
Notice with respect to the Third Extension

 

37



--------------------------------------------------------------------------------

Term or on the Third Extension Commencement Date; and (d) Borrower shall have
delivered to Lender an Officer’s Certificate in form reasonably acceptable to
Lender certifying whether or not an Event of Default has occurred and is
continuing, and if so, describing such Event of Default.

 

Section 2.8 Substitution. Notwithstanding anything to the contrary set forth in
Section 2.4 hereof, Borrower may substitute (each a “Substitution”) a property
(the “Substitute Property”) for the Property upon and subject to the following
terms and conditions:

 

(a) There shall be no more than one (1) Substitution in the aggregate with
respect to the Property and the other Properties effected during the term of the
Loan.

 

(b) Lender shall have received at least sixty (60) days prior written notice
requesting the Substitution and identifying the Substitute Property.

 

(c) The Substitute Property shall be a fee parcel and used and operated as a
hotel of like kind and quality as the hotel operated on the Property as of the
Closing Date and shall have been completed lien-free and paid for in full in a
good and workmanlike manner and in compliance, in all material respects, with
all applicable Legal Requirements.

 

(d) On the Substitution Date, the Loan (in such capacity the “Replaced Loan”)
secured by the Mortgage and Second Mortgage encumbering the Substitute Property
shall be repaid in full and, subject to the terms hereof, Lender shall make a
new Loan (simultaneously with the full repayment of the Replaced Loan) in an
amount equal to the then principal balance of the Replaced Loan (the
“Substitution Loan”) to the owner (which shall qualify as a Qualified Borrower)
of the Substitute Property (the “Substitute Borrower”). Notwithstanding the
foregoing, at Lender’s election, the foregoing may be affected by the Substitute
Borrower assuming the Replaced Loan (in which event the Replaced Loan shall
constitute a Substitution Loan) and the contemporaneous release of the
applicable Borrower (the “Replaced Borrower”) from its obligations in respect of
the Replaced Loan. The Substitute Borrower shall execute and deliver a Joinder
Acknowledgment and Substitution Loan shall constitute a Loan hereunder.

 

(e) (i) The appraised fair market value of the Substitute Property shall be
equal to or greater than the original appraised value of the Property as set
forth in the appraisal delivered to Lender in connection with the closing of the
Loan. The fair market value of the Property and Substitute Property shall be
determined by a firm of appraisers selected by Borrower and approved by Lender
(which approval shall not be unreasonably withheld, delayed or conditioned) and
based on an appraisal, dated not more than ninety (90) days prior to the
Substitution Date reasonably satisfactory to Lender. All costs of such
appraisals shall be paid by Borrower on or prior to the Substitution Date.

 

  (ii)

The actual Net Cash Flow relating to the Substitute Property (based upon the
trailing twelve (12) month financial results or such shorter period, as Lender
reasonably deems appropriate, if the Substitute Property has been open for
business for less than one year) shall equal or exceed the actual Net Cash Flow
relating (based upon the trailing twelve (12) month financial results or such

 

38



--------------------------------------------------------------------------------

 

shorter period, as Lender reasonably deems appropriate, if the Property has been
open for business for less than one year) to the Property.

 

(f) Lender shall have received from Substitute Borrower and such other Persons
as Lender deems reasonably appropriate a Mortgage, a Second Mortgage, a Loan
Agreement, a Note, an Equity Pledge Agreement, all other Loan Documents and
Junior Lender Security Documents executed by Borrower, Guarantor and/or any
other Person (all of which shall be substantially the form of the Loan Documents
executed in respect of the Loan with such changes thereto as Lender reasonably
deems appropriate to reflect the circumstances of the Substitution)
(collectively, the “Substitute Loan Documents”).

 

(g) The Substitute Loan Documents, financing statements, and other instruments
required to perfect the liens in the collateral contemplated thereby required by
Lender shall have been recorded, registered and filed (as applicable) in such
manner as may be required by law to create a valid, perfected lien and security
interest with respect to the Substitute Property and the personal property
related thereto.

 

(h) The liens created by the Substitute Loan Documents shall be first liens and
prior security interests on the Substitute Property and the personal property
related thereto (other than the Second Mortgage), subject only to such
exceptions as Lender shall approve in its sole discretion.

 

(i) Upon the closing of the Substitute Property (the “Substitution Date”), the
Borrower shall have good and marketable title to the Substitute Property, and
good and valid title to any personal property located thereon or used in
connection therewith, in each case satisfactory to the Lender.

 

(j) Lender shall, at Borrower’s sole cost and expense, receive and approve all
Additional Due Diligence Materials.

 

(k) Lender shall have received (x) a confirmation of all Loan Documents executed
by Guarantor and a consent to such Substitution by Guarantor, (y) a confirmation
of all guaranties executed by the Other Borrowers and all pledges executed by
the pledgors thereof and a consent to such Substitution by the Other Borrowers
and pledgors, and (z) such other instruments and agreements and such
certificates and opinions of counsel, in form and substance reasonably
satisfactory to Lender in connection with such Substitution as it may reasonably
request.

 

(l) The Substitute Property shall be located within the continental United
States.

 

(m) No Default or Event of Default shall have occurred and be continuing
hereunder, under any other Loan Document or under the Other Borrower Loan
Documents on the Substitution Date, and Borrower shall have delivered to Lender
an Officer’s Certificate in form reasonably acceptable to Lender certifying to
same.

 

39



--------------------------------------------------------------------------------

(n) Borrower shall pay all reasonable out-of-pocket costs and expenses incurred
in connection with any such Substitution and the reasonable out-of-pocket fees
and expenses incurred by Lender and Servicer in connection therewith. Without
limiting the generality of the foregoing, Borrower shall, in connection with,
and as a condition to, a Substitution, pay the reasonable fees and expenses of
Lender’s attorneys, the reasonable fees and expenses of Lender’s engineers,
appraisers, construction consultants, insurance consultants and other due
diligence consultants and contractors, recording charges, title insurance
charges, and stamp and/or mortgage or similar taxes, transfer taxes.

 

(o) Lender shall have received such assurances and confirmations from the Rating
Agencies that the Substitution shall not result in a downgrading, withdrawal or
qualification of any rating assigned or the preliminary or indicative rating to
be assigned to any securities issued in connection with any Securitization.

 

(p) Lender shall be satisfied that the Substitution shall not constitute a
preference or fraudulent conveyance or that the Substitution is structured in
such a manner as to avoid said risks.

 

(q) A Net Cash Flow Failure shall not be in effect on the Substitution Date.

 

(r) On or before the Substitution Date, all conditions precedent with respect to
the Replaced Loan shall be satisfied with respect to the Substitute Loan,
including, without limitation, delivery of Title Policies with respect to the
Substitute Property.

 

ARTICLE 3

 

CONDITIONS PRECEDENT

 

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower, or waiver by
Lender, of the following conditions precedent no later than the Closing Date:

 

3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

 

3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.

 

(a) Mortgage, Assignment of Leases. Lender shall have received from Borrower
fully executed and acknowledged counterparts of the Mortgage, the Second
Mortgage and the Assignment of Leases and evidence that counterparts of the
Mortgage, the Second

 

40



--------------------------------------------------------------------------------

Mortgage and Assignment of Leases have been delivered to the Title Company for
recording, in the reasonable judgment of Lender, so as to effectively create
upon such recording valid and enforceable Liens upon the Property, of the
requisite priority, in favor of Lender (or such trustee as may be required or
desired under local law), subject only to the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents. Lender shall have
also received from Borrower fully executed counterparts of the other Loan
Documents.

 

(b) Title Insurance. Lender shall have received Title Insurance Policies with
respect to the Mortgage and the Second Mortgage issued by the Title Company and
dated as of the Closing Date, with reinsurance and direct access agreements
acceptable to Lender. Such Title Insurance Policies shall (i) provide coverage
in amounts satisfactory to Lender, (ii) insure Lender that the Mortgage and the
Second Mortgage, as applicable, creates a valid lien on the Property encumbered
thereby of the requisite priority, free and clear of all exceptions from
coverage other than Permitted Encumbrances and standard exceptions and
exclusions from coverage (as modified by the terms of any endorsements), (iii)
contain such endorsements and affirmative coverages as Lender may reasonably
request, (iv) name Lender and its successors and assigns as the insured. The
Title Insurance Policies shall be assignable, to the extent permitted under
applicable state law. Lender also shall have received evidence that all premiums
in respect of such Title Insurance Policies have been paid, and (v) with respect
to the Second Mortgage, tie-in and first loss endorsements to the extent
available in the State where the Property is located.

 

(c) Survey. Lender shall have received a current Survey, certified to the title
company and Lender and their successors and assigns, in form and content
satisfactory to Lender and prepared by a professional and properly licensed land
surveyor satisfactory to Lender in accordance with the Accuracy Standards for
ALTA/ACSM Land Title Surveys as adopted by ALTA, American Congress on Surveying
& Mapping and National Society of Professional Surveyors in 1999. The Survey
shall reflect the same legal description contained in the Title Insurance Policy
and shall include, among other things, a metes and bounds description of the
real property comprising part of the Property reasonably satisfactory to Lender.
The surveyor’s seal shall be affixed to the Survey and the surveyor shall
provide a certification for the Survey in form and substance acceptable to
Lender.

 

(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its sole discretion,
and evidence of the payment of all Insurance Premiums payable for the existing
policy period.

 

(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of the Property, satisfactory in form and
substance to Lender.

 

(f) Zoning. Lender shall have received, at Lender’s option, either (i) (A)
letters or other evidence with respect to the Property from the appropriate
municipal authorities (or other Persons) concerning applicable zoning and
building laws, or (B) an ALTA 3.1 zoning endorsement for the Title Insurance
Policy, or (ii) a zoning opinion letter, in each case in substance reasonably
satisfactory to Lender.

 

41



--------------------------------------------------------------------------------

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first priority Lien as
of the Closing Date with respect to the Mortgage, subject only to applicable
Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents, and Lender shall have received satisfactory evidence thereof.

 

3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.

 

3.1.5 Delivery of Organizational Documents. (a) Borrower shall deliver or cause
to be delivered to Lender copies certified by Borrower of all organizational
documentation related to Borrower and/or its formation, structure, existence,
good standing and/or qualification to do business, as Lender may request in its
sole discretion, including, without limitation, good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of the Loan and incumbency certificates as may be
requested by Lender.

 

(b) Borrower shall deliver or cause to be delivered to Lender copies certified
by Borrower of all organizational documentation related to Principal, Guarantor,
and other members and/or partners of Borrower, and/or the formation, structure,
existence, good standing and/or qualification to do business of any of the
foregoing, as Lender may request in its sole discretion, including, without
limitation, good standing certificates, qualifications to do business in the
appropriate jurisdictions, authorizing resolutions and incumbency certificates
as may be requested by Lender.

 

3.1.6 Opinions of Borrower’s Counsel. Lender shall have received opinions from
Borrower’s counsel with respect to non-consolidation and the due execution,
authority, enforceability of the Loan Documents and such other matters as Lender
may require, all such opinions in form, scope and substance satisfactory to
Lender and Lender’s counsel in their sole reasonable discretion.

 

3.1.7 Intentionally Omitted.

 

3.1.8 Basic Carrying Costs. Borrower shall have paid all Basic Carrying Costs
relating to the Property which are in arrears, including without limitation, (a)
accrued but unpaid Insurance Premiums, (b) currently due Taxes (including any in
arrears) and (c) currently due Other Charges, which amounts shall be funded with
proceeds of the Loan.

 

3.1.9 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
the other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.

 

42



--------------------------------------------------------------------------------

3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

 

3.1.11 Intentionally Omitted.

 

3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the fees and
costs of Lender’s counsel and all other third party out-of-pocket expenses
reasonably incurred in connection with the origination of the Loan.

 

3.1.13 Leases and Rent Roll. Lender shall have received copies of all Leases and
certified copies of any Leases as requested by Lender. Lender shall have
received a current certified rent roll of the Property, reasonably satisfactory
in form and substance to Lender.

 

3.1.14 Tax Lot. Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
satisfactory in form and substance to Lender.

 

3.1.15 Physical Conditions Report. Lender shall have received a Physical
Conditions Report, which report shall be satisfactory in form and substance to
Lender.

 

3.1.16 Management Agreement. Lender shall have received a copy of the Management
Agreement, which shall be reasonably satisfactory in form and substance to
Lender.

 

3.1.17 Appraisal. Lender shall have received an appraisal of the Property, which
shall be satisfactory in form and substance to Lender.

 

3.1.18 Financial Statements. Lender shall have received a balance sheet with
respect to the Property for the two (2) most recent Fiscal Years (audited, if
available), each in form and substance satisfactory to Lender.

 

3.1.19 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

 

3.1.20 Other Loans. All conditions precedent to the closing of each of the Other
Loans shall have been satisfied, as determined by Lender in its sole discretion,
and each Other Loan shall have closed or shall close simultaneously with the
closing of the Loan.

 

43



--------------------------------------------------------------------------------

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof and as of the Closing Date that:

 

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its properties, businesses and operations.
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the ownership, management and operation of the Property. The
ownership interests of Borrower are as set forth on the organizational chart
attached hereto as Schedule III.

 

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by any Significant Party, as applicable, will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement or other agreement or instrument to which Borrower is a party or by
which any of Borrower’s property or assets is subject, nor will such action
result in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority having jurisdiction over Borrower or
any of Borrower’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any such
Governmental Authority required for the execution, delivery and performance by
any Significant Party, as applicable, of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

 

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting any Significant Party or
the Property, which actions, suits or proceedings, if determined against such
Significant Party or the Property, are reasonably likely to have a Material
Adverse Effect.

 

44



--------------------------------------------------------------------------------

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property are bound. Borrower has no material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) any
obligations incurred in the ordinary course of the operation of the Property as
permitted pursuant to clause (s) of the definition of “Special Purpose Entity”
set forth in Section 1.1 hereof, (b) the obligations under the Loan Documents.

 

4.1.6 Title. (a) Borrower has good, marketable and insurable fee title to the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
the Property (as currently used) or Borrower’s ability to repay the Loan. The
Mortgage and the Assignment of Leases, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on the Property, subject only to Permitted Encumbrances and the
Liens created by the Loan Documents, and (b) perfected security interests in and
to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents.
There are no claims for payment for work, labor or materials affecting the
Property which are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents.

 

(b) The Second Mortgage, when properly recorded in the appropriate public
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (i) a valid, perfected second
priority Lien on the Property, subject only to Permitted Encumbrances and the
Lien of the Mortgage and (ii) perfected security interests in and to, and
perfected collateral assignments of, all Personal Property (including the
Leases), all in accordance with the terms thereof, in each case subject only to
the Mortgage and any applicable Permitted Encumbrances to the extent that
perfection occurs through the recording of a Mortgage or the filing of a
financing statement.

 

4.1.7 Solvency. Borrower has (a) not entered into the transaction contemplated
by this Agreement or executed the Note, this Agreement or any other Loan
Documents with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
such Loan Documents. After giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately

 

45



--------------------------------------------------------------------------------

following the making of the Loan will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts and liabilities as they mature (taking into account
the timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of the obligations of Borrower). No petition in
bankruptcy has been filed against Borrower or any of its constituent Persons,
and neither Borrower nor any of its constituent Persons has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. Neither Borrower nor any of its constituent Persons
are contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of Borrower’s assets or properties, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against it or any of its
constituent Persons.

 

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.

 

4.1.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA, and (b)
transactions by or with Borrower are not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Agreement.

 

4.1.10 Compliance. Borrower and the Property (including the use thereof) comply
in all material respects with all applicable Legal Requirements, including,
without limitation, building and zoning ordinances and codes. Borrower is not in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower, to Borrower’s
knowledge, or any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording any Governmental Authority the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.

 

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (i) fairly and accurately
represent the financial condition of the Significant Parties and the Property as
of the date of such reports, and (iii) to the extent audited by an independent
certified public accounting firm, have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein. Except for
Permitted Encumbrances, Borrower does not have any contingent liabilities,
liabilities for taxes, unusual

 

46



--------------------------------------------------------------------------------

forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a Material Adverse Effect on the Property or the operation thereof as a hotel,
except as referred to or reflected in said financial statements. Since the date
of such financial statements, there has been no material adverse change in the
financial condition, operation or business of Borrower from that set forth in
said financial statements.

 

4.1.12 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s knowledge, is threatened or contemplated with respect to all or
any portion of the Property or for the relocation of any roadway providing
access to the Property, except as set forth on Schedule IV.

 

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.

 

4.1.14 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. All public utilities
necessary or convenient to the full use and enjoyment of the Property are
located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purpose have been completed and dedicated to public use
and accepted by all Governmental Authorities.

 

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

 

4.1.16 Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

 

4.1.17 Assessments. To Borrower’s knowledge, there are (a) no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, and (ii) no contemplated improvements to the Property
that may result in such special or other assessments.

 

4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Principal or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and Borrower, Principal and Guarantor have
not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

 

47



--------------------------------------------------------------------------------

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

 

4.1.20 Insurance. Borrower has obtained and has delivered to Lender valid
certificates of insurance evidencing the Policies along with evidence
satisfactory to Lender of the payment in full of all premiums required
thereunder. No claims have been made under any such Policies, and no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any such Policies. Borrower shall use commercially reasonable
efforts to obtain and deliver to Lender certified copies of the Policies as soon
as practicable after the date of this Agreement.

 

4.1.21 Use of Property. The Property is used exclusively as a hotel and other
appurtenant and related uses.

 

4.1.22 Certificate of Occupancy; Licenses. All material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits, required for the legal use, occupancy and/or operation of
the Property as a hotel (collectively, the “Licenses”), have been obtained and
are in full force and effect. Borrower shall keep and maintain all Licenses
necessary for the operation of the Property as a hotel. The use being made of
the Property is in conformity in all material respects with the certificate of
occupancy issued for the Property.

 

4.1.23 Flood Zone. None of the Improvements on the Property are located in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards or, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) hereof is in full force and effect with respect to the
Property.

 

4.1.24 Physical Condition. The Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components are in good condition, order
and repair in all material respects. Other than as disclosed in the “Engineering
Report,” there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

4.1.25 Boundaries. All of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.

 

48



--------------------------------------------------------------------------------

4.1.26 Leases. The Property is not subject to any Leases other than the Leases
described in Schedule I attached hereto and made a part hereof. No Person has
any possessory interest in the Property or right to occupy the same except under
and pursuant to the provisions of the Leases or as hotel guests, customers or
invitees in the ordinary course of business at the Property. The current Leases
are in full force and effect and there are no defaults thereunder by either
party and there are no conditions that, with the passage of time or the giving
of notice, or both, would constitute defaults thereunder. The copies of the
Leases delivered to Lender are true and complete, and there are no oral
agreements with Borrower with respect thereto; (Lender acknowledges and agrees
that Borrower has no obligation to deliver copies of Leases under 5,000 square
feet unless specifically so requested by Lender). No Rent (including security
deposits) has been paid more than one (1) month in advance of its due date. All
work to be performed by Borrower under each Lease has been performed as required
in such Lease and has been accepted by the applicable tenant, and any payments,
free rent, partial rent, rebate of rent or other payments, credits, allowances
or abatements required to be given by Borrower to any tenant has already been
received by such tenant. There has been no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein which is
still in effect. No tenant listed on Schedule I has assigned its Lease or sublet
all or any portion of the premises demised thereby, no such tenant holds its
leased premises under assignment or sublease, nor does anyone except such tenant
and its employees occupy such leased premises. No tenant under any Lease has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of the Property of which the leased premises are a part. No tenant under any
Lease has any right or option for additional space in the Improvements.

 

4.1.27 Survey. The Survey for the Property delivered to Lender in connection
with this Agreement has been prepared in accordance with the provisions of
Section 3.1.3(c) hereof, and does not fail to reflect any material matter
affecting the Property or the title thereto.

 

4.1.28 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. The Borrower is organized under the
laws of the State of Delaware.

 

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage and the Second Mortgage, have been paid or are being
paid simultaneously herewith, and the Mortgage and the Second Mortgage and the
other Loan Documents have been validly executed and delivered and are
enforceable in accordance with their respective terms by Lender (or any
subsequent holder thereof), subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations.

 

49



--------------------------------------------------------------------------------

4.1.30 Special Purpose Entity/Separateness.

 

(a) Until the Debt has been paid in full, Borrower hereby represents, warrants
and covenants that (i) Borrower is, shall be and shall continue to be a Special
Purpose Entity, and (ii) Principal is, shall be and shall continue to be a
Special Purpose Entity.

 

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

 

(c) All of the assumptions made in the Insolvency Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all respects
material to the opinions set forth therein and any assumptions made in any
subsequent non-consolidation opinion required to be delivered in connection with
the Loan Documents (an “Additional Insolvency Opinion”), including, but not
limited to, any exhibits attached thereto, will have been and shall be true and
correct in all respects. Borrower has complied and will comply with, and
Principal has complied and Borrower will cause Principal to comply with, all of
the assumptions made with respect to Borrower and Principal in the Insolvency
Opinion. Borrower will, and shall cause Principal to, have complied and will
comply with all of the assumptions made with respect to Borrower and Principal
in any Additional Insolvency Opinion. Each entity other than Borrower and
Principal with respect to which an assumption shall be made in any Additional
Insolvency Opinion will have complied and will comply with all of the
assumptions made with respect to it in any Additional Insolvency Opinion.

 

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default continuing beyond applicable grace or cure
periods thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.

 

4.1.32 Illegal Activity. To Borrower’s knowledge, no portion of the Property has
been or will be purchased with proceeds of any illegal activity.

 

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender including, but not limited to, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects. There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise is reasonably likely to have a Material Adverse
Effect. Borrower has disclosed to Lender all material facts and has not failed
to disclose any material fact that could cause any Provided Information or
representation or warranty made herein to be materially misleading.

 

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company”

 

50



--------------------------------------------------------------------------------

within the meaning of the Public Utility Holding Company Act of 1935, as
amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

4.1.35 Embargoed Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower or Principal shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated under any such United States laws,
with the result that the investment in Borrower or Principal, as applicable
(whether directly or indirectly), is or would be prohibited by law (each, an
“Embargoed Person”) or the Loan made by Lender is or would be in violation of
law; (b) no Embargoed Person shall have any interest of any nature whatsoever in
Borrower or Principal, as applicable, with the result that the investment in
Borrower or Principal, as applicable (whether directly or indirectly), is or
would be prohibited by law or the Loan is or would be in violation of law; and
(c) none of the funds of Borrower, Principal or Guarantor, as applicable, shall
be derived from any unlawful activity by Borrower, Principal or Guarantor with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is or would be prohibited by law or
the Loan is or would be in violation of law.

 

4.1.36 Cash Management Account.

 

(a) This Agreement, together with the other Loan Documents, creates a valid and
continuing security interest (as defined in the Uniform Commercial Code of the
State of Delaware) in the Property Account and Cash Management Account in favor
of Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold or otherwise conveyed
the Property Account and Cash Management Account;

 

(b) Intentionally Omitted.

 

(c) Pursuant and subject to the terms hereof, the Property Account Bank has
agreed to comply with all instructions originated by Lender and Borrower, as
applicable, without further consent by Borrower, directing disposition of the
Property Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities; and

 

(d) The Property Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee.

 

4.1.37 Intentionally Omitted.

 

4.1.38 Intentionally Omitted

 

51



--------------------------------------------------------------------------------

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

ARTICLE 5

 

BORROWER COVENANTS

 

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply, in
all material respects, with all Legal Requirements applicable to Borrower and
the Property. There shall never be committed by Borrower, and Borrower shall not
permit any other Person in occupancy of or involved with the operation or use of
the Property to commit, any act or omission affording the federal government or
any state or local government the right of forfeiture against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents. Borrower hereby covenants and agrees not to
commit, permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times reasonably maintain, preserve and
protect all material franchises and material trade names, preserve all the
remainder of its property used or useful in the conduct of its business, and
shall keep the Property in reasonably good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Mortgage. Borrower shall keep the Property insured at all times
by financially sound and reputable insurers, to such extent and against such
risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal Requirement, provided, that: (a)
no Release Default or Event of Default has occurred and remains uncured; (b)
Borrower is permitted to do so under the provisions of any mortgage or deed of
trust superior in lien to the Mortgage; (c) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any instrument to
which Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (d) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (e) Borrower shall, upon final determination thereof, promptly comply with
any such Legal Requirement determined to be

 

52



--------------------------------------------------------------------------------

valid or applicable or cure any violation of any Legal Requirement; (f) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower and/or the Property; and (g) Borrower shall furnish such
security as may be required in the proceeding, or as may be reasonably requested
by Lender, to insure compliance with such Legal Requirement, together with all
interest and penalties payable in connection therewith. Lender may apply any
such security, as necessary to cause compliance with such Legal Requirement at
any time when, in the reasonable judgment of Lender, the validity, applicability
or violation of such Legal Requirement is finally established or the Property
(or any part thereof or interest therein) shall be in imminent danger of being
sold, forfeited, terminated, cancelled or lost.

 

5.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property, or any part
thereof, prior to delinquency; provided, however, Borrower’s obligation to
directly pay Taxes shall be suspended for so long as adequate reserves for same
are maintained pursuant to Section 7.2 hereof. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent provided, however, Borrower is not required to
furnish such receipts for payment of Taxes in the event that such Taxes have
been paid by Lender pursuant to Section 7.2 hereof. Borrower shall not suffer
and shall promptly cause to be paid and discharged any Lien or charge whatsoever
which may be or become a Lien or charge against the Property and that is
prohibited in accordance with Section 5.2.2 hereof, and shall pay for all
utility services provided to the Property prior to delinquency. After prior
notice to Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes, Other Charges or other Liens, provided, that: (a) no Release Default or
Event of Default has occurred and remains uncured; (b) Borrower is permitted to
contest same under the provisions of any mortgage or deed of trust superior in
lien to the Mortgage; (c) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (d) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (e) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (f) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; and (g) Borrower shall furnish such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to insure the payment
of any such Taxes or Other Charges, together with all interest and penalties
thereon. Lender may pay over any such other security or part thereof held by
Lender to the claimant entitled thereto at any time when, in the judgment of
Lender, the entitlement of such claimant is established or the Property (or any
part thereof or interest therein) shall be in imminent danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Lien of the Mortgage or the Second Mortgage being primed by any related Lien.

 

5.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened in writing against Borrower,
Principal and/or Guarantor which is reasonably likely to cause a Material
Adverse Effect.

 

53



--------------------------------------------------------------------------------

5.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice (which may be given verbally).

 

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s, Principal’s or Guarantor’s condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

 

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower. Payment of the costs and
expenses associated with any of the foregoing shall be in accordance with the
terms and provisions of this Agreement, including, without limitation, the
provisions of Section 10.13 hereof.

 

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses reasonably incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of Casualty
or Condemnation affecting the Property or any part thereof) out of such
Insurance Proceeds.

 

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement, the other Loan Documents, as Lender shall reasonably
require from time to time.

 

54



--------------------------------------------------------------------------------

5.1.10 Mortgage Taxes. Borrower represents that it has paid all state, county
and municipal recording and all other taxes imposed upon the execution and
recordation of the Mortgage.

 

5.1.11 Financial Reporting.

 

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP and the Uniform System of Accounts
(or such other accounting basis acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of Borrower
and all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice (which may be verbal) to examine
such books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence of an Event of Default,
Borrower shall pay any costs and expenses incurred by Lender to examine
Borrower’s accounting records with respect to the Property, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.

 

(b) Borrower will furnish to Lender annually, within one hundred twenty (120)
days following the end of each Fiscal Year of Borrower, a complete copy of
Borrower’s combined annual financial statements (combined with those of the
Other Borrowers) and Guarantor’s consolidated annual financial statements
audited by a “Big Four” accounting firm or other independent certified public
accountant acceptable to Lender in accordance with GAAP (or such other
accounting basis acceptable to Lender) covering the Property and the Other
Properties for such Fiscal Year and containing statements of profit and loss for
Borrower, the Other Borrowers and Guarantor and a balance sheet for Borrower,
the Other Borrowers and Guarantor. Such statements, with respect to the Borrower
and the Other Borrowers shall set forth the financial condition and the results
of operations for the Property and the Other Properties for such Fiscal Year,
and shall include, but not be limited to, amounts representing annual Aggregate
Net Cash Flow, Aggregate Net Operating Income, Aggregate Gross Income from
Operations and Aggregate Operating Expenses. In addition, such statements shall
include supplementary information setting forth the financial condition and
results of operation for each of Borrower and the Other Borrowers, Borrower’s,
the Other Borrowers’ and Guarantor’s annual financial statements shall be
accompanied by (i) an unqualified opinion of a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
(ii) a schedule audited by such independent certified public accountant
reconciling Aggregate Net Operating Income to Aggregate Net Cash Flow (the “Net
Cash Flow Schedule”), which shall itemize all adjustments made to Aggregate Net
Operating Income to arrive at Aggregate Net Cash Flow deemed material by such
independent certified public accountant, and (iii) an Officer’s Certificate
certifying that (x) the Capital Expenditures for such year and (y) each annual
financial statement presents fairly the financial condition and the results of
operations of Borrower, the Other Borrowers, Guarantor and the Property and the
Other Properties being reported upon and that such financial statements have
been prepared in accordance with GAAP and as of the date thereof whether there
exists an event or circumstance which constitutes a Default or Event of Default
under the Loan Documents executed and delivered by, or applicable to, Borrower,
the Other Borrowers or Guarantor, and if such Default or an Event of Default
exists, the nature thereof, the period of time it has existed and the action
then being taken to remedy the same.

 

55



--------------------------------------------------------------------------------

(c) Borrower will furnish, or cause to be furnished, to Lender on or before (i)
twenty-five (25) days after the end of each calendar month thereafter, and (ii)
forty-five (45) days after the end of each calendar quarter thereafter, the
following items, accompanied by an Officer’s Certificate stating that such items
are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower and the Property (subject to
normal year-end adjustments) as applicable: (i) monthly and year-to-date
operating statements prepared for each calendar month, noting Net Operating
Income, Gross Income from Operations, and Operating Expenses (not including any
contributions to the FF&E Reserve Funds and/or the Debt Service Reserve), and,
upon Lender’s request, other information necessary and sufficient to fairly
represent the financial position and results of operation of the Property during
such period, and containing a comparison of budgeted income and expenses and the
actual income and expenses together with a detailed explanation of any variances
that either exceed (1) 10% and $10,000 with respect to any one (1) line item or
(2) 5% in the aggregate between all budgeted and actual amounts for such
periods, all in form reasonably satisfactory to Lender; and (ii) a calculation
reflecting the annual Debt Service Coverage Ratio for the immediately preceding
twelve (12) month period for which financial statements are available as of the
last day of each calendar month or quarter (as applicable), and (iii) a
computation of Net Cash Flow for such period. In addition, such Officer’s
Certificate shall also state that the representations and warranties of Borrower
set forth in Section 4.1.30 are true and correct as of the date of such
certificate and whether there are trade payables outstanding for more than sixty
(60) days.

 

(d) Intentionally Omitted.

 

(e) Intentionally Omitted.

 

(f) Intentionally Omitted.

 

(g) Intentionally Omitted.

 

(h) Intentionally Omitted.

 

(i) Borrower will furnish to Lender on or before forty-five (45) days after the
end of each calendar quarter (a) a statement setting forth (i) the Aggregate Net
Cash Flow for each calendar quarter and calendar year occurring during the full
twelve (12) calendar month period immediately proceeding the date of such
statement for which financial statements are available.

 

(j) Lender hereby approves the Annual Budget and the Annual FF&E Budget for the
partial year 2004 previously delivered to it. For each calendar year commencing
with calendar year 2005, Borrower shall submit to Lender (i) an Annual Budget
for the Property and (ii) an Annual FF&E Budget with respect to FF&E required to
be made to the Property for such year, each not later than thirty (30) days
prior to the commencement of such period or calendar year in form reasonably
satisfactory to Lender. The Annual FF&E Budget shall provide for FF&E
expenditures equal to at least four (4%) percent of the Gross Income from
Operations derived from the operation of the Property during the preceding
calendar year. The Annual Budget shall be subject to Lender’s reasonable written
approval (each such Annual Budget as so

 

56



--------------------------------------------------------------------------------

approved in writing by Lender, is herein referred to as an “Approved Annual
Budget”). Notwithstanding the foregoing, variances between budgeted and actual
amounts in the Approved Annual Budget may vary by up to the greater of ten
percent (10%) or $10,000.00 with respect to any one (1) line item and up to five
percent (5%) in the aggregate for the entire Approved Annual Budget without the
consent of Lender. The Annual FF&E Budget shall likewise be subject to Lender’s
reasonable written approval (each such Annual FF&E Budget as so approved in
writing by Lender, is herein referred to as an “Approved Annual FF&E Budget”).
In the event that Lender objects to a proposed Annual Budget and/or Annual FF&E
Budget submitted by Borrower, Lender shall advise Borrower of such objections
within ten (10) Business Days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise such Annual Budget and/or Annual FF&E Budget, as applicable, and resubmit
the same to Lender. Lender shall advise Borrower of any objections to such
revised Annual Budget and/or Annual FF&E Budget within five (5) Business Days
after receipt thereof (and deliver to Borrower a reasonably detailed description
of such objections) and Borrower shall promptly revise the same in accordance
with the process described in this subsection until Lender approves the Annual
Budget and/or Annual FF&E Budget. Notwithstanding the foregoing, Lender shall be
deemed to have consented to any Annual Budget and/or Annual FF&E Budget if
Lender has not provided Borrower with a written notice of denial within ten (10)
Business Days of Lender’s receipt of such Annual Budget and/or Annual FF&E
Budget so long as Borrower’s request is submitted with the words “IMMEDIATE
RESPONSE REQUIRED, DEEMED APPROVED IF NO RESPONSE RECEIVED WITHIN TEN (10)
BUSINESS DAYS” in bold print, all capital letters, in 14 point or larger and
prominently displayed at the top of any correspondence and on any envelope
containing the request. Until such time that Lender approves a proposed Annual
Budget and/or Annual FF&E Budget (or approval is deemed given), the most
recently Approved Annual Budget and/or Annual Approved FF&E Budget shall apply;
provided, that, such Approved Annual Budget shall be adjusted to reflect actual
increase in utility costs, Taxes, Insurance Premiums and Other Charges.

 

(k) In the event that, Borrower must incur an extraordinary Operating Expense or
Capital Expenditure not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense together
with all invoices or other backup reasonably required by Lender to substitute
such proposed Extraordinary Expense and the amount thereof; provided, that, in
the event Borrower is required to incur Extraordinary Expenses before Lender’s
consent is granted due to emergencies involving imminent danger to person or
property Lender’s consent shall not be required with respect to such emergency
only provided that Borrower shall promptly provide Lender with a reasonably
detailed description of such expenditures and the emergency following same. No
Rents may be used to pay an Extraordinary Expense unless and until Lender has
reasonably approved same in writing, which approval will not by unreasonably
withheld or delayed; provided, however, Lender shall be deemed to have consented
to such Extraordinary Expense if Lender has not provided Borrower with a written
notice of denial within ten (10) Business Days of Lender’s receipt of such
request so long as Borrower’s request is submitted with the words “IMMEDIATE
RESPONSE REQUIRED, DEEMED APPROVED IF NO RESPONSE RECEIVED WITHIN TEN (10)
BUSINESS DAYS” in bold print, all capital letters, in 14 point or larger and
prominently displayed at the top of any correspondence and on any envelope
containing the request.

 

57



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Lender’s consent shall not be required for the
payment of Taxes, Insurance Premiums or utilities with respect to the Property
in excess of the amounts provided for in the Approved Annual Budget for such
items provided that Borrower shall provide prompt notice to Lender of such
increases following Borrower’s knowledge of such increase.

 

(l) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Property and
Borrower that is provided to Lender pursuant to this Section 5.1.11 in
connection with the Securitization to such parties requesting such information
in connection with such Securitization.

 

5.1.12 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.

 

5.1.13 Title to the Property. Borrower will warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances), and (b) the validity and priority of the
Lien of the Mortgage, the Second Mortgage and the Assignment of Leases, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by Lender if an interest in the
Property, other than as permitted hereunder, is claimed by another Person.

 

5.1.14 Costs of Enforcement. In the event (a) that the Mortgage and/or the
Second Mortgage is foreclosed in whole or in part or that the Mortgage and/or
the Second Mortgage is put into the hands of an attorney for collection, suit,
action or foreclosure, (b) of the foreclosure of any mortgage prior to or
subsequent to the Mortgage and/or the Second Mortgage in which proceeding Lender
is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any direct or indirect owners,
members or partners of Borrower or an assignment by Borrower or any direct or
indirect owners, members or partners of Borrower for the benefit of its
creditors, Borrower, on behalf of itself and its successors and assigns, agrees
that it/they shall be chargeable with and shall pay all costs of collection and
defense, including attorneys’ fees and costs, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

5.1.15 Estoppel Statement.

 

(a) After request by Lender from time to time, but no more frequently than twice
in any 12 month period, Borrower shall within ten (10) days furnish Lender with
a

 

58



--------------------------------------------------------------------------------

statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Loan, (ii) the Outstanding Principal Balance, (iii) the
date installments of interest and/or principal were last paid, (iv) any offsets
or defenses to the performance of the Obligations, if any, and (v) that the
Note, this Agreement, the Mortgage and the other Loan Documents are valid, legal
and binding obligations of Borrower and have not been modified or if modified,
giving particulars of such modification.

 

(b) Borrower shall deliver to Lender promptly upon request from time to time and
subject to the terms of the Leases, tenant estoppel certificates from each
commercial tenant leasing 5,000 square feet or more of space at the Property in
form and substance reasonably satisfactory to Lender; provided, that, Borrower
shall not be required to deliver such certificates more frequently than two (2)
times in any calendar year.

 

(c) Intentionally Omitted.

 

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

 

5.1.17 Performance by Borrower. Borrower shall not enter into or otherwise
suffer or permit any amendment, waiver, supplement, termination or other
modification of any Loan Document executed and delivered by, or applicable to,
Borrower without the prior consent of Lender.

 

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and
Principal as of the date of the Securitization.

 

5.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

 

5.1.20 Leasing Matters. Any Leases with respect to the Property executed after
the date hereof, for more than 5,000 square feet shall be approved by Lender,
which approval shall not be unreasonably withheld, delayed or conditioned. Upon
request, Borrower shall furnish Lender with executed copies of all Leases. All
renewals of Leases and all proposed Leases shall provide for rental rates
comparable to existing local market rates. All proposed Leases shall be on
commercially reasonable terms and shall not contain any terms which would
materially affect Lender’s rights under the Loan Documents. All Leases executed
after the date hereof shall provide that they are subordinate to the Mortgage
and that the lessee agrees to attorn to Lender or any purchaser at a sale by
foreclosure or power of sale. Borrower shall (a) observe and perform the
obligations imposed upon the lessor under the Leases in a commercially

 

59



--------------------------------------------------------------------------------

reasonable manner; (b) enforce and may amend or terminate the terms, covenants
and conditions contained in the Leases upon the part of the lessee thereunder to
be observed or performed in a commercially reasonable manner and in a manner not
to impair the value of the Property involved except that no termination by
Borrower or acceptance of surrender by a tenant of any Leases of more than 5,000
square feet shall be permitted unless by reason of a tenant default and then
only in a commercially reasonable manner to preserve and protect the Property;
provided, however, that no such termination or surrender of any Lease covering
more than 5,000 square feet will be permitted without the consent of Lender; (c)
not collect any of the rents more than one (1) month in advance (other than
security deposits); (d) not execute any other assignment of lessor’s interest in
the Leases or the Rents (except as contemplated by the Loan Documents); (e) not
alter, modify or change the terms of any Lease in excess of 5,000 square feet in
a manner inconsistent with the provisions of the Loan Documents; and (f) execute
and deliver at the request of Lender all such further assurances, confirmations
and assignments in connection with the Leases as Lender shall from time to time
reasonably require. Notwithstanding anything to the contrary contained herein,
Borrower shall not enter into a lease of all or substantially all of the
Property without Lender’s prior consent.

 

5.1.21 Alterations. Borrower shall obtain Lender’s prior consent to any
alterations to any Improvements (excluding Decorative Changes), which consent
shall not be unreasonably withheld, delayed or conditioned. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with: any
alterations to the Improvements (excluding Decorative Changes) that will not
have a Material Adverse Effect, provided, that, such alterations (a) are made in
connection with tenant improvement work performed pursuant to the terms of any
Lease executed on or before the date hereof, (b) do not adversely affect any
structural component of any Improvements, any utility or HVAC system contained
in any Improvements or the exterior of any building constituting a part of any
Improvements and the aggregate cost thereof does not exceed $1,000,000.00 (the
“Threshold Amount”), or (c) are performed in connection with Restoration after
the occurrence of a Casualty in accordance with the terms and provisions of this
Agreement. If the total unpaid amounts due and payable with respect to
alterations to the Improvements at the Property shall at any time exceed the
Threshold Amount, Borrower shall promptly deliver to Lender as security for the
payment of such amounts and as additional security for Borrower’s obligations
under the Loan Documents any of the following: (i) cash, (ii) U.S. Obligations,
(iii) other securities having a rating acceptable to Lender and that the
applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification of the initial, or, if
higher, then current ratings assigned to any Securities or any class thereof in
connection with any Securitization, or (iv) a completion and performance bond or
an irrevocable letter of credit (payable on sight draft only) issued by a
financial institution (A) having a rating by S&P of not less than “A-1+” if the
term of such bond or letter of credit is no longer than three (3) months or, if
such term is in excess of three (3) months, issued by a financial institution
having a rating that is reasonably acceptable to Lender, and (B) that the
applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification of the initial, or, if
higher, then current ratings assigned to any Securities or any class thereof in
connection with any Securitization. Such security shall be in an amount equal to
the excess of the total unpaid amounts with respect to alterations to the
Improvements on the Property (other than such amounts to be paid or reimbursed
by tenants under the Leases) over the Threshold Amount and

 

60



--------------------------------------------------------------------------------

upon an Event of Default Lender may apply such security from time to time at the
option of Lender to pay for such alterations.

 

5.1.22 Operation of Property.

 

(a) Borrower shall cause the Property to be operated, in all material respects,
in accordance with the Management Agreement or Replacement Management Agreement,
as applicable. In the event that the Management Agreement expires or is
terminated (without limiting any obligation of Borrower to obtain Lender’s
consent to any termination or modification of the Management Agreement in
accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable.

 

(b) Borrower shall: (i) promptly perform and/or observe in all material respects
all of the covenants and agreements required to be performed and observed by
Borrower under the Management Agreement and do all things necessary to preserve
and to keep unimpaired its material rights thereunder; (ii) promptly notify
Lender of any material default under the Management Agreement of which it is
aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, material notice, material report and
estimate received by it under the Management Agreement; and (iv) enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by Manager under the Management Agreement, in a
commercially reasonable manner.

 

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage and Second Mortgage in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:

 

5.2.1 Operation of Property.

 

(a) Borrower shall not, without Lender’s prior consent (which consent shall not
be unreasonably withheld): (i) subject to Section 9.5 hereof, surrender,
terminate or cancel the Management Agreement; provided, that Borrower may,
without Lender’s consent, replace the Manager so long as the replacement manager
is a Qualified Manager pursuant to a Replacement Management Agreement; (ii)
reduce or consent to the reduction of the term of the Management Agreement;
(iii) increase or consent to the increase of the amount of any charges or fees
under the Management Agreement; or (iv) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, the
Management Agreement in any material respect.

 

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
consent of Lender, which consent may be withheld in Lender’s sole discretion,
unless failure to do so would cause a default of Borrower’s obligations under
the Management Agreement.

 

61



--------------------------------------------------------------------------------

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except:

 

(a) Permitted Encumbrances;

 

(b) Liens created by or permitted pursuant to the Loan Documents; and

 

(c) Liens for Taxes or Other Charges not yet due.

 

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity, (b)
engage in any business activity not related to the ownership and operation of
the Property, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of Borrower except to the extent permitted by the Loan Documents, (d)
modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction, or (e) cause Principal to
(i) dissolve, wind up or liquidate or take any action, or omit to take any
action, as a result of which Principal would be dissolved, wound up or
liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
certificate of incorporation or bylaws of Principal, in each case, without
obtaining the prior consent of Lender.

 

5.2.4 Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

 

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance, or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, in each case, without the prior consent of Lender.

 

5.2.7 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of all or any portion of the Property with (a) any other real
property constituting a tax lot separate from the Property, or (b) any portion
of the Property which may be deemed to constitute personal property, or any
other procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

 

5.2.8 Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender at least thirty (30) days prior notice.
Borrower shall not change the place of its organization as set forth in Section
4.1.28 without the consent of Lender, which consent shall not be unreasonably
withheld. Upon Lender’s request, Borrower shall authorize the filing of
additional financing statements, security agreements and other instruments which
may be

 

62



--------------------------------------------------------------------------------

necessary to effectively evidence or perfect Lender’s security interest in the
Property as a result of such change of principal place of business or place of
organization.

 

5.2.9 ERISA.

 

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

 

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (ii) Borrower is not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (iii) one or more of the following circumstances is true:

 

  (i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

  (ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

 

  (iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

5.2.10 Transfers.

 

(a) Except for the transfer of the Property in connection with a release thereof
pursuant to Section 2.5, Borrower shall not sell, convey, mortgage, grant,
bargain, encumber, pledge, assign, grant options with respect to, or otherwise
transfer or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Property or any part thereof or any legal or beneficial interest
therein or permit a Sale or Pledge of an interest in any Restricted Party
(collectively, a “Transfer”), other than (x) pursuant to Leases of space in the
Improvements to tenants in accordance with the provisions of Section 5.1.20
hereof, and (y) the disposition of Equipment and other Personal Property
pursuant to the replacement thereof or otherwise in the ordinary course of the
operation of the Property, without (i) the prior written consent of Lender and
(ii) if a Securitization has occurred or is pending within thirty (30) days,
delivery to Lender of written confirmation from the Rating Agencies that the
Transfer will not result in the downgrade, withdrawal or qualification of the
then current ratings assigned to any Securities or the proposed rating of any
Securities.

 

(b) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid

 

63



--------------------------------------------------------------------------------

in installments; (ii) an agreement by Borrower leasing all or a substantial part
of the Property for other than actual occupancy by a space tenant thereunder or
a sale, assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation’s stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interests or the creation or issuance of
new limited partnership interests; (v) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a- managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Sale or Pledge of
non-managing membership interests or the creation or issuance of new
non-managing membership interests; or (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests.

 

(c) Notwithstanding the provisions of this Section 5.2.10, the following
transfers shall not be deemed a Transfer: (i) a transfer by devise or descent or
by operation of law upon the death of a member, partner or shareholder of a
Restricted Party; (ii) the Sale or Pledge, in one or a series of transactions,
of not more than forty-nine percent (49%) of the stock in a Restricted Party;
provided, however, no such transfers shall result in the change of voting
control in the Restricted Party, and as a condition to each such transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed transfer, (iii) the Sale or Pledge, in one or a series of transactions,
of not more than forty-nine percent (49%) of the limited partnership interests
or non-managing membership interests (as the case may be) in a Restricted Party;
provided, however, as a condition to each such transfer, Lender shall receive
not less than thirty (30) days prior written notice of such proposed transfer,
(iv) transfers, issuances, pledges and redemptions of stock in Wyndham
International, Inc. (“Wyndham”) (and its successors), so long as (A) Wyndham (or
any such successor) is (or is controlled by) a Public Company and (B) the
surviving entity is primarily involved in, or has a significant business line
involving, the ownership and operation of real estate similar to the Property,
(v) the merger or consolidation of Wyndham (or its successors), provided that
the surviving entity of such merger or consolidation is (or is controlled by)
(A) a Public Company, and (B) primarily involved in, or has a significant
business line involving, the ownership or operation of real estate similar to
the Property, (vi) the granting of easements, cross-easements, agreements,
restrictions, reservations and rights in the ordinary course of business for
use, access, water and sewer lines, telephone and telegraph lines, electric
lines or other utilities or for other similar purposes, provided that no such
easements, agreements, restrictions or rights shall materially impair the
utility and/or operation of the Property or Borrower’s ability to repay the Debt
as it becomes due or Borrower’s ability to perform any of its obligations under
the Loan Documents, and (vii) transfers of direct or indirect interests in any
Borrower or Principal to Affiliates of Wyndham (or its successors) provided that
after such transfers such Borrower and Principal are controlled, directly or
indirectly, by Wyndham (or its successors). In addition, on a one time basis,
Wyndham may merge or consolidate with a public or private entity in which the
surviving entity is not and is not

 

64



--------------------------------------------------------------------------------

controlled by a Public Company provided that (a) after such merger, each
Borrower and Principal shall continue to comply with the terms of Section 4.1.30
hereof, (b) such merger or consolidation is to a Qualified Transferee, and (c)
the surviving entity is primarily involved in, or has a significant business
line involving, the ownership and operation of real estate similar to the
Property. In connection with any transfer or merger permitted under this Section
5.2.10, Borrower shall deliver an Additional Insolvency Opinion if, after such
transfer or merger, more than forty-nine percent (49%) of any direct legal or
beneficial interest in Borrower (or in any constituent entity of Borrower that
is required to comply with the terms of Section 4.1.30 hereof) is owned by a new
or successor entity. Such Additional Insolvency Opinion shall be reasonably
acceptable to (a) Lender, prior to a Securitization or (b) the Rating Agencies,
if a Securitization has occurred. Notwithstanding anything to the contrary
contained herein, pledges and hypothecations of indirect equity interests in
Borrower shall be permitted provided (i) Wyndham (or its successor) maintains
control of, and holds beneficial direct or indirect ownership interests of not
less than fifty-one percent (51%) of the membership interests or partnership
interests, as applicable, in, each entity comprising Borrower and (ii) any such
pledges or hypothecations are in connection with that certain Credit Agreement
and that certain Increasing Rate Note Purchase and Loan Agreement each between
Wyndham (or its successors) and The Chase Manhattan Bank, each dated June 30,
1999, as amended or another credit agreement with an institutional lender or a
public bond offering to prepay or refinance in full or in part any such credit
facility which institutional lender or bondholders (or the trustee on their
behalf), as applicable shall be making or holding a loan to Wyndham or its
successor or its Affiliates (other than Borrower or Principal). A foreclosure
sale (or transfer in lieu thereof) of any such pledge or hypothecation to The
Chase Manhattan Bank, or another institutional lender as collateral agent for
syndicate lenders or another institutional lender, or the bond trustee, shall be
permitted provided (i) Lender is given at least sixty (60) days prior written
notice of the proposed foreclosure sale or transfer in lieu thereof; (ii) the
transferee is a reputable entity or person, creditworthy, with sufficient
financial worth considering any obligations assumed and undertaken with respect
to the Loan, as evidenced by financial statements and other information
reasonably requested by Lender; (iii) the Property at all times shall continue
to be managed by a Qualified Manager, and (iv) and any and all such entities
will comply with all of the requirements set forth in the Note, this Agreement,
the Mortgage and the other Loan Documents.

 

(d) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent to the
extent required hereunder. This provision shall apply to every Transfer
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer. Notwithstanding anything to the contrary contained in
this Section 5.2.10, (a) no transfer (whether or not such transfer shall
constitute a Transfer) shall be made to any Embargoed Person and (b) in the
event any transfer (whether or not such transfer shall constitute a Transfer)
results in any Person owning in excess of forty-nine percent (49%) of the
ownership interest in a Restricted Party, Borrower shall, prior to such
transfer, deliver an updated Insolvency Opinion to Lender, which opinion shall
be in form, scope and substance reasonably acceptable in all respects to Lender
and the Rating Agencies.

 

(e) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender shall not withhold its consent to a one-time sale, assignment, or other
transfer of all of the Property, provided that (i) Lender receives sixty (60)
days prior written notice of such transfer,

 

65



--------------------------------------------------------------------------------

(ii) no Event of Default has occurred and is continuing and (iii) upon the
satisfaction (in the reasonable determination of Lender) of the following
matters:

 

(A) Borrower or Transferee (defined below) shall pay Lender a transfer fee equal
to 1% of the Outstanding Principal Balance at the time of such transfer and pay
any and all reasonable out-of-pocket costs incurred in connection with the
Transfer (including, without limitation, Lender’s reasonable counsel fees and
disbursements and all recording fees, title insurance premiums and mortgage and
intangible taxes and the fees and expenses of the Rating Agencies in connection
with such Transfer);

 

(B) The proposed transferee (the “Transferee”) (i) shall be a special purpose
bankruptcy remote entity that complies with all of the requirements of Section
4.1.30 and whose organizational documents are substantially similar to
Borrower’s organizational documents, or if not substantially similar, acceptable
to the Rating Agencies and (ii) is controlled by a Qualified Transferee;

 

(C) Transferee shall assume all of the obligations of Borrower under the Note,
this Agreement, the Mortgage and the other Loan Documents in a manner reasonably
satisfactory to Lender in all respects, including, without limitation, by
entering into an assumption agreement in form and substance reasonably
satisfactory to Lender and delivering such legal opinions as Lender may
reasonably require;

 

(D) The Property shall be managed by a Qualified Manager following such
transfer;

 

(E) The proposed transfer is permitted pursuant to the Franchise Agreement, if
any, or the Franchisor consents to such proposed transfer if Franchisor has the
right to consent to such proposed transfer;

 

(F) Transferee shall deliver an endorsement to the existing title policy
insuring the Mortgage as modified by the assumption agreement, as a valid first
lien on the Property and naming the Transferee as owner of the fee or leasehold
estate, as applicable, of the Property, which endorsement shall insure that as
of the recording of the assumption agreement, the Property shall not be subject
to any additional exceptions or Liens other than Permitted Encumbrances, or if
such endorsement is not available in the applicable jurisdiction, other evidence
reasonably satisfactory to Lender confirming all of the foregoing;

 

(G) Transferee shall deliver to Lender an opinion of counsel from an independent
law firm with respect to the substantive nonconsolidation of Transferee and its
constituent entities (partners, members or shareholders), which law firm and
which opinion shall be reasonably satisfactory in all respects to (i) Lender, if
a Securitization has not occurred, or (ii) Lender and the Rating Agencies, if a
Securitization has occurred;

 

66



--------------------------------------------------------------------------------

(H) Transferee shall be a Qualified Transferee;

 

(I) Transferee and Transferee’s Principal must be able to satisfy all the
covenants set forth in Sections 4.3 and 5.9 hereof, no Release Default or Event
of Default shall otherwise occur as a result of such transfer, and Transferee
and Transferee’s Principal shall deliver (A) all organization documentation
reasonably requested by Lender, which shall be reasonably satisfactory to
Lender, and (B) all certificates, agreements and covenants reasonably required
by Lender;

 

(J) Following a Securitization, or at such time as the Loan is scheduled to be
included in a Securitization, the Rating Agencies shall have confirmed that the
transfer to Transferee will not cause any downgrade in the ratings assigned to
such certificates;

 

(K) If the Transferee is not a wholly-owned subsidiary of Principal, each of the
Other Properties shall likewise be transferred to such Transferee or a
wholly-owned subsidiary of the new Principal pursuant to the provisions of the
Other Loan Agreements; and

 

(L) All requisite approvals from all applicable Governmental Authorities and
Persons required in connection with such Transfer shall have been obtained.

 

(f) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender’s consent shall not be required for the financing of Personal Property
and Equipment (“Financing Leases”) owned or to be purchased by the applicable
Borrower that is used in connection with the operation of the Property, provided
Lender has received prior written notification of such Borrower’s intent to
finance such Personal Property and/or Equipment, and provided, further, that (i)
any such financing is subject to commercially prudent terms and conditions and
at a market rate of interest, (ii) the Personal Property and/or Equipment
financed is readily replaceable without material interference or interruption to
the operation of the Property as required pursuant to the provisions of this
Agreement and the Mortgage and the other Loan Documents, (iii) the aggregate
amount of annual debt service or lease payments under such Financing Leases is
at all times less than $100,000.00 per annum, (iv) the documentation for the
Financing Leases shall, among other things, provide that Lender shall be given
written notice of a default thereunder and Lender shall be provided with a
reasonable opportunity to cure such defaults and (v) the Financing Leases do not
create a Lien on the Property other than the Personal Property and/or Equipment
financed.

 

5.2.11 Intentionally Omitted.

 

5.2.12 Franchise Provisions.

 

(a) Lender acknowledges and agrees that, as of the Closing Date, (i) Borrower is
indirectly owned in whole by Wyndham; (ii) the Property is operated as a
“Wyndham” or “Summerfield Suites” hotel and is not subject to a franchise
agreement or other agreement in connection with such operation other than the
Management Agreement. Borrower shall obtain

 

67



--------------------------------------------------------------------------------

the approval of Lender, which approval shall not be unreasonably withheld or
delayed by Lender, before entering into any franchise agreement (the “Franchise
Agreement”) with any franchisor (the “Franchisor”) that provides for, or
permits, the operation of the Property under such Franchisor’s brand or “flag”.
Any Franchise Agreement must include, among other things, rights in the
Franchisor’s reservation system and a term of not less than the remaining term
of the Loan. Borrower shall deliver to Lender any such Franchise Agreement for
Lender’s review and approval.

 

(b) If Borrower shall enter into any Franchise Agreement, Lender shall receive
within thirty (30) days following the execution of such Franchise Agreement a
comfort letter from the Franchisor, in which Franchisor shall agree (i) that
Lender shall have the right, but not the obligation, to cure any defaults under
the Franchise Agreement, (ii) to give Lender written notice of, and a reasonable
time to cure, any default of Borrower under the Franchise Agreement; (iii) not
to assert against Lender any defaults which by their nature are personal to
Borrower and are not curable by Lender; (iv) to allow Lender to change managers
of the Property; (v) that, if Lender or its affiliate shall acquire title to the
Property, Lender or its affiliate shall have an option to succeed to the
interest of Borrower under the Franchise Agreement (or to be granted a new
Franchise Agreement on the same terms as the Franchise Agreement) without
payment of any fees to Franchisor (other than nominal, processing fees); (vi)
that the Franchise Agreement will remain in effect during any foreclosure
proceedings by Lender provided Lender cures all monetary defaults under the
Franchise Agreement; (vii) not to modify, cancel, surrender or otherwise
terminate the Franchise Agreement during the Term without the consent of Lender;
and (viii) that if Lender or its Affiliate succeeds to Borrower’s interest under
the Franchise Agreement, Lender may assign its rights therein to any entity
which acquires the Property from Lender or its Affiliate (subject to
Franchisor’s reasonable approval). The foregoing to the contrary
notwithstanding, Lender will not unreasonably withhold approval of Franchisor’s
standard form of “comfort letter”.

 

(c) Borrower shall not, and Borrower shall not permit any Affiliate to, modify,
cancel, surrender or otherwise terminate the Franchise Agreement during the Term
without the consent of Lender, such consent not to be unreasonably withheld or
delayed; provided that, in connection with a cancellation, surrender or
termination, such Franchise Agreement shall be replaced with a substitute
franchise agreement reasonably approved by Lender or such other arrangement for
the operation of the Property, reasonably approved by Lender. Borrower shall
promptly deliver to Lender copies of any notices of default sent or received by
or on behalf of Borrower or any of its Affiliates under the Franchise Agreement.

 

(d) Borrower shall at all times that the Debt is outstanding cause the hotel
located on the Property to be operated as (i) a “Wyndham” or a “Summerfield
Suites” hotel (or in the name of any successor entity), or (ii) a hotel
franchise of a first class, reputable hotel franchise reasonably acceptable to
Lender pursuant to a franchise agreement and management agreement reasonably
acceptable to Lender.

 

(e) Borrower shall:

 

  (i)

promptly perform and/or observe in all material respects all of the covenants
and agreements required to be performed and observed

 

68



--------------------------------------------------------------------------------

 

by it under the Franchise Agreement and do all things necessary to preserve and
to keep unimpaired its material rights thereunder;

 

  (ii) promptly notify Lender of any default under the Franchise Agreement of
which it is aware;

 

  (iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by it
under the Franchise Agreement;

 

  (iv) promptly enforce the performance and observance in all material respects
of all of the covenants and agreements required to be performed and/or observed
by the franchisor under the Franchise Agreement; and

 

  (v) exercise all rights of renewals or extension of the Franchise Agreement
(and Borrower hereby appoints Lender as its attorney-in-fact to exercise such
options in the name of and on behalf of Borrower, which power of attorney shall
be irrevocable and shall be deemed to be coupled with an interest).

 

ARTICLE 6

 

INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 

Section 6.1 Insurance.

 

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:

 

  (i)

comprehensive all risk insurance on the Improvements and the Personal Property,
including contingent liability from Operation of Building Laws, Demolition Costs
and Increased Cost of Construction Endorsements, in each case (A) in an amount
equal to one hundred percent (100%) of the “Full Replacement Cost,” which for
purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation, but the amount shall in no event be less than the
Outstanding Principal Balance; (B) containing an agreed amount endorsement with
respect to the Improvements and Personal Property waiving all co-insurance
provisions; (C) for all such insurance coverage, providing for no deductible in
excess of One Hundred Thousand and No/100 Dollars ($100,000); and (D) containing
an “Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses. In addition, Borrower shall obtain: (x) if
any portion of the Improvements is

 

69



--------------------------------------------------------------------------------

 

currently or at any time in the future located in a federally designated
“special flood hazard area”, flood hazard insurance in an amount equal to the
lesser of (1) the Outstanding Principal Balance or (2) the maximum amount of
such insurance available under the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973 or the National Flood Insurance Reform Act
of 1994, as each may be amended or such greater amount as Lender shall require;
(y) earthquake insurance in amounts and in form and substance satisfactory to
Lender in the event the Property is located in an area with a high degree of
seismic activity and (z) coastal windstorm insurance in amounts and in form and
substance satisfactory to Lender (and with deductibles of 3% of the insured
value) in the event the Property is located in any coastal region, provided that
the insurance pursuant to clauses (x), (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i). Notwithstanding the foregoing, if the insurance coverage
required herein is maintained by Wyndham through a blanket policy of insurance
and the deductible for such insurance coverage is greater than $100,000.00,
Borrower may satisfy the deductible requirements herein by delivering to Lender
a Letter of Credit in an amount equal to the difference between such deductible,
as the same may be adjusted during the term of this Loan, as extended, and
$100,000.00, and Lender shall, in the event of a casualty, apply such security
from time to time if requested to do so by Borrower to pay for any Restoration
or, if an Event of Default occurs, such Letter of Credit shall constitute
additional collateral for the Loan and Lender may apply such sums as otherwise
provided in this Agreement.

 

  (ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000) in the aggregate and One Million and No/100 Dollars ($1,000,000)
per occurrence (and, if on a blanket policy, containing an “Aggregate Per
Location” endorsement); (B) to continue at not less than the aforesaid limit
until required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all legal contracts; and (5) contractual liability
covering the indemnities contained in Article 8 of the Mortgage to the extent
the same is available;

 

70



--------------------------------------------------------------------------------

  (iii) rental loss and/or business income interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above; (C) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
the Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to one hundred percent (100%) of the
projected Gross Income from Operations for a period of eighteen (18) months from
the date of such Casualty (assuming such Casualty had not occurred) and
notwithstanding that the policy may expire at the end of such period. The amount
of such business income insurance shall be determined prior to the date hereof
and at least once each year thereafter based on Borrower’s reasonable estimate
of the Gross Income from Operations for the succeeding eighteen (18) month
period. Nothing set forth in this Agreement shall be deemed to relieve Borrower
of its obligations to pay the obligations secured by the Loan Documents on the
respective dates of payment provided for in the Note and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

 

  (iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

 

  (v) if the Property includes commercial property, worker’s compensation
insurance with respect to any employees of Borrower, as required by any
Governmental Authority or Legal Requirement;

 

  (vi)

comprehensive boiler and machinery insurance, if applicable, in amounts as shall
be reasonably required by Lender on terms

 

71



--------------------------------------------------------------------------------

 

consistent with the commercial property insurance policy required under
subsection (i) above;

 

  (vii) umbrella liability insurance in an amount not less than Twenty Million
and No/100 Dollars ($20,000,000.00) per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection (ii)
above;

 

  (viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000.00);

 

  (ix) if the Property is or becomes a legal “non-conforming” use, ordinance or
law coverage and insurance coverage to compensate for the cost of demolition or
rebuilding of the undamaged portion of the Property along with any reduced value
and the increased cost of construction in amounts as requested by Lender;

 

  (x) at all times during the term of the Loan, the commercial property and
business income insurance required under Sections 6.1(a)(i) and (iii) above
shall cover perils of foreign terrorism and acts of foreign terrorism and
Borrower shall maintain commercial property and business income insurance for
loss resulting from perils and acts of foreign terrorism on terms (including
amounts) reasonably acceptable to Lender for so long as such coverage is (A)
commercially available and (B) provided that such insurance does not exceed
$100,000.00 in the aggregate for the Property and the Other Properties. If the
cost of such terrorism insurance exceeds $100,000.00 in the aggregate for the
Property and the Other Properties, Borrower shall obtain the maximum amount of
acceptable insurance possible for an amount equal to $100,000.00 in the
aggregate for the Property and the Other Properties; and

 

  (xi) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
properties similar to the Property located in or around the region in which the
Property is located.

 

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a claims paying ability rating of “A” or
better. The Policies described in Section 6.1(a) (other than those strictly
limited to liability

 

72



--------------------------------------------------------------------------------

protection) shall designate Lender as loss payee. Not less than ten (10) days
prior to the expiration dates of the Policies theretofore furnished to Lender,
certificates of insurance evidencing the Policies accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder (the “Insurance
Premiums”), shall be delivered by Borrower to Lender.

 

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a).

 

(d) All Policies provided for or contemplated by Section 6.1(a), except for the
Policy referenced in Section 6.1(a)(v), shall name Borrower as the insured and
Lender (and its affiliates) as the additional insured, as its interests may
appear, and in the case of property damage, boiler and machinery, flood and
earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

 

(e) All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:

 

  (i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

  (ii) the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ notice
(or ten (10) days’ notice with respect to non-payment) to Lender and any other
party named therein as an additional insured;

 

  (iii) the issuers thereof shall give notice to Lender if the Policies have not
been renewed fifteen (15) days prior to its expiration; and

 

  (iv) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.

 

(f) If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall give notice (which notice
may be oral) thereof to Borrower and Borrower shall within two (2) Business Days
of such notice, deliver such written evidence as Lender shall reasonably require
that all policies are in full force and effect. If Borrower does not provide
Lender with such evidence that all Policies are in full force and effect within
two (2) Business Days of Lender’s notice, Lender shall have the right, without
further notice to Borrower, to take such action as Lender deems necessary to
protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its

 

73



--------------------------------------------------------------------------------

sole discretion deems appropriate. All premiums incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand and, until paid, shall be secured by
the Mortgage and shall bear interest at the Default Rate.

 

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall (a) give
prompt notice of such damage to Lender, and (b) promptly commence and diligently
prosecute the completion of the Restoration so that the Property resembles, as
nearly as possible, the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
In addition, Lender may approve (not to be unreasonably withheld or delayed) any
settlement with any insurance companies with respect to any Casualty in which
the Net Proceeds or the costs of completing the Restoration are equal to or
greater than Five Hundred Thousand and No/100 Dollars ($500,000.00) and Borrower
shall deliver to Lender all instruments required by Lender to permit such
participation.

 

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding in respect of Condemnation
and shall deliver to Lender copies of any and all papers served in connection
with such proceedings. Lender may participate in any such proceedings, and
Borrower shall from time to time deliver to Lender all instruments requested by
Lender to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including, but not limited to, any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to perform the Obligations at the time and in the manner provided
in this Agreement and the other Loan Documents and the Outstanding Principal
Balance shall not be reduced until any Award shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations. Lender shall not be limited to the
interest paid on the Award by the applicable Governmental Authority but shall be
entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
Governmental Authority, Borrower shall promptly commence and diligently
prosecute Restoration and otherwise comply with the provisions of Section 6.4.
If the Property is sold, through foreclosure or otherwise, prior to the receipt
by Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.

 

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration:

 

(a) If the Net Proceeds shall be less than Five Hundred Thousand and No/100
Dollars ($500,000.00) and the costs of completing the Restoration shall be less
than Five Hundred Thousand and No/100 Dollars ($500,000.00), the Net Proceeds
will be disbursed by

 

74



--------------------------------------------------------------------------------

Lender to Borrower upon receipt, provided that all of the conditions set forth
in Section 6.4(b)(i) are met and Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence the Restoration in accordance with the terms of this Agreement.

 

(b) If the Net Proceeds are equal to or greater than Five Hundred Thousand and
No/100 Dollars ($500,000.00) or the costs of completing the Restoration is equal
to or greater than One Million and No/100 Dollars ($1,000,000.00), the Net
Proceeds will be held by Lender and Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 shall mean: (i) the net
amount of all insurance proceeds received by Lender pursuant to Section 6.1
(a)(i), (iv), (vi), (ix) and (x) as a result of such damage or destruction,
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”),
or (ii) the net amount of the Award, after deduction of Lender’s reasonable
costs and expenses (including, but not limited to, reasonable counsel costs and
fees), if any, in collecting same (“Condemnation Proceeds”), whichever the case
may be.

 

  (i) The Net Proceeds shall be made available to Borrower for Restoration upon
the approval of Lender in its sole discretion that the following conditions are
met:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no
material portion of the Improvements is located on such land;

 

(C) Borrower shall commence Restoration as soon as reasonably practicable (but
in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion (it being agreed that the development of Building Plans
shall constitute commencement of the Restoration);

 

(D) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of (1)
the Net Proceeds, (2) the insurance coverage referred to in Section 6.1(a)(iii),
if applicable, or (3) by other funds of Borrower;

 

75



--------------------------------------------------------------------------------

(E) Lender shall be satisfied that Restoration will be completed on or before
the earliest to occur of (1) three (3) months prior to the Maturity Date as the
same is extended pursuant to Section 2.7 hereof (and if necessary to satisfy
this requirement, the period set forth in Section 2.7 during which Borrower may
exercise any option to extend the term of the Loan shall be extended to permit
Borrower to exercise such extension option, but in no event more than twelve
(12) months prior to the then Maturity Date, (2) such time as may be required
under applicable Legal Requirements, or (3) the expiration of the insurance
coverage referred to in Section 6.1(a)(iii) unless Borrower has deposited with
Lender prior to the commencement of the Restoration sums sufficient after the
expiration of such insurance to (x) operate the Property in a manner consistent
with the manner in which the Property was operated immediately prior to such
Casualty or Condemnation and (y) pay all sums as they become due under the Loan
in a timely manner;

 

(F) the Property and the use thereof after Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

 

(G) Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;

 

(H) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements;

 

(I) upon completion of the Restoration, the projected Net Operating Income for
the following twelve (12) month period as reasonably estimated by Lender, shall
be sufficient to achieve a Debt Service Coverage Ratio of at least 1.50 to 1.00
(and for purposes of this clause (I) only, the Debt Service Coverage Ratio shall
be calculated at the interest rate computed in accordance with the provisions of
this Agreement at a deemed annual rate of 8.20%);

 

(J) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration; and

 

(K) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of Restoration.

 

  (ii)

The Net Proceeds shall be paid directly to Lender for deposit in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 6.4(b), shall constitute additional security for the Debt and
the Other Obligations. The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of Restoration, upon
receipt of evidence satisfactory to Lender that (A) all materials installed and

 

76



--------------------------------------------------------------------------------

 

work and labor performed (except to the extent that they are to be paid for out
of the requested disbursement) in connection with Restoration have been paid for
in full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property which have not either been
fully bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the Title Company;
provided, however, Lender shall disburse to, or as directed by, Borrower up to
ten percent (10%) of the Net Proceeds received by Lender to fund deposits to
contractors, subcontractors and/or materialmen when necessary, to secure timely
performance of the Restoration, due to the occurrence of a catastrophic event
such as a hurricane or earthquake, upon receipt of evidence satisfactory to
Lender that such deposits are required to be paid. Notwithstanding the
foregoing, Lender shall have no obligation under this paragraph unless and until
Net Proceeds have been received by it and Borrower has complied with the
provisions of the preceding sentence.

 

  (iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and reasonable acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). In connection with the delivery of the plans and
specifications to Lender and/or Casualty Consultant by Borrower, if Borrower
marks such delivery with a legend marked in not less than fourteen (14) point
bold face type, underlined, in all capital letters “ATTACHED PLANS AND
SPECIFICATIONS DEEMED APPROVED IF NO RESPONSE WITHIN FIFTEEN (15) BUSINESS
DAYS”, and Lender and/or the Casualty Consultant fails to respond to the
delivery of such plans and specifications within such fifteen (15) Business Day
period, Lender shall be deemed to have approved such Plans and Specifications.
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which they have been engaged, shall
be subject to prior review and reasonable acceptance by Lender and the Casualty
Consultant. All reasonable costs and expenses incurred by Lender in connection
with making the Net Proceeds available for Restoration including, without
limitation, reasonable counsel fees and disbursements and the reasonable
Casualty Consultant’s fees, shall be paid by Borrower.

 

77



--------------------------------------------------------------------------------

  (iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until Restoration has been fifty percent (50%) completed, at which
point no additional Retainage shall be required (i.e., upon completion of the
Restoration the Retainage shall equal 5% of the cost of the work). The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 6.4(b), be less than the amount actually held back
by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration. The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b) and that all approvals necessary for
the re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence reasonably satisfactory
to Lender that the costs of Restoration have been paid in full or will be paid
in full out of the Casualty Retainage; provided, however, that Lender will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the Title Company, and, provided that the State in
which the Property is located is a jurisdiction in which the priority of the
Lien of the Mortgage will not be affected by intervening mechanic’s liens, the
Lender receives an update to the Title Insurance Policy indicating the continued
priority of the Lien of the Mortgage. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.

 

  (v) Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

 

78



--------------------------------------------------------------------------------

  (vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are reasonably
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and the Other
Obligations.

 

  (vii) The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b), and the receipt by Lender of
evidence satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

 

(c) All Net Proceeds not required (i) to be made available for Restoration, or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
6.4(b)(vii) may be retained and applied by Lender in accordance with Section
2.4.2 hereof toward the payment of the Outstanding Principal Balance whether or
not then due and payable in such order, priority and proportions as Lender in
its sole discretion shall deem proper, or, in the sole discretion of Lender, the
same may be paid, either in whole or in part, to Borrower for such purposes as
Lender shall approve, in its sole discretion.

 

(d) In the event of foreclosure of the Mortgage, or other transfer of title to
the Property in extinguishment in whole or in part of the Debt, all right, title
and interest of Borrower in and to the Policies that are not blanket Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

 

(e) Intentionally Omitted.

 

79



--------------------------------------------------------------------------------

ARTICLE 7

 

RESERVE FUNDS

 

Section 7.1 Required Repair Funds.

 

7.1.1 Deposits. Borrower shall perform the repairs at the Property as more
particularly set forth on Schedule II hereto (such repairs hereinafter
collectively referred to as “Required Repairs”). Borrower shall complete the
Required Repairs on or before the required deadline for each repair as set forth
on Schedule II hereto, as the same may be extended due to Unavoidable Delays. It
shall be an Event of Default under this Agreement if (a) Borrower does not
complete the Required Repairs by the required deadline for each repair as set
forth on Schedule II (as the same may be extended by Unavoidable Delays), or (b)
Borrower does not satisfy each condition contained in Section 7.1.2 hereof. Upon
the occurrence of such an Event of Default, Lender, at its option, may withdraw
all Required Repair Funds from the Required Repair Account and Lender may apply
such funds either to completion of the Required Repairs. Lender’s right to
withdraw and apply Required Repair Funds shall be in addition to all other
rights and remedies provided to Lender under this Agreement and the other Loan
Documents. On the Closing Date, Borrower shall deposit with Lender the amount
set forth on such Schedule II hereto to perform the Required Repairs multiplied
by one hundred twenty-five percent (125%). Amounts so deposited with Lender
shall be held by Lender in accordance with Section 7.5 hereof. Amounts so
deposited shall hereinafter be referred to as Borrower’s “Required Repair Funds”
and the account in which such amounts are held shall hereinafter be referred to
as Borrower’s “Required Repair Account.”

 

7.1.2 Release of Required Repair Funds. (a) Lender shall disburse to Borrower
the Required Repair Funds from the Required Repair Account from time to time,
but not more frequently than once in any thirty (30) day period, upon
satisfaction by Borrower of each of the following conditions with respect to
each disbursement: (i) Borrower shall submit a written request for payment to
Lender at least fifteen (15) days prior to the date on which Borrower requests
such payment be made, which request specifies the Required Repairs to be paid,
(ii) on the date such request is received by Lender and on the date such payment
is to be made, no Release Default or Event of Default shall exist and remain
uncured, (iii) Lender shall have received an Officer’s Certificate (A) stating
that all Required Repairs to be funded by the requested disbursement have been
completed in a good and workmanlike manner and in accordance with all applicable
federal, state and local laws, rules and regulations, such Officer’s Certificate
to be accompanied by a copy of any license, permit or other approval by any
Governmental Authority required to commence and/or complete the Required
Repairs, (B) identifying each Person that supplied materials or labor in
connection with the Required Repairs to be funded by the requested disbursement,
and (C) stating that each such Person has been paid in full or will be paid in
full upon such disbursement for work completed and/or materials furnished to
date, and, if the request for disbursement exceeds $100,000 such Officer’s
Certificate to be accompanied by lien waivers or other evidence of payment
satisfactory to Lender and the Title Company, (iv) Lender shall have received a
title search indicating that the Property is free from all liens, claims and
other encumbrances not previously approved by Lender, (v) Lender shall have
received such other evidence as Lender shall reasonably request that the
Required Repairs to be funded by the requested disbursement have been completed
and

 

80



--------------------------------------------------------------------------------

are paid for or will be paid upon such disbursement to Borrower. Lender shall
not be required to make disbursements from the Required Repair Account unless
such requested disbursement is in an amount greater than $5,000 (or a lesser
amount if the total amount in the Required Repair Account is less than $5,000,
in which case only one disbursement of the amount remaining in the account shall
be made) and such disbursement shall be made only upon satisfaction of each
condition contained in this Section 7.1.2.

 

(b) Nothing in this Section 7.1.2 shall (i) make Lender responsible for
performing or completing any Required Repairs; (ii) require Lender to expend
funds in addition to the Required Repairs Funds to complete any Required
Repairs; (iii) obligate Lender to proceed with any Required Repairs; or (iv)
obligate Lender to demand from Borrower additional sums to complete any Required
Repairs.

 

(c) Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect or inspector) or third parties to enter
onto the Property during normal business hours (subject to the rights of tenants
under their Leases) to inspect the progress of any Required Repairs and all
materials being used in connection therewith and to examine all plans and shop
drawings relating to such Required Repairs, such inspections to be made with
minimal interference with the conduct of Tenant’s business. Borrower shall cause
all contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other Persons described above in connection with
inspections described in this Section 7.1.2(c).

 

(d) If a disbursement will exceed $100,000.00, Lender may require an inspection
of the Property at Borrower’s expense prior to making a disbursement of Required
Repairs Funds in order to verify completion of the Required Repairs for which
reimbursement is sought. Lender may require that such inspection be conducted by
an appropriate independent qualified professional selected by Lender and may
require a certificate of completion by an independent qualified professional
architect acceptable to Lender prior to the disbursement of Required Repairs
Funds. Borrower shall pay the reasonable expense of the inspection as required
hereunder, whether such inspection is conducted by Lender or by an independent
qualified professional architect.

 

(e) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided worker’s compensation insurance, builder’s
risk, and public liability insurance and other insurance to the extent required
under applicable law in connection with the Required Repairs. All such policies
shall be in form and amount reasonably satisfactory to Lender.

 

7.1.3 Balance in Required Repair Account. The insufficiency of any balance in
the Required Repair Account shall not relieve Borrower from its obligation to
perform the Required Repairs in a good and workmanlike manner and in accordance
with all Legal Requirements.

 

Section 7.2 Tax and Insurance Escrow Funds. On the date hereof, Borrower shall
deposit with Lender $270,510.83 on account of the Taxes next coming due and
$90,111.90 on account of the Insurance Premiums next coming due. Additionally,
Borrower shall pay to Lender on each Payment Date (a) one-twelfth of the Taxes
that Lender estimates will be payable

 

81



--------------------------------------------------------------------------------

during the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates, and (b) one-twelfth of the Insurance Premiums that Lender
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (the foregoing amounts deposited with
Lender on the date hereof and in clauses (a) and (b) above are hereinafter
called the “Tax and Insurance Escrow Funds”). The Tax and Insurance Escrow Funds
and the payment of the monthly Debt Service, shall be added together and shall
be paid as an aggregate sum by Borrower to Lender. Lender will apply the Tax and
Insurance Escrow Funds to payments of Taxes and Insurance Premiums required to
be made by Borrower pursuant to Section 5.1.2 hereof and under the Mortgage. In
making any payment relating to the Tax and Insurance Escrow Funds, Lender may do
so according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof. If the amount of the Tax and Insurance Escrow
Funds shall exceed the amounts due for Taxes and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, following written request by Borrower,
promptly return any excess to Borrower. Any amount remaining in the Tax and
Insurance Escrow Funds after the Debt has been paid in full shall be returned to
Borrower. In allocating such excess, Lender may deal with the Person shown on
the records of Lender to be the owner of the Property. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Funds are not or will
not be sufficient to pay Taxes and Insurance Premiums by the dates set forth in
(a) and (b) above, Lender shall notify Borrower of such determination and
Borrower shall increase its monthly payments to Lender by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to the due date of the Taxes and/or thirty (30) days prior to expiration
of the Policies, as the case may be.

 

Section 7.3 FF&E Reserve.

 

7.3.1 FF&E Reserve Funds. Borrower shall deposit with Lender on the Closing Date
one-twelfth of the amount of the Approved FF&E Budget (the “FF&E Reserve
Deposit”). The amount of the FF&E Reserve Deposit shall be recalculated annually
during the term of the Loan, as of January 1 of each year (or as soon thereafter
as Gross Income from Operations for the preceding year shall be determined to
Lender’s reasonable satisfaction) such that the FF&E Reserve Deposit shall be
equal to four (4%) percent of the prior year’s Gross Income from Operations
divided by twelve (12). Amounts so deposited shall hereinafter be referred to as
Borrower’s “FF&E Reserve Funds” and the account in which such amounts are held
shall hereinafter be referred to as Borrower’s “FF&E Reserve Account.” Within
thirty (30) days following the end of each calendar quarter, Borrower shall
provide to Lender a preliminary report with respect to the expenditures made by
or on behalf of Borrower with respect to the Property for FF&E during such
calendar quarter. In the event that the lesser of (a) the Approved Annual FF&E
Budget for such calendar quarter (provided such Approved Annual FF&E Budget is
not less than four (4%) percent of the Gross Income from Operations for such
quarter) or (b) four (4%) percent of the actual Gross Income from Operations for
such quarter, exceeds the actual expenditures made by Borrower for FF&E for such
quarter, Borrower shall deposit an amount equal to any such difference in the
FF&E Reserve Account to be held as FF&E Reserve

 

82



--------------------------------------------------------------------------------

Funds to be disbursed pursuant to the provisions of this Section 7.3.
Notwithstanding the foregoing, the amount of any such deposit required to be
made by Borrower shall be reduced by the amount of any actual expenditure made
by Borrower for any FF&E completed prior to the calendar quarter in which such
FF&E was scheduled to be made pursuant to the Approved Annual FF&E Budget. If
the actual expenditures made by Borrower for FF&E exceeds the lesser of (x) the
Approved Annual FF&E Budget for such calendar quarter (provided such Approved
Annual FF&E Budget is not less than four (4%) percent of the Gross Income from
Operations for such quarter) or (b) four (4%) percent of the actual Gross Income
from Operations for such quarter, Lender shall reimburse Borrower for such
excess to the extent that funds are available from the FF&E Reserve Account
within fifteen (15) days from Borrower’s request. To the extent there are not
sufficient funds in the FF&E Reserve Account to reimburse Borrower for any
excess actual expenditures during such calendar quarter, such excess
expenditures shall be added to the actual expenditures for the next calendar
quarter in the determination of any amounts required to be deposited in the FF&E
Reserve Account for such calendar quarter. In lieu of making any required
deposits to the FF&E Reserve Account (other than the FF&E Reserve Deposit),
Borrower may deliver to Lender a Letter of Credit in an amount equal to the
amount that is required to be deposited into the FF&E Reserve Account. Such
Letter of Credit shall constitute additional collateral for the Loan and Lender
shall have the right to draw down upon such Letter of Credit and apply the
proceeds thereof for the purposes set forth in the Approved FF&E Budget if
Borrower fails to do so within a reasonable time after notice from Lender, or
Lender shall have the right to draw down upon such Letter of Credit and apply
the proceeds thereof as otherwise provided in this Agreement following an Event
of Default. All earnings or interest on the FF&E Reserve Funds shall be and
become part of the FF&E Reserve Funds and shall be disbursed as provided in this
Section 7.3.

 

7.3.2 Disbursements from FF&E Reserve Account. Lender shall make disbursements
from the FF&E Reserve Account as provided in Section 7.3.1 following request by
Borrower, and, if required by Lender for disbursements in excess of $100,000.00
for a single item, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Lender may
require an inspection of the Property at Borrower’s expense prior to making a
monthly disbursement in order to verify completion of replacements and repairs
of items in excess of $100,000.00 for which reimbursement is sought.

 

7.3.3 Balance in the FF&E Account. The insufficiency of any balance in the FF&E
Reserve Account shall not relieve Borrower from its obligation to fulfill all
preservation and maintenance covenants in the Loan Documents.

 

Section 7.4 Intentionally Omitted.

 

Section 7.5 Debt Service Reserve.

 

7.5.1 Debt Service Reserve Funds. Borrower shall deposit with Lender on the
Closing Date the sum of $272,650.00 (the “Debt Service Reserve”). Amounts so
deposited shall hereinafter be referred to as the “Debt Service Reserve Funds”
and the account in which such amounts are held shall hereinafter be referred to
as the “Debt Service Reserve Account.” The Debt Service Reserve will be
available for use by Borrower in the event that Net Cash Flow from the Property
for any month shall be less than Debt Service for such month. In lieu of

 

83



--------------------------------------------------------------------------------

making any required deposits to the Debt Service Reserve Account, Borrower may
deliver to Lender a Letter of Credit in an amount equal to the amount that is
required to be deposited into the Debt Service Reserve Account. All earnings or
interest on the Debt Service Reserve Fund shall be and become part of such Debt
Service Reserve Fund and shall be disbursed as provided in this Section 7.5.

 

In the event Net Cash Flow equals or exceeds $8,000,000.00 for the preceding
twelve (12) consecutive month period, the Debt Service Reserve Funds will be
released to Borrower following Borrower’s written request therefor.

 

7.5.2 Disbursements from Debt Service Reserve Account. Provided no Release
Default or Event of Default exists, Lender shall make disbursements from the
Debt Service Reserve Account as requested by Borrower to the extent such funds
are available, no more frequently than once in any thirty (30) day period in the
event that Net Cash Flow is less than Debt Service for such month.

 

7.5.3 Balance in the Debt Service Account. The insufficiency of any balance in
the Debt Service Reserve Account shall not relieve Borrower from its obligation
to pay the Monthly Interest Payment when due hereunder.

 

Section 7.6 Reserve Funds, Generally.

 

(a) Borrower grants to Lender a first-priority perfected security interest in
all of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for the Obligations. Until expended or
applied in accordance herewith, the Reserve Funds shall constitute additional
security for payment of the Obligations. Upon the occurrence of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in any or all of the Reserve
Funds to the reduction of the Outstanding Principal Balance in any order in its
sole discretion. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender.

 

(b) Borrower shall not, without obtaining the prior consent of Lender, further
pledge, assign or grant any security interest in any Reserve Fund or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

(c) The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. All interest or other
earnings on a Reserve Fund shall be added to and become a part of such Reserve
Fund and shall be disbursed in the same manner as other monies deposited in such
Reserve Fund. Borrower shall have the right to direct Lender to invest sums on
deposit in the Eligible Account in Permitted Investments provided (a) such
investments are then regularly offered by Lender for accounts of this size,
category and type, (b) such investments are permitted by applicable federal,
state and local rules, regulations and laws, (c) the maturity date of the
Permitted Investment is not later than the date on which the applicable Reserve
Funds are required for payment of an obligation for which such

 

84



--------------------------------------------------------------------------------

Reserve Fund was created, and (d) no Event of Default shall have occurred and be
continuing. Borrower shall be responsible for payment of any federal, state or
local income or other tax applicable to the interest or income earned on the
Reserve Funds. No other investments of the sums on deposit in the Reserve Funds
shall be permitted except as set forth in this Section 7.5. Borrower shall bear
all reasonable costs associated with the investment of the sums in the account
in Permitted Investments. Such costs shall be deducted from the income or
earnings on such investment, if any, and to the extent such income or earnings
shall not be sufficient to pay such costs, such costs shall be paid by Borrower
promptly on demand by Lender. Lender shall have no liability for the rate of
return earned or losses incurred on the investment of the sums in Permitted
Investments.

 

(d) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all Persons supplying labor, materials or other services which
are to be paid from or secured by the Reserve Funds; provided, however, that
Lender may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.

 

(e) After payment in full of all sums evidenced by the Note and secured by the
Mortgage and release or assignment by Lender of the lien of the Mortgage, Lender
shall disburse to Borrower all amounts remaining in the Reserves.

 

ARTICLE 8

 

DEFAULTS

 

Section 8.1 Event of Default.

 

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

  (i) if any portion of the Debt is not paid when due (subject to Borrower
having deposited with Lender in accordance with Section 2.6.4 sums sufficient to
pay such amounts when due);

 

  (ii) intentionally omitted;

 

  (iii) if any of the Taxes are not paid when the same are due and payable or
the Other Charges are not paid prior to delinquency;

 

  (iv) if the Policies are not kept in full force and effect, or if satisfactory
evidence of the insurance coverage required hereunder or any other Loan Document
is not delivered to Lender within ten (10) days of request;

 

85



--------------------------------------------------------------------------------

  (v) if any Transfer is made in violation of the terms of this Agreement or any
other Loan Document;

 

  (vi) if any representation or warranty made by, or on behalf of, Borrower or
any other Significant Party herein or in any other Loan Document, or in any
report, certificate, Financial Statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
respect as of the date the representation or warranty was made;

 

  (vii) if any Significant Party shall make an assignment for the benefit of
creditors;

 

  (viii) if a receiver, liquidator or trustee shall be appointed for any
Significant Party, or if any Significant Party shall be adjudicated a bankrupt
or insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, any Significant
Party, or if any proceeding for the dissolution or liquidation of any
Significant Party shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
such Significant Party, upon the same not being discharged, stayed or dismissed
within ninety (90) days;

 

  (ix) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

  (x) if Borrower breaches any of its respective negative covenants contained in
Section 5.2 or Section 5.1.11 (other than those covenants contained in Section
5.2 which are otherwise expressly provided for in this Section 8.1 hereof) and
such breach is not cured after ten (10) days notice from Lender or if Borrower
breaches any covenant contained in Section 4.1.30;

 

  (xi) if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in the Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect unless such matter is cured in a timely manner without any
adverse consequences to the Loan or to Lender;

 

  (xii)

if a material default has occurred and continues beyond any applicable cure
period under the Management Agreement (or any Replacement Management Agreement)
and if such default permits the Manager thereunder to terminate or cancel the
Management

 

86



--------------------------------------------------------------------------------

 

Agreement (or any Replacement Management Agreement) and Borrower fails to
replace Manager with a Qualified Manager;

 

  (xiii) if at any time an “Event of Default” shall occur under and as defined
in any one or more of the Other Borrower Loan Documents;

 

  (xiv) if at any time a default shall occur and continue beyond the expiration
of applicable notice and cure periods under any Junior Lender Security Document;

 

  (xv) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xii) above, for ten (10) Business Days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed 180 days;

 

  (xvi) Intentionally Omitted.

 

  (xvii) if at any time Borrower shall fail to cause all Rents to be paid
directly to the Property Account as provided herein and in the Cash Management
Agreement and the Property Account Agreement; or

 

  (xviii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.

 

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Property, including,
without limitation, declaring the Obligations to be immediately due and

 

87



--------------------------------------------------------------------------------

payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Property, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vi), (vii) or (viii) above, the
Debt and all Other Obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 

Section 8.2 Remedies.

 

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents. Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singularly, successively, together or otherwise, at such time and in such order
as Lender may determine in its sole discretion, to the fullest extent permitted
by law, without impairing or otherwise affecting the other rights and remedies
of Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing, Borrower
agrees that if an Event of Default is continuing (i) Lender shall not be subject
to any “one action” or “election of remedies” law or rule, and (ii) all liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Property and the Mortgage has been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Debt or the Obligations have been paid in full.

 

(b) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents. Further, the Severed Loan Documents shall
not contain any representations, warranties or covenants not contained in the
Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.

 

88



--------------------------------------------------------------------------------

(c) Lender shall have the right from time to time to partially foreclose the
Mortgage in any manner and for any amounts secured by the Mortgage then due and
payable as determined by Lender in its sole discretion, including the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and/or
interest, Lender may foreclose the Mortgage to recover such delinquent payments,
or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose the Mortgage to recover so
much of the Debt as Lender may accelerate and such other sums secured by the
Mortgage as Lender may elect. Notwithstanding one or more partial foreclosures,
the Property shall remain subject to the Mortgage to secure payment of sums
secured by the Mortgage and not previously recovered.

 

(d) Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

(e) Without limiting the generality of the foregoing or otherwise impairing or
affecting the other rights and remedies of Lender permitted by law, equity or
contract or as set forth herein or in the other Loan Documents, Borrower agrees
that if an Event of Default has occurred and is continuing Lender shall have the
right to immediately draw down in full upon any Letter of Credit delivered by,
or on behalf of Borrower pursuant to the terms of this Agreement or any of the
other Loan Documents, and apply the proceeds of such draw towards the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

(f) Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

ARTICLE 9

 

SPECIAL PROVISIONS

 

Section 9.1 Sale of Note and Securitization. Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests

 

89



--------------------------------------------------------------------------------

in all or any portion of the Loan and the Loan Documents or a pool of assets
that include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”). At the request of Lender,
and to the extent not already required to be provided by Borrower under this
Agreement, Borrower shall use reasonable efforts to provide information not in
the possession of Lender or which may be reasonably required by Lender in order
to satisfy the market standards to which Lender customarily adheres or which may
be reasonably required by prospective investors and/or the Rating Agencies in
connection with any such Securitization including, without limitation, to:

 

(a) provide additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;

 

(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, and if requested, supervise, third-party
service providers engaged by Borrower, Principal and their respective affiliates
to obtain, collect, and deliver information requested or required by Lender or
the Rating Agencies;

 

(c) if required by the Rating Agencies, deliver (i) updated opinions of counsel
as to non-consolidation, due execution and enforceability with respect to the
Property, Borrower, Principal and their respective Affiliates and the Loan
Documents, and (ii) revised organizational documents for Borrower, which counsel
opinions and organizational documents shall be reasonably satisfactory to Lender
and the Rating Agencies;

 

(d) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, which
estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender and the Rating Agencies;

 

(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Borrower, Principal and the Loan
Documents as may be reasonably requested by Lender or the Rating Agencies and
consistent with the facts covered by such representations and warranties as they
exist on the date thereof, including the representations and warranties made in
the Loan Documents;

 

(f) execute such non-material amendments to the Loan Documents as may be
requested by Lender or the Rating Agencies to effect the Securitization;

 

(g) if requested by Lender, review any information regarding the Property,
Borrower, Principal, the Manager and the Loan which is contained in a
preliminary or final private placement memorandum, prospectus, prospectus
supplement (including any amendment or supplement to either thereof), or other
disclosure document to be used by Lender or any affiliate thereof; and

 

90



--------------------------------------------------------------------------------

(h) supply to Lender such documentation, financial statements and reports
concerning Borrower, Principal, Guarantor, the Loan and/or the Property in form
and substance required in order to comply with any applicable securities laws.

 

All reasonable third party costs and expenses incurred by Borrower or Lender in
connection with Borrower’s complying with requests made under this Section 9.1
(including, without limitation, the fees and expenses of the Rating Agencies)
shall be paid by Lender.

 

Section 9.2 Securitization Indemnification.

 

(a) Borrower understands that certain of the Provided Information may be
included in Disclosure Documents in connection with the Securitization and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.

 

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined the Disclosure Documents,
including, without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgages,” “Description of the Mortgage
Loans and Mortgaged Property,” “The Manager,” “The Borrower” and “Certain Legal
Aspects of the Mortgage Loan,” and (B) such sections and such other information
in the Disclosure Documents (to the extent such information relates to or
includes any Provided Information or any information regarding the Property,
Borrower, Manager and/or the Loan) (collectively with the Provided Information,
the “Covered Disclosure Information”) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (ii) jointly and severally indemnifying Lender, CSFB (whether or
not it is Lender), any Affiliate of CSFB that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of CSFB that acts
as an underwriter, placement agent or initial purchaser of Securities issued in
the Securitization, any other co-underwriters, co-placement agents or co-initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who controls any such Person within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Indemnified Persons”), for any losses, claims, damages,
liabilities, costs or expenses (including without limitation legal fees and
expenses for enforcement of these obligations (collectively, the “Liabilities”))
to which any such Indemnified Person may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Covered Disclosure
Information or arise out of or are based upon the omission or alleged omission
to state in the Covered Disclosure Information a material fact required to be
stated therein or necessary in order

 

91



--------------------------------------------------------------------------------

to make the statements in the Covered Disclosure Information, in light of the
circumstances under which they were made, not misleading and (iii) agreeing to
reimburse each Indemnified Person for any legal or other expenses incurred by
such Indemnified Person, as they are incurred, in connection with investigating
or defending the Liabilities. This indemnity agreement will be in addition to
any liability which Borrower may otherwise have. Moreover, the indemnification
provided for in clauses (ii) and (iii) above shall be effective whether or not
an indemnification agreement described in clause (i) above is provided.

 

(c) In connection with filings under the Exchange Act, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Persons, as
they are incurred, in connection with defending or investigating the
Liabilities.

 

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided further that the failure to notify such
Indemnifying Person shall not relieve it from any liability which it may have to
an Indemnified Person otherwise than under the provisions of this Section 9.2.
If any such claim or action shall be brought against an Indemnified Person, and
it shall notify any Indemnifying Person thereof, such Indemnifying Person shall
be entitled to participate therein and, to the extent that it wishes, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Person.
After notice from any Indemnifying Person to the Indemnified Person of its
election to assume the defense of such claim or action, such Indemnifying Person
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, if the
defendants in any such action include both an Indemnifying Person, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to the Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person or Persons. The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one

 

92



--------------------------------------------------------------------------------

(1) such separate counsel unless any Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to any Indemnifying Person.

 

(e) Without the prior consent of CSFB (which consent shall not be unreasonably
withheld), no Indemnifying Person shall settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any Indemnified Person is an actual or potential party to such claim,
action, suit or proceeding) unless the Indemnifying Person shall have given CSFB
reasonable prior notice thereof and shall have obtained an unconditional release
of each Indemnified Person hereunder from all liability arising out of such
claim, action, suit or proceeding. As long as an Indemnifying Person has
complied with its obligations to defend and indemnify hereunder, such
Indemnifying Person shall not be liable for any settlement made by any
Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld).

 

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying Persons, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of the Indemnifying Persons, on the one hand, and all
Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees (by underwriting
discount or otherwise) actually received by the Indemnified Persons in
connection with the closing of the Loan or the Securitization.

 

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

 

(h) The rights, liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Obligations.

 

93



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

 

Section 9.3 [RESERVED]

 

Section 9.4 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage, the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Mortgage and the other Loan Documents, agrees that it shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under, or by reason of, or in connection with, the Note, this
Agreement, the Mortgage or the other Loan Documents. The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage or the Second Mortgage; (c) affect the
validity or enforceability of any guaranty or indemnity, including without
limitation, the Guaranty, the Borrower Guaranty and/or the Environmental
Indemnity, made in connection with the Loan or any of the rights and remedies of
Lender thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of the Assignment of Leases; (f) constitute
a prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by the Mortgage and/or the other
Loan Documents or to commence any other appropriate action or proceeding in
order for Lender to exercise its remedies against the Property; or (g)
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
actual loss, damage, cost, expense, liability, claim or other obligation
incurred by Lender (including reasonable attorneys’ fees and costs reasonably
incurred) arising out of or in connection with the following:

 

  (i) fraud or intentional misrepresentation by any Significant Party in
connection with the Loan, including by reason of any claim under RICO;

 

  (ii) the gross negligence or willful misconduct of Borrower;

 

  (iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity Agreement or in the Mortgage concerning
environmental laws, hazardous substances or asbestos and any indemnification of
Lender with respect thereto in either document;

 

94



--------------------------------------------------------------------------------

  (iv) the intentional removal or destruction of any portion of the Property by
Borrower or any party acting on behalf of Borrower after an Event of Default;

 

  (v) any Legal Requirement (including RICO) mandating the forfeiture by
Borrower of the Property, or any portion thereof, because of the conduct or
purported conduct of criminal activity by Borrower or any Significant Party in
connection therewith;

 

  (vi) the misappropriation or conversion by or on behalf of Borrower of (A) any
Insurance Proceeds paid by reason of any Casualty, (B) any Awards received in
connection with a Condemnation, (C) any Rents following an Event of Default, or
(D) any Rents paid more than one (1) month in advance;

 

  (vii) failure to pay, when funds are available from the Property or Reserves,
charges for labor or materials or other charges which become Liens on of the
Property which were prior to the Lien of the Mortgage;

 

  (viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof; and

 

  (ix) failure of Borrower to direct the payment of or, pay any, Rents or other
Receipts to the Property Account as required by the Loan Documents; and

 

  (x) the failure of Borrower to apply monies disbursed to it from the Cash
Management Account (or any sub-account thereof) for the purpose which such
disbursement is made.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgage or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event of: (a)
Borrower filing a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (b) Borrower, or any Person
acting on behalf of Borrower, soliciting or causing to be solicited petitioning
creditors for any involuntary petition against Borrower from any Person; (c)
Borrower filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other

 

95



--------------------------------------------------------------------------------

Federal or state bankruptcy or insolvency law, or soliciting or causing to be
solicited petitioning creditors for any involuntary petition from any Person;
(d) Borrower consenting to or acquiescing in or joining in an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower or
any portion of the Property; (e) Borrower making an assignment for the benefit
of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; (ii) if Borrower
fails to maintain its status as a Single Purpose Entity; (iii) if Borrower fails
to obtain Lender’s prior consent to any Indebtedness or voluntary Lien
encumbering the Property as required by this Agreement or the Mortgage; (iv) if
any Restricted Party fails to obtain Lender’s prior consent to any Transfer as
required by this Agreement or the Mortgage; or (v) an act or omission of
Borrower, Principal, Guarantor or any Affiliate of Borrower, Principal, or
Guarantor which hinders, delays or interferes with Lender’s enforcement of its
rights hereunder or the realization of the Collateral, including the assertion
by Borrower, Principal, Guarantor or such Affiliate of defenses or
counterclaims.

 

Further, if any Significant Party fails to provide financial information in
accordance with Section 5.1.11 hereof within a reasonable time following request
by Lender therefor, Borrower shall pay an amount equal to $10,000 in order to
defray the expense incurred by Lender as a result of such delay and to
compensate Lender for any losses suffered as a result of such delay.

 

Section 9.5 Matters Concerning Manager. If (a) the Manager shall become bankrupt
or insolvent or (b) a material default occurs under the Management Agreement
beyond any applicable grace and cure periods, Borrower shall, at the request of
Lender, terminate the Management Agreement and replace the Manager with a
Qualified Manager pursuant to a Replacement Management Agreement, it being
understood and agreed that the management fee for such replacement manager shall
not exceed then prevailing market rates.

 

Section 9.6 Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other costs relating to or arising under the Servicing
Agreement; including the monthly servicing fee due to the Servicer under the
Servicing Agreement.

 

Section 9.7 Severance of Loan Documents. Lender shall have the right, at any
time (whether prior to or after any sale or participation of all or any portion
of the Loan), to modify the Loan in order to create one or more senior and
subordinate notes (i.e., an A/B or A/B/C structure) and/or one or more
additional components of the Note or Notes, reduce the number of components of
the Note or Notes, revise the interest rate for each component, reallocate the
principal balances of the Notes and/or the components, increase or decrease the
monthly debt service payments for each component or eliminate the component
structure and/or the multiple note structure of the Loan (including the
elimination of the related allocations of principal and interest payments),
provided that the Outstanding Principal Balance of all components immediately
after the effective date of such modification equals the Outstanding Principal
Balance immediately prior to such modification and the weighted average of the
interest rates for all components immediately after the effective date of such
modification equals the interest rate of the original Note immediately prior to
such modification and modify the Cash Management

 

96



--------------------------------------------------------------------------------

Agreement with respect to the newly created components such that the pricing and
marketability of the Securities and the size of each class of Securities and the
rating assigned to each such class by the Rating Agencies shall provide the most
favorable rating levels and achieve the optimum rating levels for the Loan.
Lender shall have the right to modify the Note and/or Notes and any components
in accordance with this Section 9.7 and, provided that such modification shall
comply with the terms of this Section 9.7, it shall become immediately
effective. If requested by Lender, Borrower shall promptly execute an amendment
to the Loan Documents to evidence any such modification. In the event Borrower
fails to deliver said amendment to Lender within fifteen (15) Business Days
after request, Borrower hereby absolutely and irrevocably appoints Lender as its
true and lawful attorney-in-fact (with full power of substitution), coupled with
an interest, in its name and stead to make and execute all documents necessary
or desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, that, Lender shall not make
or execute any such documents under such power until three (3) Business Days
after notice has been given to Borrower by Lender of Lender’s intent to exercise
its rights under such power. Lender shall be obligated to pay any reasonable
costs or expenses incurred by Lender or Borrower in connection with the
preparation, execution, recording or filing of the Severed Loan Documents.
Except as may be required in connection with a securitization, the Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents.

 

9.8 Mezzanine Loan Option. Lender shall have the right, on or before the date
which is one (1) year following the Closing Date, to divide the Loan into two
parts (the “Mezzanine Option”): a mortgage loan (the “Mortgage Loan”) and a
mezzanine loan (the “Mezzanine Loan”). In such event, Borrower agrees to cause
the formation of the Mezzanine Borrower. The principal amount of the Mortgage
Loan plus the principal amount of the Mezzanine Loan shall equal the outstanding
principal balance of the Loan immediately prior to the creation of the Mortgage
Loan and the Mezzanine Loan. In effectuating the foregoing, Mezzanine Lender
will make a loan to Mezzanine Borrower; Mezzanine Borrower will contribute the
amount of the Mezzanine Loan to Borrower (in its capacity as Borrower under the
Mortgage Loan, “Mortgage Borrower”) and Mortgage Borrower will apply the
contribution to pay down the Loan to its Mortgage Loan amount. The Mortgage Loan
and the Mezzanine Loan will be on the same terms and subject to the same
conditions set forth in this Agreement, the Note, the Mortgage and the other
Loan Documents except as follows:

 

(a) Lender (in its capacity as the lender under the Mortgage Loan, the “Mortgage
Lender”) shall have the right to establish different interest rates and debt
service payments for the Mortgage Loan and the Mezzanine Loan and to require the
payment of the Mortgage Loan and the Mezzanine Loan in such order of priority as
may be designated by Lender; provided, that (i) the total loan amounts for the
Mortgage Loan and the Mezzanine Loan shall equal the amount of the Loan
immediately prior to the creation of the Mortgage Loan and the Mezzanine Loan,
(ii) the weighted average interest rate of the Mortgage Loan and the Mezzanine
Loan shall on the date created equal the interest rate which was applicable to
the Loan immediately prior to creation of a Mortgage Loan and a Mezzanine Loan
and (iii) prior to the occurrence of an Event of Default, the debt service
payments on the Mortgage Loan note and the Mezzanine Loan note shall equal the
debt service payment which are due under the Loan as if no Mezzanine Loan had
been created.

 

97



--------------------------------------------------------------------------------

(b) Mezzanine Borrower shall be a special purpose, bankruptcy remote entity
pursuant to applicable Rating Agency criteria and shall own directly or
indirectly one hundred percent (100%) of Mortgage Borrower. The security for the
Mezzanine Loan shall be a pledge of one hundred percent (100%) of the direct and
indirect ownership interests in Mortgage Borrower.

 

(c) Mezzanine Borrower and Mortgage Borrower shall cooperate with all reasonable
requests of Lender in order to convert the Loan into a Mortgage Loan and a
Mezzanine Loan and shall execute and deliver such documents as shall reasonably
be required by Lender and any Rating Agency in connection therewith, including,
without limitation, the delivery of non-consolidation opinions and the
modification of organizational documents and loan documents. In the event
Mortgage Borrower and/or Mezzanine Borrower fail to execute and deliver such
documents to Lender within five (5) Business Days following such request by
Lender, Mortgage Borrower and/or Mezzanine Borrower, as applicable, hereby
absolutely and irrevocably appoint Lender as their true and lawful attorney,
coupled with an interest, in their name and stead to make and execute all
documents necessary or desirable to effect such transactions, Mortgage Borrower
and/or Mezzanine Borrower, as applicable, ratifying all that such attorney shall
do by virtue thereof. Lender shall pay all costs and expenses in connection with
the creation of the Mortgage Loan and the Mezzanine Loan and all requirements
relating thereto, including, without limitation, the cost of any UCC lien
insurance policy.

 

(d) It shall be an Event of Default under this Agreement, the Note, the Mortgage
and the other Loan Documents if Borrower or Mezzanine Borrower fails to comply
with any of the terms, covenants or conditions of this Section 9.8 after
expiration of ten (10) Business Days after notice thereof.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever this
Agreement expressly provides that Lender may not withhold its consent or its

 

98



--------------------------------------------------------------------------------

approval of an arrangement or term, such provisions shall also be deemed to
prohibit Lender from delaying or conditioning such consent or approval.

 

Section 10.3 Governing Law

 

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND/OR THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE

 

99



--------------------------------------------------------------------------------

JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

 

CT CORPORATION SYSTEM

111 EIGHTH AVENUE

NEW YORK, NEW YORK 10011

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

(c) BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

CT CORPORATION SYSTEM

1200 SOUTH PINE ISLAND ROAD

PLANTATION, FLORIDA 33324

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN FLORIDA, AND BORROWER AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF FLORIDA. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN FLORIDA (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED
AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY
DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN
FLORIDA OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

100



--------------------------------------------------------------------------------

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or under any other instrument
given as security therefor, shall operate as or constitute a waiver thereof, nor
shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege. In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.

 

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (each, a “Notice”), shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, and by
telecopier (with answer back acknowledged), addressed as follows (or at such
other address and Person as shall be designated from time to time by any party
hereto, as the case may be, in a Notice to the other parties hereto in the
manner provided for in this Section 10.6):

 

If to Lender:

  

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Attention: Robert Russell

Facsimile No. (212) 734-5230

with a copy to:

  

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Legal and Compliance Department

Attention: Tessa Peters

Facsimile No. (917) 326-7805

 

101



--------------------------------------------------------------------------------

with a copy to:

  

Greenberg Traurig, LLP

200 Park Avenue

New York, New York 10166

Attention: Alan Pleskow, Esq.

Facsimile No. (212) 801-9200

If to Borrower:

  

c/o Wyndham International, Inc.

1950 Stemmons Freeway, Suite 6001

Dallas, Texas 75207

Attention: Philip Gosch, Esq.

Facsimile No. (214) 863-1669

with a copy to:

  

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, New York 10019

Attention: Alan Weil, Esq.

Facsimile No. (212) 839-5599

 

A Notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
after advice by telephone to recipient that a telecopy Notice is forthcoming.

 

Section 10.7 Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF BORROWER AND LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.

 

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

102



--------------------------------------------------------------------------------

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11 Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

 

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

 

Section 10.13 Expenses; Indemnity.

 

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender within five (5) days after receipt of notice from Lender for
all reasonable third-party, out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) the preparation, negotiation, execution and delivery of this Agreement
and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Property); (ii) Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating

 

103



--------------------------------------------------------------------------------

and perfecting the Liens in favor of Lender pursuant to this Agreement and the
other Loan Documents; (vii) enforcing or preserving any rights, either in
response to third party claims or in prosecuting or defending any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents, or with respect to the Property or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. Any cost and expenses due and
payable to Lender may be paid, at Lender’s option, from any amounts in the
Property Account.

 

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

 

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby up to a maximum sum of $20,000.00 or any
consent, approval, waiver or confirmation obtained from such Rating Agency
pursuant to the terms and conditions of this Agreement or any other Loan
Document and Lender shall be entitled to require payment of such fees and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

 

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated

 

104



--------------------------------------------------------------------------------

counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan (or any disbursement of Reserve
Funds) in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

Section 10.17 Publicity. Except as may be otherwise required by the requirements
of the New York Stock Exchange and/or any other securities laws, all news
releases, publicity or advertising by Borrower or their Affiliates through any
media intended to reach the general public which refers to the Loan Documents or
the financing evidenced by the Loan Documents, to Lender, CSFB, or any of their
Affiliates shall be subject to the prior approval of Lender.

 

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the Mortgage, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt and/or the Other Borrower Obligations without any prior
or different resort for collection or of the right of Lender to the payment of
the Debt and/or the Other Borrower Obligations out of the net proceeds of the
Property in preference to every other claimant whatsoever.

 

Section 10.19 Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives
the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents or otherwise to
offset any Obligations under the Loan

 

105



--------------------------------------------------------------------------------

Documents. No failure by Lender to perform any of its obligations hereunder
shall be a valid defense to, or result in any offset against, any payments which
Borrower is obligated to make under any of the Loan Documents.

 

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement, any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan or the
Other Loans by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies. Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

 

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

FT. LAUDERDALE OWNER, LLC,

a Delaware limited liability company

By:

 

Ft. Lauderdale Manager, Inc.,

its Managing Member

   

By:

 

/s/ MICHAEL HIGA

       

Name: Michael Higa

Title: Vice President

COLUMN FINANCIAL, INC.

By:

 

/s/ JEFFREY A. ALTABEF

   

Name: Jeffrey A. Altabef

Title: Vice President

 

107



--------------------------------------------------------------------------------

SCHEDULE I

 

Leases

 

(INCLUDES TENANT LEASES ONLY)

 

Wyndham – Ft. Lauderdale Airport:

 

Lessor

--------------------------------------------------------------------------------

   Lessee


--------------------------------------------------------------------------------

   Lease Type


--------------------------------------------------------------------------------

   Rate Amount


--------------------------------------------------------------------------------

  Payment Frequency


--------------------------------------------------------------------------------

Wyndham-Ft. Lauderdale    SSOS USA Intl., Inc.    Gift Shop    $2,200   Monthly
Airport    Innovus    ATM Machine      Commission   Monthly      Nextel
Communications    Antenna Lease    $1,407.00*   Monthly      AT&T Wireless   
Antenna Lease    $810.00**   Monthly

 

* The current lease payment increases by 5% on 05/01/05, 05/01/06 and 05/01/07.

 

** The current lease payment increases by 5% on 07/01/04.

 



--------------------------------------------------------------------------------

SCHEDULE II

 

(Required Repairs - Deadlines For Completion)

 

—See Attached—

 



--------------------------------------------------------------------------------

SCHEDULE III

 

(Organizational Structure)

 

—See Attached—

 



--------------------------------------------------------------------------------

SCHEDULE IV

 

(Condemnation Disclosure Schedule)

 

The FAA has told the Broward County Department of Aviation (DOA) that it needs
to expand the Broward County airport’s south runway based on estimates of future
traffic growth. It is likely that the south runway must be expanded in the
direction of Wyndham Ft. Lauderdale Airport Hotel due to environmental concerns
in the opposite direction. However, the impact on the Wyndham property is
unknown because this project is very preliminary and there are several remaining
open issues including:

 

* Length of the runway expansion

 

* Whether the runway will be elevated in whole or part

 

* Funding

 

* Environmental impact (including noise level impact on adjacent residential
properties)

 

The DOA expects to have updates on these subjects later this year.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   1

Section 1.1

  

Definitions

   1

Section 1.2

  

Principles of Construction

   24

ARTICLE 2 GENERAL TERMS

   25

Section 2.1

  

Loan Commitment; Disbursement to Borrower

   25

Section 2.2

  

Interest Rate

   25

Section 2.3

  

Loan Payment

   30

Section 2.4

  

Prepayments

   31

Section 2.5

  

Release of Property

   33

Section 2.6

  

Cash Management

   33

Section 2.7

  

Extension Options

   36

Section 2.8

  

Substitution

   37

ARTICLE 3 CONDITIONS PRECEDENT

   40

Section 3.1

  

Conditions Precedent to Closing

   40

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

   43

Section 4.1

  

Borrower Representations

   43

Section 4.2

  

Survival of Representations

   51

ARTICLE 5 BORROWER COVENANTS

   51

Section 5.1

  

Affirmative Covenants

   51

Section 5.2

  

Negative Covenants

   60

ARTICLE 6 INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

   69

Section 6.1

  

Insurance

   69

Section 6.2

  

Casualty

   73

Section 6.3

  

Condemnation

   74

Section 6.4

  

Restoration

   74

ARTICLE 7 RESERVE FUNDS

   79

Section 7.1

  

Required Repair Funds

   79

Section 7.2

  

Tax and Insurance Escrow Funds

   79

Section 7.3

  

FF&E Reserve

   80

Section 7.4

  

Intentionally Omitted

   81

Section 7.5

  

Debt Service Reserve

   81

Section 7.6

  

Reserve Funds, Generally

   82

ARTICLE 8 DEFAULTS

   83

Section 8.1

  

Event of Default

   83

Section 8.2

  

Remedies

   85

 



--------------------------------------------------------------------------------

ARTICLE 9 SPECIAL PROVISIONS

   87

Section 9.1

  

Sale of Note and Securitization

   87

Section 9.2

  

Securitization Indemnification

   88

Section 9.3

  

[RESERVED]

   91

Section 9.4

  

Exculpation

   91

Section 9.5

  

Matters Concerning Manager

   94

Section 9.6

  

Servicer

   94

Section 9.7

  

Severance of Loan Documents

   94

ARTICLE 10 MISCELLANEOUS

   96

Section 10.1

  

Survival

   96

Section 10.2

  

Lender’s Discretion

   96

Section 10.3

  

Governing Law

   96

Section 10.4

  

Modification, Waiver in Writing

   98

Section 10.5

  

Delay Not a Waiver

   98

Section 10.6

  

Notices

   99

Section 10.7

  

Trial by Jury

   100

Section 10.8

  

Headings

   100

Section 10.9

  

Severability

   100

Section 10.10

  

Preferences

   100

Section 10.11

  

Waiver of Notice

   100

Section 10.12

  

Remedies of Borrower

   100

Section 10.13

  

Expenses; Indemnity

   101

Section 10.14

  

Schedules Incorporated

   102

Section 10.15

  

Offsets, Counterclaims and Defenses

   102

Section 10.16

  

No Joint Venture or Partnership; No Third Party Beneficiaries

   102

Section 10.17

  

Publicity

   103

Section 10.18

  

Waiver of Marshalling of Assets

   103

Section 10.19

  

Waiver of Offsets/Defenses/Counterclaims

   103

Section 10.20

  

Conflict; Construction of Documents; Reliance

   103

Section 10.21

  

Brokers and Financial Advisors

   104

Section 10.22

  

Prior Agreements

   104

 

SCHEDULES

 

Schedule I

   –   

Leases

Schedule II

   –   

Required Repairs – Deadlines for Completion

Schedule III

   –   

Organizational Structure

Schedule IV

   –   

Condemnation Disclosure Schedule

 



--------------------------------------------------------------------------------

[New Jresey]

 

LOAN AGREEMENT

 

Dated as of June 21, 2004

 

between

 

SUMMERFIELD HANOVER OWNER, LLC,

 

as Borrower

 

and

 

COLUMN FINANCIAL, INC.,

 

as Lender

 

ADJUSTABLE RATE PROPERTY LOAN

 



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of June 21, 2004 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
COLUMN FINANCIAL, INC., having an address at 11 Madison Avenue, New York, New
York 10010 (“Lender”) and SUMMERFIELD HANOVER OWNER, LLC, having its principal
place of business c/o Wyndham International, Inc., 1950 Stemmons Freeway, Suite
6001, Dallas, Texas 75207 (“Borrower”).

 

W I T N E S S E T H :

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents (as hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:

 

ARTICLE 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

 

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that (a) has and shall maintain, until the expiration of the
applicable Interest Rate Cap Agreement, a long-term unsecured debt rating of at
least “A+” by S&P and “A1” from Moody’s, which rating shall not include a “t” or
otherwise reflect a termination risk or (b) is otherwise acceptable to the
Rating Agencies. Lender hereby acknowledges and agrees that, as of the date
hereof, JP Morgan Chase is an Acceptable Counterparty.

 

“Acquired Property” shall have the meaning set forth in Section 5.1.11(d)(i)
hereof.

 

“Acquired Property Statements” shall have the meaning set forth in Section
5.1.11(d)(i) hereof.

 

“Additional Due Diligence Materials” shall mean, in respect of a Substitute
Property, appraisals, engineering reports, environmental reports, survey, title
insurance policies, insurance policies, financial statements (relating to the
Substitute Property, Borrower, the Significant Parties and such other Persons as
Lender shall reasonably require), financial and market projections, marketing
reports, opinions of counsel, resolutions, consents and other due diligence
materials customarily required by Lender or any Rating Agency (in their
respective sole

 



--------------------------------------------------------------------------------

discretion) in respect of loan transactions similar to the transactions
contemplated hereby and relating to properties similar to the Substitute
Property.

 

“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(c) hereof.

 

“Adjusted Release Amount” shall mean, the amount which is equal to 120% of the
Outstanding Principal Balance as of the date of such release.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Loans” shall mean a loan (including, without limitation, the Other
Loans) made by Lender to an Affiliate of Borrower or Guarantor.

 

“Affiliated Manager” shall mean any Manager in which Borrower, Principal or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

 

“Aggregate Debt Service” shall mean with respect to any particular period of
time, scheduled principal and/or interest payments due on the Other Loans and
the Loan then outstanding.

 

“Aggregate Debt Service Coverage Ratio” shall mean, with respect to the Other
Properties then remaining subject to the Liens of the Other Mortgages and the
Property, in respect of the relevant period, the ratio of: (i) the Aggregate Net
Operating Income (excluding interest on credit accounts) of such Other
Properties and the Property for the relevant period to (ii) the applicable
Aggregate Debt Service as determined in accordance with the definition of
Aggregate Debt Service set forth herein.

 

“Aggregate Gross Income” shall mean, for any period, the sum of “Gross Income
from Operations” (as defined in, and as computed in accordance with, the
applicable Other Borrower Loan Documents) of each of the Other Properties then
remaining subject to the Liens of the Other Mortgages and Gross Income from
Operations of the Property.

 

“Aggregate Net Cash Flow” shall mean, for any period, the sum of (a) Net Cash
Flow and (b) Net Cash Flow (as defined in, and computed in accordance with, the
applicable Other Borrower Loan Documents) of each of the Other Properties then
remaining subject to the Liens of the Other Mortgages.

 

“Aggregate Net Operating Income” shall mean, for any period, the excess of (x)
the Aggregate Gross Income over (y) the Aggregate Operating Expenses.

 

“Aggregate Operating Expenses” shall mean, in respect of the relevant period,
the sum of Operating Expenses of the Property and “Operating Expenses” (as
defined in, and as computed in accordance with, the applicable Other Borrower
Loan Documents) of each of the Other Properties then remaining subject to the
Liens of the Other Mortgages.

 

2



--------------------------------------------------------------------------------

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower for the applicable calendar
year or other period.

 

“Annual FF&E Budget” shall mean that portion of the Annual Budget providing for
FF&E expenditures.

 

“Applicable Interest Rate” shall mean the rate or rates at which the Outstanding
Principal Balance bears interest from time to time in accordance with the
provisions of Section 2.2.3 hereof.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(j)
hereof.

 

“Approved Annual FF&E Budget” shall have the meaning set forth in Section
5.1.11(j) hereof.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

 

“Bankruptcy Action” shall mean with respect to any Person: (a) such Person
filing a voluntary petition under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law; (b) the filing of an involuntary petition
against such Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or soliciting such Person or causing to be
solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law, or soliciting or causing to be solicited petitioning creditors for any
involuntary petition from any Person; (d) such Person consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for such Person or any portion of the Property;
or (e) such Person making an assignment for the benefit of creditors, or
admitting, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due.

 

“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges, and (c) Insurance Premiums.

 

3



--------------------------------------------------------------------------------

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

 

“Borrower Guaranty” shall mean that certain Borrower Guaranty Agreement, dated
as of the date hereof, from Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

 

“Cash Management Account” shall have the meaning set forth in Section 2.6.3(a)
hereof.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower and Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean a Collateral
Assignment of Interest Rate Cap Agreement, in substantially the same form and
content attached hereto as Exhibit A, executed by Borrower in connection with
the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

 

4



--------------------------------------------------------------------------------

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement and
any Replacement Interest Rate Cap Agreement, any Acceptable Counterparty.

 

“Covered Disclosure Information” shall have the meaning set forth in Section
9.2(b) hereof.

 

“CSFB” shall mean Credit Suisse First Boston Corporation and its successors in
interest.

 

“Debt” shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon and all other sums (including any Prepayment Premium)
due to Lender in respect of the Loan under the Note, this Agreement, the
Mortgage and the other Loan Documents.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note.

 

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

 

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts) for the twelve (12) month period immediately preceding the date of
determination for which financial statements are available; and

 

(b) the denominator is the amount of interest paid on the Note for the trailing
twelve (12) month period immediately preceding the date of determination for
which financial statements are available calculated at the interest rate
computed in accordance with the provisions of this Agreement at a deemed annual
rate of 11.33%.

 

“Debt Service Reserve” shall mean have the meaning set forth in Section 7.5.

 

“Debt Service Reserve Account” shall mean have the meaning set forth in Section
7.5.

 

“Debt Service Reserve Funds” shall mean have the meaning set forth in Section
7.5.

 

“Decorative Changes” shall mean any alterations or change to the Improvements
that are made primarily for decorative or cosmetic purposes (e.g. painting,
wallpapering, carpeting, FF&E etc.) that: (a) will not have a Material Adverse
Effect, and (b) do not affect or involve (other than in a decorative or cosmetic
manner) any structural component of any Improvements, any utility or HVAC system
contained in any Improvements or the exterior of any building constituting a
part of any Improvements.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate, and (b) four percent (4%) above the Applicable Interest
Rate.

 

5



--------------------------------------------------------------------------------

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences.

 

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $50,000,000 and
(ii) is regularly engaged in the business of making investments in or operating
hotels.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s). Lender hereby acknowledges and agrees that, as of the
date hereof, each of Wachovia, JP Morgan Chase and Wells Fargo is deemed to be
an Eligible Institution.

 

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

 

“Engineering Report” shall mean that certain report dated March 12, 2004
prepared by Professional Service Industries, Inc. with respect to the Property.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Equity Pledge Agreement” shall mean that certain Equity Pledge and Security
Agreement, dated as of the date hereof, executed by Summerfield Hanover Manager,
Inc. a Delaware corporation, and Patriot American Hospitality Partnership, L.P.,
a Virginia limited

 

6



--------------------------------------------------------------------------------

partnership, in connection with, and securing, the Loan and the Other Loans for
the benefit of Lender, as the same may have been, or may hereafter be, amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess Cash Flow” shall have the meaning set forth in Section 2.6.3(b) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(g)
hereof.

 

“Extension Notice” shall have the meaning set forth in Section 2.7.1 hereof.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(k)
hereof.

 

“FF&E” shall mean furniture, fixtures and equipment and other replacements and
repairs required to be made to the Property during the applicable calendar year.

 

“FF&E Reserve Account” shall have the meaning set forth in Section 7.3.1 hereof.

 

“FF&E Reserve Deposit” shall have the meaning set forth in Section 7.3.1 hereof.

 

“FF&E Reserve Funds” shall have the meaning set forth in Section 7.3.1 hereof.

 

“Financing Leases” shall have the meaning set forth in Section 5.2.10(f).

 

“First Extension Commencement Date” shall have the meaning set forth in Section
2.7.1 hereof.

 

“First Extension Term” shall have the meaning set forth in Section 2.7.1 hereof.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch IBCA, Inc.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.2.3(e) hereof.

 

“Franchise Agreement” shall have the meaning set forth in Section 5.2.12(a)
hereof.

 

“Franchisor” shall have the meaning set forth in Section 5.2.12 hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

7



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence having jurisdiction over Borrower, Lender and/or the Property.

 

“Gross Income from Operations” shall mean, for any period, all Rents; provided,
however, that Gross Income from Operations shall not include: (a) non-recurring
income and non-Property related income (as determined by Lender in its
reasonable discretion), (b) security deposits received from any tenant unless
and until the same are applied to rent or any other of such tenant’s obligations
in accordance with the terms of such tenant’s Lease, (c) any loan proceeds or
proceeds of capital or equity contributions received by Borrower, (d) gratuities
or service charges or other similar receipts which are to be paid over to
Property employees or persons occupying similar positions for performing similar
duties, (e) Insurance Proceeds (other than Insurance Proceeds from business or
rental interruption coverage) and Condemnation Proceeds, (f) excise taxes, sales
taxes, use taxes, bed taxes, admission taxes, tourist taxes, gross receipts
taxes, value added taxes, entertainment taxes, or other taxes or similar charges
payable to any Governmental Authority, (g) proceeds from the sale of FF&E no
longer required for the operation of the Property, and (h) Rents from
month-to-month tenants or tenants that are included in any Bankruptcy Action.
Any credit or refunds to guests and patrons with respect to amounts previously
included in Gross Income from Operations shall be deducted from Gross Income
from Operations in the period when such credit or refund is issued.

 

“Guarantor” shall mean Wyndham International, Inc., a Delaware corporation.

 

“Guaranty” shall mean that certain Guaranty Agreement (Recourse), dated as of
the date hereof, from Guarantor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Indebtedness” shall mean, for any Person, on a particular date, the sum
(without duplication) at such date of: (a) all indebtedness or liability of such
Person (including, without limitation, amounts for borrowed money and
indebtedness in the form of mezzanine debt and preferred equity); (b)
obligations evidenced by bonds, debentures, notes, or other similar instruments;
(c) obligations for the deferred purchase price of property or services
(including trade obligations); (d) obligations under letters of credit; (e)
obligations under acceptance facilities; (f) all guaranties, endorsements (other
than for collection or deposit in the ordinary course of business) and other
contingent obligations to purchase, to provide funds for payment, to supply
funds, to invest in any Person or entity, or otherwise to assure a creditor
against loss; and (g) obligations secured by any Liens, whether or not the
obligations have been assumed.

 

“Indemnified Liabilities” shall have the meaning set forth on Section 10.13(b)
hereof.

 

“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Indemnifying Person” shall mean each of Borrower, Principal and Guarantor.

 

8



--------------------------------------------------------------------------------

“Independent Director” or “Independent Manager” shall mean a Person who is not
at the time of initial appointment, or at any time while serving as a director
or manager, as applicable, and has not been at any time during the preceding
five (5) years: (a) a stockholder, director (with the exception of serving as an
Independent Director or Independent Manager), officer, employee, partner,
member, attorney or counsel of Principal, Borrower or any Affiliate of either of
them; (b) a customer, supplier or other Person who derives any of its purchases
or revenues from its activities with Principal, Borrower or any Affiliate of
either of them (with the exception of serving as an Independent Director or
Independent Manager); (c) a Person controlling or under common control with any
such stockholder, director, officer, partner, member, customer, supplier or
other Person; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, customer, supplier or other
Person. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.

 

“Initial Maturity Date” shall mean July 9, 2006.

 

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Sidley Austin Brown & Wood LLP in connection
with the Loan.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Period” shall mean, with respect to any Payment Date, the period
commencing on the ninth (9th) day of the preceding calendar month and
terminating on the eighth (8th) day of the calendar month in which such Payment
Date occurs; provided, however, that no Interest Period shall end later than the
Maturity Date (other than for purposes of calculating interest at the Default
Rate), and the initial Interest Period shall begin on the Closing Date and shall
end on the immediately following eighth (8th) day of the calendar month.

 

“Interest Rate Cap Agreement” shall mean, as applicable, an Interest Rate Cap
Agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between Borrower and an
Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.

 

“Junior Lender Security Documents” shall mean the Borrower Guaranty, the Second
Mortgage and any other mortgage, deed of trust, deed to secure debt or other
similar instrument encumbering the Property or any portion thereof, the Equity
Pledge Agreement or other pledge agreement or other grant of Lien encumbering
any of the direct ownership interests in the Borrower and securing, among other
things, the Other Loans or any portion thereof.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement, and (b) every
guarantee of the performance and

 

9



--------------------------------------------------------------------------------

observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Americans with Disabilities Act of 1990, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Letter of Credit” shall mean an irrevocable, unconditional and transferable
letter of credit acceptable to Lender and the Rating Agencies (either an annual,
automatically renewing, letter of credit or one which does not expire until at
least ten (10) Business Days after the Maturity Date) in favor of Lender and
entitling Lender to draw thereon in the continental United States, issued by a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum, for a one-month period, that appears on Telerate Page
3750 (or the successor thereto) as of 11:00 a.m., London time, on the related
Determination Date. If such rate does not appear on Telerate Page 3750 as of
11:00 a.m., London time, on such Determination Date, LIBOR shall be the
arithmetic mean of the offered rates (expressed as a percentage per annum) for
deposits in U.S. dollars for a one-month period that appear on the Reuters
Screen Libor Page as of 11:00 a.m., London time, on such Determination Date, if
at least two such offered rates so appear. If fewer than two such offered rates
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts of not less than U.S. $1,000,000. If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for amounts of not less
than U.S. $1,000,000. If at least two such rates are so provided, LIBOR shall be
the arithmetic mean of such rates. LIBOR shall be determined conclusively by
Lender or its agent.

 

10



--------------------------------------------------------------------------------

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
easement, restrictive covenant, preference, assignment, security interest or any
other encumbrance, charge or transfer of, or any agreement to enter into or
create, any of the foregoing, on or affecting Borrower, the Property or any
portion thereof or any interest therein, or any direct or indirect interest in
Borrower or Principal, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

 

“Loan” shall mean the loan in the original principal amount of FIVE MILLION
EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS ($5,800,000.00), made by Lender to
Borrower pursuant to this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Assignment
of Management Agreement, the Guaranty, the Cash Management Agreement, the
Property Account Agreement, the Equity Pledge Agreement, the Collateral
Assignment of Interest Rate Cap Agreement, the Junior Lender Security Documents
and all other documents executed and/or delivered in connection with the Loan.

 

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

 

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and the Manager, as the same has been and may be amended,
modified or supplemented from time to time, pursuant to which the Manager is to
provide management and other services with respect to the Property, or, if the
context requires, the Replacement Management Agreement.

 

“Manager” shall mean Summerfield Hotel Company, L.P., a Kansas limited
partnership, or, if the context requires, a Qualified Manager who is managing
the Property in accordance with the terms and provisions of this Agreement.

 

“Material Adverse Effect” shall mean any material adverse change in the use,
operation or value of the Property and/or the business operations and/or the
financial condition of a Significant Party.

 

“Maturity Date” shall mean the Initial Maturity Date (as the same may be
extended in accordance with Sections 2.7 hereof), or such other date on which
the final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

11



--------------------------------------------------------------------------------

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Borrower” shall mean the obligor under any Mezzanine Loan, which
entity shall meet the requirements set forth in Section 9.8(b) hereof.

 

“Mezzanine Loan” shall have the meaning set forth in Section 9.8 hereof.

 

“Mezzanine Option” shall have the meaning set forth in Section 9.8 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Monthly Interest Payment” shall have the meaning set forth in Section 2.3.1.

 

“Mortgage” shall mean that certain first priority Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing, dated the date hereof,
executed and delivered by Borrower as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Mortgage Borrower” shall have the meaning set forth in Section 9.8 hereof.

 

“Mortgage Loan” shall have the meaning set forth in Section 9.8 hereof.

 

“Mortgage Lender” shall have the meaning set forth in Section 9.8 hereof.

 

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
(a) Operating Expenses and (b) an amount equal to four percent (4%) of Gross
Income from Operations for such period, from Gross Income from Operations for
such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

 

“Net Cash Flow Failure” shall mean that, at the end of any calendar quarter, the
Aggregate Net Cash Flow for the preceding twelve (12) month period is less than
eighty percent (80%) of the Aggregate Net Cash Flow as of the Closing Date, as
determined by Lender in its sole discretion, and in each case determining such
amounts only for the Property and such Other Properties remaining subject to the
liens of the Other Mortgages as of the date such determination is made.

 

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

12



--------------------------------------------------------------------------------

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of FIVE MILLION EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS
($5,800,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Notice” shall have the meaning set forth in Section 10.6 hereof.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

 

“Offering Document Date” shall have the meaning set forth in Section
5.1.11(d)(iv) hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of the general partner or
managing member of Borrower, as applicable, and solely with respect to the
delivery of financial statements required pursuant to Section 5.1.11 hereof,
such certificate may also be signed by an authorized senior officer of Manager.

 

“Operating Expenses” shall mean, for any period, the total of all expenses,
computed in accordance with GAAP, of whatever kind relating to the operation,
maintenance and/or management of the Property, which expenditures are incurred
on a regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures, and contributions to the FF&E
Reserve Funds, the Tax and Insurance Escrow Funds, the Debt Service Reserve
Funds and any other reserves required under the Loan Documents.

 

“Other Borrowers” shall mean, individually or collectively, Wyndham Commerce
Owner, LLC, Ft. Lauderdale Owner, LLC, and PAH-Tampa, L.P.

 

“Other Borrower Loan Documents” shall mean, the loan agreements, the promissory
notes, the mortgages, the deeds of trust, the assignments of leases and rents,
and every other document or agreement executed by the Other Borrowers, or any of
them, or any other Person for the benefit of Lender, securing, evidencing or
otherwise executed in connection with any one or more of the Other Loans and/or
the Loan, as any of the same may hereafter be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Other Borrower Obligations” shall mean the Other Loans together with all
obligations of every Other Borrower under the Other Borrower Loan Documents.

 

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, in each case imposed by Governmental Authorities,
including, without limitation, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

 

13



--------------------------------------------------------------------------------

“Other Loan Agreements” shall mean each Loan Agreement entered into between any
Other Borrower and Lender in respect of the applicable Other Loan.

 

“Other Loan” shall mean the other loans made by Lender to the Other Borrowers.

 

“Other Loan Shortfall” shall have the meaning set forth in Section 2.6.3(b)
hereof.

 

“Other Mortgages” shall mean the other mortgages granted by the Other Borrowers
to, or in favor of, Lender with respect to the Other Properties.

 

“Other Property” shall mean, collectively, each parcel of real property (other
than the Property) together with the improvements thereon and other real
property appurtenant thereto securing any one or more of the Other Loans.

 

“Other Obligations” shall mean: (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, substitution of, or replacement for, all or any part
of this Agreement, the Note or any other Loan Documents.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

 

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

 

“Payment Direction Letters” shall have the meaning set forth in Section 2.6.1.

 

“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, (d) Financing
Leases permitted pursuant to the provisions of this Agreement, and (e) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion.

 

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

 

“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to

 

14



--------------------------------------------------------------------------------

Lender in its sole discretion, which report shall, among other things, (i)
confirm that the Property and its use comply, in all material respects, with all
applicable Legal Requirements (including zoning, subdivision and building codes
and laws), and (ii) include a copy of a final certificate of occupancy with
respect to all Improvements (unless previously delivered to Lender).

 

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

 

“Prepayment Premium” shall mean an amount equal to the following: one percent
(1.0%) of the principal balance of the Loan being prepaid if the prepayment
occurs on or after the date hereof through, and including, June 9, 2005.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-hundredth (1/100th) of one percent. If The Wall Street Journal ceases to
publish the “Prime Rate,” Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Lender shall select a comparable interest rate
index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.

 

“Principal” shall mean the Special Purpose Entity corporation which is the
managing member of Borrower.

 

“Property” shall mean each parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clause of the Mortgage and referred to
therein as the “Property”.

 

“Property Account” shall have the meaning set forth in Section 2.6.1(a) hereof.

 

“Property Account Agreement” shall mean that certain Property Account Agreement,
dated as of the date hereof, by and among Borrower, Lender and Property Account
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Property Account Bank” shall mean Wachovia Bank, National Association, or any
successor or permitted assigns thereof.

 

15



--------------------------------------------------------------------------------

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Property, any Significant Party and/or an Affiliated Manager.

 

“Public Company” shall mean a corporation or other Person whose stock or
ownership interests or (ii) depository receipts or their equivalent are publicly
traded on a nationally recognized stock exchange, including, without limitation,
NASDAQ or on the leading recognized stock exchange in Spain, Germany, Italy,
Canada, France, Tokyo, Australia, Singapore, England or Hong Kong, or in another
country which requires companies publicly traded on such leading exchange to
provide public information reasonably comparable to that required in the United
States.

 

“Qualified Borrower” shall mean a Special Purpose Entity and otherwise approved
by Lender in its sole discretion.

 

“Qualified Manager” shall mean either (a) Manager, or (b) a reputable and
experienced management organization (which may be an Affiliate of Borrower)
possessing experience in managing properties similar in size, scope, use and
value as the Property, provided, that, following a Securitization, or at such
time as the Loan is scheduled to be included in a Securitization, Borrower shall
have obtained prior written confirmation from the applicable Rating Agencies
that management of the Property by such Person will not cause a downgrade,
withdrawal or qualification of the then current ratings of the Securities or any
class thereof.

 

“Qualified Transferee” shall mean any one of the following Persons, subject to
the reasonable determination of Lender that such Person satisfies the applicable
requirements set forth in this definition and which is not otherwise an
Embargoed Person:

 

(a) a pension fund, pension trust or pension account that has total assets of at
least $500 million that is managed by an entity that controls or manages at
least $1 billion of real estate equity assets;

 

(b) a pension fund advisor that controls or manages at least $1 billion of real
estate equity assets immediately prior to any proposed transfer hereunder;

 

(c) an insurance company that is subject to supervision by the insurance
commission, or a similar official or agency, of a State or territory of the
United States (including the District of Columbia), which has a net worth, as of
a date no more than six (6) months prior to the date of the proposed transfer
hereunder, of at least $500 million and controls real estate equity assets of at
least $1 billion immediately prior to any proposed transfer hereunder;

 

(d) a corporation organized under the banking or trust company laws of the
United States or any State or territory of the United States (including the
District of Columbia) that has a combined capital and surplus of at least $500
million and that immediately prior to a proposed transfer hereunder controls
real estate equity assets of at least $1 billion; or

 

(e) any equity (a)(i) with a long-term unsecured debt rating from the Rating
Agencies of at least BBB- (or its equivalent) or (b) (1) that owns or operates,
together with its affiliates, at least ten (10) first class hotel properties,
(2) that has a net worth as of a date no more

 

16



--------------------------------------------------------------------------------

than six (6) months prior to the date of any proposed transfer hereunder of at
least $500 million and (3) that controls, together with its Affiliates, real
estate equity assets of at least $1 billion immediately prior to any proposed
transfer hereunder.

 

“Quarterly Net Cash Flow Test” shall have the meaning set forth in Section
2.6.6.

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which rates the Securities.

 

“Release Default” shall mean (i) a monetary Default under any Loan Document or
(ii) any other material Default under any Loan Document of which Lender has
given written notice thereof to Borrower whether or not the applicable grace or
cure period, if any, has expired.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean all rents, receipts, revenues, income (including service
charges), fees, payments and proceeds of sales of every kind received by or on
behalf of Borrower, directly or indirectly, from operating the Property for that
period, and services rendered to, and rentals, percentage rentals and other
fees, payments and charges received from, tenants, subtenants, licensees,
concessionaires and occupants of commercial, hotel, public and retail space
located in or at the Property, calculated on a cash basis, whether in cash or on
credit, including, without limitation, revenues from the rental of rooms, guest
suites, conference and banquet rooms, food and beverage facilities, telephone
services, laundry, vending, television and parking at the Property, and other
fees and charges resulting from the operations of the Property by or on behalf
of Borrower in the ordinary course of business, and proceeds, if any, from
business interruption or other loss of income insurance (net of the costs of
collection thereof) and also including any proceeds received by Borrower in
respect of the Interest Rate Cap Agreement, non-recurring income and
non-Property related income (as determined by Lender in its reasonable
discretion), security deposits received from any tenant but only when the same
are applied to rent or any other of such tenant’s obligations in accordance with
the terms of such tenant’s Lease, any loan proceeds or proceeds of capital or
equity contributions received by Borrower, Insurance Proceeds and Condemnation
Proceeds, proceeds from the sale of FF&E no longer required for the operation of
the Property, and rents from month-to-month tenants or tenants that are included
in any Bankruptcy Action.

 

“Replaced Borrower” shall have the meaning set forth in Section 2.8 hereof.

 

“Replaced Loan” shall have the meaning set forth in Section 2.8 hereof.

 

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with a Strike Price identical to, and all other
terms substantially similar to those set forth in, the Interest Rate Cap
Agreement except that the same shall be effective in connection with replacement
of the Interest Rate Cap Agreement following a downgrade, withdrawal or
qualification of the long-term unsecured debt rating of the Counterparty;
provided, that, to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a “Replacement Interest Rate Cap Agreement” shall be
such interest rate cap agreement approved in writing by Lender and for which
Lender has received a confirmation

 

17



--------------------------------------------------------------------------------

from the applicable Rating Agencies that such Replacement Interest Rate Cap
Agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof.

 

“Replacement Management Agreement” shall mean, collectively: (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower obtain confirmation from the
applicable Rating Agencies that such management agreement will not cause a
downgrade, withdrawal or qualification of the then current rating of the
Securities or any class thereof; and (b) an assignment of management agreement
and subordination of management fees substantially in the form then used by
Lender (or of such other form and substance reasonably acceptable to Lender),
executed and delivered to Lender by Borrower and such Qualified Manager at
Borrower’s expense.

 

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender (it being agreed that the commencement of
the preparation of plans and specifications shall constitute commencement of the
Restoration).

 

“Restricted Party” shall mean, collectively (a) Borrower, Principal, Guarantor
and any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, direct or indirect legal or beneficial owner, agent and employee of,
Borrower, Principal, Guarantor, any Affiliated Manager or any non-member
manager.

 

“RICO” shall mean Racketeer Influenced and Corrupt Organizations Act.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of a legal or beneficial interest.

 

“Second Extension Commencement Date” shall have the meaning set forth in Section
2.7.2.

 

“Second Extension Term” shall have the meaning set forth in Section 2.7.2.

 

“Second Mortgage” shall mean that certain Second Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing, dated the date hereof,
executed and delivered by Borrower to Lender as additional security for, among
other things, (x) the Borrower’s obligations under the Borrower Guaranty and (y)
the Other Borrower Obligations, and encumbering the Property, as same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, which Second Mortgage shall be subject and subordinate to the Liens of the
Mortgage and the Assignment of Leases.

 

18



--------------------------------------------------------------------------------

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(b)
hereof.

 

“Significant Party” shall mean each of Borrower, Guarantor and Principal.

 

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times prior to, on and after the date
hereof:

 

(a) was, is and will be organized solely for the purpose of (i) acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and/or operating the Property, entering into this Agreement and the
other Loan Documents with Lender, refinancing the Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing; or (ii) acting
as managing member of the limited liability company or general partner of the
limited partnership that owns and operates the Property;

 

(b) has not been, is not, and will not be engaged in any business unrelated to
(i) the acquisition, development, ownership, management and/or operation of the
Property, or (ii) acting as a member of the limited liability company that owns
and operates the Property;

 

(c) has not had, does not have, and will not have, any assets other than those
related to the Property, its membership interest in the limited liability
company that owns and operates the Property, or acts as the managing member of
either of the foregoing, as applicable;

 

(d) has not engaged in, sought or consented to and will not engage in, seek or
consent to, any dissolution, winding up, liquidation, consolidation, merger,
sale of all or substantially all of its assets, transfer of membership interests
or amendment of its articles of incorporation, articles of organization or
operating agreement (as applicable) with respect to the matters set forth in
this definition;

 

(e) if such entity is a corporation, has had, now has and will have at least two
(2) Independent Directors, and has not caused or allowed, and will not cause or
allow, the board of directors of such entity to take any action requiring the
unanimous affirmative vote of one hundred percent (100%) of the members of its
board of directors unless two (2) Independent Directors shall have participated
in such vote;

 

(f) if such entity is a limited liability company with more than one member, has
had, now has and will have at least one member that is a Special Purpose Entity
that is a

 

19



--------------------------------------------------------------------------------

corporation that has at least two (2) Independent Directors and that owns at
least one percent (1.0%) of the equity of the limited liability company;

 

(g) if such entity is a limited liability company with only one member, has
been, now is, and will be a limited liability company that has (i) as its only
member a non-managing member, (ii) at least two (2) Independent Managers and has
not caused or allowed, and will not cause or allow, the board of managers of
such entity to take any action requiring the unanimous affirmative vote of one
hundred percent (100%) of the managers unless two (2) Independent Managers shall
have participated in such vote, and (iii) at least one (1) springing member that
will become the non-managing member of such entity upon the dissolution of the
existing non-managing member;

 

(h) if such entity is (i) a limited liability company, has had, now has, and
will have articles of organization and/or an operating agreement, as applicable,
or (ii) a corporation, has had, now has, and will have a certificate of
incorporation that, in each of the foregoing cases, provides that such entity
will not: (A) dissolve, merge, liquidate or consolidate; (B) sell all or
substantially all of its assets or the assets of Borrower (as applicable); (C)
engage in any other business activity or amend its organizational documents with
respect to the matters set forth in this definition without the consent of
Lender; or (D) without the affirmative vote of two (2) Independent Directors and
of all other directors of the corporation (that is such entity or the managing
or co-managing member of such entity), file a bankruptcy or insolvency petition
or otherwise institute insolvency proceedings with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest;

 

(i) has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;

 

(j) has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity;

 

(k) has maintained and will maintain its accounts, books and records separate
from any other Person and has filed and will file its own tax returns, except to
the extent that it has been or is required to file consolidated tax returns by
law;

 

(l) has maintained and will maintain its own records, books, resolutions and
agreements;

 

(m) other than as provided in this Agreement and the Cash Management Agreement,
(i) has not commingled, and will not commingle, its funds or assets with those
of any other Person and (ii) has not participated and will not participate in
any cash management system with any other Person;

 

(n) has held and will hold its assets in its own name;

 

20



--------------------------------------------------------------------------------

(o) has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in subsection (cc) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

 

(p) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted, and will not permit, its assets to be listed as assets on the
financial statement of any other entity except as required by GAAP; provided,
however, that any such consolidated financial statement shall contain a note
indicating that its separate assets and liabilities are neither available to pay
the debts of the consolidated entity nor constitute obligations of the
consolidated entity;

 

(q) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;

 

(r) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(s) has had no and will have no Indebtedness other than (i) the Loan, (ii)
unsecured trade and operational debt incurred in the ordinary course of business
relating to the ownership and operation of the Property and the routine
administration of Borrower, in amounts not to exceed three percent (3%) of the
original principal amount of the Loan, in the aggregate, which liabilities are
not more than sixty (60) days past the date incurred, are not evidenced by a
note and are paid when due, and which amounts are normal and reasonable under
the circumstances, (iii) Financing Leases except as permitted pursuant to this
Agreement, and (iv) such other liabilities (including the Borrower Guaranty)
that are permitted or required pursuant to this Agreement;

 

(t) has not assumed or guaranteed or become obligated for, and will not assume
or guarantee or become obligated for the debts of any other Person and has not
held out and will not hold out its credit as being available to satisfy the
obligations of any other Person except as permitted pursuant to this Agreement
other than the Borrower Guaranty;

 

(u) has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;

 

(v) has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;

 

(w) has maintained and used, now maintains and uses, and will maintain and use,
separate stationery, invoices and checks bearing its name. The stationery,
invoices, and checks utilized by the Special Purpose Entity or utilized to
collect its funds or pay its expenses have borne and shall bear its own name and
have not borne and shall not bear the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;

 

21



--------------------------------------------------------------------------------

(x) has not pledged and will not pledge its assets for the benefit of any other
Person other than in connection with the Other Loans;

 

(y) has held itself out and identified itself, and will hold itself out and
identify itself, as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in subsection (cc) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of Borrower;

 

(z) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

 

(aa) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

 

(bb) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person;

 

(cc) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (i) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, and (ii) in connection with this Agreement;

 

(dd) has not had and will not have any obligation to indemnify, and has not
indemnified and will not indemnify its partners, officers, directors or members,
as the case may be, unless such an obligation was and is fully subordinated to
the Obligations and will not constitute a claim against the Obligations in the
event that cash flow in excess of the amount required to pay the Obligations is
insufficient to pay such obligation;

 

(ee) if such entity is a corporation, it has considered and shall consider the
interests of its creditors in connection with all corporate actions;

 

(ff) does not and will not have any of its obligations guaranteed by any
Affiliate other than in connection with the Other Loans; and

 

(gg) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statement of facts contained in its
organizational documents are true and correct and will remain true and correct.

 

“Spread” shall mean one and 20/100 percent (1.20%).

 

22



--------------------------------------------------------------------------------

“Standard Statements” shall have the meaning set forth in Section 5.1.11(d)(i)
hereof.

 

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

 

“Strike Price” shall mean seven percent (7%).

 

“Substitute Borrower” shall have the meaning set forth in Section 2.8.

 

“Substitute Loan Documents” shall have the meaning set forth in Section 2.8.

 

“Substitute Property” shall have the meaning set forth in Section 2.8.

 

“Substitution” shall have the meaning set forth in Section 2.8.

 

“Substitution Date” shall have the meaning set forth in Section 2.8.

 

“Substitution Loan” shall have the meaning set forth in Section 2.8.

 

“Survey” shall mean a survey of the Property prepared pursuant to the
requirements contained in Section 4.1.27 hereof.

 

“Sweep Event” shall mean the period following the occurrence of (a) an Event of
Default, or (b) a default beyond the expiration of applicable notice and cure
periods under the Management Agreement, or (c) a Net Cash Flow Failure and
ending on a “Sweep Event Termination.” A Sweep Event shall be terminated (a
“Sweep Event Termination”) (i) with respect to an Event of Default (but not more
than one (1) time during the term of the Loan, as the same may be extended)
provided such Event of Default has been cured and such cure is accepted by
Lender, provided that Lender has not otherwise accelerated the Loan, moved for a
receiver or commenced foreclosure proceedings, and/or (ii) with respect to a
default by Manager under the Management Agreement, the replacement of the
Manager with a Qualified Manager pursuant to a Replacement Management Agreement,
and/or (iii) with respect to a Net Cash Flow Failure (but not more than once
every twelve (12) months) if, for the trailing twelve (12) month period
preceding the date of determination, the Aggregate Net Cash Flow is equal to or
greater than eighty percent (80%) of the Aggregate Net Cash Flow as of the
Closing Date for two (2) consecutive calendar quarters.

 

“Tax and Insurance Escrow Funds” shall have the meaning set forth in Section 7.2
hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

 

“Third Extension Commencement Date” shall have the meaning set forth in Section
2.7.3.

 

“Third Extension Term” shall have the meaning set forth in Section 2.7.3.

 

23



--------------------------------------------------------------------------------

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

 

“Title Company” shall mean, collectively, Fidelity National Title Insurance
Company and National Land Tenure, or any successor title company acceptable to
Lender and licensed to issue title insurance in the State in which the Property
is located.

 

“Title Insurance Policies” shall mean collectively, (a) an ALTA mortgagee title
insurance policy in a form acceptable to Lender (or, if the Property is in a
State which does not permit the issuance of such ALTA policy, such form as shall
be permitted in such State and acceptable to Lender) issued with respect to the
Property and insuring the lien of the Mortgage encumbering the Property, and (b)
an ALTA mortgagee title insurance policy in a form acceptable to Lender (or, if
the Property is in a State which does not permit the issuance of such ALTA
policy, such form as shall be permitted in such State and acceptable to Lender)
issued with respect to the Property and insuring the lien of the Second Mortgage
encumbering the Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

 

“Transferee” shall have the meaning set forth in Section 5.2.10(e) hereof.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

 

“Unavoidable Delays” means delays due to strikes, lockouts, acts of God,
unusually severe weather, inability to obtain labor or materials (except as may
be due to Borrower’s or any of Borrower’s contractors’ or subcontractors’
economic inability to acquire same), government restrictions, enemy action,
civil commotion, fire, casualties or similar causes beyond Borrower’s reasonable
control.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged.

 

“Wyndham” shall have the meaning set forth in Section 5.2.10(c).

 

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement and the word “including” shall
mean “including but not limited to”. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.

 

24



--------------------------------------------------------------------------------

ARTICLE 2

 

GENERAL TERMS

 

Section 2.1 Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
borrow the Loan on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
disbursement hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgage, the Assignment of Leases and the other Loan
Documents.

 

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
refinance the Property and/or repay and discharge any existing loans relating to
the Property, (b) pay all past-due Basic Carrying Costs, if any, with respect to
the Property, (c) make initial deposits into the Reserve Funds on the Closing
Date in the amounts provided herein and in the other Loan Documents, (d) pay
costs and expenses incurred in connection with the closing of the Loan, as
approved by Lender, (d) fund any working capital requirements of the Property,
and (e) distribute the balance, if any, to Borrower.

 

Section 2.2 Interest Rate.

 

2.2.1 Interest Generally. Interest on the Outstanding Principal Balance shall
accrue from the Closing Date to but excluding the Maturity Date at the
Applicable Interest Rate.

 

2.2.2 Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year by (c) the Outstanding Principal Balance.

 

2.2.3 Determination of Interest Rate.

 

(a) The Applicable Interest Rate with respect to the Loan shall be: (i) LIBOR
plus the Spread with respect to the applicable Interest Period for a LIBOR Loan;
or (ii) the Prime Rate plus the Prime Rate Spread for a Prime Rate Loan if the
Loan is converted to a Prime Rate Loan pursuant to the provisions of Section
2.2.3 (c) or (f).

 

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the Outstanding Principal
Balance at LIBOR plus the Spread for the applicable Interest Period. Any change
in the rate of interest hereunder due to a change in the Applicable Interest
Rate shall become effective as of the opening of business on the first day on
which such change in the Applicable Interest Rate shall become

 

25



--------------------------------------------------------------------------------

effective. Each determination by Lender of the Applicable Interest Rate shall be
conclusive and binding for all purposes, absent manifest error.

 

(c) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the related Interest Period. If such
notice is given, the related outstanding LIBOR Loan shall be converted, on the
last day of the then current Interest Period, to a Prime Rate Loan.

 

(d) If, pursuant to the terms of this Agreement, any portion of the Loan has
been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the last day of the related Interest Period. If such notice is given, the
related outstanding Prime Rate Loan shall be converted to a LIBOR Loan on the
last day of the then current Interest Period.

 

(e) With respect to a LIBOR Loan, all payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
reserves or withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America or
any political subdivision or taxing authority thereof or therein (including
Puerto Rico). If any Foreign Taxes are required to be withheld from any amounts
payable to Lender hereunder, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower shall
send to Lender an original official receipt, if available, or certified copy
thereof showing payment of such Foreign Tax. Borrower hereby indemnifies Lender
for any incremental taxes, interest or penalties that may become payable by
Lender which may result from any failure by Borrower to pay any such Foreign Tax
when due to the appropriate taxing authority or any failure by Borrower to remit
to Lender the required receipts or other required documentary evidence.

 

(f) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith, and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrower hereby agrees
promptly to pay Lender, upon demand, any additional amounts necessary to
compensate Lender for any costs incurred by Lender in making any conversion in
accordance with this Agreement, including, without limitation, any interest or
fees payable by Lender to lenders of

 

26



--------------------------------------------------------------------------------

funds obtained by it in order to make or maintain the LIBOR Loan hereunder.
Lender’s notice of such costs, as certified to Borrower, shall be conclusive
absent manifest error.

 

(g) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

  (i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

  (ii) shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material; or

 

  (iii) shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.3(g), Lender shall provide Borrower with not less than ninety
(90) days notice specifying in reasonable detail the event by reason of which it
has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be conclusive in the absence of manifest error. This
provision shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under this Agreement and the Loan Documents.

 

(h) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower resulting in a loss or expense arising from interest or fees
payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or mandatory) of
the LIBOR Loan on a day that is not a Payment Date unless Borrower did not give
the prior notice of such prepayment required pursuant to the terms of this
Agreement, including, without limitation, such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the LIBOR Loan hereunder, and (iii) the conversion (if such
conversion is caused by any act or omission of

 

27



--------------------------------------------------------------------------------

Borrower) of the Applicable Interest Rate from LIBOR plus the Spread to the
Prime Rate plus the Prime Rate Spread with respect to any portion of the
Outstanding Principal Balance then bearing interest at LIBOR plus the Spread on
a date other than the Payment Date immediately following the last day of an
Interest Period, including, without limitation, such loss or expenses arising
from interest or fees payable by Lender to lenders of funds obtained by it in
order to maintain a LIBOR Loan hereunder (the amounts referred to in clauses
(i), (ii) and (iii) are herein referred to collectively as the “Breakage
Costs”); provided, however, Borrower shall not indemnify Lender from any loss or
expense arising from Lender’s willful misconduct or gross negligence. This
provision shall survive payment of the Note in full and the satisfaction of all
other obligations of Borrower under this Agreement and the other Loan Documents.

 

(i) Lender shall not be entitled to claim compensation pursuant to this Section
2.2.3 for any Foreign Taxes, increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued more than ninety (90) days before the date Lender notified Borrower of
the change in law or other circumstance on which such claim of compensation is
based and delivered to Borrower a written statement setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.2.3, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to Lender as determined by Lender in its sole discretion.

 

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent permitted by law, all accrued and unpaid interest in respect of the
Loan and any other amounts due pursuant to the Loan Documents, shall accrue
interest at the Default Rate, calculated from the date such payment was due
without regard to any grace or cure periods contained herein.

 

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the

 

28



--------------------------------------------------------------------------------

use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
Maximum Legal Rate of interest from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

 

2.2.7 Interest Rate Cap Agreement.

 

(a) On or before the earlier to occur of (y) September 1, 2004 or (z) the date
which is two (2) weeks prior to the printing of the preliminary prospectus in
connection with a Securitization (which date shall be provided to Borrower at
least five (5) Business Days in advance thereof), Borrower shall enter into an
Interest Rate Cap Agreement with a LIBOR strike price equal to the Strike Price.
The Interest Rate Cap Agreement (i) shall be in a form and substance reasonably
acceptable to Lender, (ii) shall be with an Acceptable Counterparty, (iii) shall
direct such Acceptable Counterparty to deposit directly into the Property
Account any amounts due Borrower under such Interest Rate Cap Agreement so long
as any portion of the Debt exists, provided, that, the Debt shall be deemed to
exist if the Property is transferred by judicial or non-judicial foreclosure or
deed-in-lieu thereof, (iv) shall be for a period equal to the term of the Loan,
and (v) shall have an initial notional amount equal to the principal balance of
the Loan. Borrower shall collaterally assign to Lender, pursuant to the
Collateral Assignment of Interest Rate Cap Agreement, all of its right, title
and interest to receive any and all payments under the Interest Rate Cap
Agreement, and shall deliver to Lender an executed counterpart of such Interest
Rate Cap Agreement (which shall, by its terms, authorize the assignment to
Lender and require that payments be deposited directly into the Property
Account).

 

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Property Account. Borrower shall take all
actions reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Cap Agreement in the event of a default by the Counterparty and
shall not waive, amend or otherwise modify any of its rights thereunder.

 

(c) In the event of any downgrade below “A+” (or its equivalent), withdrawal or
qualification of the rating of the Counterparty by S&P or Moody’s, Borrower
shall replace the Interest Rate Cap Agreement with a Replacement Interest Rate
Cap Agreement not later than ten (10) Business Days following receipt of notice
from Lender of such downgrade, withdrawal or qualification.

 

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

 

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion from counsel (which counsel may be in-house
counsel

 

29



--------------------------------------------------------------------------------

for the Counterparty) for the Counterparty (upon which Lender and its successors
and assigns may rely) which shall provide, in relevant part, that:

 

  (i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

 

  (ii) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

  (iii) all consents, authorizations and approvals required for the execution
and delivery by the Counterparty of the Interest Rate Cap Agreement, and any
other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
Governmental Authority or regulatory body is required for such execution,
delivery or performance; and

 

  (iv) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

Section 2.3 Loan Payment.

 

2.3.1 Payments Generally. Borrower shall pay to Lender on each Payment Date the
interest accrued on the Loan for the preceding Interest Period (the “Monthly
Interest Payment”). The first interest accrual period hereunder shall commence
on and include the Closing Date and end on July 8, 2004. Each interest accrual
period thereafter shall commence on the ninth (9th) day of each calendar month
during the term of the Loan and shall end on and include the eighth (8th) day of
the next occurring calendar month. For purposes of making payments hereunder,
but not for purposes of calculating interest accrual periods, if the day on
which such payment is due is not a Business Day, then amounts due on such date
shall be due on

 

30



--------------------------------------------------------------------------------

the immediately preceding Business Day. With respect to payments of principal
due on the Maturity Date, interest shall be payable at the Applicable Interest
Rate or the Default Rate, as the case may be, through and including the day
immediately preceding such Maturity Date. All amounts due pursuant to this
Agreement and the other Loan Documents shall be payable without setoff,
counterclaim, defense or any other deduction whatsoever.

 

2.3.2 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.

 

2.3.3 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, excluding the payment of principal due on the Maturity
Date, is not paid by Borrower by the date on which it is due, Borrower shall pay
to Lender upon demand an amount equal to the lesser of (a) two percent (2%) of
such unpaid sum, and (b) the maximum amount permitted by applicable law in order
to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment; provided, however, that with respect to two (2) delinquent
payments during the term of the Loan, as the same may be extended, no such late
charge shall be payable provided such payment is made within five (5) days after
the due date therefor and interest on such delinquent payments shall accrue at
the Applicable Interest Rate calculated from the date such payment was due. Any
such amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.

 

2.3.4 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day. Any
prepayments required to be made hereunder or under the Cash Management Agreement
shall be deemed to have been timely made for the purposes of this Section 2.3.4.

 

Section 2.4 Prepayments.

 

2.4.1 Voluntary Prepayments. (a) The Loan may be prepaid in whole only (but not
in part) on any Payment Date, provided, that, with respect to any such
prepayment (i) the Borrower shall give Lender thirty (30) days’ prior written
notice of the Borrower’s intention to prepay the Loan in full, (ii) subject to
the terms of Section 2.4.1(b) below, all outstanding Other Loans together with
all Other Borrower Obligations shall simultaneously be repaid in full subject to
and in accordance with the applicable Other Borrower Loan Documents and (iii)
Borrower pays Lender, in addition to the Outstanding Principal Balance, (A) all
interest as required herein; and (B) all other Debt payable under this
Agreement, the Note, and the other Loan Documents, including, but not limited to
the Breakage Costs and all of Lender’s costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by Lender in connection with such
prepayment. Borrower shall have the right to withdraw any prepayment notice at
any time prior to such prepayment provided that Borrower shall pay to Lender all
of Lender’s reasonable costs and expenses incurred in connection with the
receipt of such notices.

 

31



--------------------------------------------------------------------------------

(b) Notwithstanding the terms of clause (ii) of Section 2.4.1(a) above, the Loan
may be prepaid in whole only (but not in part) if the Property is sold in a bona
fide arms-length, all-cash sale to a Person which is not a Related Party,
provided, that:

 

  (i) the Borrower complies with the terms of Section 2.4.1(a) above (excluding
clause (ii) thereof) in respect of such prepayment;

 

  (ii) the amount of such prepayment shall equal the Adjusted Release Amount;

 

  (iii) no Release Default or Event of Default shall have occurred and be
continuing hereunder or under any other Loan Document;

 

  (iv) after giving effect to such release (including the amount prepaid in
Section 2.4.1(a) above), the Aggregate Debt Service Coverage Ratio of the
remaining Other Properties shall equal or exceed than the greater of (i) the
Aggregate Debt Service Coverage Ratio for the twelve (12) full calendar months
immediately preceding the Closing Date, or (ii) the Aggregate Debt Service
Coverage Ratio for the twelve (12) full calendar months immediately preceding
the release of the Property for which financial statements are available;

 

  (v) In the event Borrower is the owner of an Other Property, the Property
shall be conveyed to a Person other than Borrower;

 

  (vi) The Adjusted Release Amount paid to Lender in connection with any such
release shall be applied (i) first, to reduce the Debt to zero, and (ii) second,
pro rata to the Other Loans, immediately following such release. In connection
with the release of the Mortgage and Second Mortgage as permitted by this
Section 2.5, Borrower shall submit to Lender, not less than ten (10) days prior
to the date on which Borrower intends to pay the Loan in full, a release of Lien
(and related Loan Documents), for the Property for execution by Lender. Such
release shall be in a form appropriate in the jurisdiction in which the Property
is located and that would be satisfactory to a prudent lender; and

 

  (vii) Borrower shall have delivered to Lender an Officer’s Certificate in form
reasonably acceptable to Lender certifying that no Release Default or Event of
Default has occurred and is continuing hereunder, under the Other Loan Documents
or under the Other Borrower Loan Documents.

 

In the event any sums payable pursuant to Section 2.4 of the Other Loan
Agreements are applied to reduce the Outstanding Principal Balance of this Loan,
no Prepayment Premium shall be payable in connection therewith.

 

32



--------------------------------------------------------------------------------

2.4.2 Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for Restoration,
Borrower shall prepay, or authorize Lender to apply Net Proceeds as a prepayment
of, the Outstanding Principal Balance in an amount equal to one hundred percent
(100%) of such Net Proceeds. So long as no Event of Default has occurred and is
continuing, no Prepayment Premium shall be due in connection with any prepayment
made pursuant to this Section 2.4.2 (such fee being expressly waived).

 

2.4.3 Prepayments After Default. If after the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed (a)
to have been made on the next occurring Payment Date together with the Monthly
Interest Payment, and (b) to be a voluntary prepayment by Borrower and Borrower
shall pay, in addition to the Debt, an amount equal to the greater of (i) five
percent (5%) of the Outstanding Principal Balance or the portion thereof being
prepaid or satisfied, and (ii) the Prepayment Premium, if any.

 

Section 2.5 Release of Property. (a) Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Liens of the
Mortgage or the Second Mortgage.

 

(b) Lender shall promptly, upon the written request and at the sole cost and
expense of Borrower, upon payment in full of all of the Debt in accordance with
the terms and provisions of the Note, this Agreement and the other Loan
Documents and subject to and upon compliance with the terms of Section 2.4.1(b)
hereof, release the Lien of the Mortgage and the Second Mortgage on the
Property.

 

(c) In connection with the release of the Mortgage and the Second Mortgage as
permitted by this Section 2.5, Borrower shall submit to Lender, not less than
ten (10) days prior to the Payment Date on which Borrower intends to pay the
Loan in full, releases of Lien (and related Loan Documents), for the Property
for execution by Lender. Such releases shall be in a form appropriate in the
jurisdiction in which the Property is located and that would be satisfactory to
a prudent lender.

 

Section 2.6 Cash Management.

 

2.6.1 Property Account.

 

(a) Borrower shall establish and maintain a segregated Eligible Account (the
“Property Account”) with the Property Account Bank maintained under Borrower’s
control and direction during any period other than while a Sweep Event
continues. Borrower (i) hereby grants to Lender a first priority security
interest in the Property Account and all deposits at any time contained therein
and the proceeds thereof, and (ii) following and during any Sweep Event will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Property Account, including, without
limitation, authorizing the filing of UCC-1 Financing Statements and
continuations thereof. Borrower will not in any way alter or modify the Property
Account and will notify Lender of the account number thereof. Other than during
a

 

33



--------------------------------------------------------------------------------

Sweep Event, Borrower shall have the sole right to make withdrawals from the
Property Account and all reasonable costs and expenses for establishing and
maintaining the Property Account shall be paid by Borrower. Upon the occurrence
and continuation of a Sweep Event, Lender shall have sole dominion and control
over the Property Account and Borrower may not withdraw funds from the Property
Account.

 

(b) Borrower shall, or shall cause Manager to, deposit all amounts received by
Borrower or Manager constituting Rents into the Property Account within one (1)
Business Day after receipt thereof, provided, however, Borrower may retain, for
its business operations at all times a sum not to exceed Twenty-Five Thousand
and 00/100 ($25,000.00) in the aggregate in the Operating Account (as defined in
the Cash Management Agreement) and at the Property. In addition, on or before
the Closing Date, Borrower shall, or shall cause Manager to, deliver irrevocable
written instructions (each a “Payment Direction Letter”) to each of the credit
card companies or credit card clearing banks with which Borrower or Manager has
entered into merchant’s agreements and to each account debtor of Borrower to
deliver all Rents payable with respect to the Property directly to the Property
Account.

 

(c) During any Sweep Event, the Property Account shall be maintained under
Lender’s sole control, dominion and direction. Pursuant to the terms of the
Property Account Agreement, Property Account Bank shall transfer to the Cash
Management Account, in immediately available funds by federal wire all amounts
on deposit in the Property Account each Business Day during a period that a
Sweep Event exists.

 

(d) Upon request of Lender, Borrower shall deliver to Lender such evidence as
Lender may reasonably request to evidence that Borrower is complying with the
provisions of Section 2.6.1. Without the prior written consent of Lender (not to
be unreasonably withheld or delayed), neither Borrower nor its agents
(including, without limitation, Manager) or Affiliates shall (i) terminate,
amend, revoke or modify any Payment Direction Letter in any manner or (ii)
direct or cause any credit card company, credit card clearing bank or account
debtor to pay any amount in any manner other than as provided specifically in
the related Payment Direction Letter.

 

(e) There are no accounts, other than the Property Account, maintained by
Borrower or Manager or any other Person into which Rents from the Property are
initially deposited. So long as the Debt shall be outstanding, Borrower shall
not and shall not permit any Person (other than Lender) to open any other such
account for the initial deposit of Rents from the Property prior to the deposit
of such Rents in the Property Account.

 

(f) Borrower shall cause all payments made under the Interest Rate Cap Agreement
or any Replacement Interest Rate Cap Agreement with respect to the Loan to be
deposited into the Property Account.

 

2.6.2 Intentionally Omitted.

 

2.6.3 Cash Management Account.

 

(a) Borrower shall cooperate with Lender and Servicer in connection with the
establishment and maintenance of a segregated Eligible Account (the “Cash
Management

 

34



--------------------------------------------------------------------------------

Account”) to be held by Servicer in trust for the benefit of Lender, which Cash
Management Account shall be under the sole dominion and control of Lender. The
Cash Management Account shall be entitled “Column Financial, Inc., as Lender,
pursuant to Loan Agreement dated as of June 21, 2004 - Cash Management Account.”
Borrower hereby (i) grants to Lender a first priority security interest in the
Cash Management Account and all deposits at any time contained therein and the
proceeds thereof, and (ii) will take all actions necessary to maintain in favor
of Lender a perfected first priority security interest in the Cash Management
Account, including, without limitation, authorizing the filing of UCC-1
Financing Statements and continuations thereof. Borrower will not in any way
alter or modify the Cash Management Account and will notify Lender of the
account number thereof. Lender and Servicer shall have the sole right to make
withdrawals from the Cash Management Account and all costs and expenses for
establishing and maintaining the Cash Management Account shall be paid by
Borrower.

 

(b) After the occurrence and during the continuance of a Sweep Event, on each
Payment Date (or, if such Payment Date is not a Business Day, on the immediately
preceding Business Day) all funds on deposit in the Cash Management Account
shall be applied by Lender to the payment of the following items in the order
indicated:

 

  (i) First, payments in respect of the Tax and Insurance Escrow Funds in
accordance with the terms and conditions of Section 7.2 hereof;

 

  (ii) Second, payment of the Monthly Interest Payment computed at the
Applicable Interest Rate;

 

  (iii) Third, payments to the FF&E Reserve Funds in accordance with the terms
and conditions of Section 7.3 hereof;

 

  (iv) Fourth, payment to Lender of any other amounts then due and payable under
the Loan Documents;

 

  (v) Fifth, to the extent that, in respect of any Other Loan, there is, or
Lender reasonably determines that there will be, a shortfall (each an “Other
Loan Shortfall”) during the relevant calendar month in the items referred to (x)
in clauses (i)-(vi) of Section 2.6.3(b) of the applicable Other Loan Agreements,
funds sufficient to pay such Other Loan Shortfall;

 

  (vi) Sixth, funds sufficient to pay Operating Expenses for the next calendar
month pursuant to the Approved Annual Budget, other than expenses paid, or to be
paid to, an Affiliated Manager;

 

  (vii) Seventh, funds sufficient to pay Extraordinary Expenses approved by
Lender and which are then due and payable, if any;

 

  (viii) Eighth, funds sufficient to pay Operating Expenses paid, or to be paid
to, an Affiliated Manager for the next calendar month pursuant to the Approved
Annual Budget; and

 

35



--------------------------------------------------------------------------------

  (ix) Lastly, and so long as an Event of Default does not exist, payment of any
excess amounts (“Excess Cash Flow”) to Borrower.

 

(c) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

(d) All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default may be applied by Lender in such order and priority as
Lender shall determine in its sole discretion.

 

2.6.4 Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the monthly payment of Debt Service and
amounts due for the Tax and Insurance Escrow Funds, FF&E Reserve Funds, and any
other payment reserves established pursuant to this Agreement or any other Loan
Document shall be deemed satisfied to the extent sufficient amounts are
deposited in the Cash Management Account to satisfy such obligations on the
dates each such payment is required, regardless of whether any of such amounts
are so applied by Lender.

 

2.6.5 Application After Event of Default. Notwithstanding anything to the
contrary contained in this Section 2.6, upon the occurrence of an Event of
Default, Lender, at its option, may withdraw the Reserve Funds and any other
funds of Borrower then in the possession of Lender, Servicer or Property Account
Bank and apply such funds to the items for which the Reserve Funds were
established or to the payment of the Obligations and the Other Borrower
Obligations in such order, proportion and priority as Lender may determine in
its sole discretion. Lender’s right to withdraw and apply any of the foregoing
funds shall be in addition to all other rights and remedies provided to Lender
under the Loan Documents.

 

2.6.6 Quarterly Net Cash Flow Tests. In order to ascertain whether or not a Net
Cash Flow Failure has occurred or has terminated, Lender shall determine the Net
Cash Flow as of the last day of each calendar quarter throughout the term of the
Loan (each, a “Quarterly Net Cash Flow Test”), beginning September, 2004, each
of which Quarterly Net Cash Flow Tests and the determinations made with respect
thereto shall be based on the information delivered in accordance with Section
5.1.11 hereof, together with any other evidence which Lender may reasonably
require to substantiate or explain the calculation of Net Cash Flow.
Notwithstanding the foregoing, if the information required under Section 5.1.11
hereof is not delivered, the Net Cash Flow shall be determined in Lender’s sole
discretion.

 

Section 2.7 Extension Options

 

2.7.1 First Extension Option. Borrower shall have the right to extend the
Initial Maturity Date to July 9, 2007 (the period commencing on the first (1st)
day following the Initial Maturity Date and ending on July 9, 2007 being
referred to herein as the “First Extension Term”), provided, that: (a) Borrower
shall have given Lender its written notice of such

 

36



--------------------------------------------------------------------------------

extension (an “Extension Notice”) not less than two (2) months nor more than six
(6) months prior to the Initial Maturity Date; (b) the Interest Rate Cap shall
be in effect as of the date of the commencement of the First Extension Term (the
“First Extension Commencement Date”) for the term of the Loan as extended and
assigned to Lender; (c) no Event of Default shall have occurred and be
continuing at the time of the delivery of the Extension Notice with respect to
the First Extension Term or on the First Extension Commencement Date; and (d)
Borrower shall have delivered to Lender an Officer’s Certificate in form
reasonably acceptable to Lender certifying whether or not an Event of Default
has occurred and is continuing, and if so, describing such Event of Default.

 

2.7.2 Second Extension Option. In the event that Borrower exercises the
extension option for the First Extension Term, Borrower shall have the right to
further extend the Maturity Date to July 9, 2008 (the period commencing on the
first (1st) day following the First Extension Term and ending on July 9, 2008
being referred to herein as the “Second Extension Term”), provided, that: (a)
Borrower shall have given Lender an Extension Notice not less than two (2)
months nor more than six (6) months prior to the last day of the First Extension
Term; (b) the Interest Rate Cap shall be in effect as of the date of the
Commencement of the Second Extension Term (the “Second Extension Commencement
Date”) for the term of the Loan as extended and assigned to Lender; (c) no Event
of Default shall have occurred and be continuing at the time of the delivery of
the Extension Notice with respect to the Second Extension Term or on the Second
Extension Commencement Date; and (d) Borrower shall have delivered to Lender an
Officer’s Certificate in form reasonably acceptable to Lender certifying whether
or not an Event of Default has occurred and is continuing, and if so, describing
such Event of Default.

 

2.7.3 Third Extension Option. In the event that Borrower exercises the extension
option for the Second Extension Term, Borrower shall have the right to further
extend the Maturity Date to July 9, 2009 (the period commencing on the first
(1st) day following the Second Extension Term and ending on July 9, 2009 being
referred to herein as the “Third Extension Term”), provided, that: (a) Borrower
shall have given Lender an Extension Notice not less than two (2) months nor
more than six (6) months prior to the last day of the Second Extension Term; (b)
the Interest Rate Cap shall be in effect as of the date of the Commencement of
the Third Extension Term (the “Third Extension Commencement Date”) for the term
of the Loan as extended and assigned to Lender; (c) no Event of Default shall
have occurred and be continuing at the time of the delivery of the Extension
Notice with respect to the Third Extension Term or on the Third Extension
Commencement Date; and (d) Borrower shall have delivered to Lender an Officer’s
Certificate in form reasonably acceptable to Lender certifying whether or not an
Event of Default has occurred and is continuing, and if so, describing such
Event of Default.

 

Section 2.8 Substitution. Notwithstanding anything to the contrary set forth in
Section 2.4 hereof, Borrower may substitute (each a “Substitution”) a property
(the “Substitute Property”) for the Property upon and subject to the following
terms and conditions:

 

(a) There shall be no more than one (1) Substitution in the aggregate with
respect to the Property and the other Properties effected during the term of the
Loan.

 

(b) Lender shall have received at least sixty (60) days prior written notice
requesting the Substitution and identifying the Substitute Property.

 

37



--------------------------------------------------------------------------------

(c) The Substitute Property shall be a fee parcel and used and operated as a
hotel of like kind and quality as the hotel operated on the Property as of the
Closing Date and shall have been completed lien-free and paid for in full in a
good and workmanlike manner and in compliance, in all material respects, with
all applicable Legal Requirements.

 

(d) On the Substitution Date, the Loan (in such capacity the “Replaced Loan”)
secured by the Mortgage and Second Mortgage encumbering the Substitute Property
shall be repaid in full and, subject to the terms hereof, Lender shall make a
new Loan (simultaneously with the full repayment of the Replaced Loan) in an
amount equal to the then principal balance of the Replaced Loan (the
“Substitution Loan”) to the owner (which shall qualify as a Qualified Borrower)
of the Substitute Property (the “Substitute Borrower”). Notwithstanding the
foregoing, at Lender’s election, the foregoing may be affected by the Substitute
Borrower assuming the Replaced Loan (in which event the Replaced Loan shall
constitute a Substitution Loan) and the contemporaneous release of the
applicable Borrower (the “Replaced Borrower”) from its obligations in respect of
the Replaced Loan. The Substitute Borrower shall execute and deliver a Joinder
Acknowledgment and Substitution Loan shall constitute a Loan hereunder.

 

(e) (i) The appraised fair market value of the Substitute Property shall be
equal to or greater than the original appraised value of the Property as set
forth in the appraisal delivered to Lender in connection with the closing of the
Loan. The fair market value of the Property and Substitute Property shall be
determined by a firm of appraisers selected by Borrower and approved by Lender
(which approval shall not be unreasonably withheld, delayed or conditioned) and
based on an appraisal, dated not more than ninety (90) days prior to the
Substitution Date reasonably satisfactory to Lender. All costs of such
appraisals shall be paid by Borrower on or prior to the Substitution Date.

 

  (ii) The actual Net Cash Flow relating to the Substitute Property (based upon
the trailing twelve (12) month financial results or such shorter period, as
Lender reasonably deems appropriate, if the Substitute Property has been open
for business for less than one year) shall equal or exceed the actual Net Cash
Flow relating (based upon the trailing twelve (12) month financial results or
such shorter period, as Lender reasonably deems appropriate, if the Property has
been open for business for less than one year) to the Property.

 

(f) Lender shall have received from Substitute Borrower and such other Persons
as Lender deems reasonably appropriate a Mortgage, a Second Mortgage, a Loan
Agreement, a Note, an Equity Pledge Agreement, all other Loan Documents and
Junior Lender Security Documents executed by Borrower, Guarantor and/or any
other Person (all of which shall be substantially the form of the Loan Documents
executed in respect of the Loan with such changes thereto as Lender reasonably
deems appropriate to reflect the circumstances of the Substitution)
(collectively, the “Substitute Loan Documents”).

 

(g) The Substitute Loan Documents, financing statements, and other instruments
required to perfect the liens in the collateral contemplated thereby required by

 

38



--------------------------------------------------------------------------------

Lender shall have been recorded, registered and filed (as applicable) in such
manner as may be required by law to create a valid, perfected lien and security
interest with respect to the Substitute Property and the personal property
related thereto.

 

(h) The liens created by the Substitute Loan Documents shall be first liens and
prior security interests on the Substitute Property and the personal property
related thereto (other than the Second Mortgage), subject only to such
exceptions as Lender shall approve in its sole discretion.

 

(i) Upon the closing of the Substitute Property (the “Substitution Date”), the
Borrower shall have good and marketable title to the Substitute Property, and
good and valid title to any personal property located thereon or used in
connection therewith, in each case satisfactory to the Lender.

 

(j) Lender shall, at Borrower’s sole cost and expense, receive and approve all
Additional Due Diligence Materials.

 

(k) Lender shall have received (x) a confirmation of all Loan Documents executed
by Guarantor and a consent to such Substitution by Guarantor, (y) a confirmation
of all guaranties executed by the Other Borrowers and all pledges executed by
the pledgors thereof and a consent to such Substitution by the Other Borrowers
and pledgors, and (z) such other instruments and agreements and such
certificates and opinions of counsel, in form and substance reasonably
satisfactory to Lender in connection with such Substitution as it may reasonably
request.

 

(l) The Substitute Property shall be located within the continental United
States.

 

(m) No Default or Event of Default shall have occurred and be continuing
hereunder, under any other Loan Document or under the Other Borrower Loan
Documents on the Substitution Date, and Borrower shall have delivered to Lender
an Officer’s Certificate in form reasonably acceptable to Lender certifying to
same.

 

(n) Borrower shall pay all reasonable out-of-pocket costs and expenses incurred
in connection with any such Substitution and the reasonable out-of-pocket fees
and expenses incurred by Lender and Servicer in connection therewith. Without
limiting the generality of the foregoing, Borrower shall, in connection with,
and as a condition to, a Substitution, pay the reasonable fees and expenses of
Lender’s attorneys, the reasonable fees and expenses of Lender’s engineers,
appraisers, construction consultants, insurance consultants and other due
diligence consultants and contractors, recording charges, title insurance
charges, and stamp and/or mortgage or similar taxes, transfer taxes.

 

(o) Lender shall have received such assurances and confirmations from the Rating
Agencies that the Substitution shall not result in a downgrading, withdrawal or
qualification of any rating assigned or the preliminary or indicative rating to
be assigned to any securities issued in connection with any Securitization.

 

39



--------------------------------------------------------------------------------

(p) Lender shall be satisfied that the Substitution shall not constitute a
preference or fraudulent conveyance or that the Substitution is structured in
such a manner as to avoid said risks.

 

(q) A Net Cash Flow Failure shall not be in effect on the Substitution Date.

 

(r) On or before the Substitution Date, all conditions precedent with respect to
the Replaced Loan shall be satisfied with respect to the Substitute Loan,
including, without limitation, delivery of Title Policies with respect to the
Substitute Property.

 

ARTICLE 3

 

CONDITIONS PRECEDENT

 

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower, or waiver by
Lender, of the following conditions precedent no later than the Closing Date:

 

3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

 

3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.

 

(a) Mortgage, Assignment of Leases. Lender shall have received from Borrower
fully executed and acknowledged counterparts of the Mortgage, the Second
Mortgage and the Assignment of Leases and evidence that counterparts of the
Mortgage, the Second Mortgage and Assignment of Leases have been delivered to
the Title Company for recording, in the reasonable judgment of Lender, so as to
effectively create upon such recording valid and enforceable Liens upon the
Property, of the requisite priority, in favor of Lender (or such trustee as may
be required or desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents. Lender shall have also received from Borrower fully executed
counterparts of the other Loan Documents.

 

(b) Title Insurance. Lender shall have received Title Insurance Policies with
respect to the Mortgage and the Second Mortgage issued by the Title Company and
dated as of the Closing Date, with reinsurance and direct access agreements
acceptable to Lender. Such Title Insurance Policies shall (i) provide coverage
in amounts satisfactory to Lender, (ii) insure Lender that the Mortgage and the
Second Mortgage, as applicable, creates a valid lien on the Property encumbered
thereby of the requisite priority, free and clear of all exceptions from
coverage other than Permitted Encumbrances and standard exceptions and
exclusions from

 

40



--------------------------------------------------------------------------------

coverage (as modified by the terms of any endorsements), (iii) contain such
endorsements and affirmative coverages as Lender may reasonably request, (iv)
name Lender and its successors and assigns as the insured. The Title Insurance
Policies shall be assignable, to the extent permitted under applicable state
law. Lender also shall have received evidence that all premiums in respect of
such Title Insurance Policies have been paid, and (v) with respect to the Second
Mortgage, tie-in and first loss endorsements to the extent available in the
State where the Property is located.

 

(c) Survey. Lender shall have received a current Survey, certified to the title
company and Lender and their successors and assigns, in form and content
satisfactory to Lender and prepared by a professional and properly licensed land
surveyor satisfactory to Lender in accordance with the Accuracy Standards for
ALTA/ACSM Land Title Surveys as adopted by ALTA, American Congress on Surveying
& Mapping and National Society of Professional Surveyors in 1999. The Survey
shall reflect the same legal description contained in the Title Insurance Policy
and shall include, among other things, a metes and bounds description of the
real property comprising part of the Property reasonably satisfactory to Lender.
The surveyor’s seal shall be affixed to the Survey and the surveyor shall
provide a certification for the Survey in form and substance acceptable to
Lender.

 

(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its sole discretion,
and evidence of the payment of all Insurance Premiums payable for the existing
policy period.

 

(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of the Property, satisfactory in form and
substance to Lender.

 

(f) Zoning. Lender shall have received, at Lender’s option, either (i) (A)
letters or other evidence with respect to the Property from the appropriate
municipal authorities (or other Persons) concerning applicable zoning and
building laws, or (B) an ALTA 3.1 zoning endorsement for the Title Insurance
Policy, or (ii) a zoning opinion letter, in each case in substance reasonably
satisfactory to Lender.

 

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first priority Lien as
of the Closing Date with respect to the Mortgage, subject only to applicable
Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents, and Lender shall have received satisfactory evidence thereof.

 

3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.

 

3.1.5 Delivery of Organizational Documents. (a) Borrower shall deliver or cause
to be delivered to Lender copies certified by Borrower of all organizational
documentation related to Borrower and/or its formation, structure, existence,
good standing and/or qualification

 

41



--------------------------------------------------------------------------------

to do business, as Lender may request in its sole discretion, including, without
limitation, good standing certificates, qualifications to do business in the
appropriate jurisdictions, resolutions authorizing the entering into of the Loan
and incumbency certificates as may be requested by Lender.

 

(b) Borrower shall deliver or cause to be delivered to Lender copies certified
by Borrower of all organizational documentation related to Principal, Guarantor,
and other members and/or partners of Borrower, and/or the formation, structure,
existence, good standing and/or qualification to do business of any of the
foregoing, as Lender may request in its sole discretion, including, without
limitation, good standing certificates, qualifications to do business in the
appropriate jurisdictions, authorizing resolutions and incumbency certificates
as may be requested by Lender.

 

3.1.6 Opinions of Borrower’s Counsel. Lender shall have received opinions from
Borrower’s counsel with respect to non-consolidation and the due execution,
authority, enforceability of the Loan Documents and such other matters as Lender
may require, all such opinions in form, scope and substance satisfactory to
Lender and Lender’s counsel in their sole reasonable discretion.

 

3.1.7 Intentionally Omitted.

 

3.1.8 Basic Carrying Costs. Borrower shall have paid all Basic Carrying Costs
relating to the Property which are in arrears, including without limitation, (a)
accrued but unpaid Insurance Premiums, (b) currently due Taxes (including any in
arrears) and (c) currently due Other Charges, which amounts shall be funded with
proceeds of the Loan.

 

3.1.9 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
the other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.

 

3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

 

3.1.11 Intentionally Omitted.

 

3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the fees and
costs of Lender’s counsel and all other third party out-of-pocket expenses
reasonably incurred in connection with the origination of the Loan.

 

3.1.13 Leases and Rent Roll. Lender shall have received copies of all Leases and
certified copies of any Leases as requested by Lender. Lender shall have
received a current certified rent roll of the Property, reasonably satisfactory
in form and substance to Lender.

 

42



--------------------------------------------------------------------------------

3.1.14 Tax Lot. Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
satisfactory in form and substance to Lender.

 

3.1.15 Physical Conditions Report. Lender shall have received a Physical
Conditions Report, which report shall be satisfactory in form and substance to
Lender.

 

3.1.16 Management Agreement. Lender shall have received a copy of the Management
Agreement, which shall be reasonably satisfactory in form and substance to
Lender.

 

3.1.17 Appraisal. Lender shall have received an appraisal of the Property, which
shall be satisfactory in form and substance to Lender.

 

3.1.18 Financial Statements. Lender shall have received a balance sheet with
respect to the Property for the two (2) most recent Fiscal Years (audited, if
available), each in form and substance satisfactory to Lender.

 

3.1.19 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

 

3.1.20 Other Loans. All conditions precedent to the closing of each of the Other
Loans shall have been satisfied, as determined by Lender in its sole discretion,
and each Other Loan shall have closed or shall close simultaneously with the
closing of the Loan.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof and as of the Closing Date that:

 

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its properties, businesses and operations.
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the ownership, management and operation of the Property. The
ownership interests of Borrower are as set forth on the organizational chart
attached hereto as Schedule III.

 

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower

 

43



--------------------------------------------------------------------------------

enforceable against Borrower in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by any Significant Party, as applicable, will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement or other agreement or instrument to which Borrower is a party or by
which any of Borrower’s property or assets is subject, nor will such action
result in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority having jurisdiction over Borrower or
any of Borrower’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any such
Governmental Authority required for the execution, delivery and performance by
any Significant Party, as applicable, of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

 

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting any Significant Party or
the Property, which actions, suits or proceedings, if determined against such
Significant Party or the Property, are reasonably likely to have a Material
Adverse Effect.

 

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property are bound. Borrower has no material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) any
obligations incurred in the ordinary course of the operation of the Property as
permitted pursuant to clause (s) of the definition of “Special Purpose Entity”
set forth in Section 1.1 hereof, (b) the obligations under the Loan Documents.

 

4.1.6 Title. (a) Borrower has good, marketable and insurable fee title to the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
the Property (as currently used) or Borrower’s ability to repay the Loan. The
Mortgage and the Assignment of Leases, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on the Property, subject only to Permitted Encumbrances and the
Liens created by the Loan Documents, and (b) perfected security interests in and
to, and perfected collateral assignments of, all

 

44



--------------------------------------------------------------------------------

personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. There are no claims for payment for work, labor or materials
affecting the Property which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents.

 

(b) The Second Mortgage, when properly recorded in the appropriate public
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (i) a valid, perfected second
priority Lien on the Property, subject only to Permitted Encumbrances and the
Lien of the Mortgage and (ii) perfected security interests in and to, and
perfected collateral assignments of, all Personal Property (including the
Leases), all in accordance with the terms thereof, in each case subject only to
the Mortgage and any applicable Permitted Encumbrances to the extent that
perfection occurs through the recording of a Mortgage or the filing of a
financing statement.

 

4.1.7 Solvency. Borrower has (a) not entered into the transaction contemplated
by this Agreement or executed the Note, this Agreement or any other Loan
Documents with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
such Loan Documents. After giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debts and liabilities as they mature (taking into account the timing
and amounts of cash to be received by Borrower and the amounts to be payable on
or in respect of the obligations of Borrower). No petition in bankruptcy has
been filed against Borrower or any of its constituent Persons, and neither
Borrower nor any of its constituent Persons has ever made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors. Neither Borrower nor any of its constituent Persons are contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of Borrower’s
assets or properties, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against it or any of its constituent Persons.

 

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.

 

45



--------------------------------------------------------------------------------

4.1.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA, and (b)
transactions by or with Borrower are not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Agreement.

 

4.1.10 Compliance. Borrower and the Property (including the use thereof) comply
in all material respects with all applicable Legal Requirements, including,
without limitation, building and zoning ordinances and codes. Borrower is not in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower, to Borrower’s
knowledge, or any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording any Governmental Authority the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.

 

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (i) fairly and accurately
represent the financial condition of the Significant Parties and the Property as
of the date of such reports, and (iii) to the extent audited by an independent
certified public accounting firm, have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein. Except for
Permitted Encumbrances, Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a Material Adverse Effect on the Property or the
operation thereof as a hotel, except as referred to or reflected in said
financial statements. Since the date of such financial statements, there has
been no material adverse change in the financial condition, operation or
business of Borrower from that set forth in said financial statements.

 

4.1.12 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s knowledge, is threatened or contemplated with respect to all or
any portion of the Property or for the relocation of any roadway providing
access to the Property.

 

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.

 

4.1.14 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. All public utilities
necessary or convenient to the full use and enjoyment of the Property are
located either in the public right-of-way abutting the Property

 

46



--------------------------------------------------------------------------------

(which are connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the Title Insurance Policy. All roads necessary for
the use of the Property for its current purpose have been completed and
dedicated to public use and accepted by all Governmental Authorities.

 

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

 

4.1.16 Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

 

4.1.17 Assessments. To Borrower’s knowledge, there are (a) no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, and (ii) no contemplated improvements to the Property
that may result in such special or other assessments.

 

4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Principal or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and Borrower, Principal and Guarantor have
not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

 

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

 

4.1.20 Insurance. Borrower has obtained and has delivered to Lender valid
certificates of insurance evidencing the Policies along with evidence
satisfactory to Lender of the payment in full of all premiums required
thereunder. No claims have been made under any such Policies, and no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any such Policies. Borrower shall use commercially reasonable
efforts to obtain and deliver to Lender certified copies of the Policies as soon
as practicable after the date of this Agreement.

 

4.1.21 Use of Property. The Property is used exclusively as a hotel and other
appurtenant and related uses.

 

4.1.22 Certificate of Occupancy; Licenses. All material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits, required for the legal use, occupancy and/or operation of
the Property as a hotel (collectively, the “Licenses”), have been obtained and
are in full force and effect. Borrower shall keep and maintain all Licenses
necessary for the operation of the Property as a hotel. The use being made of
the Property is in conformity in all material respects with the certificate of
occupancy issued for the Property.

 

47



--------------------------------------------------------------------------------

4.1.23 Flood Zone. None of the Improvements on the Property are located in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards or, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) hereof is in full force and effect with respect to the
Property.

 

4.1.24 Physical Condition. The Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components are in good condition, order
and repair in all material respects. Other than as disclosed in the “Engineering
Report,” there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

4.1.25 Boundaries. All of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.

 

4.1.26 Leases. The Property is not subject to any Leases other than the Leases
described in Schedule I attached hereto and made a part hereof. No Person has
any possessory interest in the Property or right to occupy the same except under
and pursuant to the provisions of the Leases or as hotel guests, customers or
invitees in the ordinary course of business at the Property. The current Leases
are in full force and effect and there are no defaults thereunder by either
party and there are no conditions that, with the passage of time or the giving
of notice, or both, would constitute defaults thereunder. The copies of the
Leases delivered to Lender are true and complete, and there are no oral
agreements with Borrower with respect thereto; (Lender acknowledges and agrees
that Borrower has no obligation to deliver copies of Leases under 5,000 square
feet unless specifically so requested by Lender). No Rent (including security
deposits) has been paid more than one (1) month in advance of its due date. All
work to be performed by Borrower under each Lease has been performed as required
in such Lease and has been accepted by the applicable tenant, and any payments,
free rent, partial rent, rebate of rent or other payments, credits, allowances
or abatements required to be given by Borrower to any tenant has already been
received by such tenant. There has been no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein which is
still in effect. No tenant listed on Schedule I has assigned its Lease or sublet
all or any portion of the premises demised thereby, no such tenant holds its
leased premises under assignment or sublease, nor does anyone except such tenant
and its employees occupy such leased premises. No tenant under any Lease has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of the Property of which the leased premises are a part. No tenant under any
Lease has any right or option for additional space in the Improvements.

 

48



--------------------------------------------------------------------------------

4.1.27 Survey. The Survey for the Property delivered to Lender in connection
with this Agreement has been prepared in accordance with the provisions of
Section 3.1.3(c) hereof, and does not fail to reflect any material matter
affecting the Property or the title thereto.

 

4.1.28 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. The Borrower is organized under the
laws of the State of Delaware.

 

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage and the Second Mortgage, have been paid or are being
paid simultaneously herewith, and the Mortgage and the Second Mortgage and the
other Loan Documents have been validly executed and delivered and are
enforceable in accordance with their respective terms by Lender (or any
subsequent holder thereof), subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations.

 

4.1.30 Special Purpose Entity/Separateness.

 

(a) Until the Debt has been paid in full, Borrower hereby represents, warrants
and covenants that (i) Borrower is, shall be and shall continue to be a Special
Purpose Entity, and (ii) Principal is, shall be and shall continue to be a
Special Purpose Entity.

 

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

 

(c) All of the assumptions made in the Insolvency Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all respects
material to the opinions set forth therein and any assumptions made in any
subsequent non-consolidation opinion required to be delivered in connection with
the Loan Documents (an “Additional Insolvency Opinion”), including, but not
limited to, any exhibits attached thereto, will have been and shall be true and
correct in all respects. Borrower has complied and will comply with, and
Principal has complied and Borrower will cause Principal to comply with, all of
the assumptions made with respect to Borrower and Principal in the Insolvency
Opinion. Borrower will, and shall cause Principal to, have complied and will
comply with all of the assumptions made with respect to Borrower and Principal
in any Additional Insolvency Opinion. Each entity other than Borrower and
Principal with respect to which an assumption shall be made in any Additional
Insolvency Opinion will have complied and will comply with all of the
assumptions made with respect to it in any Additional Insolvency Opinion.

 

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default continuing beyond applicable grace or cure
periods thereunder by

 

49



--------------------------------------------------------------------------------

any party thereto and no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder.

 

4.1.32 Illegal Activity. To Borrower’s knowledge, no portion of the Property has
been or will be purchased with proceeds of any illegal activity.

 

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender including, but not limited to, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects. There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise is reasonably likely to have a Material Adverse
Effect. Borrower has disclosed to Lender all material facts and has not failed
to disclose any material fact that could cause any Provided Information or
representation or warranty made herein to be materially misleading.

 

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

4.1.35 Embargoed Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower or Principal shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated under any such United States laws,
with the result that the investment in Borrower or Principal, as applicable
(whether directly or indirectly), is or would be prohibited by law (each, an
“Embargoed Person”) or the Loan made by Lender is or would be in violation of
law; (b) no Embargoed Person shall have any interest of any nature whatsoever in
Borrower or Principal, as applicable, with the result that the investment in
Borrower or Principal, as applicable (whether directly or indirectly), is or
would be prohibited by law or the Loan is or would be in violation of law; and
(c) none of the funds of Borrower, Principal or Guarantor, as applicable, shall
be derived from any unlawful activity by Borrower, Principal or Guarantor with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is or would be prohibited by law or
the Loan is or would be in violation of law.

 

4.1.36 Cash Management Account.

 

(a) This Agreement, together with the other Loan Documents, creates a valid and
continuing security interest (as defined in the Uniform Commercial Code of the
State of

 

50



--------------------------------------------------------------------------------

Delaware) in the Property Account and Cash Management Account in favor of
Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold or otherwise conveyed
the Property Account and Cash Management Account;

 

(b) Intentionally Omitted.

 

(c) Pursuant and subject to the terms hereof, the Property Account Bank has
agreed to comply with all instructions originated by Lender and Borrower, as
applicable, without further consent by Borrower, directing disposition of the
Property Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities; and

 

(d) The Property Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee.

 

4.1.37 Intentionally Omitted.

 

4.1.38 Intentionally Omitted.

 

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

ARTICLE 5

 

BORROWER COVENANTS

 

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply, in
all material respects, with all Legal Requirements applicable to Borrower and
the Property. There shall never be committed by Borrower, and Borrower shall not
permit any other Person in occupancy of or involved with the operation or use of
the Property to commit, any act or omission affording the federal government or
any state or local government the right of forfeiture against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan

 

51



--------------------------------------------------------------------------------

Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall
at all times reasonably maintain, preserve and protect all material franchises
and material trade names, preserve all the remainder of its property used or
useful in the conduct of its business, and shall keep the Property in reasonably
good working order and repair, and from time to time make, or cause to be made,
all reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Mortgage. Borrower shall
keep the Property insured at all times by financially sound and reputable
insurers, to such extent and against such risks, and maintain liability and such
other insurance, as is more fully provided in this Agreement. After prior notice
to Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Borrower or the Property or any alleged violation of any Legal
Requirement, provided, that: (a) no Release Default or Event of Default has
occurred and remains uncured; (b) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the Mortgage;
(c) such proceeding shall be permitted under and be conducted in accordance with
the provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (d) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (e) Borrower shall, upon final
determination thereof, promptly comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (f) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower and/or the Property; and (g) Borrower shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith. Lender may apply any such security, as necessary to cause compliance
with such Legal Requirement at any time when, in the reasonable judgment of
Lender, the validity, applicability or violation of such Legal Requirement is
finally established or the Property (or any part thereof or interest therein)
shall be in imminent danger of being sold, forfeited, terminated, cancelled or
lost.

 

5.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property, or any part
thereof, prior to delinquency; provided, however, Borrower’s obligation to
directly pay Taxes shall be suspended for so long as adequate reserves for same
are maintained pursuant to Section 7.2 hereof. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent provided, however, Borrower is not required to
furnish such receipts for payment of Taxes in the event that such Taxes have
been paid by Lender pursuant to Section 7.2 hereof. Borrower shall not suffer
and shall promptly cause to be paid and discharged any Lien or charge whatsoever
which may be or become a Lien or charge against the Property and that is
prohibited in accordance with Section 5.2.2 hereof, and shall pay for all
utility services provided to the Property prior to delinquency. After prior
notice to Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes, Other Charges or other Liens, provided, that: (a) no Release Default or
Event of Default has occurred and remains uncured; (b) Borrower is permitted to
contest same under the provisions of any mortgage or deed of trust superior in
lien

 

52



--------------------------------------------------------------------------------

to the Mortgage; (c) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(d) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (e) Borrower
shall promptly upon final determination thereof pay the amount of any such Taxes
or Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (f) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the Property; and (g)
Borrower shall furnish such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure the payment of any such Taxes
or Other Charges, together with all interest and penalties thereon. Lender may
pay over any such other security or part thereof held by Lender to the claimant
entitled thereto at any time when, in the judgment of Lender, the entitlement of
such claimant is established or the Property (or any part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Mortgage or
the Second Mortgage being primed by any related Lien.

 

5.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened in writing against Borrower,
Principal and/or Guarantor which is reasonably likely to cause a Material
Adverse Effect.

 

5.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice (which may be given verbally).

 

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s, Principal’s or Guarantor’s condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

 

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower. Payment of the costs and
expenses associated with any of the foregoing shall be in accordance with the
terms and provisions of this Agreement, including, without limitation, the
provisions of Section 10.13 hereof.

 

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses reasonably incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender

 

53



--------------------------------------------------------------------------------

in case of Casualty or Condemnation affecting the Property or any part thereof)
out of such Insurance Proceeds.

 

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement, the other Loan Documents, as Lender shall reasonably
require from time to time.

 

5.1.10 Mortgage Taxes. Borrower represents that it has paid all state, county
and municipal recording and all other taxes imposed upon the execution and
recordation of the Mortgage.

 

5.1.11 Financial Reporting.

 

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP and the Uniform System of Accounts
(or such other accounting basis acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of Borrower
and all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice (which may be verbal) to examine
such books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence of an Event of Default,
Borrower shall pay any costs and expenses incurred by Lender to examine
Borrower’s accounting records with respect to the Property, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.

 

(b) Borrower will furnish to Lender annually, within one hundred twenty (120)
days following the end of each Fiscal Year of Borrower, a complete copy of
Borrower’s combined annual financial statements (combined with those of the
Other Borrowers) and Guarantor’s consolidated annual financial statements
audited by a “Big Four” accounting firm or other independent certified public
accountant acceptable to Lender in accordance with GAAP (or such other
accounting basis acceptable to Lender) covering the Property and the Other
Properties for such Fiscal Year and containing statements of profit and loss for
Borrower, the Other Borrowers and Guarantor and a balance sheet for Borrower,
the Other Borrowers and Guarantor. Such statements, with respect to the Borrower
and the Other Borrowers shall set forth the

 

54



--------------------------------------------------------------------------------

financial condition and the results of operations for the Property and the Other
Properties for such Fiscal Year, and shall include, but not be limited to,
amounts representing annual Aggregate Net Cash Flow, Aggregate Net Operating
Income, Aggregate Gross Income from Operations and Aggregate Operating Expenses.
In addition, such statements shall include supplementary information setting
forth the financial condition and results of operation for each of Borrower and
the Other Borrowers, Borrower’s, the Other Borrowers’ and Guarantor’s annual
financial statements shall be accompanied by (i) an unqualified opinion of a
“Big Four” accounting firm or other independent certified public accountant
reasonably acceptable to Lender, (ii) a schedule audited by such independent
certified public accountant reconciling Aggregate Net Operating Income to
Aggregate Net Cash Flow (the “Net Cash Flow Schedule”), which shall itemize all
adjustments made to Aggregate Net Operating Income to arrive at Aggregate Net
Cash Flow deemed material by such independent certified public accountant, and
(iii) an Officer’s Certificate certifying that (x) the Capital Expenditures for
such year and (y) each annual financial statement presents fairly the financial
condition and the results of operations of Borrower, the Other Borrowers,
Guarantor and the Property and the Other Properties being reported upon and that
such financial statements have been prepared in accordance with GAAP and as of
the date thereof whether there exists an event or circumstance which constitutes
a Default or Event of Default under the Loan Documents executed and delivered
by, or applicable to, Borrower, the Other Borrowers or Guarantor, and if such
Default or an Event of Default exists, the nature thereof, the period of time it
has existed and the action then being taken to remedy the same.

 

(c) Borrower will furnish, or cause to be furnished, to Lender on or before (i)
twenty-five (25) days after the end of each calendar month thereafter, and (ii)
forty-five (45) days after the end of each calendar quarter thereafter, the
following items, accompanied by an Officer’s Certificate stating that such items
are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower and the Property (subject to
normal year-end adjustments) as applicable: (i) monthly and year-to-date
operating statements prepared for each calendar month, noting Net Operating
Income, Gross Income from Operations, and Operating Expenses (not including any
contributions to the FF&E Reserve Funds and/or the Debt Service Reserve), and,
upon Lender’s request, other information necessary and sufficient to fairly
represent the financial position and results of operation of the Property during
such period, and containing a comparison of budgeted income and expenses and the
actual income and expenses together with a detailed explanation of any variances
that either exceed (1) 10% and $10,000 with respect to any one (1) line item or
(2) 5% in the aggregate between all budgeted and actual amounts for such
periods, all in form reasonably satisfactory to Lender; and (ii) a calculation
reflecting the annual Debt Service Coverage Ratio for the immediately preceding
twelve (12) month period for which financial statements are available as of the
last day of each calendar month or quarter (as applicable), and (iii) a
computation of Net Cash Flow for such period. In addition, such Officer’s
Certificate shall also state that the representations and warranties of Borrower
set forth in Section 4.1.30 are true and correct as of the date of such
certificate and whether there are trade payables outstanding for more than sixty
(60) days.

 

(d) Intentionally Omitted.

 

(e) Intentionally Omitted.

 

55



--------------------------------------------------------------------------------

(f) Intentionally Omitted.

 

(g) Intentionally Omitted.

 

(h) Intentionally Omitted.

 

(i) Borrower will furnish to Lender on or before forty-five (45) days after the
end of each calendar quarter (a) a statement setting forth (i) the Aggregate Net
Cash Flow for each calendar quarter and calendar year occurring during the full
twelve (12) calendar month period immediately proceeding the date of such
statement for which financial statements are available.

 

(j) Lender hereby approves the Annual Budget and the Annual FF&E Budget for the
partial year 2004 previously delivered to it. For each calendar year commencing
with calendar year 2005, Borrower shall submit to Lender (i) an Annual Budget
for the Property and (ii) an Annual FF&E Budget with respect to FF&E required to
be made to the Property for such year, each not later than thirty (30) days
prior to the commencement of such period or calendar year in form reasonably
satisfactory to Lender. The Annual FF&E Budget shall provide for FF&E
expenditures equal to at least four (4%) percent of the Gross Income from
Operations derived from the operation of the Property during the preceding
calendar year. The Annual Budget shall be subject to Lender’s reasonable written
approval (each such Annual Budget as so approved in writing by Lender, is herein
referred to as an “Approved Annual Budget”). Notwithstanding the foregoing,
variances between budgeted and actual amounts in the Approved Annual Budget may
vary by up to the greater of ten percent (10%) or $10,000.00 with respect to any
one (1) line item and up to five percent (5%) in the aggregate for the entire
Approved Annual Budget without the consent of Lender. The Annual FF&E Budget
shall likewise be subject to Lender’s reasonable written approval (each such
Annual FF&E Budget as so approved in writing by Lender, is herein referred to as
an “Approved Annual FF&E Budget”). In the event that Lender objects to a
proposed Annual Budget and/or Annual FF&E Budget submitted by Borrower, Lender
shall advise Borrower of such objections within ten (10) Business Days after
receipt thereof (and deliver to Borrower a reasonably detailed description of
such objections) and Borrower shall promptly revise such Annual Budget and/or
Annual FF&E Budget, as applicable, and resubmit the same to Lender. Lender shall
advise Borrower of any objections to such revised Annual Budget and/or Annual
FF&E Budget within five (5) Business Days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise the same in accordance with the process described in this
subsection until Lender approves the Annual Budget and/or Annual FF&E Budget.
Notwithstanding the foregoing, Lender shall be deemed to have consented to any
Annual Budget and/or Annual FF&E Budget if Lender has not provided Borrower with
a written notice of denial within ten (10) Business Days of Lender’s receipt of
such Annual Budget and/or Annual FF&E Budget so long as Borrower’s request is
submitted with the words “IMMEDIATE RESPONSE REQUIRED, DEEMED APPROVED IF NO
RESPONSE RECEIVED WITHIN TEN (10) BUSINESS DAYS” in bold print, all capital
letters, in 14 point or larger and prominently displayed at the top of any
correspondence and on any envelope containing the request. Until such time that
Lender approves a proposed Annual Budget and/or Annual FF&E Budget (or approval
is deemed given), the most recently Approved Annual Budget and/or Annual
Approved FF&E Budget shall apply; provided, that, such Approved Annual Budget
shall

 

56



--------------------------------------------------------------------------------

be adjusted to reflect actual increase in utility costs, Taxes, Insurance
Premiums and Other Charges.

 

(k) In the event that, Borrower must incur an extraordinary Operating Expense or
Capital Expenditure not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense together
with all invoices or other backup reasonably required by Lender to substitute
such proposed Extraordinary Expense and the amount thereof; provided, that, in
the event Borrower is required to incur Extraordinary Expenses before Lender’s
consent is granted due to emergencies involving imminent danger to person or
property Lender’s consent shall not be required with respect to such emergency
only provided that Borrower shall promptly provide Lender with a reasonably
detailed description of such expenditures and the emergency following same. No
Rents may be used to pay an Extraordinary Expense unless and until Lender has
reasonably approved same in writing, which approval will not by unreasonably
withheld or delayed; provided, however, Lender shall be deemed to have consented
to such Extraordinary Expense if Lender has not provided Borrower with a written
notice of denial within ten (10) Business Days of Lender’s receipt of such
request so long as Borrower’s request is submitted with the words “IMMEDIATE
RESPONSE REQUIRED, DEEMED APPROVED IF NO RESPONSE RECEIVED WITHIN TEN (10)
BUSINESS DAYS” in bold print, all capital letters, in 14 point or larger and
prominently displayed at the top of any correspondence and on any envelope
containing the request. Notwithstanding the foregoing, Lender’s consent shall
not be required for the payment of Taxes, Insurance Premiums or utilities with
respect to the Property in excess of the amounts provided for in the Approved
Annual Budget for such items provided that Borrower shall provide prompt notice
to Lender of such increases following Borrower’s knowledge of such increase.

 

(l) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Property and
Borrower that is provided to Lender pursuant to this Section 5.1.11 in
connection with the Securitization to such parties requesting such information
in connection with such Securitization.

 

5.1.12 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.

 

5.1.13 Title to the Property. Borrower will warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances), and (b) the validity and priority of the
Lien of the Mortgage, the Second Mortgage and the Assignment of Leases, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. Borrower

 

57



--------------------------------------------------------------------------------

shall reimburse Lender for any losses, costs, damages or expenses (including
reasonable attorneys’ fees and court costs) incurred by Lender if an interest in
the Property, other than as permitted hereunder, is claimed by another Person.

 

5.1.14 Costs of Enforcement. In the event (a) that the Mortgage and/or the
Second Mortgage is foreclosed in whole or in part or that the Mortgage and/or
the Second Mortgage is put into the hands of an attorney for collection, suit,
action or foreclosure, (b) of the foreclosure of any mortgage prior to or
subsequent to the Mortgage and/or the Second Mortgage in which proceeding Lender
is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any direct or indirect owners,
members or partners of Borrower or an assignment by Borrower or any direct or
indirect owners, members or partners of Borrower for the benefit of its
creditors, Borrower, on behalf of itself and its successors and assigns, agrees
that it/they shall be chargeable with and shall pay all costs of collection and
defense, including attorneys’ fees and costs, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

5.1.15 Estoppel Statement.

 

(a) After request by Lender from time to time, but no more frequently than twice
in any 12 month period, Borrower shall within ten (10) days furnish Lender with
a statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Loan, (ii) the Outstanding Principal Balance, (iii) the
date installments of interest and/or principal were last paid, (iv) any offsets
or defenses to the performance of the Obligations, if any, and (v) that the
Note, this Agreement, the Mortgage and the other Loan Documents are valid, legal
and binding obligations of Borrower and have not been modified or if modified,
giving particulars of such modification.

 

(b) Borrower shall deliver to Lender promptly upon request from time to time and
subject to the terms of the Leases, tenant estoppel certificates from each
commercial tenant leasing 5,000 square feet or more of space at the Property in
form and substance reasonably satisfactory to Lender; provided, that, Borrower
shall not be required to deliver such certificates more frequently than two (2)
times in any calendar year.

 

(c) Intentionally Omitted.

 

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

 

5.1.17 Performance by Borrower. Borrower shall not enter into or otherwise
suffer or permit any amendment, waiver, supplement, termination or other
modification of any Loan Document executed and delivered by, or applicable to,
Borrower without the prior consent of Lender.

 

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental

 

58



--------------------------------------------------------------------------------

Authorities in all relevant jurisdictions indicating the good standing and
qualification of Borrower and Principal as of the date of the Securitization.

 

5.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

 

5.1.20 Leasing Matters. Any Leases with respect to the Property executed after
the date hereof, for more than 5,000 square feet shall be approved by Lender,
which approval shall not be unreasonably withheld, delayed or conditioned. Upon
request, Borrower shall furnish Lender with executed copies of all Leases. All
renewals of Leases and all proposed Leases shall provide for rental rates
comparable to existing local market rates. All proposed Leases shall be on
commercially reasonable terms and shall not contain any terms which would
materially affect Lender’s rights under the Loan Documents. All Leases executed
after the date hereof shall provide that they are subordinate to the Mortgage
and that the lessee agrees to attorn to Lender or any purchaser at a sale by
foreclosure or power of sale. Borrower shall (a) observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (b) enforce and may amend or terminate the terms, covenants
and conditions contained in the Leases upon the part of the lessee thereunder to
be observed or performed in a commercially reasonable manner and in a manner not
to impair the value of the Property involved except that no termination by
Borrower or acceptance of surrender by a tenant of any Leases of more than 5,000
square feet shall be permitted unless by reason of a tenant default and then
only in a commercially reasonable manner to preserve and protect the Property;
provided, however, that no such termination or surrender of any Lease covering
more than 5,000 square feet will be permitted without the consent of Lender; (c)
not collect any of the rents more than one (1) month in advance (other than
security deposits); (d) not execute any other assignment of lessor’s interest in
the Leases or the Rents (except as contemplated by the Loan Documents); (e) not
alter, modify or change the terms of any Lease in excess of 5,000 square feet in
a manner inconsistent with the provisions of the Loan Documents; and (f) execute
and deliver at the request of Lender all such further assurances, confirmations
and assignments in connection with the Leases as Lender shall from time to time
reasonably require. Notwithstanding anything to the contrary contained herein,
Borrower shall not enter into a lease of all or substantially all of the
Property without Lender’s prior consent.

 

5.1.21 Alterations. Borrower shall obtain Lender’s prior consent to any
alterations to any Improvements (excluding Decorative Changes), which consent
shall not be unreasonably withheld, delayed or conditioned. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with: any
alterations to the Improvements (excluding Decorative Changes) that will not
have a Material Adverse Effect, provided, that, such alterations (a) are made in
connection with tenant improvement work performed pursuant to the terms of any
Lease executed on or before the date hereof, (b) do not adversely affect any
structural component of any Improvements, any utility or HVAC system contained
in any Improvements or the exterior of any building constituting a part of any
Improvements and the aggregate cost thereof does not exceed $1,000,000.00 (the
“Threshold Amount”), or (c) are

 

59



--------------------------------------------------------------------------------

performed in connection with Restoration after the occurrence of a Casualty in
accordance with the terms and provisions of this Agreement. If the total unpaid
amounts due and payable with respect to alterations to the Improvements at the
Property shall at any time exceed the Threshold Amount, Borrower shall promptly
deliver to Lender as security for the payment of such amounts and as additional
security for Borrower’s obligations under the Loan Documents any of the
following: (i) cash, (ii) U.S. Obligations, (iii) other securities having a
rating acceptable to Lender and that the applicable Rating Agencies have
confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or any class thereof in connection with any
Securitization, or (iv) a completion and performance bond or an irrevocable
letter of credit (payable on sight draft only) issued by a financial institution
(A) having a rating by S&P of not less than “A-1+” if the term of such bond or
letter of credit is no longer than three (3) months or, if such term is in
excess of three (3) months, issued by a financial institution having a rating
that is reasonably acceptable to Lender, and (B) that the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or any class thereof in connection
with any Securitization. Such security shall be in an amount equal to the excess
of the total unpaid amounts with respect to alterations to the Improvements on
the Property (other than such amounts to be paid or reimbursed by tenants under
the Leases) over the Threshold Amount and upon an Event of Default Lender may
apply such security from time to time at the option of Lender to pay for such
alterations.

 

5.1.22 Operation of Property.

 

(a) Borrower shall cause the Property to be operated, in all material respects,
in accordance with the Management Agreement or Replacement Management Agreement,
as applicable. In the event that the Management Agreement expires or is
terminated (without limiting any obligation of Borrower to obtain Lender’s
consent to any termination or modification of the Management Agreement in
accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable.

 

(b) Borrower shall: (i) promptly perform and/or observe in all material respects
all of the covenants and agreements required to be performed and observed by
Borrower under the Management Agreement and do all things necessary to preserve
and to keep unimpaired its material rights thereunder; (ii) promptly notify
Lender of any material default under the Management Agreement of which it is
aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, material notice, material report and
estimate received by it under the Management Agreement; and (iv) enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by Manager under the Management Agreement, in a
commercially reasonable manner.

 

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage and Second Mortgage in
accordance with the terms of this Agreement and the

 

60



--------------------------------------------------------------------------------

other Loan Documents, Borrower covenants and agrees with Lender that it will not
do, directly or indirectly, any of the following:

 

5.2.1 Operation of Property.

 

(a) Borrower shall not, without Lender’s prior consent (which consent shall not
be unreasonably withheld): (i) subject to Section 9.5 hereof, surrender,
terminate or cancel the Management Agreement; provided, that Borrower may,
without Lender’s consent, replace the Manager so long as the replacement manager
is a Qualified Manager pursuant to a Replacement Management Agreement; (ii)
reduce or consent to the reduction of the term of the Management Agreement;
(iii) increase or consent to the increase of the amount of any charges or fees
under the Management Agreement; or (iv) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, the
Management Agreement in any material respect.

 

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
consent of Lender, which consent may be withheld in Lender’s sole discretion,
unless failure to do so would cause a default of Borrower’s obligations under
the Management Agreement.

 

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except:

 

(a) Permitted Encumbrances;

 

(b) Liens created by or permitted pursuant to the Loan Documents; and

 

(c) Liens for Taxes or Other Charges not yet due.

 

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity, (b)
engage in any business activity not related to the ownership and operation of
the Property, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of Borrower except to the extent permitted by the Loan Documents, (d)
modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction, or (e) cause Principal to
(i) dissolve, wind up or liquidate or take any action, or omit to take any
action, as a result of which Principal would be dissolved, wound up or
liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
certificate of incorporation or bylaws of Principal, in each case, without
obtaining the prior consent of Lender.

 

5.2.4 Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

 

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to

 

61



--------------------------------------------------------------------------------

Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.

 

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance, or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, in each case, without the prior consent of Lender.

 

5.2.7 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of all or any portion of the Property with (a) any other real
property constituting a tax lot separate from the Property, or (b) any portion
of the Property which may be deemed to constitute personal property, or any
other procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

 

5.2.8 Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender at least thirty (30) days prior notice.
Borrower shall not change the place of its organization as set forth in Section
4.1.28 without the consent of Lender, which consent shall not be unreasonably
withheld. Upon Lender’s request, Borrower shall authorize the filing of
additional financing statements, security agreements and other instruments which
may be necessary to effectively evidence or perfect Lender’s security interest
in the Property as a result of such change of principal place of business or
place of organization.

 

5.2.9 ERISA.

 

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

 

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (ii) Borrower is not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (iii) one or more of the following circumstances is true:

 

  (i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

  (ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

 

62



--------------------------------------------------------------------------------

  (iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

5.2.10 Transfers.

 

(a) Except for the transfer of the Property in connection with a release thereof
pursuant to Section 2.5, Borrower shall not sell, convey, mortgage, grant,
bargain, encumber, pledge, assign, grant options with respect to, or otherwise
transfer or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Property or any part thereof or any legal or beneficial interest
therein or permit a Sale or Pledge of an interest in any Restricted Party
(collectively, a “Transfer”), other than (x) pursuant to Leases of space in the
Improvements to tenants in accordance with the provisions of Section 5.1.20
hereof, and (y) the disposition of Equipment and other Personal Property
pursuant to the replacement thereof or otherwise in the ordinary course of the
operation of the Property, without (i) the prior written consent of Lender and
(ii) if a Securitization has occurred or is pending within thirty (30) days,
delivery to Lender of written confirmation from the Rating Agencies that the
Transfer will not result in the downgrade, withdrawal or qualification of the
then current ratings assigned to any Securities or the proposed rating of any
Securities.

 

(b) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.

 

(c) Notwithstanding the provisions of this Section 5.2.10, the following
transfers shall not be deemed a Transfer: (i) a transfer by devise or descent or
by operation of law upon the death of a member, partner or shareholder of a
Restricted Party; (ii) the Sale or Pledge, in one or a series of transactions,
of not more than forty-nine percent (49%) of the stock in a Restricted Party;
provided, however, no such transfers shall result in the change of voting
control

 

63



--------------------------------------------------------------------------------

in the Restricted Party, and as a condition to each such transfer, Lender shall
receive not less than thirty (30) days prior written notice of such proposed
transfer, (iii) the Sale or Pledge, in one or a series of transactions, of not
more than forty-nine percent (49%) of the limited partnership interests or
non-managing membership interests (as the case may be) in a Restricted Party;
provided, however, as a condition to each such transfer, Lender shall receive
not less than thirty (30) days prior written notice of such proposed transfer,
(iv) transfers, issuances, pledges and redemptions of stock in Wyndham
International, Inc. (“Wyndham”) (and its successors), so long as (A) Wyndham (or
any such successor) is (or is controlled by) a Public Company and (B) the
surviving entity is primarily involved in, or has a significant business line
involving, the ownership and operation of real estate similar to the Property,
(v) the merger or consolidation of Wyndham (or its successors), provided that
the surviving entity of such merger or consolidation is (or is controlled by)
(A) a Public Company, and (B) primarily involved in, or has a significant
business line involving, the ownership or operation of real estate similar to
the Property, (vi) the granting of easements, cross-easements, agreements,
restrictions, reservations and rights in the ordinary course of business for
use, access, water and sewer lines, telephone and telegraph lines, electric
lines or other utilities or for other similar purposes, provided that no such
easements, agreements, restrictions or rights shall materially impair the
utility and/or operation of the Property or Borrower’s ability to repay the Debt
as it becomes due or Borrower’s ability to perform any of its obligations under
the Loan Documents, and (vii) transfers of direct or indirect interests in any
Borrower or Principal to Affiliates of Wyndham (or its successors) provided that
after such transfers such Borrower and Principal are controlled, directly or
indirectly, by Wyndham (or its successors). In addition, on a one time basis,
Wyndham may merge or consolidate with a public or private entity in which the
surviving entity is not and is not controlled by a Public Company provided that
(a) after such merger, each Borrower and Principal shall continue to comply with
the terms of Section 4.1.30 hereof, (b) such merger or consolidation is to a
Qualified Transferee, and (c) the surviving entity is primarily involved in, or
has a significant business line involving, the ownership and operation of real
estate similar to the Property. In connection with any transfer or merger
permitted under this Section 5.2.10, Borrower shall deliver an Additional
Insolvency Opinion if, after such transfer or merger, more than forty-nine
percent (49%) of any direct legal or beneficial interest in Borrower (or in any
constituent entity of Borrower that is required to comply with the terms of
Section 4.1.30 hereof) is owned by a new or successor entity. Such Additional
Insolvency Opinion shall be reasonably acceptable to (a) Lender, prior to a
Securitization or (b) the Rating Agencies, if a Securitization has occurred.
Notwithstanding anything to the contrary contained herein, pledges and
hypothecations of indirect equity interests in Borrower shall be permitted
provided (i) Wyndham (or its successor) maintains control of, and holds
beneficial direct or indirect ownership interests of not less than fifty-one
percent (51%) of the membership interests or partnership interests, as
applicable, in, each entity comprising Borrower and (ii) any such pledges or
hypothecations are in connection with that certain Credit Agreement and that
certain Increasing Rate Note Purchase and Loan Agreement each between Wyndham
(or its successors) and The Chase Manhattan Bank, each dated June 30, 1999, as
amended or another credit agreement with an institutional lender or a public
bond offering to prepay or refinance in full or in part any such credit facility
which institutional lender or bondholders (or the trustee on their behalf), as
applicable shall be making or holding a loan to Wyndham or its successor or its
Affiliates (other than Borrower or Principal). A foreclosure sale (or transfer
in lieu thereof) of any such pledge or hypothecation to The Chase Manhattan
Bank, or another institutional lender as collateral agent for syndicate

 

64



--------------------------------------------------------------------------------

lenders or another institutional lender, or the bond trustee, shall be permitted
provided (i) Lender is given at least sixty (60) days prior written notice of
the proposed foreclosure sale or transfer in lieu thereof; (ii) the transferee
is a reputable entity or person, creditworthy, with sufficient financial worth
considering any obligations assumed and undertaken with respect to the Loan, as
evidenced by financial statements and other information reasonably requested by
Lender; (iii) the Property at all times shall continue to be managed by a
Qualified Manager, and (iv) and any and all such entities will comply with all
of the requirements set forth in the Note, this Agreement, the Mortgage and the
other Loan Documents.

 

(d) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent to the
extent required hereunder. This provision shall apply to every Transfer
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer. Notwithstanding anything to the contrary contained in
this Section 5.2.10, (a) no transfer (whether or not such transfer shall
constitute a Transfer) shall be made to any Embargoed Person and (b) in the
event any transfer (whether or not such transfer shall constitute a Transfer)
results in any Person owning in excess of forty-nine percent (49%) of the
ownership interest in a Restricted Party, Borrower shall, prior to such
transfer, deliver an updated Insolvency Opinion to Lender, which opinion shall
be in form, scope and substance reasonably acceptable in all respects to Lender
and the Rating Agencies.

 

(e) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender shall not withhold its consent to a one-time sale, assignment, or other
transfer of all of the Property, provided that (i) Lender receives sixty (60)
days prior written notice of such transfer, (ii) no Event of Default has
occurred and is continuing and (iii) upon the satisfaction (in the reasonable
determination of Lender) of the following matters:

 

(A) Borrower or Transferee (defined below) shall pay Lender a transfer fee equal
to 1% of the Outstanding Principal Balance at the time of such transfer and pay
any and all reasonable out-of-pocket costs incurred in connection with the
Transfer (including, without limitation, Lender’s reasonable counsel fees and
disbursements and all recording fees, title insurance premiums and mortgage and
intangible taxes and the fees and expenses of the Rating Agencies in connection
with such Transfer);

 

(B) The proposed transferee (the “Transferee”) (i) shall be a special purpose
bankruptcy remote entity that complies with all of the requirements of Section
4.1.30 and whose organizational documents are substantially similar to
Borrower’s organizational documents, or if not substantially similar, acceptable
to the Rating Agencies and (ii) is controlled by a Qualified Transferee;

 

(C) Transferee shall assume all of the obligations of Borrower under the Note,
this Agreement, the Mortgage and the other Loan Documents in a manner reasonably
satisfactory to Lender in all respects, including, without limitation, by
entering into an assumption agreement in form and substance

 

65



--------------------------------------------------------------------------------

reasonably satisfactory to Lender and delivering such legal opinions as Lender
may reasonably require;

 

(D) The Property shall be managed by a Qualified Manager following such
transfer;

 

(E) The proposed transfer is permitted pursuant to the Franchise Agreement, if
any, or the Franchisor consents to such proposed transfer if Franchisor has the
right to consent to such proposed transfer;

 

(F) Transferee shall deliver an endorsement to the existing title policy
insuring the Mortgage as modified by the assumption agreement, as a valid first
lien on the Property and naming the Transferee as owner of the fee or leasehold
estate, as applicable, of the Property, which endorsement shall insure that as
of the recording of the assumption agreement, the Property shall not be subject
to any additional exceptions or Liens other than Permitted Encumbrances, or if
such endorsement is not available in the applicable jurisdiction, other evidence
reasonably satisfactory to Lender confirming all of the foregoing;

 

(G) Transferee shall deliver to Lender an opinion of counsel from an independent
law firm with respect to the substantive nonconsolidation of Transferee and its
constituent entities (partners, members or shareholders), which law firm and
which opinion shall be reasonably satisfactory in all respects to (i) Lender, if
a Securitization has not occurred, or (ii) Lender and the Rating Agencies, if a
Securitization has occurred;

 

(H) Transferee shall be a Qualified Transferee;

 

(I) Transferee and Transferee’s Principal must be able to satisfy all the
covenants set forth in Sections 4.3 and 5.9 hereof, no Release Default or Event
of Default shall otherwise occur as a result of such transfer, and Transferee
and Transferee’s Principal shall deliver (A) all organization documentation
reasonably requested by Lender, which shall be reasonably satisfactory to
Lender, and (B) all certificates, agreements and covenants reasonably required
by Lender;

 

(J) Following a Securitization, or at such time as the Loan is scheduled to be
included in a Securitization, the Rating Agencies shall have confirmed that the
transfer to Transferee will not cause any downgrade in the ratings assigned to
such certificates;

 

(K) If the Transferee is not a wholly-owned subsidiary of Principal, each of the
Other Properties shall likewise be transferred to such Transferee or a
wholly-owned subsidiary of the new Principal pursuant to the provisions of the
Other Loan Agreements; and

 

66



--------------------------------------------------------------------------------

(L) All requisite approvals from all applicable Governmental Authorities and
Persons required in connection with such Transfer shall have been obtained.

 

(f) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender’s consent shall not be required for the financing of Personal Property
and Equipment (“Financing Leases”) owned or to be purchased by the applicable
Borrower that is used in connection with the operation of the Property, provided
Lender has received prior written notification of such Borrower’s intent to
finance such Personal Property and/or Equipment, and provided, further, that (i)
any such financing is subject to commercially prudent terms and conditions and
at a market rate of interest, (ii) the Personal Property and/or Equipment
financed is readily replaceable without material interference or interruption to
the operation of the Property as required pursuant to the provisions of this
Agreement and the Mortgage and the other Loan Documents, (iii) the aggregate
amount of annual debt service or lease payments under such Financing Leases is
at all times less than $100,000.00 per annum, (iv) the documentation for the
Financing Leases shall, among other things, provide that Lender shall be given
written notice of a default thereunder and Lender shall be provided with a
reasonable opportunity to cure such defaults and (v) the Financing Leases do not
create a Lien on the Property other than the Personal Property and/or Equipment
financed.

 

5.2.11 Intentionally Omitted.

 

5.2.12 Franchise Provisions.

 

(a) Lender acknowledges and agrees that, as of the Closing Date, (i) Borrower is
indirectly owned in whole by Wyndham; (ii) the Property is operated as a
“Wyndham” or “Summerfield Suites” hotel and is not subject to a franchise
agreement or other agreement in connection with such operation other than the
Management Agreement. Borrower shall obtain the approval of Lender, which
approval shall not be unreasonably withheld or delayed by Lender, before
entering into any franchise agreement (the “Franchise Agreement”) with any
franchisor (the “Franchisor”) that provides for, or permits, the operation of
the Property under such Franchisor’s brand or “flag”. Any Franchise Agreement
must include, among other things, rights in the Franchisor’s reservation system
and a term of not less than the remaining term of the Loan. Borrower shall
deliver to Lender any such Franchise Agreement for Lender’s review and approval.

 

(b) If Borrower shall enter into any Franchise Agreement, Lender shall receive
within thirty (30) days following the execution of such Franchise Agreement a
comfort letter from the Franchisor, in which Franchisor shall agree (i) that
Lender shall have the right, but not the obligation, to cure any defaults under
the Franchise Agreement, (ii) to give Lender written notice of, and a reasonable
time to cure, any default of Borrower under the Franchise Agreement; (iii) not
to assert against Lender any defaults which by their nature are personal to
Borrower and are not curable by Lender; (iv) to allow Lender to change managers
of the Property; (v) that, if Lender or its affiliate shall acquire title to the
Property, Lender or its affiliate shall have an option to succeed to the
interest of Borrower under the Franchise Agreement (or to be granted a new
Franchise Agreement on the same terms as the Franchise Agreement) without
payment of any fees to Franchisor (other than nominal, processing fees);

 

67



--------------------------------------------------------------------------------

(vi) that the Franchise Agreement will remain in effect during any foreclosure
proceedings by Lender provided Lender cures all monetary defaults under the
Franchise Agreement; (vii) not to modify, cancel, surrender or otherwise
terminate the Franchise Agreement during the Term without the consent of Lender;
and (viii) that if Lender or its Affiliate succeeds to Borrower’s interest under
the Franchise Agreement, Lender may assign its rights therein to any entity
which acquires the Property from Lender or its Affiliate (subject to
Franchisor’s reasonable approval). The foregoing to the contrary
notwithstanding, Lender will not unreasonably withhold approval of Franchisor’s
standard form of “comfort letter”.

 

(c) Borrower shall not, and Borrower shall not permit any Affiliate to, modify,
cancel, surrender or otherwise terminate the Franchise Agreement during the Term
without the consent of Lender, such consent not to be unreasonably withheld or
delayed; provided that, in connection with a cancellation, surrender or
termination, such Franchise Agreement shall be replaced with a substitute
franchise agreement reasonably approved by Lender or such other arrangement for
the operation of the Property, reasonably approved by Lender. Borrower shall
promptly deliver to Lender copies of any notices of default sent or received by
or on behalf of Borrower or any of its Affiliates under the Franchise Agreement.

 

(d) Borrower shall at all times that the Debt is outstanding cause the hotel
located on the Property to be operated as (i) a “Wyndham” or a “Summerfield
Suites” hotel (or in the name of any successor entity), or (ii) a hotel
franchise of a first class, reputable hotel franchise reasonably acceptable to
Lender pursuant to a franchise agreement and management agreement reasonably
acceptable to Lender.

 

(e) Borrower shall:

 

  (i) promptly perform and/or observe in all material respects all of the
covenants and agreements required to be performed and observed by it under the
Franchise Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder;

 

  (ii) promptly notify Lender of any default under the Franchise Agreement of
which it is aware;

 

  (iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by it
under the Franchise Agreement;

 

  (iv) promptly enforce the performance and observance in all material respects
of all of the covenants and agreements required to be performed and/or observed
by the franchisor under the Franchise Agreement; and

 

  (v) exercise all rights of renewals or extension of the Franchise Agreement
(and Borrower hereby appoints Lender as its attorney-in-fact to exercise such
options in the name of and on behalf of Borrower, which power of attorney shall
be irrevocable and shall be deemed to be coupled with an interest).

 

68



--------------------------------------------------------------------------------

ARTICLE 6

 

INSURANCE; CASUALTY; CONDEMNATION

 

Section 6.1 Insurance.

 

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:

 

  (i)

comprehensive all risk insurance on the Improvements and the Personal Property,
including contingent liability from Operation of Building Laws, Demolition Costs
and Increased Cost of Construction Endorsements, in each case (A) in an amount
equal to one hundred percent (100%) of the “Full Replacement Cost,” which for
purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation, but the amount shall in no event be less than the
Outstanding Principal Balance; (B) containing an agreed amount endorsement with
respect to the Improvements and Personal Property waiving all co-insurance
provisions; (C) for all such insurance coverage, providing for no deductible in
excess of One Hundred Thousand and No/100 Dollars ($100,000); and (D) containing
an “Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses. In addition, Borrower shall obtain: (x) if
any portion of the Improvements is currently or at any time in the future
located in a federally designated “special flood hazard area”, flood hazard
insurance in an amount equal to the lesser of (1) the Outstanding Principal
Balance or (2) the maximum amount of such insurance available under the National
Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the
National Flood Insurance Reform Act of 1994, as each may be amended or such
greater amount as Lender shall require; (y) earthquake insurance in amounts and
in form and substance satisfactory to Lender in the event the Property is
located in an area with a high degree of seismic activity and (z) coastal
windstorm insurance in amounts and in form and substance satisfactory to Lender
(and with deductibles of 3% of the insured value) in the event the Property is
located in any coastal region, provided that the insurance pursuant to clauses
(x), (y) and (z) hereof shall be on terms consistent with the comprehensive all
risk insurance policy required under this subsection (i). Notwithstanding the
foregoing, if the insurance coverage required herein is maintained by Wyndham
through a blanket policy of insurance and the deductible for such insurance
coverage is greater than $100,000.00, Borrower may satisfy the

 

69



--------------------------------------------------------------------------------

 

deductible requirements herein by delivering to Lender a Letter of Credit in an
amount equal to the difference between such deductible, as the same may be
adjusted during the term of this Loan, as extended, and $100,000.00, and Lender
shall, in the event of a casualty, apply such security from time to time if
requested to do so by Borrower to pay for any Restoration or, if an Event of
Default occurs, such Letter of Credit shall constitute additional collateral for
the Loan and Lender may apply such sums as otherwise provided in this Agreement.

 

  (ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000) in the aggregate and One Million and No/100 Dollars ($1,000,000)
per occurrence (and, if on a blanket policy, containing an “Aggregate Per
Location” endorsement); (B) to continue at not less than the aforesaid limit
until required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all legal contracts; and (5) contractual liability
covering the indemnities contained in Article 8 of the Mortgage to the extent
the same is available;

 

  (iii)

rental loss and/or business income interruption insurance (A) with loss payable
to Lender; (B) covering all risks required to be covered by the insurance
provided for in subsection (i) above; (C) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
the Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to one hundred percent (100%) of the
projected Gross Income from Operations for a period of eighteen (18) months from
the date of such Casualty (assuming such Casualty had not occurred) and
notwithstanding that the policy may expire at the end of such period. The amount
of such business income insurance shall be determined prior to the date hereof
and at least once each year thereafter based on Borrower’s reasonable estimate
of the Gross Income from Operations for the

 

70



--------------------------------------------------------------------------------

 

succeeding eighteen (18) month period. Nothing set forth in this Agreement shall
be deemed to relieve Borrower of its obligations to pay the obligations secured
by the Loan Documents on the respective dates of payment provided for in the
Note and the other Loan Documents except to the extent such amounts are actually
paid out of the proceeds of such business income insurance;

 

  (iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

 

  (v) if the Property includes commercial property, worker’s compensation
insurance with respect to any employees of Borrower, as required by any
Governmental Authority or Legal Requirement;

 

  (vi) comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;

 

  (vii) umbrella liability insurance in an amount not less than Twenty Million
and No/100 Dollars ($20,000,000.00) per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection (ii)
above;

 

  (viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000.00);

 

  (ix) if the Property is or becomes a legal “non-conforming” use, ordinance or
law coverage and insurance coverage to compensate for the cost of demolition or
rebuilding of the undamaged portion of the Property along with any reduced value
and the increased cost of construction in amounts as requested by Lender;

 

71



--------------------------------------------------------------------------------

  (x) at all times during the term of the Loan, the commercial property and
business income insurance required under Sections 6.1(a)(i) and (iii) above
shall cover perils of foreign terrorism and acts of foreign terrorism and
Borrower shall maintain commercial property and business income insurance for
loss resulting from perils and acts of foreign terrorism on terms (including
amounts) reasonably acceptable to Lender for so long as such coverage is (A)
commercially available and (B) provided that such insurance does not exceed
$100,000.00 in the aggregate for the Property and the Other Properties. If the
cost of such terrorism insurance exceeds $100,000.00 in the aggregate for the
Property and the Other Properties, Borrower shall obtain the maximum amount of
acceptable insurance possible for an amount equal to $100,000.00 in the
aggregate for the Property and the Other Properties; and

 

  (xi) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
properties similar to the Property located in or around the region in which the
Property is located.

 

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a claims paying ability rating of “A” or
better. The Policies described in Section 6.1(a) (other than those strictly
limited to liability protection) shall designate Lender as loss payee. Not less
than ten (10) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), shall be delivered by Borrower to Lender.

 

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a).

 

(d) All Policies provided for or contemplated by Section 6.1(a), except for the
Policy referenced in Section 6.1(a)(v), shall name Borrower as the insured and
Lender (and its affiliates) as the additional insured, as its interests may
appear, and in the case of property damage, boiler and machinery, flood and
earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

 

72



--------------------------------------------------------------------------------

(e) All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:

 

  (i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

  (ii) the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ notice
(or ten (10) days’ notice with respect to non-payment) to Lender and any other
party named therein as an additional insured;

 

  (iii) the issuers thereof shall give notice to Lender if the Policies have not
been renewed fifteen (15) days prior to its expiration; and

 

  (iv) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.

 

(f) If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall give notice (which notice
may be oral) thereof to Borrower and Borrower shall within two (2) Business Days
of such notice, deliver such written evidence as Lender shall reasonably require
that all policies are in full force and effect. If Borrower does not provide
Lender with such evidence that all Policies are in full force and effect within
two (2) Business Days of Lender’s notice, Lender shall have the right, without
further notice to Borrower, to take such action as Lender deems necessary to
protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Mortgage and
shall bear interest at the Default Rate.

 

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall (a) give
prompt notice of such damage to Lender, and (b) promptly commence and diligently
prosecute the completion of the Restoration so that the Property resembles, as
nearly as possible, the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
In addition, Lender may approve (not to be unreasonably withheld or delayed) any
settlement with any insurance companies with respect to any Casualty in which
the Net Proceeds or the costs of completing the Restoration are equal to or
greater than Five Hundred Thousand and No/100 Dollars

 

73



--------------------------------------------------------------------------------

($500,000.00) and Borrower shall deliver to Lender all instruments required by
Lender to permit such participation.

 

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding in respect of Condemnation
and shall deliver to Lender copies of any and all papers served in connection
with such proceedings. Lender may participate in any such proceedings, and
Borrower shall from time to time deliver to Lender all instruments requested by
Lender to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including, but not limited to, any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to perform the Obligations at the time and in the manner provided
in this Agreement and the other Loan Documents and the Outstanding Principal
Balance shall not be reduced until any Award shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations. Lender shall not be limited to the
interest paid on the Award by the applicable Governmental Authority but shall be
entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
Governmental Authority, Borrower shall promptly commence and diligently
prosecute Restoration and otherwise comply with the provisions of Section 6.4.
If the Property is sold, through foreclosure or otherwise, prior to the receipt
by Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.

 

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration:

 

(a) If the Net Proceeds shall be less than Five Hundred Thousand and No/100
Dollars ($500,000.00) and the costs of completing the Restoration shall be less
than Five Hundred Thousand and No/100 Dollars ($500,000.00), the Net Proceeds
will be disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) are met and Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

 

(b) If the Net Proceeds are equal to or greater than Five Hundred Thousand and
No/100 Dollars ($500,000.00) or the costs of completing the Restoration is equal
to or greater than One Million and No/100 Dollars ($1,000,000.00), the Net
Proceeds will be held by Lender and Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 shall mean: (i) the net
amount of all insurance proceeds received by Lender pursuant to Section 6.1
(a)(i), (iv), (vi), (ix) and (x) as a result of such damage or destruction,
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”),
or (ii) the net amount of the Award, after deduction of Lender’s reasonable
costs and expenses (including, but not limited to, reasonable

 

74



--------------------------------------------------------------------------------

counsel costs and fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

 

  (i) The Net Proceeds shall be made available to Borrower for Restoration upon
the approval of Lender in its sole discretion that the following conditions are
met:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no
material portion of the Improvements is located on such land;

 

(C) Borrower shall commence Restoration as soon as reasonably practicable (but
in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion (it being agreed that the development of Building Plans
shall constitute commencement of the Restoration);

 

(D) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of (1)
the Net Proceeds, (2) the insurance coverage referred to in Section 6.1(a)(iii),
if applicable, or (3) by other funds of Borrower;

 

(E) Lender shall be satisfied that Restoration will be completed on or before
the earliest to occur of (1) three (3) months prior to the Maturity Date as the
same is extended pursuant to Section 2.7 hereof (and if necessary to satisfy
this requirement, the period set forth in Section 2.7 during which Borrower may
exercise any option to extend the term of the Loan shall be extended to permit
Borrower to exercise such extension option, but in no event more than twelve
(12) months prior to the then Maturity Date, (2) such time as may be required
under applicable Legal Requirements, or (3) the expiration of the insurance
coverage referred to in Section 6.1(a)(iii) unless Borrower has deposited with
Lender prior to the commencement of the Restoration sums sufficient after the
expiration of such insurance to (x) operate the Property in a manner consistent
with the manner in which the Property was operated immediately prior to such
Casualty or Condemnation and (y) pay all sums as they become due under the Loan
in a timely manner;

 

75



--------------------------------------------------------------------------------

(F) the Property and the use thereof after Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

 

(G) Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;

 

(H) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements;

 

(I) upon completion of the Restoration, the projected Net Operating Income for
the following twelve (12) month period as reasonably estimated by Lender, shall
be sufficient to achieve a Debt Service Coverage Ratio of at least 1.50 to 1.00
(and for purposes of this clause (I) only, the Debt Service Coverage Ratio shall
be calculated at the interest rate computed in accordance with the provisions of
this Agreement at a deemed annual rate of 8.20%);

 

(J) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration; and

 

(K) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of Restoration.

 

  (ii)

The Net Proceeds shall be paid directly to Lender for deposit in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 6.4(b), shall constitute additional security for the Debt and
the Other Obligations. The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of Restoration, upon
receipt of evidence satisfactory to Lender that (A) all materials installed and
work and labor performed (except to the extent that they are to be paid for out
of the requested disbursement) in connection with Restoration have been paid for
in full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property which have not either been
fully bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the Title Company;
provided, however, Lender shall disburse to, or as directed by, Borrower up to
ten percent (10%) of the Net Proceeds received by Lender to fund deposits to
contractors, subcontractors and/or materialmen when necessary, to secure timely
performance of the Restoration, due to the occurrence of a catastrophic event
such as a hurricane or earthquake, upon receipt of evidence satisfactory to
Lender that

 

76



--------------------------------------------------------------------------------

 

such deposits are required to be paid. Notwithstanding the foregoing, Lender
shall have no obligation under this paragraph unless and until Net Proceeds have
been received by it and Borrower has complied with the provisions of the
preceding sentence.

 

  (iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and reasonable acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). In connection with the delivery of the plans and
specifications to Lender and/or Casualty Consultant by Borrower, if Borrower
marks such delivery with a legend marked in not less than fourteen (14) point
bold face type, underlined, in all capital letters “ATTACHED PLANS AND
SPECIFICATIONS DEEMED APPROVED IF NO RESPONSE WITHIN FIFTEEN (15) BUSINESS
DAYS”, and Lender and/or the Casualty Consultant fails to respond to the
delivery of such plans and specifications within such fifteen (15) Business Day
period, Lender shall be deemed to have approved such Plans and Specifications.
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which they have been engaged, shall
be subject to prior review and reasonable acceptance by Lender and the Casualty
Consultant. All reasonable costs and expenses incurred by Lender in connection
with making the Net Proceeds available for Restoration including, without
limitation, reasonable counsel fees and disbursements and the reasonable
Casualty Consultant’s fees, shall be paid by Borrower.

 

  (iv)

In no event shall Lender be obligated to make disbursements of the Net Proceeds
in excess of an amount equal to the costs actually incurred from time to time
for work in place as part of the Restoration, as certified by the Casualty
Consultant, minus the Casualty Retainage. The term “Casualty Retainage” shall
mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until Restoration has been fifty percent (50%) completed, at which
point no additional Retainage shall be required (i.e., upon completion of the
Restoration the Retainage shall equal 5% of the cost of the work). The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 6.4(b), be less than the amount actually held back
by Borrower from

 

77



--------------------------------------------------------------------------------

 

contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that Restoration has been completed in accordance with the provisions
of this Section 6.4(b) and that all approvals necessary for the re-occupancy and
use of the Property have been obtained from all appropriate Governmental
Authorities, and Lender receives evidence reasonably satisfactory to Lender that
the costs of Restoration have been paid in full or will be paid in full out of
the Casualty Retainage; provided, however, that Lender will release the portion
of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the Title Company, and, provided that the State in
which the Property is located is a jurisdiction in which the priority of the
Lien of the Mortgage will not be affected by intervening mechanic’s liens, the
Lender receives an update to the Title Insurance Policy indicating the continued
priority of the Lien of the Mortgage. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.

 

  (v) Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

 

  (vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are reasonably
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and the Other
Obligations.

 

78



--------------------------------------------------------------------------------

  (vii) The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b), and the receipt by Lender of
evidence satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

 

(c) All Net Proceeds not required (i) to be made available for Restoration, or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
6.4(b)(vii) may be retained and applied by Lender in accordance with Section
2.4.2 hereof toward the payment of the Outstanding Principal Balance whether or
not then due and payable in such order, priority and proportions as Lender in
its sole discretion shall deem proper, or, in the sole discretion of Lender, the
same may be paid, either in whole or in part, to Borrower for such purposes as
Lender shall approve, in its sole discretion.

 

(d) In the event of foreclosure of the Mortgage, or other transfer of title to
the Property in extinguishment in whole or in part of the Debt, all right, title
and interest of Borrower in and to the Policies that are not blanket Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

 

(e) Intentionally Omitted.

 

ARTICLE 7

 

RESERVE FUNDS

 

Section 7.1 Intentionally Omitted.

 

Section 7.2 Tax and Insurance Escrow Funds. On the date hereof, Borrower shall
deposit with Lender $146,666.67 on account of the Taxes next coming due and
$33,384.76 on account of the Insurance Premiums next coming due. Additionally,
Borrower shall pay to Lender on each Payment Date (a) one-twelfth of the Taxes
that Lender estimates will be payable during the next ensuing twelve (12) months
in order to accumulate with Lender sufficient funds to pay all such Taxes at
least thirty (30) days prior to their respective due dates, and (b) one-twelfth
of the Insurance Premiums that Lender estimates will be payable for the renewal
of the coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies (the foregoing
amounts deposited with Lender on the date hereof and in clauses (a) and (b)
above are hereinafter called the “Tax and Insurance Escrow Funds”). The Tax and
Insurance Escrow Funds and the payment of the monthly Debt Service, shall be
added together and shall be paid as an aggregate sum by Borrower to Lender.
Lender will apply the Tax and Insurance Escrow Funds to payments of Taxes and
Insurance Premiums required to be made by Borrower pursuant to Section 5.1.2
hereof and under the Mortgage. In making any

 

79



--------------------------------------------------------------------------------

payment relating to the Tax and Insurance Escrow Funds, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof. If the amount of the Tax and Insurance Escrow
Funds shall exceed the amounts due for Taxes and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, following written request by Borrower,
promptly return any excess to Borrower. Any amount remaining in the Tax and
Insurance Escrow Funds after the Debt has been paid in full shall be returned to
Borrower. In allocating such excess, Lender may deal with the Person shown on
the records of Lender to be the owner of the Property. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Funds are not or will
not be sufficient to pay Taxes and Insurance Premiums by the dates set forth in
(a) and (b) above, Lender shall notify Borrower of such determination and
Borrower shall increase its monthly payments to Lender by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to the due date of the Taxes and/or thirty (30) days prior to expiration
of the Policies, as the case may be.

 

Section 7.3 FF&E Reserve.

 

7.3.1 FF&E Reserve Funds. Borrower shall deposit with Lender on the Closing Date
one-twelfth of the amount of the Approved FF&E Budget (the “FF&E Reserve
Deposit”). The amount of the FF&E Reserve Deposit shall be recalculated annually
during the term of the Loan, as of January 1 of each year (or as soon thereafter
as Gross Income from Operations for the preceding year shall be determined to
Lender’s reasonable satisfaction) such that the FF&E Reserve Deposit shall be
equal to four (4%) percent of the prior year’s Gross Income from Operations
divided by twelve (12). Amounts so deposited shall hereinafter be referred to as
Borrower’s “FF&E Reserve Funds” and the account in which such amounts are held
shall hereinafter be referred to as Borrower’s “FF&E Reserve Account.” Within
thirty (30) days following the end of each calendar quarter, Borrower shall
provide to Lender a preliminary report with respect to the expenditures made by
or on behalf of Borrower with respect to the Property for FF&E during such
calendar quarter. In the event that the lesser of (a) the Approved Annual FF&E
Budget for such calendar quarter (provided such Approved Annual FF&E Budget is
not less than four (4%) percent of the Gross Income from Operations for such
quarter) or (b) four (4%) percent of the actual Gross Income from Operations for
such quarter, exceeds the actual expenditures made by Borrower for FF&E for such
quarter, Borrower shall deposit an amount equal to any such difference in the
FF&E Reserve Account to be held as FF&E Reserve Funds to be disbursed pursuant
to the provisions of this Section 7.3. Notwithstanding the foregoing, the amount
of any such deposit required to be made by Borrower shall be reduced by the
amount of any actual expenditure made by Borrower for any FF&E completed prior
to the calendar quarter in which such FF&E was scheduled to be made pursuant to
the Approved Annual FF&E Budget. If the actual expenditures made by Borrower for
FF&E exceeds the lesser of (x) the Approved Annual FF&E Budget for such calendar
quarter (provided such Approved Annual FF&E Budget is not less than four (4%)
percent of the Gross Income from Operations for such quarter) or (b) four (4%)
percent of the actual Gross Income from Operations for such quarter, Lender
shall reimburse Borrower for such excess to the extent that funds are available
from the FF&E Reserve Account within fifteen (15) days from Borrower’s request.
To the extent there are not sufficient funds in the FF&E Reserve Account to
reimburse

 

80



--------------------------------------------------------------------------------

Borrower for any excess actual expenditures during such calendar quarter, such
excess expenditures shall be added to the actual expenditures for the next
calendar quarter in the determination of any amounts required to be deposited in
the FF&E Reserve Account for such calendar quarter. In lieu of making any
required deposits to the FF&E Reserve Account (other than the FF&E Reserve
Deposit), Borrower may deliver to Lender a Letter of Credit in an amount equal
to the amount that is required to be deposited into the FF&E Reserve Account.
Such Letter of Credit shall constitute additional collateral for the Loan and
Lender shall have the right to draw down upon such Letter of Credit and apply
the proceeds thereof for the purposes set forth in the Approved FF&E Budget if
Borrower fails to do so within a reasonable time after notice from Lender, or
Lender may apply such sums as otherwise provided in this Agreement following an
Event of Default. All earnings or interest on the FF&E Reserve Funds shall be
and become part of the FF&E Reserve Funds and shall be disbursed as provided in
this Section 7.3.

 

7.3.2 Disbursements from FF&E Reserve Account. Lender shall make disbursements
from the FF&E Reserve Account as provided in Section 7.3.1 following request by
Borrower, and, if required by Lender for disbursements in excess of $100,000.00
for a single item, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Lender may
require an inspection of the Property at Borrower’s expense prior to making a
monthly disbursement in order to verify completion of replacements and repairs
of items in excess of $100,000.00 for which reimbursement is sought.

 

7.3.3 Balance in the FF&E Account. The insufficiency of any balance in the FF&E
Reserve Account shall not relieve Borrower from its obligation to fulfill all
preservation and maintenance covenants in the Loan Documents.

 

Section 7.4 Intentionally Omitted.

 

Section 7.5 Debt Service Reserve.

 

7.5.1 Debt Service Reserve Funds. Borrower shall deposit with Lender on the
Closing Date the sum of $118,900.00 (the “Debt Service Reserve”). Amounts so
deposited shall hereinafter be referred to as the “Debt Service Reserve Funds”
and the account in which such amounts are held shall hereinafter be referred to
as the “Debt Service Reserve Account.” The Debt Service Reserve will be
available for use by Borrower in the event that Net Cash Flow from the Property
for any month shall be less than Debt Service for such month. In lieu of making
any required deposits to the Debt Service Reserve Account, Borrower may deliver
to Lender a Letter of Credit in an amount equal to the amount that is required
to be deposited into the Debt Service Reserve Account. All earnings or interest
on the Debt Service Reserve Fund shall be and become part of such Debt Service
Reserve Fund and shall be disbursed as provided in this Section 7.5.

 

In the event Net Cash Flow equals or exceeds $8,000,000.00 for the preceding
twelve (12) consecutive month period, the Debt Service Reserve Funds will be
released to Borrower following Borrower’s written request therefor.

 

7.5.2 Disbursements from Debt Service Reserve Account. Provided no Release
Default or Event of Default exists, Lender shall make disbursements from the
Debt Service

 

81



--------------------------------------------------------------------------------

Reserve Account as requested by Borrower to the extent such funds are available,
no more frequently than once in any thirty (30) day period in the event that Net
Cash Flow is less than Debt Service for such month.

 

7.5.3 Balance in the Debt Service Account. The insufficiency of any balance in
the Debt Service Reserve Account shall not relieve Borrower from its obligation
to pay the Monthly Interest Payment when due hereunder.

 

Section 7.6 Reserve Funds, Generally.

 

(a) Borrower grants to Lender a first-priority perfected security interest in
all of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for the Obligations. Until expended or
applied in accordance herewith, the Reserve Funds shall constitute additional
security for payment of the Obligations. Upon the occurrence of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in any or all of the Reserve
Funds to the reduction of the Outstanding Principal Balance in any order in its
sole discretion. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender.

 

(b) Borrower shall not, without obtaining the prior consent of Lender, further
pledge, assign or grant any security interest in any Reserve Fund or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

(c) The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. All interest or other
earnings on a Reserve Fund shall be added to and become a part of such Reserve
Fund and shall be disbursed in the same manner as other monies deposited in such
Reserve Fund. Borrower shall have the right to direct Lender to invest sums on
deposit in the Eligible Account in Permitted Investments provided (a) such
investments are then regularly offered by Lender for accounts of this size,
category and type, (b) such investments are permitted by applicable federal,
state and local rules, regulations and laws, (c) the maturity date of the
Permitted Investment is not later than the date on which the applicable Reserve
Funds are required for payment of an obligation for which such Reserve Fund was
created, and (d) no Event of Default shall have occurred and be continuing.
Borrower shall be responsible for payment of any federal, state or local income
or other tax applicable to the interest or income earned on the Reserve Funds.
No other investments of the sums on deposit in the Reserve Funds shall be
permitted except as set forth in this Section 7.5. Borrower shall bear all
reasonable costs associated with the investment of the sums in the account in
Permitted Investments. Such costs shall be deducted from the income or earnings
on such investment, if any, and to the extent such income or earnings shall not
be sufficient to pay such costs, such costs shall be paid by Borrower promptly
on demand by Lender. Lender shall have no liability for the rate of return
earned or losses incurred on the investment of the sums in Permitted
Investments.

 

82



--------------------------------------------------------------------------------

(d) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all Persons supplying labor, materials or other services which
are to be paid from or secured by the Reserve Funds; provided, however, that
Lender may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.

 

(e) After payment in full of all sums evidenced by the Note and secured by the
Mortgage and release or assignment by Lender of the lien of the Mortgage, Lender
shall disburse to Borrower all amounts remaining in the Reserves.

 

ARTICLE 8

 

DEFAULTS

 

Section 8.1 Event of Default.

 

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

  (i) if any portion of the Debt is not paid when due (subject to Borrower
having deposited with Lender in accordance with Section 2.6.4 sums sufficient to
pay such amounts when due);

 

  (ii) intentionally omitted;

 

  (iii) if any of the Taxes are not paid when the same are due and payable or
the Other Charges are not paid prior to delinquency;

 

  (iv) if the Policies are not kept in full force and effect, or if satisfactory
evidence of the insurance coverage required hereunder or any other Loan Document
is not delivered to Lender within ten (10) days of request;

 

  (v) if any Transfer is made in violation of the terms of this Agreement or any
other Loan Document;

 

  (vi) if any representation or warranty made by, or on behalf of, Borrower or
any other Significant Party herein or in any other Loan Document, or in any
report, certificate, Financial Statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
respect as of the date the representation or warranty was made;

 

  (vii) if any Significant Party shall make an assignment for the benefit of
creditors;

 

83



--------------------------------------------------------------------------------

  (viii) if a receiver, liquidator or trustee shall be appointed for any
Significant Party, or if any Significant Party shall be adjudicated a bankrupt
or insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, any Significant
Party, or if any proceeding for the dissolution or liquidation of any
Significant Party shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
such Significant Party, upon the same not being discharged, stayed or dismissed
within ninety (90) days;

 

  (ix) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

  (x) if Borrower breaches any of its respective negative covenants contained in
Section 5.2 or Section 5.1.11 (other than those covenants contained in Section
5.2 which are otherwise expressly provided for in this Section 8.1 hereof) and
such breach is not cured after ten (10) days notice from Lender or if Borrower
breaches any covenant contained in Section 4.1.30;

 

  (xi) if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in the Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect unless such matter is cured in a timely manner without any
adverse consequences to the Loan or to Lender;

 

  (xii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement) and
Borrower fails to replace Manager with a Qualified Manager;

 

  (xiii) if at any time an “Event of Default” shall occur under and as defined
in any one or more of the Other Borrower Loan Documents;

 

  (xiv) if at any time a default shall occur and continue beyond the expiration
of applicable notice and cure periods under any Junior Lender Security Document;

 

  (xv)

if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in

 

84



--------------------------------------------------------------------------------

 

subsections (i) to (xii) above, for ten (10) Business Days after notice to
Borrower from Lender, in the case of any Default which can be cured by the
payment of a sum of money, or for thirty (30) days after notice from Lender in
the case of any other Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period and provided further that Borrower shall have commenced to cure
such Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed 180
days;

 

  (xvi) Intentionally Omitted.

 

  (xvii) if at any time Borrower shall fail to cause all Rents to be paid
directly to the Property Account as provided herein and in the Cash Management
Agreement and the Property Account Agreement; or

 

  (xviii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.

 

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Property, including,
without limitation, declaring the Obligations to be immediately due and payable,
and Lender may enforce or avail itself of any or all rights or remedies provided
in the Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
all Other Obligations of Borrower hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

Section 8.2 Remedies.

 

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to,

 

85



--------------------------------------------------------------------------------

Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents. Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singularly, successively,
together or otherwise, at such time and in such order as Lender may determine in
its sole discretion, to the fullest extent permitted by law, without impairing
or otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing (i) Lender shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Obligations have been paid in full.

 

(b) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents. Further, the Severed Loan Documents shall
not contain any representations, warranties or covenants not contained in the
Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.

 

(c) Lender shall have the right from time to time to partially foreclose the
Mortgage in any manner and for any amounts secured by the Mortgage then due and
payable as determined by Lender in its sole discretion, including the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and/or
interest, Lender may foreclose the Mortgage to recover such delinquent payments,
or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose the Mortgage to recover so
much of the Debt as Lender may accelerate and such other sums secured by the
Mortgage as Lender may elect. Notwithstanding one or more partial foreclosures,
the Property shall remain subject to the Mortgage to secure payment of sums
secured by the Mortgage and not previously recovered.

 

(d) Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest

 

86



--------------------------------------------------------------------------------

and/or principal of the Loan and/or any other amounts due under the Loan
Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

(e) Without limiting the generality of the foregoing or otherwise impairing or
affecting the other rights and remedies of Lender permitted by law, equity or
contract or as set forth herein or in the other Loan Documents, Borrower agrees
that if an Event of Default has occurred and is continuing Lender shall have the
right to immediately draw down in full upon any Letter of Credit delivered by,
or on behalf of Borrower pursuant to the terms of this Agreement or any of the
other Loan Documents, and apply the proceeds of such draw towards the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

(f) Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

ARTICLE 9

 

SPECIAL PROVISIONS

 

Section 9.1 Sale of Note and Securitization. Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). At the request of Lender, and to the extent
not already required to be provided by Borrower under this Agreement, Borrower
shall use reasonable efforts to provide information not in the possession of
Lender or which may be reasonably required by Lender in order to satisfy the
market standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization including, without limitation, to:

 

(a) provide additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;

 

87



--------------------------------------------------------------------------------

(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, and if requested, supervise, third-party
service providers engaged by Borrower, Principal and their respective affiliates
to obtain, collect, and deliver information requested or required by Lender or
the Rating Agencies;

 

(c) if required by the Rating Agencies, deliver (i) updated opinions of counsel
as to non-consolidation, due execution and enforceability with respect to the
Property, Borrower, Principal and their respective Affiliates and the Loan
Documents, and (ii) revised organizational documents for Borrower, which counsel
opinions and organizational documents shall be reasonably satisfactory to Lender
and the Rating Agencies;

 

(d) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, which
estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender and the Rating Agencies;

 

(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Borrower, Principal and the Loan
Documents as may be reasonably requested by Lender or the Rating Agencies and
consistent with the facts covered by such representations and warranties as they
exist on the date thereof, including the representations and warranties made in
the Loan Documents;

 

(f) execute such non-material amendments to the Loan Documents as may be
requested by Lender or the Rating Agencies to effect the Securitization;

 

(g) if requested by Lender, review any information regarding the Property,
Borrower, Principal, the Manager and the Loan which is contained in a
preliminary or final private placement memorandum, prospectus, prospectus
supplement (including any amendment or supplement to either thereof), or other
disclosure document to be used by Lender or any affiliate thereof; and

 

(h) supply to Lender such documentation, financial statements and reports
concerning Borrower, Principal, Guarantor, the Loan and/or the Property in form
and substance required in order to comply with any applicable securities laws.

 

All reasonable third party costs and expenses incurred by Borrower or Lender in
connection with Borrower’s complying with requests made under this Section 9.1
(including, without limitation, the fees and expenses of the Rating Agencies)
shall be paid by Lender.

 

Section 9.2 Securitization Indemnification.

 

(a) Borrower understands that certain of the Provided Information may be
included in Disclosure Documents in connection with the Securitization and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the

 

88



--------------------------------------------------------------------------------

Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.

 

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined the Disclosure Documents,
including, without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgages,” “Description of the Mortgage
Loans and Mortgaged Property,” “The Manager,” “The Borrower” and “Certain Legal
Aspects of the Mortgage Loan,” and (B) such sections and such other information
in the Disclosure Documents (to the extent such information relates to or
includes any Provided Information or any information regarding the Property,
Borrower, Manager and/or the Loan) (collectively with the Provided Information,
the “Covered Disclosure Information”) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (ii) jointly and severally indemnifying Lender, CSFB (whether or
not it is Lender), any Affiliate of CSFB that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of CSFB that acts
as an underwriter, placement agent or initial purchaser of Securities issued in
the Securitization, any other co-underwriters, co-placement agents or co-initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who controls any such Person within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Indemnified Persons”), for any losses, claims, damages,
liabilities, costs or expenses (including without limitation legal fees and
expenses for enforcement of these obligations (collectively, the “Liabilities”))
to which any such Indemnified Person may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Covered Disclosure
Information or arise out of or are based upon the omission or alleged omission
to state in the Covered Disclosure Information a material fact required to be
stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (iii) agreeing to reimburse each Indemnified Person for
any legal or other expenses incurred by such Indemnified Person, as they are
incurred, in connection with investigating or defending the Liabilities. This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have. Moreover, the indemnification provided for in clauses (ii) and
(iii) above shall be effective whether or not an indemnification agreement
described in clause (i) above is provided.

 

(c) In connection with filings under the Exchange Act, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or

 

89



--------------------------------------------------------------------------------

other expenses incurred by such Indemnified Persons, as they are incurred, in
connection with defending or investigating the Liabilities.

 

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided further that the failure to notify such
Indemnifying Person shall not relieve it from any liability which it may have to
an Indemnified Person otherwise than under the provisions of this Section 9.2.
If any such claim or action shall be brought against an Indemnified Person, and
it shall notify any Indemnifying Person thereof, such Indemnifying Person shall
be entitled to participate therein and, to the extent that it wishes, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Person.
After notice from any Indemnifying Person to the Indemnified Person of its
election to assume the defense of such claim or action, such Indemnifying Person
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, if the
defendants in any such action include both an Indemnifying Person, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to the Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person or Persons. The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one (1) such separate counsel unless any Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to any
Indemnifying Person.

 

(e) Without the prior consent of CSFB (which consent shall not be unreasonably
withheld), no Indemnifying Person shall settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any Indemnified Person is an actual or potential party to such claim,
action, suit or proceeding) unless the Indemnifying Person shall have given CSFB
reasonable prior notice thereof and shall have obtained an unconditional release
of each Indemnified Person hereunder from all liability arising out of such
claim, action, suit or proceeding. As long as an Indemnifying Person has
complied with its obligations to defend and indemnify hereunder, such
Indemnifying Person shall not be liable for any settlement made by any
Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld).

 

90



--------------------------------------------------------------------------------

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying Persons, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of the Indemnifying Persons, on the one hand, and all
Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees (by underwriting
discount or otherwise) actually received by the Indemnified Persons in
connection with the closing of the Loan or the Securitization.

 

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

 

(h) The rights, liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Obligations.

 

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

 

Section 9.3 [RESERVED]

 

Section 9.4 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage, the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the

 

91



--------------------------------------------------------------------------------

Mortgage and the other Loan Documents, agrees that it shall not sue for, seek or
demand any deficiency judgment against Borrower in any such action or proceeding
under, or by reason of, or in connection with, the Note, this Agreement, the
Mortgage or the other Loan Documents. The provisions of this Section shall not,
however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage or the Second Mortgage; (c) affect the
validity or enforceability of any guaranty or indemnity, including without
limitation, the Guaranty, the Borrower Guaranty and/or the Environmental
Indemnity, made in connection with the Loan or any of the rights and remedies of
Lender thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of the Assignment of Leases; (f) constitute
a prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by the Mortgage and/or the other
Loan Documents or to commence any other appropriate action or proceeding in
order for Lender to exercise its remedies against the Property; or (g)
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
actual loss, damage, cost, expense, liability, claim or other obligation
incurred by Lender (including reasonable attorneys’ fees and costs reasonably
incurred) arising out of or in connection with the following:

 

  (i) fraud or intentional misrepresentation by any Significant Party in
connection with the Loan, including by reason of any claim under RICO;

 

  (ii) the gross negligence or willful misconduct of Borrower;

 

  (iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity Agreement or in the Mortgage concerning
environmental laws, hazardous substances or asbestos and any indemnification of
Lender with respect thereto in either document;

 

  (iv) the intentional removal or destruction of any portion of the Property by
Borrower or any party acting on behalf of Borrower after an Event of Default;

 

  (v) any Legal Requirement (including RICO) mandating the forfeiture by
Borrower of the Property, or any portion thereof, because of the conduct or
purported conduct of criminal activity by Borrower or any Significant Party in
connection therewith;

 

  (vi) the misappropriation or conversion by or on behalf of Borrower of (A) any
Insurance Proceeds paid by reason of any Casualty, (B) any Awards received in
connection with a Condemnation, (C) any Rents following an Event of Default, or
(D) any Rents paid more than one (1) month in advance;

 

92



--------------------------------------------------------------------------------

  (vii) failure to pay, when funds are available from the Property or Reserves,
charges for labor or materials or other charges which become Liens on of the
Property which were prior to the Lien of the Mortgage;

 

  (viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof; and

 

  (ix) failure of Borrower to direct the payment of or, pay any, Rents or other
Receipts to the Property Account as required by the Loan Documents; and

 

  (x) the failure of Borrower to apply monies disbursed to it from the Cash
Management Account (or any sub-account thereof) for the purpose which such
disbursement is made.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgage or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event of: (a)
Borrower filing a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (b) Borrower, or any Person
acting on behalf of Borrower, soliciting or causing to be solicited petitioning
creditors for any involuntary petition against Borrower from any Person; (c)
Borrower filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
soliciting or causing to be solicited petitioning creditors for any involuntary
petition from any Person; (d) Borrower consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower or any portion of the Property; (e) Borrower making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due; (ii) if Borrower fails to maintain its status as a Single Purpose Entity;
(iii) if Borrower fails to obtain Lender’s prior consent to any Indebtedness or
voluntary Lien encumbering the Property as required by this Agreement or the
Mortgage; (iv) if any Restricted Party fails to obtain Lender’s prior consent to
any Transfer as required by this Agreement or the Mortgage; or (v) an act or
omission of Borrower, Principal, Guarantor or any Affiliate of Borrower,
Principal, or Guarantor which hinders, delays or interferes with Lender’s
enforcement of its rights hereunder or the realization of the Collateral,
including the assertion by Borrower, Principal, Guarantor or such Affiliate of
defenses or counterclaims.

 

93



--------------------------------------------------------------------------------

Further, if any Significant Party fails to provide financial information in
accordance with Section 5.1.11 hereof within a reasonable time following request
by Lender therefor, Borrower shall pay an amount equal to $10,000 in order to
defray the expense incurred by Lender as a result of such delay and to
compensate Lender for any losses suffered as a result of such delay.

 

Section 9.5 Matters Concerning Manager. If (a) the Manager shall become bankrupt
or insolvent or (b) a material default occurs under the Management Agreement
beyond any applicable grace and cure periods, Borrower shall, at the request of
Lender, terminate the Management Agreement and replace the Manager with a
Qualified Manager pursuant to a Replacement Management Agreement, it being
understood and agreed that the management fee for such replacement manager shall
not exceed then prevailing market rates.

 

Section 9.6 Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other costs relating to or arising under the Servicing
Agreement; including the monthly servicing fee due to the Servicer under the
Servicing Agreement.

 

Section 9.7 Severance of Loan Documents. Lender shall have the right, at any
time (whether prior to or after any sale or participation of all or any portion
of the Loan), to modify the Loan in order to create one or more senior and
subordinate notes (i.e., an A/B or A/B/C structure) and/or one or more
additional components of the Note or Notes, reduce the number of components of
the Note or Notes, revise the interest rate for each component, reallocate the
principal balances of the Notes and/or the components, increase or decrease the
monthly debt service payments for each component or eliminate the component
structure and/or the multiple note structure of the Loan (including the
elimination of the related allocations of principal and interest payments),
provided that the Outstanding Principal Balance of all components immediately
after the effective date of such modification equals the Outstanding Principal
Balance immediately prior to such modification and the weighted average of the
interest rates for all components immediately after the effective date of such
modification equals the interest rate of the original Note immediately prior to
such modification and modify the Cash Management Agreement with respect to the
newly created components such that the pricing and marketability of the
Securities and the size of each class of Securities and the rating assigned to
each such class by the Rating Agencies shall provide the most favorable rating
levels and achieve the optimum rating levels for the Loan. Lender shall have the
right to modify the Note and/or Notes and any components in accordance with this
Section 9.7 and, provided that such modification shall comply with the terms of
this Section 9.7, it shall become immediately effective. If requested by Lender,
Borrower shall promptly execute an amendment to the Loan Documents to evidence
any such modification. In the event Borrower fails to deliver said amendment to
Lender within fifteen (15) Business Days after request, Borrower hereby
absolutely and irrevocably appoints Lender as its true and lawful
attorney-in-fact (with full power of substitution), coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, that, Lender shall not make or execute any
such documents under such power until three (3) Business Days after notice has
been given to Borrower by Lender of Lender’s intent to

 

94



--------------------------------------------------------------------------------

exercise its rights under such power. Lender shall be obligated to pay any
reasonable costs or expenses incurred by Lender or Borrower in connection with
the preparation, execution, recording or filing of the Severed Loan Documents.
Except as may be required in connection with a securitization, the Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents.

 

9.8 Mezzanine Loan Option. Lender shall have the right, on or before the date
which is one (1) year following the Closing Date, to divide the Loan into two
parts (the “Mezzanine Option”): a mortgage loan (the “Mortgage Loan”) and a
mezzanine loan (the “Mezzanine Loan”). In such event, Borrower agrees to cause
the formation of the Mezzanine Borrower. The principal amount of the Mortgage
Loan plus the principal amount of the Mezzanine Loan shall equal the outstanding
principal balance of the Loan immediately prior to the creation of the Mortgage
Loan and the Mezzanine Loan. In effectuating the foregoing, Mezzanine Lender
will make a loan to Mezzanine Borrower; Mezzanine Borrower will contribute the
amount of the Mezzanine Loan to Borrower (in its capacity as Borrower under the
Mortgage Loan, “Mortgage Borrower”) and Mortgage Borrower will apply the
contribution to pay down the Loan to its Mortgage Loan amount. The Mortgage Loan
and the Mezzanine Loan will be on the same terms and subject to the same
conditions set forth in this Agreement, the Note, the Mortgage and the other
Loan Documents except as follows:

 

(a) Lender (in its capacity as the lender under the Mortgage Loan, the “Mortgage
Lender”) shall have the right to establish different interest rates and debt
service payments for the Mortgage Loan and the Mezzanine Loan and to require the
payment of the Mortgage Loan and the Mezzanine Loan in such order of priority as
may be designated by Lender; provided, that (i) the total loan amounts for the
Mortgage Loan and the Mezzanine Loan shall equal the amount of the Loan
immediately prior to the creation of the Mortgage Loan and the Mezzanine Loan,
(ii) the weighted average interest rate of the Mortgage Loan and the Mezzanine
Loan shall on the date created equal the interest rate which was applicable to
the Loan immediately prior to creation of a Mortgage Loan and a Mezzanine Loan
and (iii) prior to the occurrence of an Event of Default, the debt service
payments on the Mortgage Loan note and the Mezzanine Loan note shall equal the
debt service payment which are due under the Loan as if no Mezzanine Loan had
been created.

 

(b) Mezzanine Borrower shall be a special purpose, bankruptcy remote entity
pursuant to applicable Rating Agency criteria and shall own directly or
indirectly one hundred percent (100%) of Mortgage Borrower. The security for the
Mezzanine Loan shall be a pledge of one hundred percent (100%) of the direct and
indirect ownership interests in Mortgage Borrower.

 

(c) Mezzanine Borrower and Mortgage Borrower shall cooperate with all reasonable
requests of Lender in order to convert the Loan into a Mortgage Loan and a
Mezzanine Loan and shall execute and deliver such documents as shall reasonably
be required by Lender and any Rating Agency in connection therewith, including,
without limitation, the delivery of non-consolidation opinions and the
modification of organizational documents and loan documents. In the event
Mortgage Borrower and/or Mezzanine Borrower fail to execute and deliver such
documents to Lender within five (5) Business Days following such request by
Lender, Mortgage Borrower and/or Mezzanine Borrower, as applicable, hereby
absolutely and irrevocably appoint

 

95



--------------------------------------------------------------------------------

Lender as their true and lawful attorney, coupled with an interest, in their
name and stead to make and execute all documents necessary or desirable to
effect such transactions, Mortgage Borrower and/or Mezzanine Borrower, as
applicable, ratifying all that such attorney shall do by virtue thereof. Lender
shall pay all costs and expenses in connection with the creation of the Mortgage
Loan and the Mezzanine Loan and all requirements relating thereto, including,
without limitation, the cost of any UCC lien insurance policy.

 

(d) It shall be an Event of Default under this Agreement, the Note, the Mortgage
and the other Loan Documents if Borrower or Mezzanine Borrower fails to comply
with any of the terms, covenants or conditions of this Section 9.8 after
expiration of ten (10) Business Days after notice thereof.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever this
Agreement expressly provides that Lender may not withhold its consent or its
approval of an arrangement or term, such provisions shall also be deemed to
prohibit Lender from delaying or conditioning such consent or approval.

 

Section 10.3 Governing Law

 

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE

 

96



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND/OR THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

 

CT CORPORATION SYSTEM

111 EIGHTH AVENUE

NEW YORK, NEW YORK 10011

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF

 

97



--------------------------------------------------------------------------------

NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

(c) BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

CT CORPORATION SYSTEM

THE CORPORATION TRUST COMPANY

820 BEAR TAVERN ROAD

WEST TRENTON, NEW JERSEY 08628

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW JERSEY, AND BORROWER AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW JERSEY. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW JERSEY (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW JERSEY OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or under any other instrument
given as security therefor, shall operate as or

 

98



--------------------------------------------------------------------------------

constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement, the Note
or any other Loan Document, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

 

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (each, a “Notice”), shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, and by
telecopier (with answer back acknowledged), addressed as follows (or at such
other address and Person as shall be designated from time to time by any party
hereto, as the case may be, in a Notice to the other parties hereto in the
manner provided for in this Section 10.6):

 

If to Lender:   

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Attention: Robert Russell

Facsimile No. (212) 734-5230

with a copy to:   

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Legal and Compliance Department

Attention: Tessa Peters

Facsimile No. (917) 326-7805

with a copy to:   

Greenberg Traurig, LLP

200 Park Avenue

New York, New York 10166

Attention: Alan Pleskow, Esq.

Facsimile No. (212) 801-9200

If to Borrower:   

c/o Wyndham International, Inc.

1950 Stemmons Freeway, Suite 6001

Dallas, Texas 75207

Attention: Philip Gosch, Esq.

Facsimile No. (214) 863-1669

With a copy to:   

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, New York 10019

Attention: Alan Weil, Esq.

Facsimile No. (212) 839-5599

 

99



--------------------------------------------------------------------------------

A Notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
after advice by telephone to recipient that a telecopy Notice is forthcoming.

 

Section 10.7 Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF BORROWER AND LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.

 

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11 Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

 

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case

 

100



--------------------------------------------------------------------------------

where by law or under this Agreement or the other Loan Documents, Lender or such
agent, as the case may be, has an obligation to act reasonably or promptly,
Borrower agrees that neither Lender nor its agents shall be liable for any
monetary damages, and Borrower’s sole remedies shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. The parties hereto
agree that any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.

 

Section 10.13 Expenses; Indemnity.

 

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender within five (5) days after receipt of notice from Lender for
all reasonable third-party, out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) the preparation, negotiation, execution and delivery of this Agreement
and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Property); (ii) Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, either in response to third party claims or in
prosecuting or defending any action or proceeding or other litigation, in each
case against, under or affecting Borrower, this Agreement, the other Loan
Documents, the Property, or any other security given for the Loan; and (viii)
enforcing any obligations of or collecting any payments due from Borrower under
this Agreement, the other Loan Documents, or with respect to the Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Any cost and expenses due and payable to Lender may be paid, at Lender’s
option, from any amounts in the Property Account.

 

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether

 

101



--------------------------------------------------------------------------------

or not Lender shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against Lender in any manner relating to or arising out
of (i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

 

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby up to a maximum sum of $20,000.00 or any
consent, approval, waiver or confirmation obtained from such Rating Agency
pursuant to the terms and conditions of this Agreement or any other Loan
Document and Lender shall be entitled to require payment of such fees and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

 

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and

 

102



--------------------------------------------------------------------------------

exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan (or any disbursement
of Reserve Funds) in the absence of strict compliance with any or all thereof
and no other Person shall under any circumstances be deemed to be a beneficiary
of such conditions, any or all of which may be freely waived in whole or in part
by Lender if, in Lender’s sole discretion, Lender deems it advisable or
desirable to do so.

 

Section 10.17 Publicity. Except as may be otherwise required by the requirements
of the New York Stock Exchange and/or any other securities laws, all news
releases, publicity or advertising by Borrower or their Affiliates through any
media intended to reach the general public which refers to the Loan Documents or
the financing evidenced by the Loan Documents, to Lender, CSFB, or any of their
Affiliates shall be subject to the prior approval of Lender.

 

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the Mortgage, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt and/or the Other Borrower Obligations without any prior
or different resort for collection or of the right of Lender to the payment of
the Debt and/or the Other Borrower Obligations out of the net proceeds of the
Property in preference to every other claimant whatsoever.

 

Section 10.19 Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives
the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents or otherwise to
offset any Obligations under the Loan Documents. No failure by Lender to perform
any of its obligations hereunder shall be a valid defense to, or result in any
offset against, any payments which Borrower is obligated to make under any of
the Loan Documents.

 

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement, any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan or the
Other Loans by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect

 

103



--------------------------------------------------------------------------------

to Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.

 

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

 

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

SUMMERFIELD HANOVER OWNER, LLC, a Delaware limited liability company By:  

Summerfield Hanover Manager, Inc.,

its Managing Member

By:  

/s/ MICHAEL HIGA

   

Name: Michael Higa

Title: Vice President

COLUMN FINANCIAL, INC.

a Delaware corporation

By:  

/s/ JEFFREY A. ALTABEF

   

Name: Jeffrey A. Altabef

Title: Vice President

 

105



--------------------------------------------------------------------------------

SCHEDULE I

 

LEASES

 

(INCLUDES TENANT LEASES ONLY)

 

Wyndham Summerfield Suite – Parsippany (New Jersey):

 

Lessor

--------------------------------------------------------------------------------

  

Lessee

--------------------------------------------------------------------------------

  

Lease Type

--------------------------------------------------------------------------------

  

Rate Amount

--------------------------------------------------------------------------------

  

Payment Frequency

--------------------------------------------------------------------------------

Wyndham Summerfield

   ATM Center, Inc.    ATM Machine    Commission    Monthly

Suite – Parsippany

   VTV Center    Video Machine    Commission    Monthly      MSS Vending   
Vending Machines    Commission    Monthly      Golden Cleaners    Valet Service
   Commission    Monthly

 



--------------------------------------------------------------------------------

SCHEDULE II

 

Intentionally Omitted

 



--------------------------------------------------------------------------------

SCHEDULE III

 

(Organizational Structure)

 

—See Attached––

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   1

Section 1.1

  

Definitions

   1

Section 1.2

  

Principles of Construction

   24

ARTICLE 2 GENERAL TERMS

   25

Section 2.1

  

Loan Commitment; Disbursement to Borrower

   25

Section 2.2

  

Interest Rate

   25

Section 2.3

  

Loan Payment

   30

Section 2.4

  

Prepayments

   31

Section 2.5

  

Release of Property

   33

Section 2.6

  

Cash Management

   33

Section 2.7

  

Extension Options

   36

Section 2.8

  

Substitution

   37

ARTICLE 3 CONDITIONS PRECEDENT

   40

Section 3.1

  

Conditions Precedent to Closing

   40

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

   43

Section 4.1

  

Borrower Representations

   43

Section 4.2

  

Survival of Representations

   51

ARTICLE 5 BORROWER COVENANTS

   51

Section 5.1

  

Affirmative Covenants

   51

Section 5.2

  

Negative Covenants

   60

ARTICLE 6 INSURANCE; CASUALTY; CONDEMNATION

   69

Section 6.1

  

Insurance

   69

Section 6.2

  

Casualty

   73

Section 6.3

  

Condemnation

   74

Section 6.4

  

Restoration

   74

ARTICLE 7 RESERVE FUNDS

   79

Section 7.1

  

Intentionally Omitted

   79

Section 7.2

  

Tax and Insurance Escrow Funds

   79

Section 7.3

  

FF&E Reserve

   80

Section 7.4

  

Intentionally Omitted

   81

Section 7.5

  

Debt Service Reserve

   81

Section 7.6

  

Reserve Funds, Generally

   82

ARTICLE 8 DEFAULTS

   83

Section 8.1

  

Event of Default

   83

Section 8.2

  

Remedies

   85

 

i



--------------------------------------------------------------------------------

ARTICLE 9 SPECIAL PROVISIONS

   87

Section 9.1

  

Sale of Note and Securitization

   87

Section 9.2

  

Securitization Indemnification

   88

Section 9.3

  

[RESERVED]

   91

Section 9.4

  

Exculpation

   91

Section 9.5

  

Matters Concerning Manager

   94

Section 9.6

  

Servicer

   94

Section 9.7

  

Severance of Loan Documents

   94

ARTICLE 10 MISCELLANEOUS

   96

Section 10.1

  

Survival

   96

Section 10.2

  

Lender’s Discretion

   96

Section 10.3

  

Governing Law

   96

Section 10.4

  

Modification, Waiver in Writing

   98

Section 10.5

  

Delay Not a Waiver

   98

Section 10.6

  

Notices

   99

Section 10.7

  

Trial by Jury

   100

Section 10.8

  

Headings

   100

Section 10.9

  

Severability

   100

Section 10.10

  

Preferences

   100

Section 10.11

  

Waiver of Notice

   100

Section 10.12

  

Remedies of Borrower

   100

Section 10.13

  

Expenses; Indemnity

   101

Section 10.14

  

Schedules Incorporated

   102

Section 10.15

  

Offsets, Counterclaims and Defenses

   102

Section 10.16

  

No Joint Venture or Partnership; No Third Party Beneficiaries

   102

Section 10.17

  

Publicity

   103

Section 10.18

  

Waiver of Marshalling of Assets

   103

Section 10.19

  

Waiver of Offsets/Defenses/Counterclaims

   103

Section 10.20

  

Conflict; Construction of Documents; Reliance

   103

Section 10.21

  

Brokers and Financial Advisors

   104

Section 10.22

  

Prior Agreements

   104

 

SCHEDULES

 

Schedule I

   –   

Leases

Schedule II

   –   

Intentionally Omitted

Schedule III

   –   

Organizational Structure

 

ii